 

Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDMENT

 

FOURTH AMENDMENT, dated as of November 5, 2019 (this “Amendment”), to the Credit
Agreement (as defined below), is entered into among THE SERVICEMASTER COMPANY,
LLC, a Delaware limited liability company (the “Borrower”), each of the other
Loan Parties, the Issuing Banks, the Lenders party hereto and the Administrative
Agent (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has entered into (i) that certain Credit Agreement, dated
as of July 1, 2014 (as amended by the First Amendment, dated as of April 1,
2015, by the Second Amendment, dated as of August 17, 2015, by the Third
Amendment, dated as of November 8, 2016, and as further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement,” and, as amended and restated pursuant to Section 1.3 of this
Amendment, the “Amended and Restated Credit Agreement”), among the Borrower, the
Foreign Subsidiary Borrowers party thereto from time to time, JPMorgan Chase
Bank N.A., as administrative agent (in such capacity, the “Administrative
Agent”), collateral agent (in such capacity, the “Collateral Agent”) and Issuing
Bank, the several banks and other financial institutions from time to time party
thereto (the “Lenders”) and (ii) that certain Guarantee and Collateral
Agreement, dated as of July 1, 2014, (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement,” and, as amended pursuant to Section 1.3 of this
Amendment, the “Amended Guarantee and Collateral Agreement”);

 

WHEREAS, pursuant to and in accordance with subsection 2.9 of the Credit
Agreement, the Borrower has requested that Incremental Term Loan Commitments in
an aggregate principal amount of $600.0 million be made available to the
Borrower, and the banks and other financial institutions party hereto identified
on Schedule 1 as Tranche D Term Lenders (the “Tranche D Term Lenders”) and the
Administrative Agent have agreed, upon the terms and subject to the conditions
set forth herein, (a) that the Tranche D Term Lenders will make Incremental
Loans in the form of the Tranche D Term Loans (as defined in subsection
1.2(b)(i) hereof), (b) that the proceeds of the Tranche D Term Loans will be
used (i) to repay all other Loans then outstanding under the Credit Agreement
(including all Initial Term Loans) in full (the “Term Loan Discharge”), (ii) for
general corporate purposes (including to repay that certain $150,000,000
promissory note issued by the Borrower on October 1, 2019 payable to JPMorgan
Chase Bank, N.A.) and (iii) to pay certain transaction fees and expenses related
to the entry into this Amendment and the borrowings of the Tranche D Term Loans
hereunder and (c) to amend the Credit Agreement as provided herein without the
consent or approval of any other Lender, as permitted by subsections 2.9(d) and
10.1(d) thereof;

 

WHEREAS, pursuant to and in accordance with subsection 2.9 of the Credit
Agreement, the Borrower has requested that Incremental Revolving Commitments in
an aggregate principal amount of $400.0 million be made available to the
Borrower, and the banks and other financial institutions party hereto identified
on Schedule 1 as Tranche C Revolving Lenders (the “Tranche C Revolving Lenders”)
and the Administrative Agent have agreed, upon the terms and subject to the
conditions set forth herein, (a) that the Tranche C Revolving Lenders will
provide Incremental Revolving Commitments in an aggregate principal amount of
$400.0 million (the “Tranche C Revolving Commitments”), (b) that concurrently
with the effectiveness of the Tranche C Revolving Commitments, the Initial
Revolving Commitments shall be terminated in full (such termination, together
with the Term Loan Discharge, the “Discharge”) and (c) to amend the Credit
Agreement as provided herein without the consent or approval of any other
Lender, as permitted by subsections 2.9(d) and 10.1(d) thereof;

 



 

 

 

WHEREAS, upon the Fourth Amendment Effective Date, after giving effect to the
incurrence of the Tranche D Term Loans and the Discharge, the Tranche D Term
Loan Lenders will constitute all Term Loan Lenders and the Tranche C Revolving
Lenders will constitute all Revolving Lenders, and each such Lender has agreed
to (i) amend and restate the Credit Agreement and (ii) amend the Guarantee and
Collateral Agreement, in each case, as provided herein, subject to the
conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.1       Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

Section 1.2       Initial Amendments to the Credit Agreement.

 

(a)       The Tranche D Term Loans and the Tranche C Revolving Loans shall be
deemed to be “Incremental Loans”, the Tranche D Term Lenders and the Tranche C
Revolving Lenders that are not existing Lenders shall be deemed to be
“Additional Incremental Lenders”, the Tranche D Term Loan Commitments shall be
deemed to be “Incremental Term Loan Commitments,” the Tranche C Revolving
Commitments shall be deemed to be “Incremental Revolving Commitments” and this
Amendment shall be deemed to be an “Incremental Commitment Amendment” and a
“Loan Document”, in each case, for all purposes of the Credit Agreement and the
other Loan Documents. The Borrower and the Administrative Agent hereby consent,
pursuant to subsections 10.6(b)(i) and 2.9(b) of the Credit Agreement, to the
inclusion as an “Additional Incremental Lender” of each Tranche D Term Lender
and each Tranche C Revolving Lender that is party to this Amendment that is not
an existing Lender, an Affiliate of an existing Lender or an Approved Fund.

 

(b)           Subsection 1.1 of the Credit Agreement is hereby amended as
follows:

 

(i)            by adding the following new definitions, to appear in proper
alphabetical order:

 

“Fourth Amendment”: the Fourth Amendment, dated as of November 5, 2019, by and
among the Borrower, the other Loan Parties party thereto, the Lenders and the
Administrative Agent.

 

“Fourth Amendment Effective Date”: November 5, 2019.

 



 -2-

 

 

“Tranche C Revolving Commitment”: as to any Lender, its obligation to make
Tranche C Revolving Loans to, and/or make or participate in Swing Line Loans
made to, and/or issue or participate in Letters of Credit issued on behalf of,
the Borrower in an aggregate amount not to exceed at any one time outstanding
the amount set forth opposite such Lender’s name in Schedule A under the heading
“Tranche C Revolving Commitment” or, in the case of any Lender that is an
Assignee, the amount of the assigning Lender’s Tranche C Revolving Commitment
assigned to such Assignee pursuant to subsection 10.6(b) (in each case as such
amount may be adjusted from time to time as provided herein); collectively, as
to all the Lenders, the “Tranche C Revolving Commitments.” The original amount
of the aggregate Tranche C Revolving Commitments of the Lenders is $400,000,000.

 

“Tranche C Revolving Commitment Period”: as to any Tranche C Revolving
Commitments, the period from and including the Fourth Amendment Effective Date
to but not including Tranche C Revolving Maturity Date, or such earlier date as
the Tranche C Revolving Commitments shall terminate as provided herein.

 

“Tranche C Revolving Loans”: as defined in subsection 2.1(b).

 

“Tranche C Revolving Maturity Date”: November 5, 2024; provided that if at least
$200.0 million aggregate principal amount of Senior Notes remain outstanding on
the Springing Maturity Date, then the Initial Revolving Maturity Date shall
instead be the Springing Maturity Date.

 

“Tranche D Term Lender”: any Lender having a Tranche D Term Loan Commitment
and/or a Tranche D Term Loan outstanding hereunder.

 

“Tranche D Term Loan”: as defined in subsection 2.1(e), collectively, the
“Tranche D Term Loans”.

 

“Tranche D Term Loan Commitment”: the commitment of a Lender to make or
otherwise fund a Tranche D Term Loan pursuant to subsection 2.1(d)(i) in an
aggregate amount not to exceed at any one time outstanding the amount set forth
opposite such Lender’s name on Schedule A under the heading “Tranche D Term Loan
Commitment”; collectively, as to all the Lenders, the “Tranche D Term Loan
Commitments.” The aggregate amount of the Tranche D Term Loan Commitments as of
the Fourth Amendment Effective Date is $600,000,000.

 

“Tranche D Term Loan Maturity Date”: November 5, 2026; provided that if at least
$200.0 million aggregate principal amount of Senior Notes remain outstanding on
the Springing Maturity Date, then the Initial Term Loan Maturity Date shall
instead be the Springing Maturity Date.

 



 -3-

 

 

(ii)           by amending and restating the first sentence of the definition of
ABR as follows:

 

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%;
provided that in no event shall ABR be less than 1.00%.

 

(iii)          by amending and restating the definition of Adjusted LIBOR Rate
as follows:

 

“Adjusted LIBOR Rate”: with respect to any Borrowing of Eurodollar Loans for any
Interest Period, an interest rate per annum determined by the Administrative
Agent to be equal to the higher of (i) (x) the LIBOR Rate for such Borrowing of
Eurodollar Loans in effect for such Interest Period divided by (y) 1 minus the
Statutory Reserves (if any) for such Borrowing of Eurodollar Loans for such
Interest Period and (ii) 0%.

 

(iv)          by amending and restating the definition of “Applicable Margin” as
follows:

 

“Applicable Margin”: in respect of (a) Tranche D Term Loans, (i) with respect to
ABR Loans, 0.75% per annum and (ii) with respect to Eurocurrency Loans, 1.75%
per annum and (d) in respect of Tranche C Revolving Loans, the percentage per
annum as set forth in the definition of “Applicable Margin” in the Amended and
Restated Credit Agreement with respect to Initial Revolving Loans.

 

(v)           by amending and restating the definition of “Extension of Credit”
as follows:

 

“Extension of Credit”: as to any Lender, the making of an Original Initial Term
Loan (excluding any Supplemental Term Loans being made under the Original
Initial Term Loan Tranche), a Tranche D Term Loan (excluding any Supplemental
Term Loans being made under the Tranche D Term Loan Tranche), a Revolving Loan,
a Swing Line Loan or an Incremental Revolving Loan (other than the initial
extension of credit thereunder) or, with respect to an Issuing Bank, the
issuance of a Letter of Credit.

 

(vi)          by amending and restating the definition of Maturity Date as
follows:

 

“Maturity Date”: the Initial Revolving Maturity Date, the Tranche C Revolving
Maturity Date, the Initial Term Loan Maturity Date, the Tranche D Term Loan
Maturity Date, for any Extended Tranche the “Maturity Date” set forth in the
applicable Extension Amendment, for any Incremental Commitments the “Maturity
Date” set forth in the applicable Incremental Commitment Amendment, as the
context may require and for any Specified Refinancing Tranche the “Maturity
Date” set forth in the applicable Specified Refinancing Amendment.

 



 -4-

 

 

(c)           Subsection 2.1(b) is amended by renumbering existing clause (ii)
thereof as clause (iii) and inserting a new clause (ii) therein:

 

“(ii)          Subject to the terms and conditions hereof, each Lender holding a
Tranche C Revolving Commitment severally agrees to make revolving credit loans
(together, the “Tranche B Revolving Loans”) to the Borrower from time to time
during the Tranche C Revolving Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender’s Revolving
Commitment Percentage of the sum of the then outstanding L/C Obligations and the
then outstanding Swing Line Loans, does not exceed the amount of such Lender’s
Tranche C Revolving Commitment then in effect. During the Tranche C Revolving
Commitment Period, the Borrower may use the Tranche C Revolving Commitments by
borrowing, prepaying the Tranche C Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.”

 

(d)           Subsection 2.1 is further amended by inserting the following as
new clause (c) thereof:

 

“(c)         Tranche D Term Loans.

 

(i)             Subject to the terms and conditions hereof, each Lender holding
a Tranche D Term Loan Commitment severally agrees to make, in Dollars, in a
single draw on the Fourth Amendment Effective Date, one or more term loans
(each, a “Tranche D Term Loan”) to the Borrower in an aggregate principal amount
not to exceed the amount set forth opposite such Lender’s name in Schedule A
under the heading “Tranche D Term Loan Commitment”, as such amount may be
adjusted or reduced pursuant to the terms hereof.

 

(ii)             The Tranche D Term Loans, except as hereinafter provided,
shall, at the option of the Borrower, be incurred and maintained as, and/or
converted into, ABR Loans or Eurocurrency Loans.

 

(iii)            The Tranche D Term Loans shall be made by each such Lender in
an aggregate principal amount which does not exceed the Tranche D Term Loan
Commitment of such Lender.

 

Once repaid, the Tranche D Term Loans incurred hereunder may not be reborrowed.
On the Fourth Amendment Effective Date (after giving effect to the incurrence of
Tranche D Term Loans on such date), the Tranche D Term Loan Commitment of each
Lender shall terminate.”

 

(e)           Subsection 2.2 of the Credit Agreement is hereby amended to add
the following new paragraph and table at the end thereof:

 



 -5-

 

 

“(c)          The aggregate Tranche D Term Loans of all Lenders shall be payable
in consecutive quarterly installments beginning March 31, 2020, up to and
including the Tranche D Term Loan Maturity Date (subject to reduction as
provided in subsection 3.4), on the dates and in the principal amounts, subject
to adjustment as set forth below, equal to the respective amounts set forth
below (together with all accrued interest thereon) opposite the applicable
installment dates (or, if less, the aggregate amount of such Term Loans then
outstanding):

 

Date

Amount Each March 31, June 30, September 30 and December 31 ending prior to the
Tranche D Term Loan Maturity Date 0.25% of the aggregate initial principal
amount of the Tranche D Term Loans on the Fourth Amendment Effective Date
Tranche D Term Loan Maturity Date All unpaid aggregate principal amounts of any
outstanding Tranche D Term Loans”     



(f)            Subsection 2.3 of the Credit Agreement is hereby amended by
inserting the following as new clause (c):

 

“(c) The Borrower shall give the Administrative Agent notice specifying the
amount of the Tranche D Term Loans to be borrowed and the proposed Borrowing
Date (which notice must have been received by the Administrative Agent prior to
9:30 A.M., New York City time (or such later time as may be agreed by the
Administrative Agent in its reasonable discretion), and shall be irrevocable
after funding) on the Fourth Amendment Effective Date. Upon receipt of such
notice the Administrative Agent shall promptly notify each applicable Lender
thereof. Each Lender having a Tranche D Term Loan Commitment will make the
amount of its pro rata share of the Tranche D Term Loan Commitments available,
in each case for the account of the Borrower at the office of the Administrative
Agent specified in subsection 10.2 prior to 12:00 P.M., New York City time (or,
if the time period for the Borrower’s delivery of notice was extended, such
later time as agreed to by the Borrower and the Administrative Agent in its
reasonable discretion, but in no event less than one hour following notice) on
the Fourth Amendment Effective Date in funds immediately available to the
Administrative Agent. The Administrative Agent shall on such date credit the
account of the Borrower on the books of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.”

 

(g)           The first sentence of Section 2.4(a) of the Credit Agreement is
hereby amended and restated as follows:

 

“The Borrower hereby unconditionally promises to pay to the Administrative Agent
in the currency in which the applicable Loans are denominated for the account
of: (i) each Lender the then unpaid principal amount of each Initial Term Loan
of such Lender made to the Borrower, on the Initial Term Loan Maturity Date (or
such earlier date on which the Initial Term Loans become due and payable
pursuant to Section 8), (ii) each Lender the then unpaid principal amount of
each Tranche D Term Loan of such Lender made to the Borrower, on the Tranche D
Term Loan Maturity Date (or such earlier date on which the Tranche D Term Loans
become due and payable pursuant to Section 8), (iii) each Lender the then unpaid
principal amount of each Initial Revolving Loan of such Lender made to the
Borrower, on the Initial Revolving Maturity Date (or such earlier date on which
the Initial Revolving Loans become due and payable pursuant to Section 8), (iv)
each Lender the then unpaid principal amount of each Tranche C Revolving Loan of
such Lender made to the Borrower, on the Tranche C Revolving Maturity Date (or
such earlier date on which the Tranche C Revolving Loans become due and payable
pursuant to Section 8) and (v) the Swing Line Lender, the then unpaid principal
amount of the Swing Line Loans made to the Borrower, on the Tranche C Revolving
Maturity Date (or such earlier date on which the Swing Line Loans become due and
payable pursuant to Section 8).”

 



 -6-

 

 

(h)           Subsection 4.17 of the Credit Agreement is hereby amended and
restated as follows:

 

“4.17       Purpose of Loans.

 

(a)             The proceeds of the Loans shall be used by the Borrower (a) to
finance, in part, the Transactions, (b) to pay certain transaction fees and
expenses related to the Transactions and (c) to finance the working capital and
business requirements of, and for capital expenditures and for general corporate
purposes of, the Borrower and its Subsidiaries.

 

(b)             The proceeds of the Tranche D Term Loans shall be used by the
Borrower (a) to repay all Loans as of the Fourth Amendment Effective Date
(including all Initial Term Loans) in full, (b) for general corporate purposes
(including the repayment of that certain $150,000,000 promissory note issued by
the Borrower on October 1, 2019 payable to JPMorgan Chase Bank, N.A.) and (c) to
pay certain transaction fees and expenses related thereto.”

 

(i)            Interest Period. The initial Interest period for the Tranche D
Term Loans shall be a period commencing on the Fourth Amendment Effective Date
and ending on November 30, 2019.

 

(j)            Schedule A of the Credit Agreement is hereby amended by
supplementing such schedule with the information specified in Schedule 1 to this
Amendment.

 

Section 1.3             Further Amendments.

 

(a)           The Credit Agreement, as amended pursuant to Section 1.2 hereof
and after giving effect to the Discharge, is hereby further amended and restated
in its entirety as set forth in Annex I hereto as the Amended and Restated
Credit Agreement. For the avoidance of doubt, upon the effectiveness of the
Amended and Restated Credit Agreement, references in the Amended and Restated
Credit Agreement to the Initial Term Loans and the Initial Term Loan Commitments
shall be references to the Tranche D Term Loans and the Tranche D Term Loan
Commitments, respectively, and references to the Initial Revolving Loans and the
Initial Revolving Commitments shall be references to the Tranche C Revolving
Loans and the Tranche C Revolving Commitments.

 



 -7-

 

 

(b)           The Guarantee and Collateral Agreement, after giving effect to the
Discharge, is hereby amended as follows (the “Amended Guarantee and Collateral
Agreement”):

 

(i)            by amending and restating the definition of Bank Products
Provider as follows:

 

“Bank Products Provider”: any Person who is a party to a Bank Products Agreement
and that is a Lender, Lead Arranger, the Administrative Agent or any Affiliate
of the foregoing on the Second Restatement Effective Date or at the time it
entered into a Bank Products Agreement with a Grantor or any Subsidiary of
Grantor (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Provider with respect to more than one
Credit Facility).

 

(ii)           by amending the definition of Borrower Obligations by deleting
the reference to “(including any Management Guarantee entered into with any
Management Credit Provider)” therein;

 

(iii)          by amending the definition of Guarantor Obligations by deleting
the reference to “(including any Management Guarantee entered into with any
Management Credit Provider)” therein;

 

(iv)          by amending and restating the definition of Hedging Provider as
follows:

 

“Hedging Provider”: any Person who is a party to a Hedge Agreement and that is a
Lender, Lead Arranger, the Administrative Agent or any Affiliate of the
foregoing on the Second Restatement Effective Date or at the time it entered
into a Hedge Agreement with a Grantor or any Subsidiary of a Grantor (provided
that no Person shall, with respect to any Hedge Agreement, be at any time a
Hedging Provider with respect to more than one Credit Facility).

 

(v)           by deleting the defined term “Management Credit Provider”;

 

(vi)          by amending and restating the definition of Non-Lender Secured
Parties as follows:

 

“Non-Lender Secured Parties”: the collective reference to all Bank Products
Providers, and Hedging Providers and their respective successors and assigns and
their permitted transferees and endorsees.

 

(vii)         by removing Section 8.4; and

 

(viii)        by supplementing the schedules to the Guarantee and Collateral
Agreement with the schedules set forth herein in Annex II. Each Loan Party
hereby represents and warrants the (i) the information included on such
schedules are true and correct as of the Effective Date and (ii) the
representations and warranties set forth in the Amended Guarantee and Collateral
Agreement, after giving to the supplementation of the schedules, are true and
correct as of the Effective Date.

 



 -8-

 

 

Section 1.4             Consents. Each of the Tranche D Term Loan Lenders, the
Tranche C Revolving Lenders, the Issuing Banks and the Administrative Agent
consents to and approves this Amendment, the amendments to the Credit Agreement
effected hereby (including the amendment and restatement of the Credit Agreement
effect hereby), the Amended and Restated Credit Agreement and the Amended
Guarantee and Collateral Agreement. For purposes of this Amendment including the
consents contained in this Section 1.4, “Issuing Bank” shall include any
“Issuing Bank” under the Amended and Restated Credit Agreement, and for the
avoidance of doubt each such Issuing Bank agrees to be bound by the Amended and
Restated Credit Agreement as an Issuing Bank.

 

Section 1.5             Representations and Warranties, No Default. In order to
induce the Lenders party hereto to enter into this Amendment, each Loan Party
represents and warrants to each of the Lenders that as of the Effective Date:

 

(a)            the execution, delivery and performance by such Loan Party of
this Amendment are within such Loan Party’s corporate or other organizational
powers, have been duly authorized by all necessary corporate or other
organizational action, and will not (i) violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that would reasonably
be expected to have a Material Adverse Effect or (ii) result in, or require, the
creation or imposition of any Lien (other than Permitted Liens) on any of such
Loan Party’s properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation;

 

(b)           this Amendment constitutes a legal, valid and binding obligation
of such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law); and

 

(c)           after giving effect to the amendments set forth in this Amendment
and the incurrence of the Tranche D Term Loans, (i) no Default or Event of
Default exists and is continuing or has resulted therefrom and (ii) all
representations and warranties contained in Section 4 of the Amended and
Restated Credit Agreement and in the other Loan Documents are true and correct
in all material respects on and as of the Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date.

 

Section 1.6             Conditions to Effectiveness. (1) The amendments set
forth in Section 1.2 and the consents set forth in Section 1.3 shall become
effective on the date (such date, if any, the “Effective Date”) that the
following conditions have been satisfied:

 

(a)           the Administrative Agent shall have received a counterpart of this
Amendment executed by each of the Loan Parties, each of the Tranche D Term
Lenders, each Revolving Lender and each Issuing Bank;

 



 -9-

 

 

(b)           the Administrative Agent shall have received the following
executed legal opinions, each addressed to the Administrative Agent, Collateral
Agent and each Tranche D Term Lender, dated the Effective Date, in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)              executed legal opinion of Hunton Andrews Kurth LLP, counsel to
the Borrowers and the other Loan Parties; and

 

(ii)             executed legal opinion of Richards, Layton & Finger, P.A.,
special Delaware counsel to the Borrower and certain of the Loan Parties;

 

(c)           the Administrative Agent, the Arrangers (as defined in the
Engagement Letter referred to below) and the Lenders shall have received all
fees and expenses required to be paid or delivered by the Borrower to them on or
prior to the Fourth Amendment Effective Date, including the Arrangement Fee and
the Upfront Fee, each as defined in and payable pursuant to the Engagement
Letter, dated as of November 5, 2019, among the Borrower and the Arrangers (as
defined therein);

 

(d)           the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower required pursuant to subsection 2.9(a) and
the definition of “Maximum Incremental Facilities Amount” in the Credit
Agreement;

 

(e)           the Administrative Agent shall have received a certificate from
the Borrower, dated the Effective Date, with appropriate insertions and
attachments of resolutions or other actions, evidence or incumbency and the
signature of authorized signatories and Organizational Documents, executed by a
Responsible Officer and the Secretary or any Assistant Secretary or other
authorized representative;

 

(f)            the Administrative Agent shall have received a notice of such
borrowing as required by subsection 2.3(c) of the Credit Agreement (as amended
by Section 1.2 of this Amendment);

 

(g)           the Administrative Agent shall have received a notice of
prepayment with respect to the Discharge required pursuant to Section 3.4 of the
Credit Agreement;

 

(h)           the Administrative Agent shall have received at least three
Business Days prior to the Effective Date all documentation and other
information about the Loan Parties required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act that has been requested in writing at least ten
Business Days prior to the Effective Date;

 

(i)            The Administrative Agent shall have received the results of a
recent search by a Person reasonably satisfactory to the Administrative Agent,
of the UCC and judgment lien filings that have been filed with respect to
personal property of the Borrower and its Subsidiaries in each relevant
jurisdiction

 



 -10-

 

 

(j)            the Administrative Agent shall have received a solvency
certificate of the Borrower dated as of the Effective Date, substantially in
form of Exhibit Q to the Amended and Restated Credit Agreement; and

 

(k)           the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower dated as of the Effective Date, certifying
that after giving effect to the amendments set forth in this Amendment and the
incurrence of the Tranche D Term Loans, (i) no Default or Event of Default
exists and is continuing or has resulted therefrom and (ii) all representations
and warranties contained in Section 4 of the Amended and Restated Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date.

 

The making of the Tranche D Term Loans shall conclusively be deemed to
constitute an acknowledgement by the Administrative Agent and each Lender that
each of the conditions precedent set forth in Section 1.6 of this Amendment and
the Credit Agreement shall have been satisfied in accordance with its respective
terms or shall have been irrevocably waived by such Person.

 

(2)           The amendments set forth in Section 1.3 of this Amendment shall
become effective simultaneously with the making of the Tranche D Term Loans and
the Discharge.

 

Section 1.7             Expenses. The Borrower shall pay all reasonable
out-of-pocket expenses of the Administrative Agent incurred in connection with
the preparation, execution and delivery of this Amendment and the other
instruments and documents to be delivered hereunder, if any (including the
reasonable fees, disbursements and other charges of Cahill Gordon & Reindel llp,
counsel for the Administrative Agent).

 

Section 1.8             Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all of which when taken together shall constitute a single instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or any other electronic transmission shall be effective as delivery of
a manually executed counterpart hereof.

 

Section 1.9             Applicable Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 1.10           Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

 



 -11-

 

 

Section 1.11           Effect of Amendment. Except as expressly set forth
herein, (i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Collateral Agent or the Loan Parties
under the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or any other Loan Document. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect and nothing herein can or may be
construed as a novation thereof. Each Loan Party reaffirms its obligations under
the Loan Documents to which it is party and its prior grant and the validity,
enforceability and perfection of the Liens granted by it pursuant to the
Security Documents with all such Liens continuing in full force and effect after
giving effect to this Amendment. The parties hereto acknowledge and agree that
the amendment and restatement of the Credit Agreement pursuant to this Amendment
and all other Loan Documents amended and/or executed and delivered in connection
herewith shall not constitute a novation of the Credit Agreement and the other
Loan Documents as in effect prior to the Effective Date This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the Effective Date, all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. Each of the Loan Parties hereby consents to this
Amendment and confirms that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement as amended hereby.

 

[Remainder of Page Intentionally Left Blank]

 



 -12-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

  THE SERVICEMASTER COMPANY, LLC         By: /s/ Anthony D. DiLucente   Name:
Anthony D. DiLucente   Title: Chief Financial Officer and Senior Vice President

 

[Signature Page – Fourth Amendment to the Credit Agreement]

 



 

 

 

  CDRSVM HOLDING, LLC         By: /s/ Anthony D. DiLucente     Name: Anthony D.
DiLucente     Title: Director         MERRY MAIDS LIMITED PARTNERSHIP        
By: /s/ Timothy C. Leslie     Name: Timothy C. Leslie     Title: Authorized
Signatory         MM MAIDS L.L.C.         By: /s/ Timothy C. Leslie     Name:
Timothy C. Leslie     Title: Vice President and Secretary         SERVICEMASTER
CONSUMER SERVICES LIMITED PARTNERSHIP         By: /s/ Jesse J. Jenkins     Name:
Jesse J. Jenkins     Title: Authorized Signatory         SMCS HOLDCO II, INC.  
      By: /s/ Dirk R. Gardner     Name: Dirk R. Gardner     Title: Secretary

 

[Signature Page – Fourth Amendment to the Credit Agreement]

 



 

 

 

  SERVICEMASTER MANAGEMENT CORPORATION         By: /s/ Dirk R. Gardner     Name:
Dirk R. Gardner     Title: Secretary         SERVICEMASTER
RESIDENTIAL/COMMERCIAL SERVICES LIMITED PARTNERSHIP         By: /s/ Timothy C.
Leslie     Name: Timothy C. Leslie     Title: Secretary         SM CLEAN L.L.C.
        By: /s/ Timothy C. Leslie     Name: Timothy C. Leslie     Title:
Secretary         TERMINIX INTERNATIONAL, INC.         By: /s/ Dirk R. Gardner  
  Name: Dirk R. Gardner     Title: Secretary         THE TERMINIX INTERNATIONAL
COMPANY LIMITED PARTNERSHIP         By: /s/ Jesse J. Jenkins     Name: Jesse J.
Jenkins     Title: Authorized Signatory

 

[Signature Page – Fourth Amendment to the Credit Agreement]

 



 

 

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent, Collateral Agent, Swing
Line Lender and Issuing Bank         By: /s/ Brendan Korb     Name: Brendan Korb
    Title: Vice President

 

[Signature Page – Fourth Amendment to the Credit Agreement]

 



 

 

 

  JPMORGAN CHASE BANK, N.A., as Lender and a Revolving Lender         By: /s/
Brendan Korb     Name: Brendan Korb     Title: Vice President

 

[Signature Page – Fourth Amendment to the Credit Agreement]

 



 

 

 

  CREDIT SUISSE AG CAYMAN ISLANDS BRANCH, as a Revolving Lender and an Issuing
Bank         By: /s/ Judith E. Smith     Name: Judith E. Smith     Title:
Authorized Signatory         By: /s/ Lingzi Huang     Name: Lingzi Huang    
Title: Authorized Signatory

 

[Signature Page – Fourth Amendment to the Credit Agreement]

 



 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION, as a Revolving Lender and an Issuing Bank  
      By: /s/ Timothy Miller     Name: Timothy Miller     Title: Director

 

[Signature Page – Fourth Amendment to the Credit Agreement]

 



 

 

 

  GOLDMAN SACHS BANK USA, as a Revolving Lender and an Issuing Bank         By:
/s/ Thomas M. Manning     Name: Thomas M. Manning     Title: Authorized
Signatory

 

[Signature Page – Fourth Amendment to the Credit Agreement]

 



 

 

 

  REGIONS BANK, as a Revolving Lender and an Issuing Bank         By: /s/ Rachel
Harris     Name: Rachel Harris     Title: Vice President

 

[Signature Page – Fourth Amendment to the Credit Agreement]

 



 

 

 

  FIRST HORIZON BANK, as a Revolving Lender and an Issuing Bank         By: /s/
Joseph M. Evangelisti     Name: Joseph M. Evangelisti     Title: Executive Vice
President

 

[Signature Page – Fourth Amendment to the Credit Agreement]

 



 

 

 

  HSBC BANK USA, NATIONAL ASSOCIATION, as a Revolving Lender         By: /s/
Mark Hillhouse     Name: Mark Hillhouse     Title: Senior Vice President

 

[Signature Page – Fourth Amendment to the Credit Agreement]

 



 

 

 

  BARCLAYS BANK PLC, as a Revolving Lender         By: /s/ Martin Corrigan    
Name: Martin Corrigan     Title: Vice President

 

[Signature Page – Fourth Amendment to the Credit Agreement]

 



 

 

 

  FIFTH THIRD BANK, as a Revolving Lender         By: /s/ Jose A. Rosado    
Name: Jose A. Rosado     Title: Senior Vice President

 

[Signature Page – Fourth Amendment to the Credit Agreement]

 



 

 

 

  BANK OF AMERICA, N.A., as a Revolving Lender         By: /s/ Bruce Clark    
Name: Bruce Clark     Title: Vice President

 

[Signature Page – Fourth Amendment to the Credit Agreement]

 



 

 

 

Schedule 1

 

Tranche D Term Loan Commitments

 

Tranche D Term Lender  Tranche D Term Loan Commitment  JPMorgan Chase Bank,
N.A.  $600,000,000 

 



 

 

 

Tranche C Revolving Commitments

 

 

Tranche C Revolving Lender  Tranche C Revolving Commitment  JPMorgan Chase Bank,
N.A.  $65,000,000         Credit Suisse AG, Cayman Islands Branch  $45,000,000 
       Capital One, National Association  $45,000,000         Goldman Sachs Bank
USA  $45,000,000         Regions Bank  $45,000,000         First Horizon Bank 
$45,000,000         HSBC Bank USA, National Association  $35,000,000        
Barclays Bank PLC  $35,000,000         Fifth Third Bank  $20,000,000        
Bank of America, N.A.  $20,000,000 

 



 

 

 

Annex I

 



 

 

 

Annex II

 



 

 

 



 

EXECUTION VERSION

 

 

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

among

THE SERVICEMASTER COMPANY, LLC

THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO and

JPMORGAN CHASE BANK, N.A.
as Administrative Agent, Collateral Agent and an Issuing Bank

 

JPMORGAN CHASE BANK, N.A.,
Credit Suisse LOAN FUNDING LLC,
CAPITAL ONE, N.A.,

GOLDMAN SACHS BANK USA,

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK, and

FIRST HORIZON BANK
as Joint Lead Arrangers and Joint Bookrunners

 

BARCLAYS BANK PLC and

HSBC SECURITIES (USA) INC.

as Co-Syndication Agents

 

BOFA SECURITIES, INC. and

FIFTH THIRD BANK

as Co-Documentation Agents


Dated as of November 5, 2019

 

 



 

 

 

TABLE OF CONTENTS

 

    Page       SECTION 1 DEFINITIONS 1 1.1 Defined Terms 1 1.2 Other
Definitional Provisions 85       SECTION 2 AMOUNT AND TERMS OF COMMITMENTS 88
2.1 Loans 88 2.2 Notes 90 2.3 Procedure for Borrowing 90 2.4 Repayment of Loans;
Record of Loans 92 2.5 Extension Amendments 94 2.6 [Reserved] 97 2.7 Letters of
Credit 98 2.8 Swing Line Commitments 105 2.9 Incremental Facilities 108 2.10
Permitted Debt Exchanges 111 2.11 Specified Refinancing Facilities 113      
SECTION 3 GENERAL PROVISIONS 115 3.1 Interest Rates and Payment Dates 115 3.2
Conversion and Continuation Options 116 3.3 Minimum Amounts of Sets 117 3.4
Optional and Mandatory Prepayments 117 3.5 Administrative Agent’s Fee; Other
Fees 132 3.6 Computation of Interest and Fees 133 3.7 Inability to Determine
Interest Rate 133 3.8 Pro Rata Treatment and Payments 135 3.9 Illegality 136
3.10 Requirements of Law 137 3.11 Taxes 139 3.12 [Reserved] 143 3.13 Certain
Rules Relating to the Payment of Additional Amounts 143 3.14 Defaulting Lenders
145       SECTION 4 REPRESENTATIONS AND WARRANTIES 148 4.1 Financial Condition
148 4.2 No Change; Solvent 148 4.3 Corporate Existence; Compliance with Law 148
4.4 Corporate Power; Authorization; Enforceable Obligations 149 4.5 No Legal Bar
149 4.6 No Material Litigation 149 4.7 No Default 150 4.8 Ownership of Property;
Liens 150

 



-i- 

 

 

    Page       4.9 Intellectual Property 150 4.10 No Burdensome Restrictions 150
4.11 Taxes 150 4.12 Federal Regulations 151 4.13 ERISA 151 4.14 Collateral 152
4.15 Investment Company Act; Other Regulations 152 4.16 Subsidiaries 152 4.17
Purpose of Term Loans 152 4.18 Environmental Matters 153 4.19 No Material
Misstatements 154 4.20 Labor Matters 154 4.21 Insurance 154 4.22 Anti-Terrorism
154       SECTION 5 CONDITIONS PRECEDENT 155 5.1 [Reserved] 155 5.2 Conditions
Precedent to Each Extension of Credit 155       SECTION 6 AFFIRMATIVE COVENANTS
155 6.1 Financial Statements 156 6.2 Certificates; Other Information 157 6.3
Payment of Taxes 159 6.4 Maintenance of Existence 159 6.5 Maintenance of
Property; Insurance 159 6.6 Inspection of Property; Books and Records;
Discussions 161 6.7 Notices 161 6.8 Environmental Laws 162 6.9 After-Acquired
Real Property and Fixtures and Future Subsidiaries 163       SECTION 7 NEGATIVE
COVENANTS 167 7.1 Limitation on Indebtedness 167 7.2 Limitation on Liens 172 7.3
Limitation on Fundamental Changes 176 7.4 Limitation on Asset Dispositions;
Proceeds from Asset Dispositions and Recovery Events 178 7.5 Limitation on
Dividends and Other Restricted Payments 181 7.6 Limitation on Transactions with
Affiliates 186 7.7 [Reserved] 188 7.8 [Reserved] 188 7.9 Limitation on
Restrictions on Distributions from Restricted Subsidiaries 188 7.10 Financial
Covenant 190       SECTION 8 EVENTS OF DEFAULT 190 8.1 Events of Default 190 8.2
Borrower’s Right to Cure 194

 



-ii- 

 

 

    Page       SECTION 9 THE AGENTS AND THE LEAD ARRANGERS 194 9.1 Appointment
194 9.2 The Administrative Agent and Affiliates 195 9.3 Action by Agent 195 9.4
Exculpatory Provisions 196 9.5 Acknowledgement and Representation by Lenders 197
9.6 Indemnity; Reimbursement by Lenders 198 9.7 Right to Request and Act on
Instructions 199 9.8 [Reserved] 199 9.9 Collateral Matters 200 9.10 Successor
Agent 202 9.11 Withholding Tax 202 9.12 Other Representatives 203 9.13
Administrative Agent May File Proofs of Claims 203 9.14 Application of Proceeds
204 9.15 Approved Electronic Communications 204 9.16 Certain ERISA Matters 205  
    SECTION 10 MISCELLANEOUS 206 10.1 Amendments and Waivers 206 10.2 Notices
213 10.3 No Waiver; Cumulative Remedies 215 10.4 Survival of Representations and
Warranties 215 10.5 Payment of Expenses and Taxes 216 10.6 Successors and
Assigns; Participations and Assignments 217 10.7 Adjustments; Set-off;
Calculations; Computations 225 10.8 Judgment 225 10.9 Counterparts 226 10.10
Severability 226 10.11 Integration 226 10.12 GOVERNING LAW 226 10.13 Submission
to Jurisdiction; Waivers 227 10.14 Acknowledgements 229 10.15 WAIVER OF JURY
TRIAL 229 10.16 Confidentiality 230 10.17 Incremental Indebtedness; Additional
Indebtedness 231 10.18 USA Patriot Act Notice 231 10.19 Special Provisions
Regarding Pledges of Capital Stock in, and Promissory Notes Owed by, Persons Not
Organized in the United States 231 10.20 Electronic Execution of Assignments and
Certain Other Documents 231 10.21 Effect of Amendment and Restatement on
Original Credit Agreement 232 10.22 Acknowledgement and Consent to Bail-In of
EEA Financial Institutions 232 10.23 Acknowledgement Regarding Any Supported
QFCs 233

 



-iii- 

 

 

Page

 

SCHEDULES

 

A Commitments and Addresses B [Reserved] C-1 Foreign Subsidiary Borrowers C-2
Foreign Subsidiary Jurisdictions 4.4 Consents Required 4.6 Litigation 4.16
Subsidiaries 4.18 Environmental Matters 4.21 Insurance 6.2 Document Posting
Website 7.2 Existing Liens

 

EXHIBITS

 

A-1 Form of Term Loan Note A-2 Form of Revolving Note A-3 Form of Swing Line
Note B [Reserved] C Form of Intercreditor Agreement D Form of Mortgage E Form of
Assignment and Acceptance F-1 Form of U.S. Tax Compliance Certificate F-2 Form
of U.S. Tax Compliance Certificate F-3 Form of U.S. Tax Compliance Certificate
F-4 Form of U.S. Tax Compliance Certificate G Form of Specified Discount
Prepayment Notice H Form of Specified Discount Prepayment Response I Form of
Discount Range Prepayment Notice J Form of Discount Range Prepayment Offer K
Form of Solicited Discounted Prepayment Notice L Form of Solicited Discounted
Prepayment Offer M Form of Acceptance and Prepayment Notice N Form of Joinder
Agreement O Form of Swing Line Loan Participation Certificate P [Reserved] Q
Form of Solvency Certificate

 



-iv- 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 5, 2019,
among THE SERVICEMASTER COMPANY, LLC, a Delaware limited liability company as
further defined in subsection 1.1 (the “Borrower”), the Foreign Subsidiary
Borrowers (as hereinafter defined) from time to time party to this Agreement
after the Second Restatement Effective Date) the several banks and other
financial institutions from time to time party to this Agreement (as further
defined in subsection 1.1, the “Lenders”) and JPMORGAN CHASE BANK, N.A., as
administrative agent, collateral agent and issuing bank for the Lenders
hereunder (in such capacities, respectively, the “Administrative Agent”,
“Collateral Agent” and, as further defined in subsection 1.1, an “Issuing
Bank”).

 

The parties hereto hereby agree as follows:

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is party to that certain Amended and Restated Credit
Agreement, dated as of November 8, 2016 and as further amended, supplemented,
waived or otherwise modified prior to the effectiveness of the Fourth Amendment
(as defined below) (the “Existing Credit Agreement”);

 

WHEREAS, the Administrative Agent and the Lenders have agreed to amend and
restate the Existing Credit Agreement in its entirety to read as set forth in
this Agreement, and it has been agreed by such parties that the Loans
outstanding as of the Second Restatement Effective Date and other “Obligations”
under and as defined in the Existing Credit Agreement shall be governed by and
deemed to be outstanding under this Credit Agreement with the intent that the
terms of the Existing Credit Agreement shall hereafter have no further effect
upon the parties thereto, and all references to the “Credit Agreement” in any
Loan Document or other document or instrument delivered in connection therewith
shall be deemed to refer to this Agreement and the provisions hereof; and

 

WHEREAS, the Borrower has requested that the Lenders make the Loans and issue
and participate in the Letters of Credit provided for herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1        DEFINITIONS.

 

1.1           Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

 



-1- 

 

 

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and
(c) the Adjusted LIBOR Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%;
provided that for the purpose of this definition, the Adjusted LIBOR Rate for
any day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is
not available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day.  Any change in the ABR due to
a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBOR Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBOR Rate, respectively.  If the ABR is
being used as an alternate rate of interest pursuant to subsection 3.7, then the
ABR shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.  For the avoidance of doubt, if the ABR
as determined pursuant to the foregoing would be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acceleration”: as defined in subsection 8.1(e).

 

“Acceptable Discount”: as defined in subsection 3.4(j).

 

“Acceptable Prepayment Amount”: as defined in subsection 3.4(j).

 

“Acceptance and Prepayment Notice”: an irrevocable written notice from the
Borrower accepting a Solicited Discounted Prepayment Offer at the Acceptable
Discount specified therein pursuant to subsection 3.4(j) substantially in the
form of Exhibit M.

 

“Acceptance Date”: as defined in subsection 3.4(j).

 

“Accounts”: as defined in the UCC; and, with respect to any Person, all such
Accounts of such Person, whether now existing or existing in the future,
including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to the Administrative Agent),
including all accounts created by or arising from all of such Person’s sales of
goods or rendition of services made under any of its trade names, or through any
of its divisions, (b) all unpaid rights of such Person (including rescission,
replevin, reclamation and stopping in transit) relating to the foregoing or
arising therefrom, (c) all rights to any goods represented by any of the
foregoing, including returned or repossessed goods, (d) all reserves and credit
balances held by such Person with respect to any such accounts receivable of any
Obligors, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the
foregoing.

 



-2- 

 

 

“Acquired Indebtedness”: Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition. Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

 

“Additional Assets”: (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Related Business (including
any capital expenditures on any property or assets already so used); (iii) the
Capital Stock of a Person that is engaged in a Related Business and becomes a
Restricted Subsidiary as a result of the acquisition of such Capital Stock by
the Borrower or another Restricted Subsidiary; or (iv) Capital Stock of any
Person that at such time is a Restricted Subsidiary acquired from a third party.

 

“Additional Incremental Lender”: as defined in subsection 2.9(b).

 

“Additional Indebtedness”: as defined in any Intercreditor Agreement or any
Other Intercreditor Agreement, as applicable, or, if no such Intercreditor
Agreement is in effect, any Indebtedness that is or may from time to time be
incurred in compliance with subsection 7.1 and that is secured by a Lien on
Collateral and is permitted to be so secured by subsection 7.2, and is
designated as “Additional Indebtedness” by the Borrower in writing to the
Administrative Agent.

 

“Additional Obligations”: senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by a Lien ranking pari passu to the Lien
securing the Senior Credit Facility Obligations, (y) secured by a Lien ranking
junior to the Lien securing the Senior Credit Facility Obligations or
(z) unsecured), including customary bridge financings, in each case issued or
incurred by the Borrower or a Guarantor, the terms of which Indebtedness (i) do
not provide for a maturity date or weighted average life to maturity earlier
than the Initial Term Loan Maturity Date or shorter than the remaining weighted
average life to maturity of the Initial Term Loans, as the case may be (other
than an earlier maturity date and/or shorter weighted average life to maturity
for customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the Initial Term Loan Maturity Date or
the remaining weighted average life to maturity of the Initial Term Loans, as
applicable), (ii) to the extent such Indebtedness is subordinated, provide for
customary payment subordination to the Senior Credit Facility Obligations under
the Loan Documents as reasonably determined by the Borrower in good faith and
(iii) do not provide for any mandatory repayment or redemption from the Net Cash
Proceeds of Asset Dispositions (other than any Asset Disposition in respect of
any assets, business or Person the acquisition of which was financed, all or in
part, with such Additional Obligations and the disposition of which was
contemplated by any definitive agreement in respect of such acquisition) or
Recovery Events or such Excess Cash Flow, to the extent the Net Cash Proceeds of
such Asset Disposition or Recovery Event or from Excess Cash Flow are required
to be applied to repay the Initial Term Loans hereunder pursuant to subsection
3.4(e), on more than a ratable basis with the Initial Term Loans (after giving
effect to any amendment in accordance with subsection 10.1(d)(v)); provided that
(a) such Indebtedness shall not be secured by any Lien on any asset of any Loan
Party that does not also secure the Senior Credit Facility Obligations, or be
guaranteed by any Person other than the Guarantors, and (b) if secured by
Collateral, such Indebtedness (and all related Obligations) shall be subject to
the terms of an Intercreditor Agreement or an Other Intercreditor Agreement.

 



-3- 

 

 

“Additional Obligations Documents”: any document or instrument (including any
guarantee, security agreement or mortgage and which may include any or all of
the Loan Documents) issued or executed and delivered with respect to any
Additional Obligations or Rollover Indebtedness by any Loan Party.

 

“Additional Specified Refinancing Lender”: as defined in subsection 2.11(b).

 

“Adjusted LIBOR Rate”: with respect to any Borrowing of Eurocurrency Loans for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBOR Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent”: as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to subsection 9.10.

 

“Affected Loans”: as defined in subsection 3.9.

 

“Affiliate”: with respect to any specified Person, any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Affiliate Transaction”: as defined in subsection 7.6(a).

 

“Agents”: the collective reference to the Administrative Agent and the
Collateral Agent.

 



-4- 

 

 

“Aggregate Outstanding Revolving Credit”: as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans made by such Lender then outstanding (including, without limitation, in
the case of Revolving Loans then outstanding in any Designated Foreign Currency,
the Dollar Equivalent of the aggregate principal amount thereof), (b) such
Lender’s Revolving Commitment Percentage of the L/C Obligations then outstanding
and (c) such Lender’s Revolving Commitment Percentage of the Swing Line Loans
then outstanding.

 

“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

 

“Amendment”: as defined in subsection 7.9(c).

 

“Anti-Corruption Laws”: the Foreign Corrupt Practices Act of 1977, as amended.

 

“Applicable Commitment Fee Percentage”: the rate per annum on the undrawn
portion of the Revolving Commitments as set forth below as determined by
reference to the Consolidated Total Leverage Ratio:

 

Pricing Level Consolidated
Total Leverage
Ratio Commitment
Fee Rate 1 > 2.50 30 bps 2 ≤ 2.50 25 bps

 

provided that, until a certified calculation of the Consolidated Total Leverage
Ratio is delivered for the first full fiscal quarter after the Second
Restatement Effective Date, the Applicable Commitment Fee Percentage shall be
set at the margin in the row styled “Pricing Level 1.” Except as set forth in
the foregoing proviso, the Applicable Commitment Fee Percentage shall be
re-determined quarterly on the first day of the month following the date of
delivery to the Administrative Agent of a Compliance Certificate in accordance
with subsection 6.2(b); provided, that if such Compliance Certificate is not
provided in accordance with subsection 6.2(b), the Applicable Commitment Fee
Percentage shall be set at the margin in the row styled “Pricing Level 1” as of
the first day of the month following the end of the quarter for which the
Compliance Certificate was not delivered until the date on which such Compliance
Certificate is delivered (on which date, the Applicable Commitment Fee
Percentage shall be set at the margin based upon the calculations disclosed by
such certification).

 

In the event that the calculation of the Consolidated Total Leverage Ratio
provided in the Compliance Certificate previously delivered pursuant to
subsection 6.2(b) was inaccurate (and such inaccuracy is discovered while any
Loans are outstanding), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Commitment Fee Percentage for the Commitment
Fee for any period (an “Applicable Period”) than the Applicable Commitment Fee
Percentage applied for such Applicable Period, then, to the extent any Loans are
outstanding at such time, (i) the Borrower shall as soon as practicable deliver
to the Administrative Agent the correct Compliance Certificate for such
Applicable Period, (ii) the Commitment Fee shall be determined as if the Pricing
Level for such higher Applicable Commitment Fee Percentage were applicable for
such Applicable Period, and (iii) the Borrower shall within ten (10) Business
Days of written demand thereof by the Administrative Agent pay to the
Administrative Agent the accrued additional interest or Commitment Fee owing as
a result of such increased Applicable Commitment Fee Percentage for the
Commitment Fee for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with this Agreement.

 



-5- 

 

 

“Applicable Discount”: as defined in subsection 3.4(j).

 

“Applicable Margin”: in respect of (a) Initial Revolving Loans and Swing Line
Loans, the percentage per annum as set forth below as determined by reference to
the Consolidated Total Leverage Ratio and (b) Initial Term Loans (i) with
respect to ABR Loans, 0.75% per annum, and (ii) with respect to Eurocurrency
Loans, 1.75% per annum.

 

Pricing Level Consolidated
Total Leverage
Ratio Eurocurrency
Loan Margin ABR Loan
Margin 1 > 2.50 1.75% 0.75% 2 ≤ 2.50 1.50% 0.50%

 

provided that, until a certified calculation of the Consolidated Total Leverage
Ratio is delivered for the first full fiscal quarter after the Second
Restatement Effective Date, the Applicable Margin shall be set at the margin in
the row styled “Pricing Level 1.” Except as set forth in the foregoing proviso,
the Applicable Margin shall be re-determined quarterly on the first day of the
month following the date of delivery to the Administrative Agent of a Compliance
Certificate in accordance with subsection 6.2(b); provided, that if such
Compliance Certificate is not provided in accordance with subsection 6.2(b), the
Applicable Margin shall be set at the margin in the row styled “Pricing Level 1”
as of the first day of the month following the end of the quarter for which the
Compliance Certificate was not delivered until the date on which such Compliance
Certificate is delivered (on which date, the Applicable Margin shall be set at
the margin based upon the calculations disclosed by such certification).

 

In the event that the certified calculation of the Consolidated Total Leverage
Ratio provided in the Compliance Certificate previously delivered pursuant to
subsection 6.2(b) was inaccurate (and such inaccuracy is discovered while any
Loans are outstanding), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for the Loans for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then, to the extent any Loans are outstanding at such time, (i) the
Borrower shall as soon as practicable deliver to the Administrative Agent the
correct Compliance Certificate for such Applicable Period, (ii) the Applicable
Margin shall be determined as if the Pricing Level for such higher Applicable
Margin were applicable for such Applicable Period, and (iii) the Borrower shall
within ten (10) Business Days of written demand thereof by the Administrative
Agent pay to the Administrative Agent the accrued additional interest owing as a
result of such increased Applicable Margin for the Loans for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement.

 



-6- 

 

 

Notwithstanding the foregoing, the Applicable Margin in respect of any Extended
Loan shall be the applicable percentages per annum set forth in the relevant
Extension Amendment.

 

“Approved Electronic Communications”: each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement,
joinder or amendment to the Security Documents and any other written
communication delivered or required to be delivered in respect of any Loan
Document or the transactions contemplated therein and (b) any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that “Approved Electronic Communications” shall
exclude (i) any notice pursuant to subsection 3.4 and (ii) all notices of any
Default.

 

“Approved Electronic Platform”: as defined in subsection 9.15.

 

“Approved Fund”: as defined in subsection 10.6(b).

 



-7- 

 

 

“Asset Disposition”: any sale, lease, transfer or other disposition of shares of
Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Borrower or any of its Restricted
Subsidiaries (including any disposition by means of a merger, consolidation,
division or similar transaction), other than (i) a disposition to the Borrower
or a Restricted Subsidiary, (ii) a disposition in the ordinary course of
business, (iii) a disposition of Cash Equivalents, Investment Grade Securities
or Temporary Cash Investments, (iv) the sale or discount (with or without
recourse, and on customary or commercially reasonable terms) of accounts
receivable or notes receivable arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable, (v) any
Restricted Payment Transaction, (vi) a disposition that is governed by
subsection 7.3, (vii) any Financing Disposition, (viii) any “fee in lieu” or
other disposition of assets to any Governmental Authority that continue in use
by the Borrower or any Restricted Subsidiary, so long as the Borrower or any
Restricted Subsidiary may obtain title to such assets upon reasonable notice by
paying a nominal fee, (ix) any exchange of property pursuant to or intended to
qualify under Section 1031 (or any successor section) of the Code, or any
exchange of equipment to be leased, rented or otherwise used in a Related
Business, (x) any financing transaction with respect to property built or
acquired by the Borrower or any Restricted Subsidiary after the Second
Restatement Effective Date, including without limitation any sale/leaseback
transaction or asset securitization, (xi) any disposition arising from
foreclosure, condemnation or similar action with respect to any property or
other assets, or exercise of termination rights under any lease, license,
concession or other agreement, or necessary or advisable (as determined by the
Borrower in good faith) in order to consummate any acquisition of any Person,
business or assets, or pursuant to buy/sell arrangements under any joint venture
or similar agreement or arrangement, (xii) any disposition of Capital Stock,
Indebtedness or other securities of an Unrestricted Subsidiary, (xiii) a
disposition of Capital Stock of a Restricted Subsidiary pursuant to an agreement
or other obligation with or to a Person (other than the Borrower or a Restricted
Subsidiary) from whom such Restricted Subsidiary was acquired, or from whom such
Restricted Subsidiary acquired its business and assets (having been newly formed
in connection with such acquisition), entered into in connection with such
acquisition, (xiv) a disposition of not more than 5% of the outstanding Capital
Stock of a Foreign Subsidiary that has been approved by the Board of Directors,
(xv) any disposition or series of related dispositions for aggregate
consideration not to exceed $50.0 million, (xvi) any Exempt Sale and Leaseback
Transaction, (xvii) the abandonment or other disposition of patents, trademarks,
copyrights or other intellectual property that are, in the reasonable judgment
of the Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and its Subsidiaries taken as a whole or
(xviii) dispositions for Net Available Cash not exceeding in the aggregate in
any fiscal year $15.0 million.

 

“Assignee”: as defined in subsection 10.6(b).

 

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit E.

 

“AUD Screen Rate”: with respect to any Interest Period, the average bid
reference rate administered by the Australian Financial Markets Association (or
any other Person that takes over the administration of such rate) for Australian
dollar bills of exchange with a tenor equal in length to such Interest Period as
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at or about
11:00 a.m. (Sydney, Australia time) on the first day of such Interest Period. If
the AUD Screen Rate shall be less than zero, the AUD Screen Rate shall be deemed
to be zero for purposes of this Agreement.

 

“Australian Dollars”: the lawful currency of the Commonwealth of Australia, as
in effect from time to time.

 



-8- 

 

 

“Available Revolving Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) the amount of such Lender’s Revolving Commitment
at such time over (b) the sum of (i) the aggregate unpaid principal amount at
such time of all Revolving Loans made by such Lender (including, without
limitation, in the case of Revolving Loans made by such Lender in any Designated
Foreign Currency, the Dollar Equivalent of the aggregate unpaid principal amount
thereof), (ii) an amount equal to such Lender’s Revolving Commitment Percentage
of the aggregate unpaid principal amount at such time of all Swing Line Loans;
provided that for purposes of calculating Available Revolving Commitments
pursuant to subsection 3.5(b) such amount in this clause (b)(ii) shall be zero,
and (iii) an amount equal to such Lender’s Revolving Commitment Percentage of
the outstanding L/C Obligations at such time; collectively, as to all the
Lenders, the “Available Revolving Commitments”.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of the Bank Recovery and Resolution Directive, the implementing law
for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.

 

“Bank Products Agreement”: as defined in the Guarantee and Collateral Agreement.

 

“Bankruptcy Proceeding”: as defined in subsection 10.6(h).

 

“Benefited Lender”: as defined in subsection 10.7(a).

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board”: the Board of Governors of the Federal Reserve System.

 

“Board of Directors”: for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the board of
directors or other governing body of such entity, or, in either case, any
committee thereof duly authorized to act on behalf of such board of directors or
other governing body. Unless otherwise provided, “Board of Directors” means the
Board of Directors of the Borrower.

 



-9- 

 

 

“Borrower”: The ServiceMaster Company, LLC or any successor in interest thereto
permitted hereunder.

 

“Borrower Offer of Specified Discount Prepayment”: the offer by the Borrower to
make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to subsection 3.4(j)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers”: the solicitation by
the Borrower of offers for, and the corresponding acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to subsection 3.4(j)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers”: the solicitation by the
Borrower of offers for, and the subsequent acceptance, if any, by a Lender of, a
voluntary prepayment of Term Loans at a discount to par pursuant to
subsection 3.4(j)(iv).

 

“Borrowing Date”: any Business Day specified in a notice pursuant to
subsection 2.3 or 2.7(b) as a date on which the Borrower requests the Lenders to
make Loans hereunder or any Issuing Bank to issue a Letter of Credit hereunder.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banking institutions are authorized or required by law to close in
New York City, except that, (a) when used in connection with any Eurocurrency
Loan denominated in Dollars, “Business Day” shall mean any Business Day on which
dealings in Dollars between banks may be carried on in London, England and New
York, New York, and (b) when used in connection with a Eurocurrency Loan
denominated in any Designated Foreign Currency, “Business Day” shall mean any
day on which dealings in such Designated Foreign Currency between banks may be
carried on in London, England, New York, New York and the principal financial
center of such Designated Foreign Currency; provided, however, that, with
respect to notices and determinations in connection with, and payments of
principal and interest on, Loans denominated in Euros, such day is also a day on
which the Trans-European Automated Real-Time Gross Settlement Express Transfer
System (TARGET) (or, if such clearing system ceases to be operative, such other
clearing system (if any) determined by the Administrative Agent to be suitable
replacement) is open for settlement of payment in Euros.

 

“Canadian Dollars”: the lawful currency of Canada.

 

“Capital Expenditures”: with respect to any Person for any period, the aggregate
of all expenditures by such Person and its consolidated Subsidiaries during such
period (exclusive of expenditures made for Investments permitted by subsection
7.5) which, in accordance with GAAP, are or should be included in “capital
expenditures”.

 



-10- 

 

 

“Capital Stock”: of any Person means any and all shares of, rights to purchase,
warrants or options for, or other equivalents of or interests in (however
designated) equity of such Person, including any Preferred Stock, but excluding
any debt securities convertible into such equity.

 

“Capitalized Lease Obligation”: an obligation that is required to be classified
as, and expenses in respect of which are recognized as for, a capitalized lease
for income statement reporting purposes in accordance with GAAP; provided that
and for avoidance of doubt, the term “Capitalized Lease Obligation” does not
include any operating leases entered into in the ordinary course of business
that do not effectively transfer control of the underlying asset and do not
represent an in-substance financed purchase of an asset under GAAP, including,
without limitation, Accounting Standards Codification 842 and related accounting
rules and regulations, as such may be amended or re-codified from time to time,
notwithstanding that GAAP and such accounting rules and regulations, such as
Accounting Standards Codification 842, may require that such obligations be
recognized on the balance sheet of such Person as a lease liability (along with
the related right-of-use asset). The Stated Maturity of any Capitalized Lease
Obligation shall be the date of the last payment of rent or any other amount due
under the related lease.

 

“Captive Insurance Subsidiary”: any of (a) Steward Insurance Company, a
Tennessee corporation, and any successor in interest thereto, so long as such
Person either (x) satisfies the requirements of clause (c) below or (y) does not
enter into any new insurance policies after the Second Restatement Effective
Date insuring risks of any Persons other than the Borrower and its Subsidiaries,
(b) any Subsidiary of any Captive Insurance Subsidiary referred to in clause
(a) above and (c) any Subsidiary of the Borrower that is subject to regulation
as an insurance company (or any Subsidiary thereof).

 

“Cash Equivalents”: any of the following: (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America, Canada or a member
state of the European Union or any agency or instrumentality of any thereof,
(c) time deposits, certificates of deposit or bankers’ acceptances of (i) any
Lender or any affiliate thereof or (ii) any commercial bank having capital and
surplus in excess of $500.0 million (or the foreign currency equivalent thereof
as of the date of such investment) and the commercial paper of the holding
company of which is rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), (d) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clauses (b) and (c)
above entered into with any financial institution meeting the qualifications
specified in clause (c) above, (e) money market instruments, commercial paper or
other short-term obligations rated at least A-2 or the equivalent thereof by S&P
or at least P-2 or the equivalent thereof by Moody’s (or if at such time neither
is issuing ratings, then a comparable rating of another nationally recognized
rating agency), (f) investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 or any successor rule of the SEC under the
Investment Company Act, (g) investments similar to any of the foregoing
denominated in foreign currencies approved by the Board of Directors, and
(h) solely with respect to any Captive Insurance Subsidiary, any investment that
person is permitted to make in accordance with applicable law.

 



-11- 

 

 

“CDOR Screen Rate”: for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m. Toronto local time on the first day of such Interest Period
and, if such day is not a business day, then on the immediately preceding
business day (as adjusted by Administrative Agent after 10:00 a.m. Toronto local
time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest). If the CDOR Screen Rate shall be less than
zero, the CDOR Screen Rate shall be deemed to be zero for purposes of this
Agreement.

 

“Change in Law”: as defined in subsection 3.11(a).

 

“Change of Control”: (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted
Holders, shall be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 of
the Exchange Act) of (A) so long as the Borrower is a Subsidiary of any Parent,
shares of Voting Stock having more than 50% of the total voting power of all
outstanding shares of such Parent (other than a Parent that is a Subsidiary of
another Parent) and (B) if the Borrower is not a Subsidiary of any Parent,
shares of Voting Stock having more than 50% of the total voting power of all
outstanding shares of the Borrower; (ii) Holding shall cease to own, directly or
indirectly, 100% of the Capital Stock of the Borrower (or any successor to the
Borrower permitted pursuant to subsection 7.3) or (iii) a “Change of Control” as
defined in the Senior Notes Indenture (or any indenture or other agreement
governing Refinancing Indebtedness in respect of the Senior Notes and in each
case relating to Indebtedness in an aggregate principal amount equal to or
greater than $75,000,000); as used in this paragraph “Voting Stock” shall mean
shares of Capital Stock entitled to vote generally in the election of directors.
Notwithstanding anything to the contrary in the foregoing, the Transactions
shall not constitute or give rise to a Change of Control.

 

“Change of Control Offer”: (a) an offer by the Borrower to pay the Term Loans
and the Revolving Loans (and to terminate the related Revolving Commitments and
cancel, backstop or cash collateralize on terms satisfactory to each Issuing
Bank any Letters of Credit issued by it) and any amounts then due and owing to
each Lender and the Administrative Agent hereunder and under any Note and
(b) payment by the Borrower in full thereof to (and termination of any related
applicable commitment of) each such Lender or the Administrative Agent which has
accepted such offer (and to the extent the Outstanding Amount of Revolving Loans
and all L/C Obligations would exceed the remaining Revolving Commitments (such
excess amount, the “Overdrawn Amount”), provision to the Administrative Agent
for the benefit of the applicable Issuing Bank cash collateral in an amount
equal to 101% of such Overdrawn Amount).

 



-12- 

 

 

“Claim”: as defined in subsection 10.6(h).

 

“Co-Documentation Agents”: BofA Securities, Inc. and Fifth Third Bank as
Co-Documentation Agents.

 

“Co-Syndication Agents”: Barclays Bank PLC and HSBC Securities (USA) Inc. as
Co-Syndication Agents.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”: as defined in the Preamble hereto and shall include any
successor to the Collateral Agent appointed pursuant to subsection 9.10.

 

“Commercial Letter of Credit”: as defined in subsection 2.7(a).

 

“Commitment”: as to any Lender, such Lender’s Initial Term Loan Commitments,
Incremental Commitments, Initial Revolving Commitments, Extended Revolving
Commitments and Specified Refinancing Revolving Commitment, as the context
requires.

 

“Commodities Agreement”: in respect of a Person, any commodity futures contract,
forward contract, option or similar agreement or arrangement (including
derivative agreements or arrangements), as to which such Person is a party or
beneficiary.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Loan if,
for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided further that no
Conduit Lender shall (a) be entitled to receive any greater amount pursuant to
any provision of this Agreement, including without limitation subsection 3.10,
3.11, 3.12 or 10.5, than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder, except
to the extent that a right to a greater amount results from a change in law
after the designation of the Conduit Lender; provided, however, in the case of
any Foreign Subsidiary Borrower, this clause (a) shall not apply to any greater
payment of additional amounts under subsection 3.11, (b) be deemed to have any
Commitment or (c) be designated if such designation would otherwise increase the
costs of any Facility to the Borrower.

 



-13- 

 

 

“Connection Income Taxes”: any Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Coverage Ratio”: as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower (or
any Parent whose financial statements satisfy the Borrower’s reporting
obligations under subsection 6.1(a) or 6.1(b)) are available, to
(ii) Consolidated Interest Expense for such four fiscal quarters; provided that:

 

(1)       if since the beginning of such period the Borrower or any Restricted
Subsidiary has Incurred any Indebtedness or the Borrower has issued any
Designated Preferred Stock that remains outstanding on such date of
determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness or an issuance of
Designated Preferred Stock of the Borrower, Consolidated EBITDA and Consolidated
Interest Expense for such period shall be calculated after giving effect on a
pro forma basis to such Indebtedness or Designated Preferred Stock as if such
Indebtedness or Designated Preferred Stock had been Incurred or issued, as
applicable, on the first day of such period (except that in making such
computation, the amount of Indebtedness under any revolving credit facility
outstanding on the date of such calculation shall be computed based on (A) the
average daily balance of such Indebtedness during such four fiscal quarters or
such shorter period for which such facility was outstanding or (B) if such
facility was created after the end of such four fiscal quarters, the average
daily balance of such Indebtedness during the period from the date of creation
of such facility to the date of such calculation),

 



-14- 

 

 

(2)       if since the beginning of such period the Borrower or any Restricted
Subsidiary has repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged any Indebtedness, or any Designated Preferred Stock of the
Borrower, that is no longer outstanding on such date of determination (each, a
“Discharge”) or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio involves a Discharge of Indebtedness (in each case
other than Indebtedness Incurred under any revolving credit facility unless such
Indebtedness has been repaid with an equivalent permanent reduction in
commitments thereunder) or a Discharge of Designated Preferred Stock of the
Borrower, Consolidated EBITDA and Consolidated Interest Expense for such period
shall be calculated after giving effect on a pro forma basis to such Discharge
of Indebtedness or Designated Preferred Stock, including with the proceeds of
such new Indebtedness or such new Designated Preferred Stock of the Borrower, as
if such Discharge had occurred on the first day of such period,

 

(3)       if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have disposed of any company, any business or any group of
assets constituting an operating unit of a business or designated any Restricted
Subsidiary as an Unrestricted Subsidiary (any such disposition or designation, a
“Sale”), the Consolidated EBITDA for such period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the assets that
are the subject of such Sale for such period or increased by an amount equal to
the Consolidated EBITDA (if negative) attributable thereto for such period and
Consolidated Interest Expense for such period shall be reduced by an amount
equal to (A) the Consolidated Interest Expense attributable to any Indebtedness
of the Borrower or any Restricted Subsidiary repaid, repurchased, redeemed,
defeased or otherwise acquired, retired or discharged with respect to the
Borrower and its continuing Restricted Subsidiaries in connection with such Sale
for such period (including but not limited to through the assumption of such
Indebtedness by another Person) plus (B) if the Capital Stock of any Restricted
Subsidiary is sold or any Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the Consolidated Interest Expense for such period attributable to
the Indebtedness of such Restricted Subsidiary to the extent the Borrower and
its continuing Restricted Subsidiaries are no longer liable for such
Indebtedness after such Sale,

 

(4)       if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made an Investment
in any Person that thereby becomes a Restricted Subsidiary, or otherwise
acquired any company, any business or any group of assets constituting an
operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder, or designated any Unrestricted Subsidiary as a Restricted Subsidiary
(any such Investment, acquisition or designation, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and

 



-15- 

 

 

(5)       if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have Discharged any Indebtedness or made any Sale or Purchase that would have
required an adjustment pursuant to clause (2), (3) or (4) above if made by the
Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period;

 

provided that (in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as Incurred in part under subsection
7.1(a) and in part under subsection 7.1(b), as provided in subsection
7.1(c)(iii)) any such pro forma calculation of Consolidated Interest Expense
shall not give effect to any such Incurrence of Indebtedness on the date of
determination pursuant to subsection 7.1(b) (other than, if the Borrower at its
option has elected to disregard Indebtedness being Incurred on the date of
determination in part under subsection 7.1(a) for purposes of calculating the
Consolidated Total Leverage Ratio for Incurring Indebtedness on the date of
determination in part under subsection 7.1(b)(xiii), subsection 7.1(b)(xiii)) or
to any Discharge of Indebtedness from the proceeds of any such Incurrence
pursuant to such subsection 7.1(b) (other than subsection 7.1(b)(xiii), if the
Incurrence of Indebtedness under subsection 7.1(b)(xiii) is being given effect
to in the calculation of the Consolidated Coverage Ratio).

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including without limitation in respect of
anticipated cost savings or synergies relating to any such Sale, Purchase or
other transaction) shall be as determined in good faith by the Chief Financial
Officer or another Responsible Officer of the Borrower provided that with
respect to cost savings or synergies relating to any Sale, Purchase or other
transaction, the related actions are expected by the Borrower to be taken no
later than 18 months after the date of determination. If any Indebtedness bears
a floating rate of interest and is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated as if the rate in effect on the
date of determination had been the applicable rate for the entire period (taking
into account any Interest Rate Agreement applicable to such Indebtedness). If
any Indebtedness bears, at the option of the Borrower or a Restricted
Subsidiary, a rate of interest based on a prime or similar rate, a eurocurrency
interbank offered rate or other fixed or floating rate, and such Indebtedness is
being given pro forma effect, the interest expense on such Indebtedness shall be
calculated by applying such optional rate as the Borrower or such Restricted
Subsidiary may designate. If any Indebtedness that is being given pro forma
effect was Incurred under a revolving credit facility, the interest expense on
such Indebtedness shall be computed based upon the average daily balance of such
Indebtedness during the applicable period. Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate determined in good
faith by a responsible financial or accounting officer of the Borrower to be the
rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP.

 



-16- 

 

 

“Consolidated EBITDA”: for any period, the Consolidated Net Income for such
period, plus (x) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication: (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest Expense,
all items excluded from the definition of Consolidated Interest Expense pursuant
to clause (iii) thereof (other than Special Purpose Financing Expense), any
Special Purpose Financing Fees and (for purposes of calculating the Consolidated
Total Leverage Ratio) any Special Purpose Financing Expense, (iii) depreciation,
amortization (including but not limited to amortization of goodwill and
intangibles and amortization and write-off of financing costs) and all other
non-cash charges or non-cash losses, (iv) any expenses or charges related to any
Equity Offering, Investment or Indebtedness permitted by this Agreement (whether
or not consummated or incurred, and including any offering or sale of Capital
Stock to the extent the proceeds thereof were intended to be contributed to the
equity capital of the Borrower or any of its Restricted Subsidiaries), (v) the
amount of any minority interest expense, (vi) [Reserved], (vii) interest and
investment income, (viii) the amount of loss on any Financing Disposition, and
(ix) any costs or expenses pursuant to any management or employee stock option
or other equity-related plan, program or arrangement, or other benefit plan,
program or arrangement, or any stock subscription or shareholder agreement, to
the extent funded with cash proceeds contributed to the capital of the Borrower
or an issuance of Capital Stock of the Borrower (other than Disqualified Stock)
and excluded from the calculation set forth in subsection 7.5(a)(3), plus
(y) the amount of net cost savings projected by the Borrower in good faith to be
realized as a result of actions taken or to be taken (calculated on a pro forma
basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (x) such cost savings are reasonably identifiable
and factually supportable and (y) such actions have been taken or are to be
taken within 18 months after the date of determination to take such action
(which adjustments may be incremental to (but not duplicative of) pro forma
adjustments made pursuant to the proviso to the definition of “Consolidated
Coverage Ratio”, “Consolidated First Lien Leverage Ratio”, “Consolidated Secured
Leverage Ratio” or “Consolidated Total Leverage Ratio”), plus (z) solely with
respect to determining compliance with subsection 7.10, any Cure Amounts.

 

“Consolidated First Lien Indebtedness”: as of any date of determination, an
amount equal to (i) the Consolidated Indebtedness as of such date that in each
case is then secured by Liens on property or assets of the Borrower and its
Restricted Subsidiaries (other than (x) Indebtedness secured by a Lien ranking
junior to or subordinated to the Liens securing the Senior Credit Facility
Obligations and (y) property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby), minus
(ii) Unrestricted Cash of the Borrower and its Restricted Subsidiaries.

 

“Consolidated First Lien Leverage Ratio”: as of any date of determination, the
ratio of (x) Consolidated First Lien Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available, provided
that:

 



-17- 

 

 

(1)       if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)       if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and

 

(3)       if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (1) or (2) above if made by the Borrower or a Restricted Subsidiary
since the beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Borrower; provided that with respect to
cost savings or synergies relating to any Sale, Purchase or other transaction,
the related actions are expected by the Borrower to be taken no later than 18
months after the date of determination.

 

“Consolidated Indebtedness”: at the date of determination thereof, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under-funded letters of
credit); Capitalized Lease Obligations and debt obligations evidenced by bonds,
debentures, notes or similar instruments, determined on a Consolidated basis in
accordance with GAAP (excluding items eliminated in Consolidation, and for the
avoidance of doubt, excluding Hedging Obligations), minus (ii) the amount of
such Indebtedness consisting of Indebtedness of a type referred to in, or
Incurred pursuant to, subsection 7.1(b)(ix).

 



-18- 

 

 

“Consolidated Interest Expense”: for any period,

 

(i)           the total interest expense of the Borrower and its Restricted
Subsidiaries to the extent deducted in calculating Consolidated Net Income, net
of any interest income of the Borrower and its Restricted Subsidiaries,
including without limitation any such interest expense consisting of
(a) interest expense attributable to Capitalized Lease Obligations,
(b) amortization of debt discount, (c) interest in respect of Indebtedness of
any other Person that has been Guaranteed by the Borrower or any Restricted
Subsidiary, but only to the extent that such interest is actually paid by the
Borrower or any Restricted Subsidiary, (d) non-cash interest expense, (e) the
interest portion of any deferred payment obligation and (f) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, plus

 

(ii)          Preferred Stock dividends paid in cash in respect of Disqualified
Stock of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary, minus

 

(iii)         to the extent otherwise included in such interest expense referred
to in clause (i) above, amortization or write-off of financing costs, Special
Purpose Financing Expense, accretion or accrual of discounted liabilities not
constituting Indebtedness, expense resulting from discounting of Indebtedness in
conjunction with recapitalization or purchase accounting, and any “additional
interest” in respect of registration rights arrangements for any securities,
plus

 

(iv)         dividends paid in cash on Designated Preferred Stock pursuant to
subsection 7.5(b)(xv)(A) or (B),

 

in each case under clauses (i) through (iv) as determined on a Consolidated
basis in accordance with GAAP; provided that gross interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements.

 

“Consolidated Net Income”: for any period, the net income (loss) of the Borrower
and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that, without duplication, there shall not be included in
such Consolidated Net Income:

 

(i)           any net income (loss) of any Person that is not the Borrower or a
Restricted Subsidiary, except that the Borrower’s equity in the net income of
any such Person for such period shall be included in such Consolidated Net
Income up to the aggregate amount actually distributed by such Person during
such period to the Borrower or a Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution to a
Restricted Subsidiary, to the limitations contained in clause (ii) below),

 



-19- 

 

 

(ii)          solely for purposes of determining the amount available for
Restricted Payments under subsection 7.5(a)(3)(A) or determining Excess Cash
Flow, any net income (loss) of any Restricted Subsidiary that is not a
Subsidiary Guarantor if such Restricted Subsidiary is subject to restrictions,
directly or indirectly, on the payment of dividends or the making of similar
distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower by operation of the terms of such Restricted Subsidiary’s charter or
any agreement, instrument, judgment, decree, order, statute or governmental rule
or regulation applicable to such Restricted Subsidiary or its stockholders
(other than (x) restrictions that have been waived or otherwise released,
(y) restrictions pursuant to the Loan Documents, the Senior Notes, the Senior
Notes Indenture, the Existing Notes or the Existing Notes Indenture, and
(z) restrictions in effect on the Second Restatement Effective Date with respect
to a Restricted Subsidiary and other restrictions with respect to such
Restricted Subsidiary that taken as a whole are not materially less favorable to
the Lenders than such restrictions in effect on the Second Restatement Effective
Date), except that the Borrower’s equity in the net income of any such
Restricted Subsidiary for such period shall be included in such Consolidated Net
Income up to the aggregate amount of any dividend or distribution that was or
that could have been made by such Restricted Subsidiary during such period to
the Borrower or another Restricted Subsidiary (subject, in the case of a
dividend that could have been made to another Restricted Subsidiary, to the
limitation contained in this clause),

 

(iii)         any gain or loss realized upon (x) the sale, abandonment or other
disposition of any asset of the Borrower or any Restricted Subsidiary (including
pursuant to any sale/leaseback transaction) that is not sold, abandoned or
otherwise disposed of in the ordinary course of business (as determined in good
faith by the Board of Directors) or (y) the disposal, abandonment or
discontinuation of operations of the Borrower or any Restricted Subsidiary, and
any income (loss) from disposed, abandoned or discontinued operations,

 

(iv)         any item classified as an extraordinary, unusual or nonrecurring
gain, loss or charge (including fees, expenses and charges associated with the
Transactions and any acquisition, merger or consolidation after the Second
Restatement Effective Date),

 

(v)          the cumulative effect of a change in accounting principles,

 

(vi)         all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Indebtedness or Hedging Obligations
or other derivative instruments,

 



-20- 

 

 

(vii)        any unrealized gains or losses in respect of Currency Agreements,

 

(viii)       any unrealized foreign currency transaction gains or losses in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person,

 

(ix)          any non-cash compensation charge arising from any grant of stock,
stock options or other equity based awards,

 

(x)          to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the Borrower or any Restricted
Subsidiary owing to the Borrower or any Restricted Subsidiary,

 

(xi)          any non-cash charge, expense or other impact attributable to
application of the purchase or recapitalization method of accounting (including
the total amount of depreciation and amortization, cost of sales or other
non-cash expense resulting from the write-up of assets to the extent resulting
from such purchase accounting adjustments),

 

(xii)         any impairment charge or asset write-off, including any charge or
write-off related to intangible assets, long-lived assets or investments in debt
and equity securities, and any amortization of intangibles,

 

(xiii)       any fees and expenses (or amortization thereof), and any charges or
costs, in connection with any acquisition, Investment, Asset Disposition,
issuance of Capital Stock, issuance, repayment or refinancing of Indebtedness,
or amendment or modification of any agreement or instrument relating to any
Indebtedness (in each case, whether or not completed, and including any such
transaction consummated prior to the Second Restatement Effective Date),

 

(xiv)       any accruals and reserves established or adjusted within twelve
months after the Second Restatement Effective Date that are established as a
result of the Transactions, and any changes as a result of adoption or
modification of accounting policies, and

 

(xv)         to the extent covered by insurance and actually reimbursed (or the
Borrower has determined that there exists reasonable evidence that such amount
will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365-day period)), any expenses with respect to liability
or casualty events or business interruption.

 



-21- 

 

 

Notwithstanding the foregoing, for the purpose of subsection 7.5(a)(3)(A) only,
there shall be excluded from Consolidated Net Income, without duplication, any
income consisting of dividends, repayments of loans or advances or other
transfers of assets from Unrestricted Subsidiaries to the Borrower or a
Restricted Subsidiary, and any income consisting of return of capital, repayment
or other proceeds from dispositions or repayments of Investments consisting of
Restricted Payments, in each case to the extent such income would be included in
Consolidated Net Income and such related dividends, repayments, transfers,
return of capital or other proceeds are applied by the Borrower to increase the
amount of Restricted Payments permitted under such covenant pursuant to
subsection 7.5(a)(3)(C) or (D).

 

“Consolidated Secured Indebtedness”: as of any date of determination, an amount
equal to (a) the Consolidated Indebtedness as of such date that in each case is
then secured by Liens on property or assets of the Borrower and its Restricted
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby), minus
(b) the aggregate amount of Unrestricted Cash of the Borrower and its Restricted
Subsidiaries.

 

“Consolidated Secured Leverage Ratio”: as of any date of determination, the
ratio of (x) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower (or, any Parent whose
financial statements satisfy the Borrower’s reporting obligations under
subsection 6.1(a) or 6.1(b)) are available, provided that:

 

(1)       if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)       if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and

 

(3)       if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (1) or (2) above if made by the Borrower or a Restricted Subsidiary
since the beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period;

 



-22- 

 

 

provided that, (x) in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as secured in part pursuant to subsection
7.2(k)(i) in respect of Indebtedness Incurred pursuant to subsection 7.1(b)(i)
and clause (i) of the definition of “Maximum Incremental Facilities Amount” and
in part pursuant to one or more other clauses of subsection 7.2 (other than
clause (r)), as provided in clause (x) of the second sentence of subsection 7.2,
any calculation of the Consolidated Secured Leverage Ratio, including in the
definition of “Maximum Incremental Facilities Amount,” shall not include any
such Indebtedness (and shall not give effect to any Discharge of Indebtedness
from the proceeds thereof) to the extent secured pursuant to any such other
clause of subsection 7.2 and (y) in the event that the Borrower shall classify
Indebtedness Incurred on the date of determination as secured in part pursuant
to subsection 7.2(r) and in part pursuant to one or more other clauses of
subsection 7.2 (other than clause (k)(i) in respect of Indebtedness Incurred
pursuant to subsection 7.1(b)(i) and clause (i) of the definition of “Maximum
Incremental Facilities Amount”), as provided in clause (y) of the second
sentence of subsection 7.2, any calculation of the Consolidated Secured Leverage
Ratio shall not include any such Indebtedness (and shall not give effect to any
Discharge of Indebtedness from the proceeds thereof) to the extent secured
pursuant to any such other clause of subsection 7.2.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Borrower; provided that with respect to
cost savings or synergies relating to any Sale, Purchase or other transaction,
the related actions are expected by the Borrower to be taken no later than 18
months after the date of determination.

 

“Consolidated Tangible Assets”: as of any date of determination, the total
assets less the sum of the goodwill, net, and other intangible assets, net, in
each case reflected on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at the end of the most recently ended fiscal quarter
of the Borrower for which such a balance sheet is available, determined on a
Consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any Incurrence of Indebtedness or any Investment, on a
pro forma basis including any property or assets being acquired in connection
therewith).

 

“Consolidated Total Indebtedness”: at the date of determination thereof, an
amount equal to (i) the aggregate principal amount of outstanding Indebtedness
of the Borrower and its Restricted Subsidiaries as of such date consisting of
(without duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under-funded letters of
credit); Capitalized Lease Obligations and debt obligations evidenced by bonds,
debentures, notes or similar instruments; and (in the case of any Restricted
Subsidiary that is not a Subsidiary Guarantor) Preferred Stock, determined on a
Consolidated basis in accordance with GAAP (excluding items eliminated in
Consolidation, and for the avoidance of doubt, excluding Hedging Obligations)
minus (ii) the amount of Unrestricted Cash of the Borrower and its Restricted
Subsidiaries.

 



-23- 

 

 

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (x) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (y) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of the Borrower (or, any Parent whose
financial statements satisfy the Borrower’s reporting obligations under
subsection 6.1(a) or 6.1(b)) are available, provided that:

 

(1)          if since the beginning of such period, the Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)          if since the beginning of such period, the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

(3)          if since the beginning of such period, any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period.

 

provided that, for purposes of the foregoing calculation, in the event that the
Borrower shall classify Indebtedness Incurred on the date of determination as
Incurred in part pursuant to subsection 7.1(b)(xiii) (other than by reason of
subclause (2) of the proviso to such clause (xiii)) and in part pursuant to one
or more other clauses of subsection 7.1(b) and/or (unless the Borrower at its
option has elected to disregard Indebtedness being Incurred on the date of
determination in part pursuant to subclause (2) of the proviso to
subsection 7.1(b)(xiii) for purposes of calculating the Consolidated Coverage
Ratio for Incurring Indebtedness on the date of determination in part under
subsection 7.1(a)) pursuant to subsection 7.1(a) (as provided in
subsections 7.1(c)(ii) and (iii)), Consolidated Total Indebtedness shall not
include any such Indebtedness Incurred pursuant to one or more such other
clauses of subsection 7.1(b) and/or pursuant to subsection 7.1(a), and shall not
give effect to any Discharge of any Indebtedness from the proceeds of any such
Indebtedness being disregarded for purposes of the calculation of the
Consolidated Total Leverage Ratio that otherwise would be included in
Consolidated Total Indebtedness.

 



-24- 

 

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Borrower; provided that with respect to
cost savings or synergies relating to any Sale, Purchase or other transaction,
the related actions are expected by the Borrower to be taken no later than 18
months after the date of determination.

 

“Consolidated Working Capital”: at any date, the excess of (a) the sum of all
amounts (other than cash, Cash Equivalents and Temporary Cash Investments) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower at
such date excluding the current portion of current and deferred income taxes
over (b) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans to the extent otherwise
included therein, (iii) the current portion of interest and (iv) the current
portion of current and deferred income taxes.

 

“Consolidation”: the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment. The term “Consolidated” has a correlative meaning.

 

“Contingent Obligation”: with respect to any Person, any obligation of such
Person guaranteeing any obligation that does not constitute Indebtedness (a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (a) for the purchase or payment of any such primary obligation or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

 



-25- 

 

 

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contribution Amounts”: the aggregate amount of capital contributions applied by
the Borrower to permit the Incurrence of Contribution Indebtedness pursuant to
subsection 7.1(b)(xii).

 

“Contribution Indebtedness”: Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions, the proceeds
from the issuance of Disqualified Stock or contributions by the Borrower or any
Restricted Subsidiary) made to the capital of the Borrower or such Restricted
Subsidiary after the Second Restatement Effective Date (whether through the
issuance or sale of Capital Stock or otherwise); provided that such Contribution
Indebtedness (a) is incurred within 180 days after the making of the related
cash contribution and (b) is so designated as Contribution Indebtedness pursuant
to a certificate signed by a Responsible Officer on the date of Incurrence
thereof.

 

“Covered Liability”: as defined in subsection 10.22.

 

“Credit Facilities”: one or more of (i) the Senior Credit Facility and (ii) any
other facilities or arrangements designated by the Borrower, in each case with
one or more banks or other lenders or institutions providing for revolving
credit loans, term loans, receivables financings (including without limitation
through the sale of receivables to such institutions or to special purpose
entities formed to borrow from such institutions against such receivables or the
creation of any Liens in respect of such receivables in favor of such
institutions), letters of credit or other Indebtedness, in each case, including
all agreements, instruments and documents executed and delivered pursuant to or
in connection with any of the foregoing, including but not limited to any notes
and letters of credit issued pursuant thereto and any guarantee and collateral
agreement, patent security agreement, trademark security agreement, copyright
security agreement, mortgages or letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time, or refunded, refinanced, restructured, replaced, renewed,
repaid, increased or extended from time to time (whether in whole or in part,
whether with the original banks, lenders or institutions or other banks, lenders
or institutions or otherwise, and whether provided under any original Credit
Facility or one or more other credit agreements, indentures, financing
agreements or other Credit Facilities or otherwise). Without limiting the
generality of the foregoing, the term “Credit Facility” shall include any
agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries as additional borrowers or
guarantors thereunder, (iii) increasing the amount of Indebtedness Incurred
thereunder or available to be borrowed thereunder or (iv) otherwise altering the
terms and conditions thereof.

 



-26- 

 

 

“Credit Facility Indebtedness”: any and all amounts, whether outstanding on the
Second Restatement Effective Date or thereafter incurred, payable under or in
respect of any Credit Facility, including without limitation any principal,
premium, interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary, whether or not a claim for post-filing interest is
allowed in such proceedings), fees, charges, expenses, reimbursement
obligations, guarantees, other monetary obligations of any nature and all other
amounts payable thereunder or in respect thereof.

 

“Cure Amount”: as defined in subsection 8.2(a).

 

“Currency Agreement”: in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice (other than, in the case of
subsection 8.1(e), a Default Notice), the lapse of time, or both, or any other
condition specified in Section 8, has been satisfied.

 

“Default Notice”: as defined in subsection 8.1(e).

 

“Defaulting Lender”: subject to subsection 3.14(g), any Lender or Agent whose
acts or failure to act, whether directly or indirectly, cause it to meet any
part of the definition of Lender Default.

 

“Designated Foreign Currency”: Euros, Canadian Dollars, Australian Dollars and
Pounds Sterling, and any other available and freely convertible foreign currency
selected by Borrower and approved by the Administrative Agent and each Revolving
Lender.

 

“Designated Noncash Consideration”: the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated Noncash
Consideration pursuant to a certificate signed by a Responsible Officer and
delivered to the Administrative Agent, setting forth the basis of such
valuation.

 

“Designated Preferred Stock”: Preferred Stock of the Borrower (other than
Disqualified Stock) or any Parent that is issued for cash (other than to a
Restricted Subsidiary) and is so designated as Designated Preferred Stock,
pursuant to a certificate executed by a Responsible Officer of the Borrower or
the applicable Parent, as the case may be, on the date of issuance thereof;
provided that the cash proceeds of such issuance shall be excluded from the
calculation set forth in subsection 7.5(a)(3)(B).

 



-27- 

 

 

“Designation Date”: as defined in subsection 2.5(f).

 

“Discharge”: as defined in the definition of “Consolidated Coverage Ratio”.

 

“Discount Prepayment Accepting Lender”: as defined in subsection 3.4(j).

 

“Discount Range”: as defined in subsection 3.4(j).

 

“Discount Range Prepayment Amount”: as defined in subsection 3.4(j).

 

“Discount Range Prepayment Notice”: a written notice of a Borrower Solicitation
of Discount Range Prepayment Offers made pursuant to subsection 3.4(j)
substantially in the form of Exhibit I.

 

“Discount Range Prepayment Offer”: the irrevocable written offer by a Lender,
substantially in the form of Exhibit J, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date”: as defined in subsection 3.4(j).

 

“Discount Range Proration”: as defined in subsection 3.4(j).

 

“Discounted Prepayment Determination Date”: as defined in subsection 3.4(j).

 

“Discounted Prepayment Effective Date”: in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers, five
Business Days following the receipt by each relevant Term Loan Lender of notice
from the Administrative Agent in accordance with subsection 3.4(j)(ii),
subsection 3.4(j)(iii) or subsection 3.4(j)(iv), as applicable unless a shorter
period is agreed to between the Borrower and the Administrative Agent.

 

“Discounted Term Loan Prepayment”: as defined in subsection 3.4(j).

 



-28- 

 

 

“Disinterested Directors”: with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower, or one or more members
of the Board of Directors of a Parent, having no material direct or indirect
financial interest in or with respect to such Affiliate Transaction. A member of
any such Board of Directors shall not be deemed to have such a financial
interest by reason of such member’s holding Capital Stock of the Borrower or any
Parent or any options, warrants or other rights in respect of such Capital
Stock.

 

“Disqualified Lender”: any competitor of the Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Borrower
and its Restricted Subsidiaries or any controlled affiliate of such competitor
(other than any such affiliate that is a bank, financial institution or fund
that is primarily engaged in, or advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, notes, bonds and similar extensions of credit or securities in the
ordinary course, so long as (i) any such affiliate is managed as to day-to-day
matters (but excluding, for the avoidance of doubt, as to strategic direction
and similar matters) independently from the relevant entity and any affiliate of
the relevant entity that is not primarily engaged in the investing activities
described above, (ii) any such affiliate has in place customary information
screens between it and the relevant entity and any affiliate of the relevant
entity that is not primarily engaged in the investing activities described
above, and (iii) neither the relevant entity nor any of its affiliates that are
not primarily engaged in the investing activities described above directs or
causes the direction of the investment policies of such entity), in each case
designated in writing by the Borrower to the Administrative Agent from time to
time (which designation may be made available to Lenders by the Administrative
Agent); provided that (i) the identification of any Person as a Disqualified
Lender after the Second Restatement Effective Date shall not apply to
retroactively disqualify any Person that was a Lender or a participant prior to
the effectiveness of the addition of such Person as a Disqualified Lender and
(ii) any notice to the Administrative Agent adding or removing a Disqualified
Lender shall be e-mailed to the Administrative Agent at
JPMDQcontact@JPMorgan.com in order for such update to be effective.

 

“Disqualified Stock”: with respect to any Person, any Capital Stock that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event (other
than following the occurrence of a Change of Control or other similar event
described under such terms as a “change of control,” or an Asset Disposition or
other disposition) (i) matures or is mandatorily redeemable pursuant to a
sinking fund obligation or otherwise, (ii) is convertible or exchangeable for
Indebtedness or Disqualified Stock or (iii) is redeemable at the option of the
holder thereof (other than following the occurrence of a Change of Control or
other similar event described under such terms as a “change of control,” or an
Asset Disposition or other disposition), in whole or in part, in each case on or
prior to the Initial Term Loan Maturity Date; provided that Capital Stock issued
to any employee benefit plan, or by any such plan to any employees of the
Borrower or any Subsidiary, shall not constitute Disqualified Stock solely
because it may be required to be repurchased or otherwise acquired or retired in
order to satisfy applicable statutory or regulatory obligations.

 



-29- 

 

 

“Dollar Equivalent”: for any amount, at the time of determination thereof, (a)
if such amount is expressed in dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in dollars
determined by using the rate of exchange for the purchase of dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent) by the applicable Thomson Reuters Corp. (“Reuters”)
source on the Business Day (New York City time) immediately preceding the date
of determination or if such service ceases to be available or ceases to provide
a rate of exchange for the purchase of dollars with the Alternative Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”: any Restricted Subsidiary of the Borrower other than a
Foreign Subsidiary.

 

“Dormant Subsidiary”: any Subsidiary of the Borrower that carries on no
operations, had revenues of less than $2.0 million during the most recently
completed period of four consecutive fiscal quarters of the Borrower, has total
assets of less than $2.0 million as of the last day of such period and does not
have any Indebtedness outstanding (other than Indebtedness in an aggregate
principal amount not in excess of $2.0 million); provided that the assets of all
Subsidiaries constituting Dormant Subsidiaries shall at no time exceed $10.0
million in the aggregate, the revenues of all Subsidiaries constituting Dormant
Subsidiaries for any four consecutive fiscal quarters shall at no time exceed
$10.0 million in the aggregate and the principal amount of Indebtedness of
Dormant Subsidiaries shall at no time exceed $10 million in the aggregate.

 

“ECF Payment Date”: as defined in subsection 3.4(c).

 

“ECF Percentage”: 50%, provided that with respect to any fiscal year, (a) if the
Consolidated First Lien Leverage Ratio is less than 3.00 to 1.00 and greater
than or equal to 2.50 to 1.00, the ECF Percentage shall be reduced to 25% and
(b) if the Consolidated First Lien Leverage Ratio is less than 2.50 to 1.00, the
ECF Percentage shall be reduced to 0%.

 

“ECF Prepayment Amount”: as defined in subsection 3.4(c).

 



-30- 

 

 

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

 

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Costs”: any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws.
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”: any and all U.S. or foreign federal, state, provincial,
territorial, foreign, local or municipal laws, rules, orders, enforceable
guidelines, orders-in-council, regulations, statutes, ordinances, codes,
decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment, as have
been, or now or at any relevant time hereafter are, in effect.

 

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“Equity Offering”: a sale of Capital Stock (x) that is a sale of Capital Stock
of the Borrower (other than Disqualified Stock), or (y) proceeds of which are
(or are intended to be) contributed to the equity capital of the Borrower or any
of its Restricted Subsidiaries.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 



-31- 

 

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

“EURIBOR Screen Rate”: the euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Thomson Reuters
as of 11:00 a.m. Brussels time two TARGET days prior to the commencement of such
Interest Period. If such page or service ceases to be available, the
Administrative Agent may specify another page or service displaying the relevant
rate after consultation with the Company. If the EURIBOR Screen Rate shall be
less than zero, the EURIBOR Screen Rate shall be deemed to be zero for purposes
of this Agreement.

 

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Adjusted LIBOR Rate.

 

“Euros” and the designation “€”: the currency introduced on January 1, 1999, at
the start of the third stage of European economic and monetary union pursuant to
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to, or operation of the
Euro in one or more member states.

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Excess Cash Flow”: for any period, an amount equal to the excess of:

 

(a)          the sum, without duplication, of

 

(i)           Consolidated Net Income for such period,

 

(ii)          an amount equal to the amount of all non-cash charges to the
extent deducted in calculating such Consolidated Net Income and cash receipts to
the extent excluded in calculating such Consolidated Net Income (except to the
extent such cash receipts are attributable to revenue or other items that would
be included in calculating Consolidated Net Income for any prior period),

 



-32- 

 

 

(iii)         decreases in Consolidated Working Capital for such period (other
than any such decreases arising (x) from any acquisition or disposition of (a)
any business unit, division, line of business or Person or (b) any assets other
than in the ordinary course of business (each, an “ECF Acquisition” or “ECF
Disposition”, respectively) by the Borrower and the Restricted Subsidiaries
completed during such period, (y) from the application of purchase accounting or
(z) as a result of the reclassification of any item from short-term to long-term
or vice versa),

 

(iv)         an amount equal to the aggregate net non-cash loss on Asset
Dispositions (or any Disposition specifically excluded from the definition of
the term “Asset Disposition”) by the Borrower and the Restricted Subsidiaries
during such period (other than in the ordinary course of business) to the extent
deducted in calculating such Consolidated Net Income,

 

(v)          cash receipts in respect of Hedge Agreements during such period to
the extent not otherwise included in calculating such Consolidated Net Income,
and

 

(vi)         any extraordinary, unusual or nonrecurring cash gain,

 

over (b) the sum, without duplication, of

 

(i)           an amount equal to the amount of all non-cash credits included in
calculating such Consolidated Net Income and cash charges to the extent not
deducted in calculating such Consolidated Net Income,

 

(ii)          without duplication of amounts deducted pursuant to clause (xi)
below in prior years, the amount of Capital Expenditures either made in cash or
accrued during such period (provided that, whether any such Capital Expenditures
shall be deducted for the period in which cash payments for such Capital
Expenditures have been paid or the period in which such Capital Expenditures
have been accrued shall be at the Borrower’s election; provided, further that,
in no case shall any accrual of a Capital Expenditure which has previously been
deducted give rise to a subsequent deduction upon the making of such Capital
Expenditure in cash in the same or any subsequent period), except to the extent
that such Capital Expenditures were financed with the proceeds of long-term
Indebtedness of the Borrower or the Restricted Subsidiaries (unless such
Indebtedness has been repaid),

 



-33- 

 

 

(iii)         the aggregate amount of all principal payments, purchases or other
retirements of Indebtedness of the Borrower and the Restricted Subsidiaries
(including (A) the principal component of payments in respect of Capitalized
Lease Obligations, (B) the amount of any repayment of Term Loans pursuant to
subsection 2.2(b) and (C) the amount of a mandatory prepayment of Term Loans
pursuant to subsection 3.4(d) and any mandatory prepayment, repayment or
redemption of Pari Passu Indebtedness pursuant to requirements under the
agreements governing such Pari Passu Indebtedness similar to the requirements
set forth in subsection 3.4(d), to the extent required due to an Asset
Disposition (or any disposition specifically excluded from the definition of the
term “Asset Disposition”) that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase, but excluding (x) all
other prepayments of Loans and (y) all prepayments of revolving loans (other
than Revolving Loans hereunder), to the extent there is not an equivalent
permanent reduction in commitments thereunder) made during such period, except
to the extent financed with the proceeds of long-term Indebtedness of the
Borrower or the Restricted Subsidiaries,

 

(iv)         an amount equal to the aggregate net non-cash gain on Asset
Dispositions (or any Disposition specifically excluded from the definition of
the term “Asset Dispositions”) by the Borrower and the Restricted Subsidiaries
during such period (other than in the ordinary course of business) to the extent
included in calculating such Consolidated Net Income,

 

(v)          increases in Consolidated Working Capital for such period (other
than any such increases arising (x) from any ECF Acquisition or ECF Disposition
by the Borrower and the Restricted Subsidiaries completed during such period,
(y) from the application of purchase accounting or (z) as a result of the
reclassification from short-term to long-term or vice versa),

 

(vi)         payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness, to the extent not already
deducted in calculating Consolidated Net Income,

 

(vii)        without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the aggregate amount of cash consideration paid by
the Borrower and the Restricted Subsidiaries (on a consolidated basis) in
connection with Investments (including acquisitions) made during such period
constituting “Permitted Investments” (other than Permitted Investments of the
type described in clause (iii) of the definition thereof and intercompany
Investments by and among the Borrower and its Restricted Subsidiaries) or made
pursuant to subsection 7.5 to the extent that such Investments were financed
with internally generated cash flow of the Borrower and the Restricted
Subsidiaries,

 

(viii)       the amount of Restricted Payments (other than Investments) made in
cash during such period (on a consolidated basis) by the Borrower and the
Restricted Subsidiaries pursuant to subsection 7.5(b) (other than subsection
7.5(b)(vii) and (xviii), to the extent such Restricted Payments were financed
with internally generated cash flow of the Borrower and the Restricted
Subsidiaries,

 



-34- 

 

 

(ix)         the aggregate amount of expenditures actually made by the Borrower
and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income,

 

(x)          the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent that such payments are not deducted in calculating Consolidated Net
Income,

 

(xi)         at the Borrower’s election, without duplication of amounts deducted
from Excess Cash Flow in prior periods, the aggregate consideration required to
be paid in cash by the Borrower or any of the Restricted Subsidiaries pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to Investments constituting “Permitted Investments”
(other than Permitted Investments of the type described in clause (iii) of the
definition thereof and intercompany Investments by and among the Borrower and
its Restricted Subsidiaries) or made pursuant to subsection 7.5 or Capital
Expenditures to be consummated or made during the period of four consecutive
fiscal quarters of the Borrower following the end of such period, provided that
to the extent the aggregate amount of internally generated cash actually
utilized to finance such Investments and Capital Expenditures during such period
of four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters,

 

(xii)         the amount of taxes (including penalties and interest) paid in
cash or tax reserves set aside or payable (without duplication) in such period
to the extent they exceed the amount of tax expense deducted in calculating such
Consolidated Net Income for such period,

 

(xiii)        cash expenditures in respect of Hedge Agreements during such
period to the extent not deducted in calculating such Consolidated Net Income;
and

 

(xiv)        any extraordinary, unusual or nonrecurring cash loss or charge
(including fees, expenses and charges associated with the Transactions and any
acquisition, merger or consolidation after the Second Restatement Effective
Date).

 



-35- 

 

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time; provided that for purposes of the definitions of Change of Control and
Permitted Holders, “Exchange Act” shall mean the Securities Exchange Act of 1934
as in effect on the Second Restatement Effective Date.

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

 

“Excluded Contribution”: Net Cash Proceeds (other than the Net Cash Proceeds
received in connection with the sale of the capital stock of frontdoor, inc.
prior to the Second Restatement Effective Date), or the Fair Market Value of
property or assets, received by the Borrower as capital contributions to the
Borrower after July 1, 2014 or from the issuance or sale (other than to a
Restricted Subsidiary) of Capital Stock (other than Disqualified Stock or
Designated Preferred Stock) of the Borrower, in each case to the extent
designated as an Excluded Contribution pursuant to a certificate signed by a
Responsible Officer of the Borrower and not previously included in the
calculation set forth in subsection 7.5(a)(3)(B)(x) for purposes of determining
whether a Restricted Payment may be made.

 

“Excluded Information”: as defined in subsection 3.4(j).

 

“Excluded Liability”: any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.

 

“Excluded Subsidiary”: (a) any Special Purpose Subsidiary, (b) any Subsidiary of
a Foreign Subsidiary, (c) any Unrestricted Subsidiary, (d) any Immaterial
Subsidiary, (e) any Dormant Subsidiary, (f) any Captive Insurance Subsidiary,
(g) any Subsidiary that is prohibited by Requirement of Law or Contractual
Obligations existing on the Second Restatement Effective Date (or, in the case
of any newly acquired Subsidiary, in existence at the time of acquisition but
not entered into in contemplation thereof) from Guaranteeing, or granting Liens
to secure, the Senior Credit Facility Obligations or if Guaranteeing, or
granting Liens to secure, the Senior Credit Facility Obligations would require
governmental (including regulatory) consent, approval, license or authorization
unless such consent, approval, license or authorization has been received,
(h) any Subsidiary with respect to which the Borrower and the Administrative
Agent reasonably agree that the burden or cost or other consequences of
providing a guarantee of the Senior Credit Facility Obligations shall be
excessive in view of the benefits to be obtained by the Lenders therefrom,
(i) any Subsidiary with respect to which the provision of such guarantee of the
Senior Credit Facility Obligations would result in material adverse tax
consequences to Holding or one of its Subsidiaries (as reasonably determined by
the Borrower and notified in writing to the Administrative Agent), (j) any
Subsidiary that is a joint venture or Non-Wholly Owned Subsidiary on the Second
Restatement Effective Date or on the date such Person became a Subsidiary (for
so long as such Subsidiary is a Non-Wholly Owned Subsidiary), (k) any Subsidiary
formed solely for the purpose of (x) becoming a Parent, or (y) merging with the
Borrower in connection with another Subsidiary becoming a Parent, in each case
to the extent such entity becomes a Parent or is merged with the Borrower within
60 days of the formation thereof, or otherwise creating or forming a Parent,
(l) any Subsidiary that is a not-for-profit Subsidiary or (m) ServiceMaster BSC
L.L.C.; provided that, notwithstanding the foregoing, any Subsidiary that
Guarantees the payment of the Senior Notes shall not be an Excluded Subsidiary.
Subject to the proviso in the preceding sentence, any Subsidiary that fails to
meet the foregoing requirements as of the last day of the period of the most
recent four consecutive fiscal quarters for which consolidated financial
statements of the Borrower are available shall continue to be deemed an Excluded
Subsidiary hereunder until the date that is 60 days following the date on which
such annual or quarterly financial statements were required to be delivered
pursuant to subsection 6.1 with respect to such period.

 



-36- 

 

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the applicable Commitment (or, in the case of a Loan not funded pursuant to a
prior Commitment, acquires such interest in such Loan) other than pursuant to an
assignment request by the Borrower under subsection 2.5(e) or (ii) such Lender
changes its lending office except in each case to the extent that, pursuant to
subsection 3.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with subsection 3.11(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA

 

“Exempt Sale and Leaseback Transaction”: any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Borrower or any of its Subsidiaries or
(b) that involves property with a book value of $20.0 million or less, and is
not part of a series of related Sale and Leaseback Transactions involving
property with an aggregate value in excess of such amount and entered into with
a single Person or group of Persons.

 

“Existing Credit Agreement”: as defined in the Recitals hereto.

 

“Existing Loans”: as defined in subsection 2.5(a).

 

“Existing Notes”: the Borrower’s 7.45% Notes due August 15, 2027 and 7.25% Notes
due March 1, 2038, in each case issued under the Existing Notes Indenture.

 



-37- 

 

 

“Existing Notes Indenture”: the Indenture between The ServiceMaster Company
Limited Partnership, as issuer, and ServiceMaster Limited Partnership, as
guarantor, and the Existing Notes Trustee, dated as of August 15, 1997, as
supplemented by the First Supplemental Indenture thereto, between The
ServiceMaster Company Limited Partnership, as issuer, and ServiceMaster Limited
Partnership, as guarantor, dated as of August 15, 1997, the Second Supplemental
Indenture thereto, between the Borrower, as successor by merger to The
ServiceMaster Company Limited Partnership and ServiceMaster Limited Partnership,
and the Existing Notes Trustee, dated as of January 1, 1998, the Third
Supplemental Indenture thereto, between the Borrower and the Existing Notes
Trustee, dated as of March 2, 1998, the Fourth Supplemental Indenture thereto,
between the Borrower and the Existing Notes Trustee, dated as of August 10, 1999
and the Fifth Supplemental Indenture thereto, between the Borrower and the
Existing Notes Trustee, dated as of January 14, 2014. For purposes of this
definition, “Existing Notes Trustee” means The Bank of New York Mellon Trust
Company, N.A., successor to Harris Trust and Savings Bank as trustee under the
Existing Notes Indenture.

 

“Existing Revolving Commitments”: as defined in subsection 2.5(a).

 

“Existing Revolving Tranche”: as defined in subsection 2.5(a).

 

“Existing Term Loans”: as defined in subsection 2.5(a).

 

“Existing Term Tranche”: as defined in subsection 2.5(a).

 

“Existing Tranche”: as defined in subsection 2.5(a).

 

“Extended Loans”: as defined in subsection 2.5(a).

 

“Extended Revolving Commitments”: as defined in subsection 2.5(a).

 

“Extended Revolving Loans”: as defined in subsection 2.5(a).

 

“Extended Revolving Tranche”: as defined in subsection 2.5(a).

 

“Extended Term Loans”: as defined in subsection 2.5(a).

 

“Extended Term Tranche”: as defined in subsection 2.5(a).

 

“Extended Tranche”: as defined in subsection 2.5(a).

 



-38- 

 

 

“Extending Lender”: as defined in subsection 2.5(b).

 

“Extension”: as defined in subsection 2.5(b).

 

“Extension Amendment”: as defined in subsection 2.5(c).

 

“Extension Date”: as defined in subsection 2.5(d).

 

“Extension Election”: as defined in subsection 2.5(b).

 

“Extension of Credit”: as to any Lender, the making of an Initial Term Loan
(excluding any Supplemental Term Loans being made under the Initial Term Loan
Tranche), a Revolving Loan, a Swing Line Loan or an Incremental Revolving Loan
(other than the initial extension of credit thereunder) or, with respect to an
Issuing Bank, the issuance of a Letter of Credit.

 

“Extension Request”: as defined in subsection 2.5(a).

 

“Extension Request Deadline”: as defined in subsection 2.5(b).

 

“Extension Series”: all Extended Loans or Extended Revolving Commitments, as
applicable, that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Loans or Extended Revolving Commitments, as
applicable, provided for therein are intended to be part of any previously
established Extension Series) and that provide for the same interest margins and
amortization schedule.

 

“Facility”: each of (a) the Initial Term Loan Commitments and the Extensions of
Credit made thereunder, (b)  the Initial Revolving Commitments and the
Extensions of Credit made thereunder, (c) Incremental Term Loans of the same
Tranche, (d) Incremental Revolving Commitments of the same Tranche and
Extensions of Credit made thereunder, (e) any Extended Term Loans of the same
Extension Series, (f) any Extended Revolving Commitments of the same Extension
Series and Extensions of Credit made thereunder, (g) any Specified Refinancing
Term Loans of the same Tranche and (h) any Specified Refinancing Revolving
Commitments of the same Tranche and Extensions of Credit made thereunder, and
collectively the “Facilities.”

 

“Fair Market Value”: with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by senior management
of the Borrower or the Board of Directors of the Borrower, whose determination
will be conclusive.

 



-39- 

 

 

“FATCA”: Sections 1471 through 1474 of the Code as of the Second Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to current Section 1471(b)(1) of the Code (or any amended or
successor version described above) and any intergovernmental agreement, treaty
or convention among Governmental Authorities implementing such Sections of the
Code.

 

“Federal District Court”: as defined in subsection 10.13(a).

 

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

“Federal Reserve Board”: the Board of Governors of the Federal Reserve System of
the United States of America.

 

“Financial Covenant Event of Default”: as defined in Section 8.1(c).

 

“Financing Disposition”: any sale, transfer, conveyance or other disposition of,
or creation or incurrence of any Lien on, property or assets (i) by the Borrower
or any Subsidiary thereof to or in favor of any Special Purpose Entity, or by
any Special Purpose Subsidiary, in each case in connection with the Incurrence
by a Special Purpose Entity of Indebtedness, or obligations to make payments to
the obligor on Indebtedness, which may be secured by a Lien in respect of such
property or assets or (ii) by the Borrower or any Subsidiary thereof to or in
favor of any Special Purpose Entity that is not a Special Purpose Subsidiary.

 

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 



-40- 

 

 

“Foreign Borrowing Base”: the sum of (1) 80% of the book value of Inventory of
Foreign Subsidiaries, (2) 85% of the book value of Receivables of Foreign
Subsidiaries and (3) cash, Cash Equivalents and Temporary Cash Investments of
Foreign Subsidiaries (in each case, determined as of the end of the most
recently ended fiscal month of the Borrower for which internal consolidated
financial statements of the Borrower are available, and, in the case of any
determination relating to any Incurrence of Indebtedness, on a pro forma basis
including (x) any property or assets of a type described above acquired since
the end of such fiscal month and (y) any property or assets of a type described
above being acquired in connection therewith).

 

“Foreign Lender”: as defined in subsection 3.11(g)(ii)(B).

 

“Foreign Pension Plan”: a registered pension plan which is subject to applicable
pension legislation other than ERISA or the Code, which a Subsidiary of the
Borrower sponsors or maintains, or to which it makes or is obligated to make
contributions.

 

“Foreign Plan”: each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Subsidiaries, other than any such plan, fund, program,
agreement or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary”: (i) any Restricted Subsidiary of the Borrower that is not
organized under the laws of the United States of America or any state thereof or
the District of Columbia and any Restricted Subsidiary of such Foreign
Subsidiary and (ii) any Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Borrower”: any Foreign Subsidiary that is listed as a
Foreign Subsidiary Borrower on Schedule C-1, as such schedule may be amended
from time to time pursuant to subsection 10.1(h) (including, without limitation,
the delivery of the documents required by subsection 10.1(h)), other than any
Subsidiary that has ceased to be a Foreign Subsidiary Borrower pursuant to
subsection 10.1(h); provided that, with respect to each such listed Foreign
Subsidiary, its status as a Foreign Subsidiary Borrower hereunder shall not be
effective until (a) such Foreign Subsidiary shall have executed and delivered a
Joinder Agreement pursuant to which such Foreign Subsidiary shall for all
purposes of this Agreement be a party to and a Foreign Subsidiary Borrower under
this Agreement and the other Loan Documents, (b) such Foreign Subsidiary shall
have entered into security documents securing such Foreign Subsidiary’s monetary
obligations as a Foreign Subsidiary Borrower and the Subsidiaries of such
Foreign Subsidiary (other than any such Subsidiaries which are Excluded
Subsidiaries (other than as a result of clause (b) of the definition thereof))
shall have entered into guarantee documents guaranteeing, and security documents
securing, such Foreign Subsidiary’s monetary obligations as a Foreign Subsidiary
Borrower, in each case in form and substance reasonably satisfactory to the
Administrative Agent and to the extent the making of such guarantee, or the
grant of such security, as applicable, could not reasonably be expected to give
rise to or result in (i) any violation of applicable law, (ii) any liability for
the officers, directors or shareholders of such Foreign Subsidiary or Subsidiary
thereof, (iii) any material risk of any such violation or liability or (iv) any
material cost or expense, and (c) such Foreign Subsidiary shall have delivered
its initial notice of borrowing pursuant to subsection 2.3.

 



-41- 

 

 

“Foreign Subsidiary Holdco”: any Restricted Subsidiary of the Borrower that has
no material assets other than securities or Indebtedness of one or more Foreign
Subsidiaries (or Subsidiaries thereof), and intellectual property relating to
such Foreign Subsidiaries (or Subsidiaries thereof) and other assets (including
Cash Equivalents and Temporary Cash Investments) relating to an ownership
interest in any such securities, Indebtedness, intellectual property or
Subsidiaries.

 

“Fourth Amendment”: the Fourth Amendment, dated as of November 5, 2019 among the
Loan Parties, the Administrative Agent and the Lenders and Issuing Banks party
thereto.

 

“Funded Debt”: all Indebtedness of the Borrower and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of the Borrower or any Restricted Subsidiary, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all amounts of such debt required to be paid
or prepaid within one year from the date of its creation and, in the case of the
Borrower, Indebtedness in respect of the Term Loans.

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time, including those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
approved by a significant segment of the accounting profession, and subject to
the following: If at any time the SEC permits or requires U.S.-domiciled
companies subject to the reporting requirements of the Exchange Act to use IFRS
in lieu of GAAP for financial reporting purposes, the Borrower (or any
applicable Parent) may elect by written notice to the Administrative Agent to so
use IFRS in lieu of GAAP and, upon any such notice, references herein to GAAP
shall thereafter be construed to mean (a) for periods beginning on and after the
date specified in such notice, IFRS as in effect from time to time and (b) for
prior periods, GAAP as defined in the first sentence of this definition. All
ratios and computations based on GAAP contained in this Agreement shall be
computed in conformity with GAAP; provided that if any change in (or application
or operation of) GAAP as defined in the first sentence of this definition
and/or, if applicable, IFRS would cause a change in the method of calculation of
any ratio or other computation as determined in good faith by the Borrower
(which determination shall be conclusive) (an “Accounting Change”), then the
Borrower (or any applicable Parent) may at any time elect by written notice to
the Administrative Agent that such ratio or computation shall be calculated (and
any related definition shall be interpreted) as if such Accounting Change had
not occurred.

 



-42- 

 

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory, taxing or administrative functions of or pertaining to government,
including the European Union.

 

“Guarantee”: any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of July 1, 2014, made by the Borrower and the Guarantors party thereto
in favor of the Administrative Agent and the Collateral Agent, as amended on
November 5, 2019 and as the same may be further amended, supplemented, waived or
otherwise modified from time to time.

 

“Guarantor Subordinated Obligations”: with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the Second
Restatement Effective Date or thereafter Incurred) that is expressly
subordinated in right of payment to the obligations of such Subsidiary Guarantor
under its Subsidiary Guarantee pursuant to a written agreement.

 

“Guarantors”: the collective reference to Holding and each Subsidiary Guarantor
that is from time to time party to the Guarantee and Collateral Agreement;
individually, a “Guarantor.”

 

“Hedge Agreements”: collectively, Interest Rate Agreements, Currency Agreements
and Commodities Agreements.

 

“Hedging Obligations”: of any Person, the obligations of such Person pursuant to
any Interest Rate Agreement, Currency Agreement or Commodities Agreement.

 

“Holding”: CDRSVM Holding, LLC, a Delaware limited liability company, and any
successor thereto.

 

“Holding Parent”: ServiceMaster Global Holdings, Inc., a Delaware corporation
and any successor in interest thereto.

 



-43- 

 

 

“Identified Participating Lenders”: as defined in subsection 3.4(j).

 

“Identified Qualifying Lenders”: as defined in subsection 3.4(j).

 

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such board, or the SEC, as the case may be), as in
effect from time to time.

 

“Immaterial Subsidiary”: any Subsidiary of the Borrower designated by the
Borrower to the Administrative Agent in writing that had (a) total consolidated
revenues of less than 2.5% of the total consolidated revenues of the Borrower
and its Subsidiaries during the most recently completed period of four
consecutive fiscal quarters of the Borrower for which financial statements have
been delivered under subsection 6.1 and (b) total consolidated assets of less
than 2.5% of the total consolidated assets of the Borrower and its Subsidiaries
as of the last day of such period; provided that (x) for purposes of subsection
6.9, any Special Purpose Subsidiary shall be deemed to be an “Immaterial
Subsidiary”, and (y) Immaterial Subsidiaries (other than any Special Purpose
Subsidiary) shall not, in the aggregate, (1) have had revenues in excess of 10%
of the total consolidated revenues of the Borrower and its Subsidiaries during
the most recently completed period of four consecutive fiscal quarters for which
financial statements have been delivered under subsection 6.1 or (2) have had
total assets in excess of 10% of the total consolidated assets of the Borrower
and its Subsidiaries as of the last day of such period. Any Subsidiary so
designated as an Immaterial Subsidiary that fails to meet the foregoing as of
the last day of any such four consecutive fiscal quarter period shall continue
to be deemed an “Immaterial Subsidiary” hereunder until the date that is 60 days
following the delivery of annual or quarterly financial statements pursuant to
subsection 6.1 with respect to the last quarter of such four consecutive fiscal
quarter period.

 

“Incremental Amendment”: an amendment to this Agreement in a form reasonably
acceptable to the Borrower, the Administrative Agent and the Incremental Lenders
providing the relevant Incremental Commitment.

 

“Incremental Commitment Amendment”: as defined in subsection 2.9(d).

 

“Incremental Commitments”: as defined in subsection 2.9(a).

 

“Incremental Indebtedness”: Indebtedness incurred after the Second Restatement
Effective Date by the Borrower pursuant to and in accordance with subsection
2.9.

 

“Incremental Lenders”: as defined in subsection 2.9(b).

 



-44- 

 

 

“Incremental Letter of Credit Commitments”: as defined in subsection 2.9(a).

 

“Incremental Loans”: as defined in subsection 2.9(d).

 

“Incremental Revolving Commitments”: as defined in subsection 2.9(a).

 

“Incremental Revolving Loans”: any loans drawn under an Incremental Revolving
Commitment.

 

“Incremental Term Loan”: any Incremental Loan made pursuant to an Incremental
Term Loan Commitment.

 

“Incremental Term Loan Commitments”: as defined in subsection 2.9(a).

 

“Incur”: issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary. Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital
Stock, will not be deemed to be an Incurrence of Indebtedness. Any Indebtedness
issued at a discount (including Indebtedness on which interest is payable
through the issuance of additional Indebtedness) shall be deemed Incurred at the
time of original issuance of the Indebtedness at the initial accreted amount
thereof.

 

“Indebtedness”: with respect to any Person on any date of determination (without
duplication):

 

(i)           the principal of indebtedness of such Person for borrowed money;

 

(ii)          the principal of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments,

 

(iii)         all reimbursement obligations of such Person in respect of letters
of credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit, bankers’ acceptances or other instruments plus
the aggregate amount of drawings thereunder that have not then been reimbursed),

 



-45- 

 

 

(iv)         all obligations of such Person to pay the deferred and unpaid
purchase price of property (except Trade Payables), which purchase price is due
more than one year after the date of placing such property in final service or
taking final delivery and title thereto,

 

(v)          all Capitalized Lease Obligations of such Person,

 

(vi)         the redemption, repayment or other repurchase amount of such Person
with respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of the Borrower other than a Subsidiary Guarantor) any Preferred
Stock of such Subsidiary, but excluding, in each case, any accrued dividends
(the amount of such obligation to be equal at any time to the maximum fixed
involuntary redemption, repayment or repurchase price for such Capital Stock, or
if less (or if such Capital Stock has no such fixed price), to the involuntary
redemption, repayment or repurchase price therefor calculated in accordance with
the terms thereof as if then redeemed, repaid or repurchased, and if such price
is based upon or measured by the fair market value of such Capital Stock, such
fair market value shall be as determined in good faith by senior management of
the Borrower, the Board of Directors or the board of directors or other
governing body of the issuer of such Capital Stock),

 

(vii)        all Indebtedness of other Persons secured by a Lien on any asset of
such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such asset at such date of determination (as
determined in good faith by the Borrower) and (B) the amount of such
Indebtedness of such other Persons,

 

(viii)       all Guarantees by such Person of Indebtedness of other Persons, to
the extent so Guaranteed by such Person, and

 

(ix)          to the extent not otherwise included in this definition, net
Hedging Obligations of such Person (the amount of any such obligation to be
equal at any time to the termination value of such agreement or arrangement
giving rise to such Hedging Obligation that would be payable by such Person at
such time);

 

provided that Indebtedness shall not include (x) Contingent Obligations Incurred
in the ordinary course of business or (y) for the avoidance of doubt, any
obligations in respect of operating leases. The amount of Indebtedness of any
Person at any date shall be determined as set forth above or otherwise provided
in this Agreement, or otherwise shall equal the amount thereof that would appear
as a liability on a balance sheet of such Person (excluding any notes thereto)
prepared in accordance with GAAP.

 



-46- 

 

 

“Indemnified Liabilities”: as defined in subsection 10.5.

 

“Indemnified Taxes”: (a) all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), all Other Taxes.

 

“Indemnitee”: as defined in subsection 10.5.

 

“Initial Agreement”: as defined in subsection 7.9(c).

 

“Initial Revolving Commitment”: as to any Lender, its obligation to make Initial
Revolving Loans to, and/or make or participate in Swing Line Loans made to,
and/or issue or participate in Letters of Credit issued on behalf of, the
Borrower in an aggregate amount not to exceed at any one time outstanding the
amount set forth opposite such Lender’s name in Schedule A under the heading
“Initial Revolving Commitment” or, in the case of any Lender that is an
Assignee, the amount of the assigning Lender’s Initial Revolving Commitment
assigned to such Assignee pursuant to subsection 10.6(b) (in each case as such
amount may be adjusted from time to time as provided herein); collectively, as
to all the Lenders, the “Initial Revolving Commitments.” The original amount of
the aggregate Initial Revolving Commitments of the Lenders is $400,000,000.

 

“Initial Revolving Commitment Period”: as to any Initial Revolving Commitments,
the period from and including the Second Restatement Effective Date to but not
including Initial Revolving Maturity Date, or such earlier date as the Initial
Revolving Commitments shall terminate as provided herein.

 

“Initial Revolving Loans”: as defined in subsection 2.1(b).

 

“Initial Revolving Maturity Date”: November 5, 2024; provided that if at least
$200.0 million aggregate principal amount of Senior Notes remain outstanding on
the Springing Maturity Date, then the Initial Revolving Maturity Date shall
instead be the Springing Maturity Date.

 

“Initial Term Loan Commitment”: the commitment of a Lender to make or otherwise
fund an Initial Term Loan pursuant to subsection 2.1(a)(i) in an aggregate
amount not to exceed at any one time outstanding the amount set forth opposite
such Lender’s name on Schedule A under the heading “Initial Term Loan
Commitment”; collectively as to all Lenders, the “Initial Term Loan
Commitments.” The aggregate amount of the Initial Term Loan Commitments as of
the Second Restatement Effective Date is $600,000,000.

 



-47- 

 

 

“Initial Term Loans” as defined in subsection 2.1(a).

 

“Initial Term Loan Maturity Date”: November 5, 2026; provided that if at least
$200.0 million aggregate principal amount of Senior Notes remain outstanding on
the Springing Maturity Date, then the Initial Term Loan Maturity Date shall
instead be the Springing Maturity Date.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”: as defined in subsection 4.9.

 

“Intercreditor Agreement”: an intercreditor agreement substantially in the form
of Exhibit C, as amended, supplemented, waived or otherwise modified from time
to time.

 

“Intercreditor Agreement Supplement”: as defined in subsection 9.9(a).

 

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Term Loan is outstanding, and
the final maturity date of such Term Loan, (b) as to any Eurocurrency Loan
having an Interest Period of three months or less, the last day of such Interest
Period, and (c) as to any Eurocurrency Loan having an Interest Period longer
than three months, (i) each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and (ii) the last day of
such Interest Period.

 

“Interest Period”: with respect to any Eurocurrency Loan:

 

(a)          initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurocurrency Loan and ending one,
two, three or six months, or, if available to all relevant Lenders, 12 months or
a shorter period thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and

 

(b)         thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six months, or, if available to all relevant Lenders, 12 months or
a shorter period thereafter, as selected by the Borrower by irrevocable notice
to the Administrative Agent not less than three Business Days (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to the last day of the then current Interest Period with
respect thereto;

 



-48- 

 

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)          any Interest Period that would otherwise extend beyond the
applicable Maturity Date shall end on the applicable Maturity Date;

 

(iii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)         the Borrower shall select Interest Periods so as not to require a
scheduled payment of any Eurocurrency Loan during an Interest Period for such
Term Loan.

 

“Interest Rate Agreement”: with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Interpolated Screen Rate”: means, at any time, for any Interest Period, the
rate per annum (rounded to the same number of decimal places as the LIBO Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period; and (b)
the LIBO Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 



-49- 

 

 

“Inventory”: goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

 

“Investment”: in any Person by any other Person means any direct or indirect
advance, loan or other extension of credit (other than to customers, dealers,
licensees, franchisees, suppliers, consultants, directors, officers or employees
of any Person in the ordinary course of business) or capital contribution (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others) to, or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by, such Person. For purposes of the definition of “Unrestricted Subsidiary” and
subsection 7.5 only, (i) “Investment” shall include the portion (proportionate
to the Borrower’s equity interest in such Subsidiary) of the Fair Market Value
of the net assets of any Subsidiary of the Borrower at the time that such
Subsidiary is designated an Unrestricted Subsidiary, provided that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the Borrower’s “Investment”
in such Subsidiary at the time of such redesignation less (y) the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the Fair
Market Value of the net assets of such Subsidiary at the time of such
redesignation, (ii) any property transferred to or from an Unrestricted
Subsidiary shall be valued at its fair market value (as determined in good faith
by the Borrower) at the time of such transfer and (iii) for purposes of
subsection 7.5(a)(3)(C) the amount resulting from the redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall be the Fair Market
Value of the Investment in such Unrestricted Subsidiary at the time of such
redesignation (excluding the amount of such Investment then outstanding pursuant
to clause (xv) or (xviii) of the definition of the term “Permitted Investment”
or subsections 7.5(b)(vii) or (xvi)). Guarantees shall not be deemed to be
Investments. The amount of any Investment outstanding at any time shall be the
original cost of such Investment, reduced (at the Borrower’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment; provided that, to the
extent that the amount of Restricted Payments outstanding at any time pursuant
to subsection 7.5(a) is so reduced by any portion of any such amount or value
that would otherwise be included in the calculation of Consolidated Net Income,
such portion of such amount or value shall not be so included for purposes of
calculating the amount of Restricted Payments that may be made pursuant to
subsection 7.5(a).

 

“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

 

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.

 



-50- 

 

 

“Investment Grade Securities”: (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (iii) investments in any fund that invests exclusively in
investments of the type described in clauses (i) and (ii), which fund may also
hold immaterial amounts of cash pending investment or distribution; and
(iv) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

 

“Investment Holding”: CDRSVM Investment Holding, LLC, a Delaware limited
liability company, and any successor thereto.

 

“ISP”: the International Standby Practices (1998), International Chamber of
Commerce Publication No. 590.

 

“Issuing Bank”: as the context may require, (a) JPMorgan Chase Bank, N.A.,
Credit Suisse AG, Cayman Islands Branch, Capital One, N.A., Goldman Sachs Bank
USA, Regions Bank, First Horizon Bank, or, in each case, any Affiliate thereof,
in its capacity as issuer of any Letter of Credit hereunder or (b) any other
Lender that may become an Issuing Bank under subsection 2.7(i).

 

“Joinder Agreement”: a joinder agreement with respect to a Foreign Subsidiary
Borrower substantially in the form of Exhibit N.

 

“Judgment Conversion Date”: as defined in subsection 10.8(a).

 

“Judgment Currency”: as defined in subsection 10.8(a).

 

“L/C Commitment Amount”: as to JPMorgan Chase Bank, N.A., $35,000,000; as to
Credit Suisse AG, Cayman Islands Branch, $18,000,000; as to Capital One, N.A.,
$18,000,000; as to Goldman Sachs Bank USA, $18,000,000; as to Regions Bank,
$18,000,000; as to First Horizon Bank, $18,000,000, in each case as such amount
may be increased as agreed in writing between the applicable Issuing Bank and
the Borrower.

 

“L/C Designated Foreign Currency”: Euros, Pounds Sterling, Canadian Dollars,
Australian Dollars and any other available and freely convertible foreign
currency selected by Borrower and approved by the Administrative Agent and the
applicable Issuing Bank.

 

“L/C Facing Fee”: as defined in subsection 2.7(c).

 



-51- 

 

 

“L/C Fee Payment Date”: with respect to any Letter of Credit, the last Business
Day of each March, June, September and December to occur after the date of
issuance thereof to and including the first such Business Day to occur on or
after the date of expiry thereof.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit
(including, without limitation, in the case of outstanding Letters of Credit in
any Designated Foreign Currency, the Dollar Equivalent of the aggregate then
undrawn and unexpired amount thereof) and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to
subsection 2.7(e) (including, without limitation, in the case of Letters of
Credit in any Designated Foreign Currency, the Dollar Equivalent of the
unreimbursed aggregate amount of drawings thereunder, to the extent that such
amount has not been converted into Dollars in accordance with subsection
2.7(e)). For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standby
Practices (ISP98), such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.

 

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Bank.

 

“LCA Election”: as defined in subsection 1.2(h).

 

“LCA Test Date”: as defined in subsection 1.2(h).

 

“LCT Election”: as defined in subsection 1.2(h).

 

“LCT Test Date”: as defined in subsection 1.2(h).

 

“Lead Arrangers”: JPMorgan Chase Bank, N.A., Credit Suisse Loan Funding LLC,
Capital One, N.A., Goldman Sachs Bank USA, Regions Capital Markets, A Division
of Regions Bank and First Horizon Bank, as Joint Lead Arrangers and Joint
Bookrunners.

 

“Lender Default”: (a) the refusal (which may be given verbally or in writing and
has not been retracted) or failure of any Lender (including any Agent in its
capacity as Lender) to make available its portion of any incurrence of Loans or
Reimbursement Obligations, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure; (b) the failure of any
Lender (including any Agent in its capacity as Lender) to pay over to the
Administrative Agent, the Swing Line Lender, any Issuing Bank or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, (c) a
Lender (including any Agent in its capacity as Lender) has notified the Borrower
or the Administrative Agent that it does not intend to comply with its funding
obligations hereunder, (d) a Lender (including any Agent in its capacity as
Lender) has failed, within 10 Business Days after request by the Administrative
Agent, to confirm that it will comply with its funding obligations hereunder
(provided that such Lender Default pursuant to this clause (d) shall cease to be
a Lender Default upon receipt of such confirmation by the Administrative Agent)
or (e) an Agent or a Lender has admitted in writing that it is insolvent or such
Agent or Lender becomes subject to a Lender-Related Distress Event.

 



-52- 

 

 

“Lender-Related Distress Event”: with respect to any Agent, Lender or direct or
indirect parent company of an Agent or Lender (each, a “Distressed Person”), a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed Person
to be, insolvent or bankrupt, or such Distressed Person has become the subject
of a Bail-in Action; provided that a Lender-Related Distress Event shall not be
deemed to have occurred solely by virtue of the ownership or acquisition of any
equity interests in any Agent or Lender or any person that directly or
indirectly controls such Agent or Lender by a Governmental Authority or an
instrumentality thereof.

 

“Lenders”: the several banks and other financial institutions from time to time
party to this Agreement acting in their capacity as lenders, together with, in
each case, any affiliate of any such bank or financial institution through which
such bank or financial institution elects, by written notice to the
Administrative Agent and the Borrower, to make any Loans available to the
Borrower; provided that for all purposes of voting or consenting with respect to
(a) any amendment, supplementation or modification of any Loan Document, (b) any
waiver of any of the requirements of any Loan Document or any Default or Event
of Default and its consequences or (c) any other matter as to which a Lender may
vote or consent pursuant to subsection 10.1, the bank or financial institution
making such election shall be deemed the “Lender” rather than such affiliate,
which shall not be entitled to so vote or consent.

 

“Letter of Credit Request”: a letter of credit request substantially in the form
of Exhibit J or in such form as the applicable Issuing Bank may specify from
time to time, requesting such Issuing Bank to open a Letter of Credit, and
accompanied by an application and agreement for the issuance or amendment of a
Letter of Credit in such form as such Issuing Bank may reasonably specify from
time to time consistent with the terms hereof (it being understood that in the
event of any express conflict, the terms hereof shall control).

 

“Letters of Credit”: as defined in subsection 2.7(a).

 

“Leverage Excess Proceeds”: as defined in subsection 7.4.

 



-53- 

 

 

“Liabilities”: collectively, any and all claims, obligations, liabilities,
causes of actions, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including without limitation
interest, penalties and fees and disbursements of attorneys, accountants,
investment bankers and other professional advisors), in each case whether
incurred, arising or existing with respect to third parties or otherwise at any
time or from time to time.

 

“LIBOR Rate”: (i) with respect to any Eurocurrency Borrowing denominated in
Dollars or a Designated Foreign Currency other than Australian Dollars, Euros or
Canadian Dollars for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency, then the LIBOR Rate shall be the Interpolated Screen
Rate, subject to subsection 3.7 in the event that the Administrative Agent shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), (ii)
with respect to any Eurocurrency Borrowing denominated in Euros, the EURIBO
Screen Rate, (iii) with respect to any Eurocurrency Borrowing denominated in
Canadian Dollars, the CDOR Screen Rate for such Interest Period and (iv) with
respect to any Eurocurrency Borrowing denominated in Australian Dollars, the AUD
Screen Rate for such Interest Period.

 

“LIBO Screen Rate” for any day and time, with respect to any Eurocurrency
Borrowing denominated in Dollars or a Designated Foreign Currency other than
Australian Dollars, Euros or Canadian Dollars for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for the
relevant currency for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement.

 

“Lien”: any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

 

“Limited Condition Transaction”: (x) any acquisition, including by way of
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise, by one or more of the Borrower and
its Restricted Subsidiaries of any assets, business or Person or any other
Investment permitted by this Agreement whose consummation is not conditioned on
the availability of, or on obtaining, third party financing, (y) any redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Stock or Preferred Stock requiring irrevocable notice in advance of
such redemption, repurchase, defeasance, satisfaction and discharge or
prepayment.

 



-54- 

 

 

“Loan”: each Initial Term Loan, Incremental Term Loan, Extended Term Loan,
Specified Refinancing Term Loan, Initial Revolving Loan, Incremental Revolving
Loan, Extended Revolving Loan, Specified Refinancing Revolving Loan or a Swing
Line Loan, as the context shall require; collectively, the “Loans.”

 

“Loan Documents”: this Agreement, any Notes, the Guarantee and Collateral
Agreement, any Intercreditor Agreement (on and after the execution thereof), any
Other Intercreditor Agreement (on and after the execution thereof) and any other
Security Documents, each as amended, supplemented, waived or otherwise modified
from time to time.

 

“Loan Parties”: Holding, the Borrower, each Foreign Subsidiary Borrower and each
Subsidiary Guarantor that is a party to a Loan Document as a Guarantor or a
pledgor under any of the Security Documents; individually, a “Loan Party”. No
Excluded Subsidiary shall be a Loan Party.

 

“Management Advances”: loans or advances made to directors, officers, employees
or consultants of any Parent, the Borrower or any Restricted Subsidiary (x) in
respect of travel, entertainment or moving-related expenses incurred in the
ordinary course of business, (y) in respect of moving-related expenses incurred
in connection with any closing or consolidation of any facility, or (z) in the
ordinary course of business and (in the case of this clause (z)) not exceeding
$10.0 million in the aggregate outstanding at any time.

 

“Management Agreements” means, collectively, any agreement primarily providing
for indemnification and/or contribution for the benefit of any Permitted Holder
in respect of Liabilities resulting from, arising out of or in connection with,
based upon or relating to (i) any management consulting, financial advisory,
financing, underwriting or placement services or other investment banking
activities, (ii) any offering of securities or other financing activity or
arrangement of or by any Parent or any of its Subsidiaries or (iii) any action
or failure to act of or by any Parent or any of its Subsidiaries (or any of
their respective predecessors); in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
the terms thereof and of this Agreement.

 

“Mandatory Revolving Loan Borrowing”: as defined in subsection 2.8(b).

 

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of capital stock of the Borrower or any direct or
indirect parent company on the date of declaration of the relevant dividend
multiplied by (ii) the arithmetic mean of the closing prices per share of such
capital stock on the New York Stock Exchange (or, if the primary listing of such
capital stock is on another exchange, on such other exchange) for the
30 consecutive trading days immediately preceding the date of declaration of
such dividend.

 



-55- 

 

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability as to any Loan Party
party thereto of this Agreement or any of the other Loan Documents or the rights
or remedies of the Administrative Agent, the Collateral Agent, the Issuing Banks
and the Lenders under the Loan Documents, in each case taken as a whole.

 

“Material Restricted Subsidiary”: any Restricted Subsidiary other than one or
more Restricted Subsidiaries designated by the Borrower that in the aggregate do
not constitute Material Subsidiaries. Foreign Subsidiary Borrowers shall be
deemed to be Material Restricted Subsidiaries at all times.

 

“Material Subsidiaries”: Subsidiaries of the Borrower constituting, individually
or in the aggregate (as if such Subsidiaries constituted a single Subsidiary), a
“significant subsidiary” in accordance with Rule 1-02 under Regulation S-X.

 

“Materials of Environmental Concern”: any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maturity Date”: the Initial Revolving Maturity Date, the Initial Term Loan
Maturity Date, for any Extended Tranche the “Maturity Date” set forth in the
applicable Extension Amendment, for any Incremental Commitments the “Maturity
Date” set forth in the applicable Incremental Commitment Amendment, as the
context may require and for any Specified Refinancing Tranche the “Maturity
Date” set forth in the applicable Specified Refinancing Amendment.

 

“Maximum Incremental Facilities Amount”: at any date of determination, an amount
(i) such that, after giving effect to the Incurrence of such amount (or on the
date of the initial commitment to lend such additional amount after giving pro
forma effect to the Incurrence of the entire committed amount of such amount),
the Consolidated Secured Leverage Ratio shall not exceed 2.75:1.00 (as set forth
in a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at the time of such Incurrence, together with calculations
demonstrating compliance with such ratio (amounts Incurred pursuant to this
clause (i), the “Ratio Incremental Facility”) (it being understood that (A) if
pro forma effect is given to the entire committed amount of any such additional
amount on the date of initial borrowing of such Indebtedness or entry into the
definitive agreement providing the commitment to fund such Indebtedness, such
committed amount may thereafter be borrowed and reborrowed in whole or in part,
from time to time, without further compliance with this clause (i) and (B) for
purposes of so calculating the Consolidated Secured Leverage Ratio under this
clause (i), any additional amount Incurred pursuant to this clause (i) shall be
treated as if such amount is Consolidated Secured Indebtedness, regardless of
whether such amount is actually secured or is secured by Liens ranking junior to
the Liens securing the Senior Credit Facility Obligations)) or (ii) not to
exceed the greater of (i) $450.0 million and (ii) 100.0% of Consolidated EBITDA
for the Most Recent Four Quarter Period (excluding any amount Incurred in
accordance with the preceding clause (i)) (amounts Incurred pursuant to this
clause (ii), the “Cash Capped Incremental Facility”); provided that (x) at the
Borrower’s option, capacity under the Ratio Incremental Facility shall be deemed
to be used before capacity under the Cash Capped Incremental Facility and (y)
any Indebtedness incurred under the Cash Capped Incremental Facility shall be
reclassified, as the Borrower may elect from time to time, as having been
incurred under the Ratio Incremental Facility if the Borrower meets the
applicable Consolidated Secured Leverage Ratio under the Ratio Incremental
Facility at such time, on a pro forma basis. For purposes of any determination
of the “Maximum Incremental Facilities Amount,” the principal amount of
Indebtedness outstanding under clause (i) or (ii) of this definition shall be
determined after giving effect to the application of proceeds of any such
Indebtedness to refinance any such other Indebtedness.

 



-56- 

 

 

“Minimum Exchange Tender Condition”: as defined in subsection 2.10(b).

 

“Minimum Extension Condition”: as defined in subsection 2.5(g).

 

“Moody’s”: Moody’s Investors Service, Inc., and its successors.

 

“Mortgaged Properties”: the collective reference to real properties, if any,
acquired after the Second Restatement Effective Date and owned in fee by the
Loan Parties on which the Loan Parties are required to grant a mortgage pursuant
to subsection 6.9(a).

 

“Mortgages”: each of the mortgages and deeds of trust, if any, executed and
delivered by any Loan Party to the Collateral Agent, substantially in the form
of Exhibit D, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

 

“Most Recent Four Quarter Period”: the four-fiscal-quarter period of the
Borrower ending on the last day of the most recently completed fiscal year or
fiscal quarter for which financial statements of the Borrower have been (or have
been required to be) delivered under subsection 6.1(a) or 6.1(b).

 

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA.

 



-57- 

 



 

“Net Available Cash”: with respect to any Asset Disposition (including any Sale
and Leaseback Transaction) or Recovery Event, an amount equal to the cash
payments received (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise,
but only as and when received, but excluding any other consideration received in
the form of assumption by the acquiring Person of Indebtedness or other
obligations relating to the properties or assets that are the subject of such
Asset Disposition or Recovery Event or received in any other non-cash form)
therefrom, in each case net of (i) all legal, title and recording tax expenses,
commissions and other fees and expenses incurred, and all federal, state,
provincial, foreign and local taxes required to be paid or to be accrued as a
liability under GAAP, as a consequence of such Asset Disposition or Recovery
Event (including as a consequence of any transfer of funds in connection with
the application thereof in accordance with subsection 7.4), (ii) all payments
made, and all installment payments required to be made, on any Indebtedness
(other than Indebtedness secured by Liens that are required by the express terms
of this Agreement to be pari passu with or junior to the Liens on the Collateral
securing the Senior Credit Facility Obligations) (x) that is secured by any
assets subject to such Asset Disposition or involved in such Recovery Event, in
accordance with the terms of any Lien upon such assets, or (y) that must by its
terms, or in order to obtain a necessary consent to such Asset Disposition, or
by applicable law, be repaid out of the proceeds from such Asset Disposition or
Recovery Event, including but not limited to any payments required to be made to
increase borrowing availability under any revolving credit facility, (iii) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Disposition
or Recovery Event, or to any other Person (other than the Borrower or a
Restricted Subsidiary) owning a beneficial interest in the assets disposed of in
such Asset Disposition or subject to such Recovery Event, (iv) any liabilities
or obligations associated with the assets disposed of in such Asset Disposition
or involved in such Recovery Event and retained, indemnified or insured by the
Borrower or any Restricted Subsidiary after such Asset Disposition or Recovery
Event, including without limitation pension and other post-employment benefit
liabilities, liabilities related to environmental matters, and liabilities
relating to any indemnification obligations associated with such Asset
Disposition or Recovery Event, (v) in the case of an Asset Disposition the
amount of any purchase price or similar adjustment (x) claimed by any Person to
be owed by the Borrower or any Restricted Subsidiary, until such time as such
claim shall have been settled or otherwise finally resolved, or (y) paid or
payable by the Borrower or any Restricted Subsidiary, in either case in respect
of such Asset Disposition, (vi) in the case of any Recovery Event, any amount
thereof that constitutes or represents reimbursement or compensation for any
amount previously paid by Borrower or any of its Subsidiaries and (vii) in the
case of any Asset Disposition by, or Recovery Event relating to any asset of,
the Borrower or any Restricted Subsidiary that is not a Subsidiary Guarantor,
any amount of proceeds from such Asset Disposition or Recovery Event to the
extent (x) subject to any restriction on the transfer thereof directly or
indirectly to the Borrower, including by reason of applicable law or agreement
(other than any agreement entered into primarily for the purpose of imposing
such a restriction) or (y) in the good faith determination of the Borrower
(which determination shall be conclusive), the transfer thereof directly or
indirectly to the Borrower could reasonably be expected to give rise to or
result in (A) any violation of applicable law, (B) any liability (criminal,
civil, administrative or other) for any of the officers, directors or
shareholders of the Borrower, any Restricted Subsidiary or any Parent, (C) any
violation of the provisions of any joint venture or other material agreement
governing or binding upon the Borrower or any Restricted Subsidiary, (D) any
material risk of any such violation or liability referred to in any of the
preceding clauses (A), (B) and (C), (E) any adverse tax consequence for the
Borrower, any Restricted Subsidiary or any Parent, or (F) any cost, expense,
liability or obligation (including, without limitation, any Tax) other than
routine and immaterial out-of-pocket expenses.

 



 -58- 

 

 

“Net Cash Proceeds”: with respect to any issuance or sale of any securities of,
or the Incurrence of Indebtedness by, the Borrower or any Subsidiary by the
Borrower or any Subsidiary, or any capital contribution, means the cash proceeds
of such issuance, sale, contribution or Incurrence net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance, sale, contribution or Incurrence and net of taxes
paid or payable as a result thereof.

 

“New York Courts”: as defined in subsection 10.13(a).

 

“New York Process Agent”: as defined in subsection 10.13(g).

 

“New York Supreme Court”: as defined in subsection 10.13(a).

 

“Non-Consenting Lender”: as defined in subsection 10.1(g).

 

“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

 

“Non-Extending Lender”: as defined in subsection 2.5(e).

 

“Non-Wholly Owned Subsidiary”: each Subsidiary that is not a Wholly Owned
Subsidiary.

 

“Note”: as defined in subsection 2.2(a).

 

“NYFRB”: the Federal Reserve Bank of New York.

 

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 



 -59- 

 

 

“Obligation Currency”: as defined in subsection 10.8(a).

 

“Obligations”: with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.

 

“Obligor”: any purchaser of goods or services or other Person obligated to make
payment to the Borrower or any of its Subsidiaries (other than to any Special
Purpose Subsidiaries and the Foreign Subsidiaries) in respect of a purchase of
such goods or services.

 

“OFAC”: as defined in subsection 4.22.

 

“Offered Amount”: as defined in subsection 3.4(j).

 

“Offered Discount”: as defined in subsection 3.4(j).

 

“OID”: as defined in subsection 2.9(d).

 

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
Obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Intercreditor Agreement”: an Intercreditor Agreement in form and
substance reasonably satisfactory to the Borrower and the Collateral Agent.

 

“Other Representatives”:  JPMorgan Chase Bank, N.A., in its capacity as Joint
Lead Arranger and Joint Bookrunner, Credit Suisse Loan Funding LLC, in its
capacity as Joint Lead Arranger and Joint Bookrunner, Capital One, N.A., in its
capacity as Joint Lead Arranger and Joint Bookrunner, Goldman Sachs Bank USA, in
its capacity as Joint Lead Arranger and Joint Bookrunner, Regions Capital
Markets, a Division of Regions Bank, in its capacity as Joint Lead Arranger and
Joint Bookrunner, First Horizon Bank, in its capacity as Joint Lead Arranger and
Joint Boorkunner, Barclays Bank PLC in its capacity as Co-Syndication Agent,
HSBC Securities (USA) Inc. in its capacity as Co-Syndication Agent, BofA
Securities, Inc. in its capacity as Co-Documentation Agent and Fifth Third Bank
in its capacity as Co-Documentation Agent.

 



 -60- 

 

 

“Other Taxes” means all present or future stamp, court or documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment request by Borrower made pursuant to subsection 2.05(e).

 

“Outstanding Amount”: with respect to the Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments thereof occurring on such date.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Parent”: any of Holding Parent, Holding, Investment Holding and any Other
Parent and any other Person that is a Subsidiary of Holding Parent, Holding,
Investment Holding or any Other Parent and of which the Borrower is a
Subsidiary. As used herein, “Other Parent” means a Person of which the Borrower
becomes a Subsidiary after the Second Restatement Effective Date that is
designated by the Borrower as an “Other Parent”, provided that either
(x) immediately after the Borrower first becomes a Subsidiary of such Person,
more than 50% of the Voting Stock of such Person shall be held by one or more
Persons that held more than 50% of the Voting Stock of a Parent of the Borrower
immediately prior to the Borrower first becoming such Subsidiary or (y) such
Person shall be deemed not to be an Other Parent for the purpose of determining
whether a Change of Control shall have occurred by reason of the Borrower first
becoming a Subsidiary of such Person.

 

“Parent Expenses”: (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement or any
other agreement or instrument relating to Indebtedness of the Borrower or any
Restricted Subsidiary, including in respect of any reports filed with respect to
the Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder, (ii) expenses incurred by any Parent in connection with
the acquisition, development, maintenance, ownership, prosecution, protection
and defense of its intellectual property and associated rights (including but
not limited to trademarks, service marks, trade names, trade dress, patents,
copyrights and similar rights, including registrations and registration or
renewal applications in respect thereof; inventions, processes, designs,
formulae, trade secrets, know-how, confidential information, computer software,
data and documentation, and any other intellectual property rights; and licenses
of any of the foregoing) to the extent such intellectual property and associated
rights relate to the business or businesses of the Borrower or any Subsidiary
thereof, (iii) indemnification obligations of any Parent owing to directors,
officers, employees or other Persons under its charter or by-laws or pursuant to
written agreements with or for the benefit of any such Person, or obligations in
respect of director and officer insurance (including premiums therefor), (iv)
other administrative and operational expenses of any Parent incurred in the
ordinary course of business, and (v) fees and expenses incurred by any Parent in
connection with any offering of Capital Stock or Indebtedness, (w) which
offering is not completed, or (x) where the net proceeds of such offering are
intended to be received by or contributed or loaned to the Borrower or a
Restricted Subsidiary, or (y) in a prorated amount of such expenses in
proportion to the amount of such net proceeds intended to be so received,
contributed or loaned, or (z) otherwise on an interim basis prior to completion
of such offering so long as any Parent shall cause the amount of such expenses
to be repaid to the Borrower or the relevant Restricted Subsidiary out of the
proceeds of such offering promptly if completed.

 



 -61- 

 

 

“Pari Passu Indebtedness”: Indebtedness with a Lien on the Collateral ranking
pari passu with the Liens securing the Senior Credit Facility Obligations.

 

“Participant”: as defined in subsection 10.6(c).

 

“Participant Register”: as defined in subsection 10.6(c).

 

“Participating Lender”: as defined in subsection 3.4(j).

 

“Patriot Act”: as defined in subsection 10.18.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Permitted Cure Securities”: common equity securities of the Borrower or any
Parent or other qualified equity securities of the Borrower or any Parent that
do not constitute Disqualified Stock.

 

“Permitted Debt Exchange”: as defined in subsection 2.10(a).

 



 -62- 

 

 

“Permitted Debt Exchange Notes”: as defined in subsection 2.10(a).

 

“Permitted Debt Exchange Offer”: as defined in subsection 2.10(a).

 

“Permitted Holders”:  any Person acting in the capacity of an underwriter in
connection with a public or private offering of Capital Stock of any Parent or
the Borrower.  In addition, any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) whose status as a “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act) constitutes or results in a
Change of Control in respect of which the Borrower makes a payment in full of
all of the Loans and terminates the Revolving Commitments or consummates a
Change of Control Offer, together with its Affiliates, shall thereafter
constitute Permitted Holders.

 

“Permitted Investment”: an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

 

(i)           (x) a Restricted Subsidiary, (y) the Borrower, or (z) a Person
that will, upon the making of such Investment, become a Restricted Subsidiary
(and any Investment held by such Person that was not acquired by such Person in
contemplation of so becoming a Restricted Subsidiary);

 

(ii)          another Person if as a result of such Investment such other Person
is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary (and, in each case, any Investment held by such other
Person that was not acquired by such Person in contemplation of such merger,
consolidation or transfer);

 

(iii)         Temporary Cash Investments, Investment Grade Securities or Cash
Equivalents;

 

(iv)         receivables owing to the Borrower or any Restricted Subsidiary, if
created or acquired in the ordinary course of business;

 

(v)          any securities or other Investments received as consideration in,
or retained in connection with, sales or other dispositions of property or
assets, including Asset Dispositions made in compliance with subsection 7.4;

 

(vi)         securities or other Investments received in settlement of debts
created in the ordinary course of business and owing to, or of other claims
asserted by, the Borrower or any Restricted Subsidiary, or as a result of
foreclosure, perfection or enforcement of any Lien, or in satisfaction of
judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;

 



 -63- 

 

 

(vii)        Investments in existence or made pursuant to legally binding
written commitments in existence on the Second Restatement Effective Date;

 

(viii)       Currency Agreements, Interest Rate Agreements, Commodities
Agreements and related Hedging Obligations, which obligations are Incurred in
compliance with subsection 7.1;

 

(ix)          pledges or deposits (x) with respect to leases or utilities
provided to third parties in the ordinary course of business or (y) otherwise
described in the definition of “Permitted Liens” or made in connection with
Liens permitted under subsection 7.2;

 

(x)           (1) Investments in or by any Special Purpose Subsidiary, or in
connection with a Financing Disposition (described in clause (i) of the
definition thereof) by or to or in favor of any Special Purpose Entity,
including Investments of funds held in accounts permitted or required by the
arrangements governing such Financing Disposition or any related Indebtedness,
or (2) any promissory note issued by the Borrower, or any Parent; provided that
if such Parent receives cash from the relevant Special Purpose Entity in
exchange for such note, an equal cash amount is contributed by any Parent to the
Borrower;

 

(xi)          bonds secured by assets leased to and operated by the Borrower or
any Restricted Subsidiary that were issued in connection with the financing of
such assets so long as the Borrower or any Restricted Subsidiary may obtain
title to such assets at any time by paying a nominal fee, canceling such bonds
and terminating the transaction;

 

(xii)         [reserved];

 

(xiii)        any Investment to the extent made using Capital Stock of the
Borrower (other than Disqualified Stock) or Capital Stock of any Parent, as
consideration;

 

(xiv)        Management Advances;

 

(xv)         Investments in Related Businesses in an aggregate amount
outstanding at any time not to exceed the greater of $225.0 million and 16.0% of
Consolidated Tangible Assets;

 



 -64- 

 

 

(xvi)        any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of subsection 7.6(b)
(except transactions described in clauses (i), (v) and (vi) thereof), including
any Investment pursuant to any transaction described in clause (ii) of such
subsection (b) (whether or not any Person party thereto is at any time an
Affiliate of the Borrower);

 

(xvii)      any Investment by any Captive Insurance Subsidiary in connection
with its provision of insurance to the Borrower or its Subsidiaries, which
Investment is made in the ordinary course of business of such Captive Insurance
Subsidiary or by reason of applicable law, rule, regulation or order, or is
required or approved by any regulatory authority having jurisdiction over such
Captive Insurance Subsidiary or its respective businesses; and

 

(xviii)     other Investments in an aggregate amount outstanding at any time not
to exceed the greater of $225.0 million and 16.0% of Consolidated Tangible
Assets.

 

If any Investment pursuant to clause (xv) or (xviii) above, or
subsection 7.5(b)(vii), as applicable, is made in any Person that is not a
Restricted Subsidiary and such Person thereafter (A) becomes a Restricted
Subsidiary or (B) is merged or consolidated into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, then such Investment shall thereafter be deemed to have
been made pursuant to clause (i) or (ii) above, respectively, and not clause
(xv) or (xviii) above, or subsection 7.5(b)(vii), as applicable (and, in the
case of the foregoing clause (A), for so long as such Person continues to be a
Restricted Subsidiary unless and until such Person is merged or consolidated
into, or transfers or conveys all or substantially all its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary).

 

“Permitted Lien”: any Lien permitted pursuant to the Loan Documents, including,
without limitation, those permitted to exist pursuant to subsection 7.2 or
described in any of the clauses of such subsection 7.2.

 

“Permitted Payment”: as defined in subsection 7.5(b).

 

“Person”: any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

 



 -65- 

 

 

“Pounds Sterling” or “£”: the lawful currency of the United Kingdom.

 

“Preferred Stock”: as applied to the Capital Stock of any corporation or
company, Capital Stock of any class or classes (however designated) that by its
terms is preferred as to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
corporation or company, over shares of Capital Stock of any other class of such
corporation or company.

 

“Prepayment Date”: as defined in subsection 3.4(f).

 

“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Purchase”: as defined in the definition of “Consolidated Coverage Ratio”.

 

“Purchase Money Obligations”: any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

 

“Qualifying Lender”: as defined in subsection 3.4(j).

 

“Rating Agencies”: collectively, Moody’s and S&P, or, if Moody’s or S&P or both
shall not make a rating on the applicable security or instrument publicly
available, a nationally recognized statistical rating agency or agencies, as the
case may be, selected by the Borrower which shall be substituted for Moody’s or
S&P or both, as the case may be.

 

“Receivable”: a right to receive payment pursuant to an arrangement with another
Person pursuant to which such other Person is obligated to pay, as determined in
accordance with GAAP.

 



 -66- 

 

 

“Recipient”: (a) the Administrative Agent, (b) any Lender, or (c) any Issuing
Bank.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Restricted Subsidiaries constituting Collateral
giving rise to Net Available Cash to the Borrower or such Restricted Subsidiary,
as the case may be, in excess of $20.0 million, to the extent that such
settlement or payment does not constitute reimbursement or compensation for
amounts previously paid by the Borrower or any Restricted Subsidiary in respect
of such casualty or condemnation.

 

“refinance”: refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

 

“Refinancing Agreement”: as defined in subsection 7.9(c).

 

“Refinancing Indebtedness”: Indebtedness that is Incurred to refinance any
Indebtedness (or unutilized commitment in respect of Indebtedness) existing on
the Second Restatement Effective Date or Incurred (or established) in compliance
with this Agreement (including Indebtedness of the Borrower that refinances
Indebtedness of any Restricted Subsidiary and Indebtedness of any Restricted
Subsidiary that refinances Indebtedness of the Borrower or of another Restricted
Subsidiary) including Indebtedness that refinances Refinancing Indebtedness, and
Indebtedness Incurred pursuant to a commitment that refinances any Indebtedness
or unutilized commitment; provided that

 

(1)           if the Indebtedness being refinanced is Subordinated Obligations
or Guarantor Subordinated Obligations, the Refinancing Indebtedness has a final
Stated Maturity at the time such Refinancing Indebtedness is Incurred that is
equal to or greater than the final Stated Maturity of the Indebtedness being
refinanced (or if shorter, the Term Loans),

 

(2)           such Refinancing Indebtedness is Incurred in an aggregate
principal amount (or if issued with original issue discount, an aggregate issue
price) that is equal to or less than the sum of (x) the aggregate principal
amount (or if issued with original issue discount, the aggregate accreted value)
then outstanding of the Indebtedness being refinanced, plus (y) an amount equal
to any unutilized commitment relating to the Indebtedness being refinanced or
otherwise then outstanding under the financing arrangement being refinanced to
the extent the unutilized commitment being refinanced could be drawn in
compliance with subsection 7.1 immediately prior to such refinancing plus
(z) fees, underwriting discounts, premiums and other costs and expenses incurred
in connection with such Refinancing Indebtedness, and

 



 -67- 

 

 

(3)           Refinancing Indebtedness shall not include (x) Indebtedness of a
Restricted Subsidiary that is not a Subsidiary Guarantor that refinances
Indebtedness of the Borrower or a Subsidiary Guarantor that could not have been
initially Incurred by such Restricted Subsidiary pursuant to subsection 7.1 or
(y) Indebtedness of the Borrower or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary.

 

“Refunded Swing Line Loans”: as defined in subsection 2.8(b).

 

“Refunding Capital Stock”: as defined in subsection 7.5(b).

 

“Register”: as defined in subsection 10.6(b).

 

“Regulation S-X”: Regulation S-X promulgated by the SEC, as in effect on the
Second Restatement Effective Date.

 

“Regulation T”: Regulation T of the Board as in effect from time to time.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Regulation X”: Regulation X of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
applicable Issuing Banks pursuant to subsection 2.7(e) for amounts drawn on the
applicable Letters of Credit.

 

“Related Business”: those businesses in which the Borrower or any of its
Subsidiaries is engaged on the date of this Agreement, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.

 

“Related Parties”: with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons of such person and
of such person’s affiliates and “Related Party” shall mean any of them.

 



 -68- 

 

 

“Related Taxes”: (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state, foreign, provincial or local taxes measured by income, and
federal, state, foreign, provincial or local withholding imposed by any
government or other taxing authority on payments made by any Parent other than
to another Parent), required to be paid by any Parent by virtue of its being
incorporated or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than
the Borrower, any of its Subsidiaries or any Parent), or being a holding company
of the Borrower, any of its Subsidiaries or any Parent, or receiving dividends
from or other distributions in respect of the Capital Stock of the Borrower, any
of its Subsidiaries or any Parent, or having guaranteed any obligations of the
Borrower or any Subsidiary thereof, or having made any payment in respect of any
of the items for which the Borrower or any of its Subsidiaries is permitted to
make payments to any Parent pursuant to the covenant described under
subsection 7.5, or acquiring, developing, maintaining, owning, prosecuting,
protecting or defending its intellectual property and associated rights
(including but not limited to receiving or paying royalties for the use thereof)
relating to the business or businesses of the Borrower or any Subsidiary
thereof, (y) any taxes of a Parent attributable (1) to any taxable period (or
portion thereof) ending on or prior to the Second Restatement Effective Date and
incurred in connection with the Transactions, or (2) to any Parent’s receipt of
(or entitlement to) any payment in connection with the Transactions, including
any payment received after the Second Restatement Effective Date pursuant to any
agreement related to the Transactions or (z) any other federal, state, foreign,
provincial or local taxes measured by income for which any Parent is liable, up
to an amount not to exceed, with respect to federal taxes, the amount of any
such taxes that the Borrower and its Subsidiaries would have been required to
pay on a separate company basis, or on a consolidated basis as if the Borrower
had filed a consolidated return on behalf of an affiliated group (as defined in
Section 1504 of the Code or an analogous provision of state, local or foreign
law) of which it were the common parent, or with respect to state, foreign,
provincial or local taxes, the amount of any such taxes that the Borrower and
its Subsidiaries would have been required to pay on a separate company basis, or
on a consolidated, combined, unitary or affiliated basis as if the Borrower had
filed a consolidated, combined, unitary or affiliated return on behalf of an
affiliated group consisting only of the Borrower and its Subsidiaries (in each
case, reduced by any such taxes paid directly by the Borrower or its
Subsidiaries). Taxes include all interest, penalties and additions related
thereto.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, other than those events as to which the
thirty day notice period is waived under PBGC Reg. § 4043 or any successor
regulation thereto.

 

“Repricing Transaction”: other than in connection with a transaction involving a
Change of Control, the prepayment of any Initial Term Loans by the Borrower with
the proceeds of secured term loans (including, without limitation, any new,
amended or additional loans or Term Loans under this Agreement, whether as a
result of an amendment to this Agreement or otherwise), that are broadly
marketed or syndicated to banks and other institutional investors in financings
similar to the Senior Credit Facility and having an effective interest cost or
weighted average yield (as determined prior to such prepayment by the
Administrative Agent consistent with generally accepted financial practice and,
in any event, excluding any arrangement, structuring, syndication or commitment
fees in connection therewith, and excluding any performance or ratings based
pricing grid that could result in a lower interest rate based on future
performance, but including any Adjusted LIBOR Rate floor or similar floor that
is higher than the then applicable Adjusted LIBOR Rate) that is less than the
interest rate for or weighted average yield (as determined prior to such
prepayment by the Administrative Agent on the same basis) of the Initial Term
Loans, including without limitation, as may be effected through any amendment to
this Agreement relating to the interest rate for, or weighted average yield of,
the Initial Term Loans.

 



 -69- 

 

 

“Required Lenders”: Lenders the Total Credit Percentages of which aggregate to
greater than 50.0%; provided that the Revolving Commitments (or, if the
Revolving Commitments have terminated or expired, the Revolving Loans and
interests in L/C Obligations and Swing Line Loans) and Term Loans held or deemed
held by Defaulting Lenders shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Revolving Lenders”: Lenders the Revolving Commitment Percentage of
which aggregate to greater than 50.0%; provided that the Revolving Commitments
(or, if the Revolving Commitments have terminated or expired, the Revolving
Loans and interests in L/C Obligations and Swing Line Loans) held or deemed held
by Defaulting Lenders shall be excluded for purposes of making a determination
of Required Revolving Lenders.

 

“Requirement of Law”: as to any Person, the certificate of incorporation and by
laws or other organizational or governing documents of such Person, and any law,
statute, ordinance, code, decree, treaty, rule or regulation or determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its material property or to
which such Person or any of its material property is subject, including laws,
ordinances and regulations pertaining to zoning, occupancy and subdivision of
real properties; provided that the foregoing shall not apply to any non-binding
recommendation of any Governmental Authority.

 

“Responsible Officer”: as to any Person, any of the following officers of such
Person: (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent as a
Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, such chief financial officer of such
Person, (c) with respect to subsection 6.7 and without limiting the foregoing,
the general counsel of such Person, (d) with respect to ERISA matters, the
senior vice president - human resources (or substantial equivalent) of such
Person and (e) any other individual designated as a “Responsible Officer” for
the purposes of this Agreement by the Board of Directors or equivalent body of
such Person. For all purposes of this Agreement, the term “Responsible Officer”
shall mean a Responsible Officer of the Borrower unless the context otherwise
requires.

 



 -70- 

 

 

“Restricted Payment”: as defined in subsection 7.5(a).

 

“Restricted Payment Transaction”: any Restricted Payment permitted pursuant to
subsection 7.5, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) and the
parenthetical exclusions contained in clauses (ii) and (iii) of such
definition).

 

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Commitment”: as to any Lender, the aggregate of its Initial Revolving
Commitments, Incremental Revolving Commitments, Extended Revolving Commitments
and Specified Refinancing Revolving Commitments; collectively, as to all
Lenders, the “Revolving Commitments.”

 

“Revolving Commitment Percentage”: as to any Lender, the percentage of the
aggregate Revolving Commitments constituted by its Revolving Commitment (or, if
the Revolving Commitments have terminated or expired, the percentage which
(a) the sum of (i) such Lender’s then outstanding Revolving Loans (including
without limitation in the case of Revolving Loans made by such Lender in any
Designated Foreign Currency, the Dollar Equivalent of the aggregate unpaid
principal amount thereof) plus (ii) such Lender’s interests in the aggregate L/C
Obligations and Swing Line Loans then outstanding then constitutes of (b) the
sum of (i) the aggregate Revolving Loans of all the Lenders then outstanding
(including without limitation in the case of Revolving Loans made by such Lender
in any Designated Foreign Currency, the Dollar Equivalent of the aggregate
unpaid principal amount thereof) plus (ii) the aggregate L/C Obligations and
Swing Line Loans then outstanding); provided that for purposes of subsection
3.14(d) and (e), “Revolving Commitment Percentage” shall mean the percentage of
the aggregate Revolving Commitments (disregarding the Revolving Commitment of
any Defaulting Lender to the extent its Swing Line Exposure or L/C Obligations
are reallocated to the Non-Defaulting Lenders) constituted by such Lender’s
Revolving Commitment.

 

“Revolving Commitment Period”: the Initial Revolving Commitment Period, the
“Revolving Commitment Period” in respect of any Tranche of Extended Revolving
Commitments as set forth in the applicable Extension Amendment, the “Revolving
Commitment Period” in respect of any Tranche of Incremental Revolving
Commitments as set forth in the applicable Incremental Commitment Amendment or
the “Revolving Commitment Period” in respect of any Tranche of Specified
Refinancing Revolving Facilities as set forth in the applicable Specified
Refinancing Amendment, as the context may require.

 



 -71- 

 

 

“Revolving Exposure”: at any time the aggregate principal amount at such time of
all outstanding Revolving Loans (including without limitation in the case of
Revolving Loans in any Designated Foreign Currency, the Dollar Equivalent of the
aggregate unpaid principal amount thereof). The Revolving Exposure of any Lender
at any time shall equal its Revolving Commitment Percentage of the aggregate
Revolving Exposure at such time.

 

“Revolving Lender”: any Lender having a Revolving Commitment and/or a Revolving
Loan outstanding hereunder.

 

“Revolving Loans”: Initial Revolving Loans, Incremental Revolving Loans,
Extended Revolving Loans and Specified Refinancing Revolving Loans, as the
context shall require.

 

“Rollover Indebtedness”: Indebtedness of a Borrower or a Guarantor issued to any
Lender in lieu of such Lender’s pro rata portion of any repayment of Term Loans
made pursuant to subsection 3.4(a), (b), (c) or (d); so long as (other than in
connection with a refinancing in full of the Facilities) such Indebtedness would
not have a weighted average life to maturity earlier than the remaining weighted
average life to maturity of the Term Loans being repaid.

 

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc., and its successors.

 

“Sale”: as defined in the definition of “Consolidated Coverage Ratio”.

 

“Sale and Leaseback Transaction”: any arrangement with any Person providing for
the leasing by the Borrower or any of its Subsidiaries of real or personal
property that has been or is to be sold or transferred by the Borrower or any
such Subsidiary to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

 

“SEC”: the Securities and Exchange Commission.

 

“Second Restatement Effective Date”: November 5, 2019

 



 -72- 

 

 

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

 

“Securities Act”: the Securities Act of 1933, as amended from time to time.

 

“Security Documents”: the collective reference to each Mortgage related to any
Mortgaged Property (if any), the Guarantee and Collateral Agreement and all
other similar security documents hereafter delivered to the Collateral Agent
granting a Lien on any asset or assets of any Person to secure the obligations
and liabilities of the Loan Parties hereunder and/or under any of the other Loan
Documents or to secure any guarantee of any such obligations and liabilities,
including any security documents executed and delivered or caused to be
delivered to the Collateral Agent pursuant to subsection 6.9(b) or 6.9(c), in
each case, as amended, supplemented, waived or otherwise modified from time to
time.

 

“Senior Credit Facility”: the collective reference to this Agreement, any Loan
Documents, any notes and letters of credit (including any Letter of Credit)
issued pursuant hereto and any guarantee and collateral agreement, patent
security agreement, trademark security agreement, copyright security agreement,
mortgages, letter of credit applications and other guarantees, pledge
agreements, security agreements and collateral documents, and other instruments
and documents, executed and delivered pursuant to or in connection with any of
the foregoing, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original agent and lenders or other agents
and lenders or otherwise, and whether provided under this Agreement or one or
more other credit agreements, indentures or financing agreements or otherwise,
unless such agreement, document or instrument expressly provides that it is not
intended to be and is not a Senior Credit Facility hereunder). Without limiting
the generality of the foregoing, the term “Senior Credit Facility” shall include
any agreement (i) changing the maturity of any Indebtedness Incurred thereunder
or contemplated thereby, (ii) adding Subsidiaries of the Borrower as additional
borrowers or guarantors thereunder, (iii) increasing the amount of Indebtedness
Incurred thereunder or available to be borrowed thereunder or (iv) otherwise
altering the terms and conditions thereof.

 

“Senior Credit Facility Obligations”: obligations of the Borrower and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during (or that would accrue but for) the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower and the other Loan Parties under this Agreement and the other Loan
Documents.

 



 -73- 

 

 

“Senior Notes”: the Borrower’s 5.125% Senior Notes due 2024, issued under the
Senior Notes Indenture.

 

“Senior Notes Indenture”: the Indenture, dated as of November 8, 2016, by and
among the Borrower, the Subsidiaries of the Borrower party thereto, and
Wilmington Trust, National Association, as trustee, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Set”: the collective reference to Eurocurrency Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Term Loans shall
originally have been made on the same day).

 

“Settlement Service”: as defined in subsection 10.6(b).

 

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solicited Discount Proration”: as defined in subsection 3.4(j).

 

“Solicited Discounted Prepayment Amount”: as defined in subsection 3.4(j).

 

“Solicited Discounted Prepayment Notice”: an irrevocable written notice of a
Borrower Solicitation of Discounted Prepayment Offers made pursuant to
subsection 3.4(j)(iv) substantially in the form of Exhibit K.

 

“Solicited Discounted Prepayment Offer”: the irrevocable written offer by each
Lender, substantially in the form of Exhibit L, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date”: as defined in
subsection 3.4(j).

 

“Solvent” and “Solvency”: with respect to the Borrower and its Subsidiaries on a
consolidated basis after giving effect to the Transactions on the Second
Restatement Effective Date means (i) the Fair Value and Present Fair Salable
Value of the assets of the Borrower and its Subsidiaries taken as a whole exceed
their Stated Liabilities and Identified Contingent Liabilities; (ii) the
Borrower and its Subsidiaries taken as a whole do not have Unreasonably Small
Capital; and (iii) the Borrower and its Subsidiaries taken as a whole will be
able to pay their Stated Liabilities and Identified Contingent Liabilities as
they mature (all capitalized terms used in this definition (other than
“Borrower”, “Second Restatement Effective Date”, “Subsidiary” and
“Transactions”, which have the meanings set forth in this Agreement) shall have
the meaning assigned to such terms in the form of solvency certificate attached
hereto as Exhibit Q).

 



 -74- 

 

 

“Special Purpose Entity”: (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables and/or related assets.

 

“Special Purpose Financing”: any financing or refinancing of assets consisting
of or including Receivables of the Borrower or any Restricted Subsidiary that
have been transferred to a Special Purpose Entity or made subject to a Lien in a
Financing Disposition.

 

“Special Purpose Financing Expense”: for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), and
(b) Special Purpose Financing Fees.

 

“Special Purpose Financing Fees”: distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

 

“Special Purpose Financing Undertakings”: representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes or (ii) Hedging
Obligations, or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, and (y) subject to the preceding clause (x), any such other
agreements and undertakings shall not include any Guarantee of Indebtedness of a
Special Purpose Subsidiary by the Borrower or a Restricted Subsidiary that is
not a Special Purpose Subsidiary.

 



 -75- 

 

 

“Special Purpose Subsidiary”: a Subsidiary of the Borrower that (a) is engaged
solely in (x) the business of acquiring, selling, collecting, financing or
refinancing Receivables, accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and/or all rights
(contractual and other), collateral and/or other assets relating thereto and (y)
any business or activities incidental or related to such business, and (b) is
designated as a “Special Purpose Subsidiary” by the Borrower.

 

“Specified Discount”: as defined in subsection 3.4(j)(ii).

 

“Specified Discount Prepayment Amount”: as defined in subsection 3.4(j).

 

“Specified Discount Prepayment Notice”: an irrevocable written notice of the
Borrower of Discounted Term Loan Prepayment made pursuant to
subsection 3.4(j)(ii) substantially in the form of Exhibit G.

 

“Specified Discount Prepayment Response”: the written response by each Lender,
substantially in the form of Exhibit H, to a Specified Discount Prepayment
Notice.

 

“Specified Discount Prepayment Response Date”: as defined in subsection 3.4(j).

 

“Specified Discount Proration”: as defined in subsection 3.4(j).

 

“Specified Equity Contribution”: any cash equity contribution made to Holding or
any Parent in exchange for Permitted Cure Securities; provided that (a)(i) such
cash equity contribution to Holding or any Parent and (ii) the contribution of
any proceeds therefrom to, and the receipt thereof by, the Borrower occur (x)
after the Second Restatement Effective Date and (y) on or prior to the date that
is ten Business Days after the date on which financial statements are required
to be delivered for a fiscal quarter (or fiscal year) pursuant to subsection
6.1(a) or 6.1(b), (b) the Borrower identifies such equity contribution as a
“Specified Equity Contribution” in a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent, (c) in each four fiscal quarter
period, there shall exist at least two fiscal quarters in respect of which no
Specified Equity Contribution shall have been made, (d) no more than five
Specified Equity Contributions may be made during the term of this Agreement;
and (e) the amount of any Specified Equity Contribution included in the
calculation of Consolidated EBITDA hereunder shall be limited to the amount
required to effect or continue compliance with subsection 7.10 hereof, whether
or not the financial covenant in subsection 7.10 is required to be tested, and
such amount shall be added to Consolidated EBITDA solely when calculating
Consolidated EBITDA for purposes of determining compliance with subsection 7.10.

 



 -76- 

 

 

“Specified Event of Default” means an Event of Default pursuant to Section
8.1(a) or an Event of Default pursuant to Section 8.1(f).

 

“Specified Existing Tranche”: as defined in subsection 2.5(a).

 

“Specified Refinancing Amendment”: an amendment to this Agreement effecting the
incurrence of Specified Refinancing Facilities in accordance with subsection
2.11.

 

“Specified Refinancing Facilities”: as defined in subsection 2.11(a).

 

“Specified Refinancing Indebtedness”: Indebtedness incurred by the Borrower
pursuant to and in accordance with subsection 2.11.

 

“Specified Refinancing Lenders”: as defined in subsection 2.11(b).

 

“Specified Refinancing Loans”: as defined in subsection 2.11(a).

 

“Specified Refinancing Revolving Commitment”: as to any Lender, its obligation
to make Specified Refinancing Revolving Loans to, and/or participate in Swing
Line Loans made to, and/or participate in Letters of Credit issued on behalf of,
the Borrower.

 

“Specified Refinancing Revolving Facilities”: as defined in subsection 2.11(a).

 

“Specified Refinancing Revolving Loans”: as defined in subsection 2.11(a).

 

“Specified Refinancing Term Loan Facilities”: as defined in subsection 2.11(a).

 

“Specified Refinancing Term Loans”: as defined in subsection 2.11(a).

 

“Specified Refinancing Tranche”: Specified Refinancing Facilities with the same
terms and conditions made on the same day and any Supplemental Term Loan or
Supplemental Revolving Commitments and Loans in respect thereof, as applicable,
added to such Tranche pursuant to subsection 2.9.

 

“Springing Maturity Date”: the date that is 91 days prior to the stated maturity
date of the Senior Notes (or if such day is not a Business Day, the immediately
preceding Business Day).

 



 -77- 

 

 

“Spot Rate of Exchange”: on any day, with respect to any currency other than
Dollars (for purposes of determining the Dollar Equivalent) the rate at which
such currency may be exchanged into Dollars, as set forth at approximately
11:00 A.M., New York City time, on such date on the applicable Bloomberg Key
Cross Currency Rates Page.  In the event that any such rate does not appear on
any Bloomberg Key Cross Currency Rates Page, the Spot Rate of Exchange shall be
determined by reference to such other publicly available service for displaying
exchange rates selected by the Administrative Agent (and reasonably satisfactory
to the Borrower) for such purpose, or, at the discretion of the Administrative
Agent, such Spot Rate of Exchange shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 A.M., local time in such market, on such date for
the purchase of Dollars, for delivery two Business Days later; provided that, if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any other reasonable method it
deems appropriate to determine such rate.

 

“Standby Letter of Credit”: as defined in subsection 2.7(a).

 

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

 

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Submitted Amount”: as defined in subsection 3.4(j).

 

“Submitted Discount”: as defined in subsection 3.4(j).

 



 -78- 

 

 

“Subordinated Obligations”: any Indebtedness of the Borrower (whether
outstanding on the Second Restatement Effective Date or thereafter Incurred)
that is expressly subordinated in right of payment to the Term Loans pursuant to
a written agreement.

 

“subsection 2.5 Additional Amendment”: as defined in subsection 2.5(c).

 

“Subsidiary”: of any Person means any corporation, association, partnership, or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other equity interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly by (i) such Person or (ii) one or more
Subsidiaries of such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantee”: the guarantee of the obligations of the Borrower under
the Loan Documents provided pursuant to the Guarantee and Collateral Agreement.

 

“Subsidiary Guarantor”: (x) each Domestic Subsidiary (other than any Excluded
Subsidiary) of the Borrower which executes and delivers a Subsidiary Guarantee
pursuant to subsection 6.9 or otherwise, in each case, unless and until such
time as the respective Subsidiary Guarantor (a) ceases to constitute a Domestic
Subsidiary of the Borrower in accordance with the terms and provisions hereof,
(b) is designated an Unrestricted Subsidiary pursuant to the terms of this
Agreement or (c) is released from all of its obligations under the Subsidiary
Guarantee in accordance with terms and provisions thereof and (y) each other
Subsidiary of the Borrower which the Borrower causes to execute and deliver a
Subsidiary Guarantee pursuant to the last sentence of subsection 6.9(b) or
otherwise, in each case, unless and until such time as the respective Subsidiary
Guarantor (a) ceases to constitute a Subsidiary of the Borrower in accordance
with the terms and provisions hereof, (b) is designated an Unrestricted
Subsidiary pursuant to the terms of this Agreement or (c) is released from all
of its obligations under the Subsidiary Guarantee in accordance with terms and
provisions thereof.

 

“Successor Company”: as defined in subsection 7.3(a)(i).

 

“Supplemental Revolving Commitments”: as defined in subsection 2.9(a).

 

“Supplemental Term Loan Commitments”: as defined in subsection 2.9(a).

 

“Supplemental Term Loans”: Term Loans made in respect of Supplemental Term Loan
Commitments.

 



 -79- 

 

 

“Swing Line Commitment”: the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to subsection 2.8.

 

“Swing Line Exposure”: at any time the aggregate principal amount at such time
of all outstanding Swing Line Loans. The Swing Line Exposure of any Revolving
Lender at any time shall equal its Revolving Commitment Percentage of the
aggregate Swing Line Exposure at such time.

 

“Swing Line Lender”: JPMorgan Chase Bank, N.A., in its capacity as provider of
the Swing Line Loans.

 

“Swing Line Loan”: as defined in subsection 2.8(a).

 

“Swing Line Loan Participation Certificate”: a certificate substantially in the
form of Exhibit O.

 

“Tax Sharing Agreement”: the Tax Sharing Agreement, dated as of July 24, 2007,
among the Borrower, Holding, Investment Holding and Holding Parent and any
substantially comparable successor agreement (as determined by the Borrower in
good faith, which determination shall be conclusive) between the Borrower and
any Parent, in each case, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions , withholdings (including backup withholding), assessments, fees, or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 



 -80- 

 

 

“Temporary Cash Investments”: any of the following: (i) any investment in
(x) direct obligations of the United States of America, Canada, a member state
of the European Union or any country in whose currency funds are being held
pending their application in the making of an investment or capital expenditure
by the Borrower or a Restricted Subsidiary in that country or with such funds,
or any agency or instrumentality of any thereof or obligations Guaranteed by the
United States of America or a member state of The European Union or any country
in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by the Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof
or (y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250.0 million (or the foreign currency equivalent thereof) and whose long term
debt is rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization) at the time such Investment is made, (iii) repurchase
obligations for underlying securities or instruments of the types described in
clause (i) or (ii) above entered into with a bank meeting the qualifications
described in clause (ii) above, (iv) Investments in commercial paper, maturing
not more than 24 months after the date of acquisition, issued by a Person (other
than that of the Borrower or any of its Subsidiaries), with a rating at the time
as of which any Investment therein is made of “P-2” (or higher) according to
Moody’s or “A-2” (or higher) according to S&P (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (v) Investments in securities maturing not more than 24
months after the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “BBB-” by S&P or
“Baa3” by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization), (vi) Indebtedness
or Preferred Stock (other than of the Borrower or any of its Subsidiaries)
having a rating of “A” or higher by S&P or “A2” or higher by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vii) investment funds investing 95% of their
assets in securities of the type described in clauses (i) - (vi) above (which
funds may also hold reasonable amounts of cash pending investment and/or
distribution), (viii) any money market deposit accounts issued or offered by a
domestic commercial bank or a commercial bank organized and located in a country
recognized by the United States of America, in each case, having capital and
surplus in excess of $250.0 million (or the foreign currency equivalent
thereof), or investments in money market funds subject to the risk limiting
conditions of Rule 2a-7 (or any successor rule) of the SEC under the Investment
Company Act and (ix) similar investments approved by the Board of Directors in
the ordinary course of business.

 

“Term Loan”: each Initial Term Loan, Incremental Term Loan, Extended Term Loan
or Specified Refinancing Term Loan, as the context shall require.

 

“Term Loan Commitment”: as to any Lender, the aggregate of its Initial Term Loan
Commitments, Incremental Term Loan Commitment and Supplemental Term Loan
Commitments; collectively as to all Lenders the “Term Loan Commitments.”

 



 -81- 

 

 

“Term Loan Lender”: any Lender having a Term Loan Commitment hereunder and/or a
Term Loan outstanding hereunder; and all such Lenders, collectively, the “Term
Loan Lenders”.

 

“Term Loan Percentage”: as to any Term Loan Lender at any time, the percentage
which (a) such Lender’s Term Loans then outstanding constitutes of (b) the sum
of all of the Term Loans then outstanding.

 

“Third Amendment”: the Third Amendment, dated as of November 8, 2016, among the
Borrower, the Administrative Agent and the Lenders party thereto.

 

“Total Credit Percentage”: as to any Lender at any time, the percentage which
(a) the sum of (i) such Lender’s Revolving Commitment then outstanding (or, if
the Revolving Commitments have terminated or expired, the sum of (x) such
Lender’s then outstanding Revolving Loans (including, without limitation, in the
case of Revolving Loans made by such Lender in any Designated Foreign Currency,
the Dollar Equivalent of the aggregate unpaid principal amount thereof) plus
(y) such Lender’s interests in the aggregate L/C Obligations and Swing Line
Loans then outstanding) and (ii) such Lender’s then outstanding Term Loans (if
any) and such Lender’s unused Term Loan Commitments (if any) then outstanding
constitutes of (b) the sum of (i) the Revolving Commitments of all Lenders then
outstanding (or, if the Revolving Commitments have terminated or expired, the
sum of (x) the aggregate Revolving Loans of all the Lenders then outstanding
(including, without limitation, in the case of Revolving Loans denominated in
any Designated Foreign Currency, the Dollar Equivalent of the aggregate unpaid
principal amount thereof) plus (y) the aggregate L/C Obligations and Swing Line
Loans of all Lenders then outstanding) and (ii) the aggregate outstanding Term
Loans (if any) of all Lenders then outstanding and aggregate unused Term Loan
Commitments of all Lenders (if any) then outstanding.

 

“Total Liquidity”: at any time, the sum of (a) the aggregate amount available to
be borrowed by any Loan Party under this Agreement and any other revolving
credit facility plus (b) the Unrestricted Cash of the Borrower and its
Restricted Subsidiaries.

 

“Trade Payables”: with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

 

“Tranche”: (i) with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1)  Initial Term Loans and Initial Term Loan
Commitments, (2) Incremental Loans or Incremental Term Loan Commitments with the
same terms and conditions made on the same day and any Supplemental Term Loans
added to such Tranche pursuant to subsection 2.9, (3) Extended Term Loans (of
the same Extension Series) or (4) Specified Refinancing Term Loan Facilities
with the same terms and conditions made on the same day and any Supplemental
Term Loans added to such Tranche pursuant to subsection 2.9 and (ii) with
respect to Revolving Loans or commitments, refers to whether such Revolving
Loans or commitments are (1) Initial Revolving Commitments or Initial Revolving
Loans, (2) Incremental Revolving Commitments or Incremental Revolving Loans with
the same terms and conditions made on the same day and any Supplemental
Revolving Commitments and Loans in respect thereof added to such Tranche
pursuant to subsection 2.9, (3) Extended Revolving Loans or Extended Revolving
Commitments (of the same Extension Series) or (4) Specified Refinancing
Revolving Facilities with the same terms and conditions made on the same day any
Supplemental Revolving Commitments and Loans in respect thereof added to such
Tranche pursuant to subsection 2.9.

 



 -82- 

 

 

“Transactions”: collectively, any or all of the following: (i) the entry into
this Agreement and the Incurrence of Indebtedness hereunder by one or more of
the Borrower and its Subsidiaries; (ii) the refinancing in full of the
outstanding principal amount of all Indebtedness under the Existing Credit
Agreement and under that certain $150,000,000 promissory note issued by the
Borrower on October 1, 2019 payable to JPMorgan Chase Bank, N.A.; and (iii) all
other transactions relating to any of the foregoing (including payment of fees
and expenses related to any of the foregoing).

 

“Transferee”: any Participant or Assignee.

 

“Treasury Capital Stock”: as defined in subsection 7.5(b).

 

“Type”: the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurocurrency Loans.

 

“UCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.

 

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

 

“Unrestricted Cash”: at any date of determination, (a) the aggregate amount of
cash, Cash Equivalents and Temporary Cash Investments included in the cash
accounts that would be listed on the consolidated balance sheet of the Borrower
prepared in accordance with GAAP as of the end of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available to the
extent such cash is not classified as “restricted” for financial statement
purposes (unless so classified solely because of any provision under the Loan
Documents or any other agreement or instrument governing other Indebtedness that
is subject to the Intercreditor Agreement or any Other Intercreditor Agreement
governing the application thereof or because they are subject to a Lien securing
the Senior Credit Facility Obligations or other Indebtedness that is subject to
the Intercreditor Agreement or any Other Intercreditor Agreement), plus (b) the
proceeds from any Incurrence of Incremental Term Loans since the date of such
consolidated balance sheet and on or prior to the date of determination that are
(in the good faith judgment of the Borrower) intended to be used for working
capital purposes.

 



 -83- 

 

 

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) (other than a Foreign Subsidiary Borrower) to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries owns any Capital
Stock or Indebtedness of, or owns or holds any Lien on any property of, the
Borrower or any other Restricted Subsidiary of the Borrower that is not a
Subsidiary of the Subsidiary to be so designated; provided that (A) such
designation was made at or prior to the Second Restatement Effective Date,
(B)(i) the Subsidiary to be so designated has total consolidated assets of
$1,000 or less, (ii) if such Subsidiary has consolidated assets greater than
$1,000, then such designation would be permitted under subsection 7.5 and (C) at
no time may any Unrestricted Subsidiary own, or hold exclusive rights in, any
Intellectual Property that is material to the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, after giving effect to any such
ownership or hold of exclusive rights. The Board of Directors may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that immediately
after giving effect to such designation (x) the Borrower could Incur at least
$1.00 of additional Indebtedness under subsection 7.1(a) or (y) the Consolidated
Coverage Ratio would be greater than it was immediately prior to giving effect
to such designation or (z) such Subsidiary shall be a Special Purpose Subsidiary
with no Indebtedness outstanding other than Indebtedness that can be Incurred
(and upon such designation shall be deemed to be Incurred and outstanding)
pursuant to subsection 7.1(b). Any such designation by the Board of Directors
shall be evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Board of Directors giving
effect to such designation and a certificate signed by a Responsible Officer of
the Borrower certifying that such designation complied with the foregoing
provisions.

 

“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate”: as defined in subsection 3.11(b).

 

“Voting Stock”: as defined in the definition of “Change of Control”.

 



 -84- 

 

 

“Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than directors
qualifying shares or shares held by nominees.

 

“Withholding Agent”: the Borrower, the Administrative Agent and any other
applicable withholding agent.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2           Other Definitional Provisions.

 

(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any Notes, any other Loan
Document or any certificate or other document made or delivered pursuant hereto.

 

(b)           As used herein and in any Notes and any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Subsidiaries not defined in
subsection 1.1 and accounting terms partly defined in subsection 1.1, to the
extent not defined, shall have the respective meanings given to them under GAAP.

 

(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation,” if not expressly followed by such
phrase or the phrase “but not limited to.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
supplemented or otherwise modified and (b) any reference herein to any Person
shall be construed to include such Person’s successors and assigns.

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 



 -85- 

 

 

(e)           For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires: (i) “or” is not exclusive;
(ii) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP; and (iii) references to sections of,
or rules under, the Securities Act shall be deemed to include substitute,
replacement or successor sections or rules adopted by the SEC from time to time.

 

(f)           Any financial ratios required to be maintained pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

(g)           In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of determining compliance with any
provision of this Agreement (other than subsection 5.2 in connection with any
Extension of Credit of Revolving Loans, Swing Line Loans or Letters of Credit)
which requires that no Default, Event of Default or specified Event of Default,
as applicable, has occurred, is continuing or would result from any such action,
as applicable, such condition shall, at the option of the Borrower, be deemed
satisfied, so long as no Default, Event of Default or specified Event of
Default, as applicable, exists on the date the definitive agreements for such
Limited Condition Transaction are entered into or irrevocable notice of
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock is given for such Limited
Condition Transaction. For the avoidance of doubt, if the Borrower has exercised
its option under the first sentence of this clause (g), and any Default, Event
of Default or specified Event of Default, as applicable, occurs following the
date the definitive agreements for the applicable Limited Condition Transaction
were entered into or irrevocable notice of redemption, repurchase, defeasance,
satisfaction and discharge or repayment of Indebtedness, Disqualified Stock or
Preferred Stock is given for such Limited Condition Transaction and prior to the
consummation of such Limited Condition Transaction, any such Default, Event of
Default or specified Event of Default, as applicable, shall be deemed to not
have occurred or be continuing for purposes of determining whether any action
being taken in connection with such Limited Condition Transaction is permitted
hereunder, unless a Specified Event of Default shall have occurred and be
continuing on the date such Limited Condition Transaction is consummated.

 

(h)           In connection with any action being taken in connection with a
Limited Condition Transaction (except for any Extension of Credit of Revolving
Loans, Swing Line Loans or Letters of Credit), for purposes of:

 

(i)           determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated Coverage Ratio, the Consolidated
Secured Leverage Ratio or the Consolidated Total Leverage Ratio; or

 



 -86- 

 

 

(ii)           testing baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated Tangible Assets);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into or irrevocable notice of
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock is given for such Limited
Condition Transaction, as applicable (the “LCT Test Date”), and if, after giving
pro forma effect to the Limited Condition Transaction and the other transactions
to be entered into in connection therewith (including any Incurrence or
Discharge of Indebtedness and the use of proceeds of such Incurrence) as if they
had occurred at the beginning of the most recent four consecutive fiscal
quarters ending prior to the LCT Test Date for which consolidated financial
statements of the Borrower are available, the Borrower could have taken such
action on the relevant LCT Test Date in compliance with such ratio, basket or
amount, such ratio, basket or amount shall be deemed to have been complied with.
For the avoidance of doubt, if the Borrower has made an LCT Election and any of
the ratios, baskets or amounts for which compliance was determined or tested as
of the LCT Test Date are exceeded as a result of fluctuations in any such ratio,
basket or amount, including due to fluctuations in Consolidated EBITDA or
Consolidated Tangible Assets of the Borrower or the Person subject to such
Limited Condition Transaction or any applicable currency exchange rate, at or
prior to the consummation of the relevant transaction or action, such baskets,
ratios or amounts will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio,
basket or amount with respect to the Incurrence of Indebtedness or Liens, or the
making of Restricted Payments, Asset Dispositions, mergers, the conveyance,
lease or other transfer of all or substantially all of the assets of the
Borrower or the designation of an Unrestricted Subsidiary on or following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the definitive agreement for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, any such ratio, basket or amount shall be
calculated on a pro forma basis assuming such Limited Condition Transaction and
other transactions in connection therewith (including any Incurrence or
Discharge of Indebtedness and the use of proceeds thereof) have been
consummated.

 

(i)           For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its equity interests at such time.

 



 -87- 

 

 

1.3          Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBOR Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021,it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in subsection 3.7(b) of this
Agreement, such subsection 3.7 (b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrower,
pursuant to subsection 3.7, in advance of any change to the reference rate upon
which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBOR Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to
subsection 3.7 (b), will be similar to, or produce the same value or economic
equivalence of, the LIBOR Rate or have the same volume or liquidity as did the
London interbank offered rate prior to its discontinuance or unavailability.

 

SECTION 2        AMOUNT AND TERMS OF COMMITMENTS.

 

2.1          Loans.

 

(a)          Term Loans Generally.

 

(i)           Subject to the terms and conditions hereof, each Lender holding an
Initial Term Loan Commitment severally agrees to make, in Dollars, in a single
draw on the Second Restatement Effective Date, one or more term loans (each, an
“Initial Term Loan”) to the Borrower in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name in Schedule A hereto
under the heading “Initial Term Loan Commitment”, as such amount may be adjusted
or reduced pursuant to the terms hereof.

 



 -88- 

 

 

(ii)           The Initial Term Loans, except as hereinafter provided, shall, at
the option of the Borrower, be incurred and maintained as, and/or converted
into, ABR Loans or Eurocurrency Loans.

 

(iii)          The Initial Term Loans shall be made by each such Lender in an
aggregate principal amount which does not exceed the Initial Term Loan
Commitment of such Lender.

 

Once repaid, the Initial Term Loans incurred hereunder may not be reborrowed. On
the Second Restatement Effective Date (after giving effect to the incurrence of
Initial Term Loans on such date), the Initial Term Loan Commitment of each
Lender shall terminate.

 

(b)          Revolving Commitments.

 

(i)           Subject to the terms and conditions hereof, each Lender holding an
Initial Revolving Commitment severally agrees to make revolving credit loans
(together, the “Initial Revolving Loans”) to the Borrower from time to time
during the Initial Revolving Commitment Period in an aggregate principal amount
at any one time outstanding which, when added to such Lender’s Revolving
Commitment Percentage of the sum of the then outstanding L/C Obligations and the
then outstanding Swing Line Loans, does not exceed the amount of such Lender’s
Revolving Commitment then in effect. During the Initial Revolving Commitment
Period, the Borrower may use the Initial Revolving Commitments by borrowing,
prepaying the Initial Revolving Loans in whole or in part, and reborrowing, all
in accordance with the terms and conditions hereof; provided that (x) no Lender
shall make any Revolving Loan in any Designated Foreign Currency if, after
giving effect to the making of such Revolving Loan, the sum of the Dollar
Equivalent of the then outstanding Revolving Loans in Designated Foreign
Currencies and the then outstanding L/C Obligations in respect of Letters of
Credit denominated in any L/C Designated Foreign Currency would exceed $50.0
million and (y) the aggregate principal amount of Revolving Loans made to
Foreign Subsidiary Borrowers and L/C Obligations in respect of Letters of Credit
issued on behalf of Foreign Subsidiary Borrowers shall at no time exceed the
Dollar Equivalent of $50.0 million (it being understood and agreed that the
Administrative Agent shall calculate the Dollar Equivalent of the then
outstanding Revolving Loans in any Designated Foreign Currency and, to the
extent applicable, the then outstanding L/C Obligations in respect of any
Letters of Credit denominated in any L/C Designated Foreign Currency on the date
on which the Borrower has given the Administrative Agent a notice of borrowing
with respect to any Revolving Loan for purposes of determining compliance with
this subsection 2.1).

 

(ii)           The Revolving Loans shall be made in Dollars or any Designated
Foreign Currency and may from time to time be (i) Eurocurrency Loans, (ii) ABR
Loans or (iii) a combination thereof, as determined by the Borrower and notified
to the Administrative Agent in accordance with subsections 2.2 and 3.2; provided
that no Revolving Loan shall be made as a Eurocurrency Loan after the day that
is one month prior to the applicable Maturity Date therefor. All Revolving Loans
made in a Designated Foreign Currency shall be Eurocurrency Loans.

 



 -89- 

 

 

2.2           Notes.

 

(a)           The Borrower agrees that, upon the request to the Administrative
Agent by any Lender made on or prior to the Second Restatement Effective Date or
in connection with any assignment pursuant to subsection 10.6(b), in order to
evidence such Lender’s Loan, the Borrower will execute and deliver to such
Lender a promissory note substantially in the form of Exhibit A-1, A-2 or A-3,
as applicable (each, as amended, supplemented, replaced or otherwise modified
from time to time, a “Note”), with appropriate insertions therein as to payee,
date and principal amount, payable to such Lender and in a principal amount
equal to the unpaid principal amount of the applicable Loans made (or acquired
by assignment pursuant to subsection 10.6(b)) by such Lender to the Borrower.
Each Note shall be dated the Second Restatement Effective Date and shall be
payable as provided in subsection 2.2(b) (in the case of Initial Term Loans) or
be stated to mature on the applicable Maturity Date (in the case of Revolving
Loans) and provide for the payment of interest in accordance with subsection
3.1.

 

(b)           The aggregate Initial Term Loans of all Lenders shall be payable
in consecutive quarterly installments beginning March 31, 2020 up to and
including the Initial Term Loan Maturity Date (subject to reduction as provided
in subsection 3.4), on the dates and in the principal amounts, subject to
adjustment as set forth below, equal to the respective amounts set forth below
(together with all accrued interest thereon) opposite the applicable installment
dates (or, if less, the aggregate amount of such Term Loans then outstanding):

 

Date Amount Each March 31, June 30, September 30 and December 31 ending prior to
the Initial Term Loan Maturity Date 0.25% of the aggregate initial principal
amount of the Initial Term Loans on the Second Restatement Effective Date
Initial Term Loan Maturity Date All unpaid aggregate principal amounts of any
outstanding Initial Term Loans

 

2.3           Procedure for Borrowing.

 

(a)           The Borrower shall give the Administrative Agent notice specifying
the amount of the Initial Term Loans to be borrowed and the proposed Borrowing
Date (which notice must have been received by the Administrative Agent prior to
9:30 A.M., New York City time (or such later time as may be agreed by the
Administrative Agent in its reasonable discretion), and shall be irrevocable
after funding) on the Second Restatement Effective Date. Upon receipt of such
notice the Administrative Agent shall promptly notify each applicable Lender
thereof. Each Lender having an Initial Term Loan Commitment will make the amount
of its pro rata share of the Initial Term Loan Commitments available, in each
case for the account of the Borrower at the office of the Administrative Agent
specified in subsection 10.2 prior to 12:00 P.M., New York City time (or, if the
time period for the Borrower’s delivery of notice was extended, such later time
as agreed to by the Borrower and the Administrative Agent in its reasonable
discretion, but in no event less than one hour following notice), on the Second
Restatement Effective Date in funds immediately available to the Administrative
Agent. The Administrative Agent shall on such date credit the account of the
Borrower on the books of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.

 



 -90- 

 

 

(b)          (i) The Borrower may borrow under the Revolving Commitments during
the applicable Revolving Commitment Period on any Business Day; provided that
the Borrower (on behalf of any Borrower) shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to (a) 9:00 A.M., New York City time (or such later time as may be agreed
by the Administrative Agent in its reasonable discretion), if the requested
Borrowing Date is the Second Restatement Effective Date, (b) 3:00 P.M., New York
City time, at least three Business Days (or such shorter period as may be agreed
by the Administrative Agent in its reasonable discretion) prior to the requested
Borrowing Date (if such Borrowing Date is not the Second Restatement Effective
Date), if all or any part of the requested Revolving Loans are to be initially
Eurocurrency Loans made in Dollars, (c) 12:30 P.M., New York City time (or such
later time as may be agreed by the Administrative Agent in its reasonable
discretion), on the requested Borrowing Date, for ABR Loans or (d) 11:00 A.M.,
London time, at least three Business Days (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion) prior to the
requested Borrowing Date, if all or any part of the requested Revolving Loans
are to be initially Eurocurrency Loans made in any Designated Foreign Currency),
in each case specifying (i) the identity of the Borrower, (ii) the amount to be
borrowed, (iii) the requested Borrowing Date, (iv) whether the borrowing is to
be of Eurocurrency Loans, ABR Loans or a combination thereof and (v) if the
borrowing is to be entirely or partly of Eurocurrency Loans, the respective
amounts of each such Type of Loan, the respective lengths of the initial
Interest Periods therefor and, if the Eurocurrency Loans in respect of such
borrowing are to be made entirely or partly in any Designated Foreign Currency,
the Designated Foreign Currency thereof.

 

(ii)           Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of ABR Loans, except any ABR Loan to be used
solely to pay a like amount of outstanding Reimbursement Obligations or Swing
Line Loans, $2.0 million or a whole multiple of $1.0 million in excess thereof
(or, if the then Available Revolving Commitments are (A) less than $2.0 million,
$1.0 million or a whole multiple thereof or (B) less than $1.0 million, such
lesser amount) and (y) in the case of Eurocurrency Loans (or, in the case of
Eurocurrency Loans to be made in any Designated Foreign Currency, the Dollar
Equivalent of the principal amount thereof shall be in an amount equal to), $5.0
million or a whole multiple of $1.0 million in excess thereof. Upon receipt of
any such notice from a Borrower, the Administrative Agent shall promptly notify
each Lender thereof at such Lender’s applicable office set forth in such
Lender’s administrative questionnaire with respect to the applicable currency of
such borrowing, or such other address with respect to such currency as such
Lender may from time to time notify the Administrative Agent and the Borrower.
Subject to the satisfaction of the conditions precedent specified in subsection
6.2, each Lender shall make the amount of its pro rata share of each borrowing
of Revolving Loans available to the Administrative Agent for the account of the
Borrower identified in such notice at the office of the Administrative Agent
specified in subsection 10.2 prior to 2:30 P.M. (or, if the time period for the
Borrower’s delivery of notice was extended, such later time as agreed to by the
Borrower and the Administrative Agent in its reasonable discretion, but in no
event less than two hours following notice) (or, if the time period for the
Borrower’s delivery of notice was extended, such later time as agreed to by the
Borrower and the Administrative Agent in its reasonable discretion, but in no
event less than one hour following notice), New York City time, or at such other
office of the Administrative Agent or at such other time as to which the
Administrative Agent shall notify such Lender and such Borrower reasonably in
advance of the Borrowing Date with respect thereto, on the Borrowing Date
requested by the Borrower in Dollars or the applicable Designated Foreign
Currency and in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the applicable Borrower identified in
such notice by the Administrative Agent crediting the account of such Borrower
on the books of such office with the aggregate of the amounts made available to
the Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

 



 -91- 

 

 

2.4          Repayment of Loans; Record of Loans.

 

(a)          The Borrower hereby unconditionally promises to pay to the
Administrative Agent in the currency in which the applicable Loans are
denominated for the account of: (i) each Lender the then unpaid principal amount
of each Initial Term Loan of such Lender made to the Borrower, on the Initial
Term Loan Maturity Date (or such earlier date on which the Initial Term Loans
become due and payable pursuant to Section 8), (ii) each Lender the then unpaid
principal amount of each Initial Revolving Loan of such Lender made to the
Borrower, on the Initial Revolving Maturity Date (or such earlier date on which
the Initial Revolving Loans become due and payable pursuant to Section 8) and
(iii) the Swing Line Lender, the then unpaid principal amount of the Swing Line
Loans made to the Borrower, on the Initial Revolving Maturity Date (or such
earlier date on which the Swing Line Loans become due and payable pursuant to
Section 8). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of such Loans from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in subsection 3.1.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 



 -92- 

 

 

(c)          The Administrative Agent shall maintain the Register pursuant to
subsection 10.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, whether such Loan is a Term
Loan or a Revolving Loan, the Type thereof and each Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each applicable Lender’s share thereof.

 

(d)          The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 2.4(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Term Loans
made to the Borrower by such Lender in accordance with the terms of this
Agreement.

 



 -93- 

 

 

2.5          Extension Amendments.

 

(a)          The Borrower may at any time and from time to time request that all
or a portion of the (i) Term Loans of one or more Tranches (including any
Extended Term Loans) existing at the time of such request (each, an “Existing
Term Tranche” and the Term Loans of such Tranche, the “Existing Term Loans”),
(ii) Revolving Commitments of one or more Tranches (including any Extended
Revolving Commitments) existing at the time of such request (each, an “Existing
Revolving Tranche” and together with the Existing Term Tranches, each an
“Existing Tranche”, and the Revolving Commitments of such Existing Revolving
Tranche, the “Existing Revolving Commitments”, and together with the Existing
Term Loans, the “Existing Loans”), in each case, be converted to extend the
scheduled maturity date(s) of any payment of principal or scheduled termination
date(s) of any commitments, as applicable, with respect to all or a portion of
any principal or committed amount of any Existing Tranche (any such Existing
Tranche which has been so extended, an “Extended Term Tranche” or “Extended
Revolving Tranche”, as applicable, and each an “Extended Tranche”, and the Term
Loans or Revolving Commitments, as applicable, of such Extended Tranches, the
“Extended Term Loans” or “Extended Revolving Commitments”, as applicable, and
any Revolving Loans made pursuant to Extended Revolving Commitments, “Extended
Revolving Loans”, and together with Extended Term Loans, the “Extended Loans”)
and to provide for other terms consistent with this subsection 2.5; provided
that (i) any such request shall be made by the Borrower to all Lenders with Term
Loans or Revolving Commitments, as applicable, with a like maturity date
(whether under one or more Tranches) on a pro rata basis (based on the aggregate
outstanding principal amount of the applicable Term Loans or on the aggregate
amount of applicable Revolving Commitments), and (ii) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower. Subject to
the provisions of this Section 2.5, the Borrower may elect to extend an Existing
Tranche by combining the Existing Loans thereunder with existing Extended Loans,
in which case such Existing Loans shall become Extended Loans and shall
constitute an Extension Series with such existing Extended Loans. In order to
establish any Extended Tranche, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Tranche) (an “Extension Request”) setting
forth the proposed terms of the Extended Tranche to be established, which
Extension Request may be modified, revoked, or revoked and reissued by the
Borrower at any time prior to the effectiveness of the Extension Amendment. The
terms of an Extended Tranche to be established pursuant to an Extension
Amendment shall be substantially similar to those applicable to the Existing
Tranche from which they are to be extended (the “Specified Existing Tranche”)
except (x) all or any of the final maturity dates of such Extended Tranches may
be delayed to later dates than the final maturity dates of the Specified
Existing Tranche, (y) (A) the interest margins with respect to the Extended
Tranche may be higher or lower than the interest margins for the Specified
Existing Tranche and/or (B) additional fees may be payable to the Lenders
providing such Extended Tranche in addition to or in lieu of any change in
margins contemplated by the preceding clause (A), in each case to the extent
provided in the applicable Extension Amendment, and (z) amortization with
respect to the Extended Term Tranche may be greater or lesser than amortization
for the Specified Existing Tranche, so long as the Extended Term Tranche does
not have a weighted average life to maturity shorter than the remaining weighted
average life to maturity of the Specified Existing Tranche; provided that,
notwithstanding anything to the contrary in this subsection 2.5 or otherwise,
assignments and participations of Extended Tranches shall be governed by the
same or, at the Borrower’s discretion, more restrictive assignment and
participation provisions than the assignment and participation provisions
applicable to Initial Term Loans and Initial Revolving Commitments, as
applicable, set forth in subsection 10.6. No Lender shall have any obligation to
agree to have any of its Existing Loans converted into an Extended Tranche
pursuant to any Extension Request. Any Extended Tranche shall constitute a
separate Tranche of Term Loans or Revolving Commitments, as applicable, from the
Specified Existing Tranches and from any other Existing Tranches (together with
any other Extended Tranches so established on such date).

 

(b)          The Borrower shall provide the applicable Extension Request at
least ten Business Days (or such shorter period as the Administrative Agent may
agree in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Tranche(s) are requested to respond. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Tranche converted into an Extended Tranche shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Specified Existing Tranche that it has
elected to convert into an Extended Tranche. In the event that the aggregate
amount of the Specified Existing Tranche subject to Extension Elections exceeds
the amount of Extended Tranches requested pursuant to the Extension Request, the
Specified Existing Tranches subject to Extension Elections shall be converted to
Extended Tranches on a pro rata basis based on the amount of Specified Existing
Tranches included in each such Extension Election. In connection with any
extension of Term Loans pursuant to this subsection 2.5 (each, an “Extension”),
the Borrower shall agree to such procedures regarding timing, rounding and other
administrative adjustments to ensure reasonable administrative management of the
credit facilities hereunder after such Extension, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this subsection 2.5. The Borrower may amend, revoke
or replace an Extension Request pursuant to procedures reasonably acceptable to
the Administrative Agent at any time prior to the date (the “Extension Request
Deadline”) on which Lenders under the applicable Existing Term Tranche or
Existing Revolving Tranche are requested to respond to the Extension Request.
Any Lender may revoke an Extension Election at any time prior to 5:00 p.m. on
the date that is two Business Days prior to the Extension Request Deadline, at
which point the Extension Election becomes irrevocable (unless otherwise agreed
by the Borrower). The revocation of an Extension Election prior to the Extension
Request Deadline shall not prejudice any Lender’s right to submit a new
Extension Election prior to the Extension Request Deadline.

 



 -94- 

 

 

(c)           Extended Tranches shall be established pursuant to an amendment
(an “Extension Amendment”) to this Agreement (which may include amendments to
(i) provisions related to maturity, interest margins, fees or amortization
referenced in clauses (x) through (z) of subsection 2.5(a), (ii) the definitions
of “Additional Obligations”, “Disqualified Stock” and “Refinancing Indebtedness”
to amend the maturity date and the weighted average life to maturity
requirements, from the Initial Term Loan Maturity Date and remaining weighted
average life to maturity of the Initial Term Loans to the extended maturity date
and the remaining weighted average life to maturity of such Extended Tranche, as
applicable and (iii) clause (iii) of the definition of “Additional Obligations”
to provide for the applicable mandatory prepayment protections to apply to such
Extended Term Tranche, and which in each case, except to the extent expressly
contemplated by the third to last sentence of this subsection 2.5(c) and
notwithstanding anything to the contrary set forth in subsection 10.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Tranches established thereby) executed by the Loan Parties, the
Administrative Agent, and the Extending Lenders. No Extension Amendment shall
provide for any Extended Tranche in an aggregate principal amount that is less
than $15,000,000 (or such lower principal amount as agreed to by the
Administrative Agent in its reasonable discretion). Notwithstanding anything to
the contrary in this Agreement and without limiting the generality or
applicability of subsection 10.1 to any subsection 2.5 Additional Amendments,
any Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “subsection 2.5 Additional Amendment”) to this Agreement
and the other Loan Documents; provided that such subsection 2.5 Additional
Amendments do not become effective prior to the time that such subsection 2.5
Additional Amendments have been consented to (including pursuant to consents
applicable to holders of any Extended Tranches provided for in any Extension
Amendment) by such of the Lenders, Loan Parties and other parties (if any) as
may be required in order for such subsection 2.5 Additional Amendments to become
effective in accordance with subsection 10.1; provided, further, that no
Extension Amendment may provide for any Extended Tranche to be secured by any
Collateral or other assets of any Loan Party that does not also secure the
Specified Existing Tranche. It is understood and agreed that each Lender has
consented for all purposes requiring its consent, and shall at the effective
time thereof be deemed to consent to each amendment to this Agreement and the
other Loan Documents authorized by this subsection 2.5 and the arrangements
described above in connection therewith except that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any subsection 2.5
Additional Amendment. In connection with any Extension Amendment, at the request
of the Administrative Agent or the Extending Lenders, the Borrower shall deliver
an opinion of counsel reasonably acceptable to the Administrative Agent as to
the enforceability of this Agreement as amended by such Extension Amendment, and
such of the other Loan Documents (if any) as may be amended thereby.

 



 -95- 

 

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Tranche is converted to extend the
related scheduled maturity date(s) in accordance with clause (a) above (an
“Extension Date”), in the case of the Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Tranche so converted by such Lender on such date, and such
Extended Tranches shall be established as a separate Tranche from the Specified
Existing Tranche and from any other Existing Tranches (together with any other
Extended Tranches so established on such date), provided that any Extended
Tranche or Extended Loans may, to the extent provided in the applicable
Extension Amendment, be designated as part of any Tranche of Term Loans
established on or prior to the date of such Extension Amendment.

 

(e)           If, in connection with any proposed Extension Amendment, any
Lender declines to consent to the applicable extension on the terms and by the
deadline set forth in the applicable Extension Request (each such other Lender,
a “Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, (i) replace such Non-Extending Lender in
whole or in part by causing such Lender to (and such Lender shall be obligated
to) assign pursuant to subsection 10.6 (with the assignment fee and any other
costs and expenses to be paid by the Borrower in such instance) all or any part
of its rights and obligations under this Agreement with respect to Existing Term
Loans and/or Existing Revolving Commitments and Revolving Loans thereunder, in
each case as applicable, to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to provide Extended Loans on the terms set forth in such Extension
Amendment; and provided, further, that all obligations of the Borrower owing to
the Non-Extending Lender relating to the Existing Loans so assigned shall be
paid in full by the assignee Lender to such Non-Extending Lender concurrently
with such Assignment and Acceptance or (ii) if no Event of Default exists under
subsection 8.1(a) or (f), upon notice to the Administrative Agent, prepay the
Existing Loans and/or terminate the Existing Revolving Commitments, as
applicable, of such Non-Extending Lender, in whole or in part, subject to
subsection 3.12, without premium or penalty. In connection with any such
replacement under this subsection 2.5, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
by the later of (A) the date on which the replacement Lender executes and
delivers such Assignment and Acceptance and/or such other documentation and
(B) the date as of which all obligations of the Borrower owing to the
Non-Extending Lender relating to the Existing Loans so assigned shall be paid in
full by the assignee Lender (or, at its option, the Borrower) to such
Non-Extending Lender, then such Non-Extending Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date, the Administrative Agent shall record such
assignment in the Register and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Extending Lender.

 



 -96- 

 

 

(f)            Following any Extension Date, with the written consent of the
Borrower, any Non-Extending Lender may elect to have all or a portion of its
Existing Loans deemed to be an Extended Loan under the applicable Extended
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such Extended Tranche; provided that such Lender shall have provided written
notice to the Borrower and the Administrative Agent at least 10 Business Days
prior to such Designation Date (or such shorter period as the Administrative
Agent may agree in its reasonable discretion). Following a Designation Date, the
Existing Loans held by such Lender so elected to be extended will be deemed to
be Extended Loans of the applicable Extended Tranche, and any Existing Loans
held by such Lender not elected to be extended, if any, shall continue to be
“Existing Loans” of the applicable Tranche.

 

(g)           With respect to all Extensions consummated by the Borrower
pursuant to this subsection 2.5, (i) such Extensions shall not constitute
optional or mandatory payments or prepayments for purposes of subsection 3.4 and
(ii) no Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and may be waived by the Borrower) of Existing
Loans of any or all applicable Tranches be extended. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this
subsection 2.5 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Loans on such terms as may be set
forth in the relevant Extension Request) and hereby waive the requirements of
any provision of this Agreement (including subsections 3.4 and 3.8) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this subsection 2.5.

 

2.6           [Reserved]

 



 -97- 

 

 

2.7           Letters of Credit.

 

(a)           L/C Commitment.

 

(i)           Subject to the terms and conditions hereof, each Issuing Bank, in
reliance on the agreements of the other Lenders set forth in subsection
2.7(d)(i), agrees to issue letters of credit (the letters of credit outstanding
under the Existing Credit Agreement issued by an Issuing Bank hereunder on, or
issued on or after, the Second Restatement Effective Date pursuant to this
subsection 2.7, the “Letters of Credit”) for the account of the Borrower or any
of its Restricted Subsidiaries (so long as the Borrower is a co-applicant and
jointly and severally liable thereunder) on any Business Day during the Initial
Revolving Commitment Period but in no event later than the 30th day prior to the
Initial Revolving Maturity Date in such form as may be approved from time to
time by such Issuing Bank; provided that no Issuing Bank shall issue any Letter
of Credit if, after giving effect to such issuance, (i) the L/C Obligations in
respect of Letters of Credit issued by such Issuing Bank would exceed its L/C
Commitment Amount (unless such Issuing Bank agrees to do so in its sole
discretion), (ii) the L/C Obligations in respect of all Letters of Credit issued
hereunder would exceed $125,000,000 or (iii) the Aggregate Outstanding Revolving
Credit of all the Revolving Lenders would exceed the Revolving Commitments of
all the Revolving Lenders then in effect; provided further that (x) no Issuing
Bank shall issue any Letter of Credit in any L/C Designated Foreign Currency if,
after giving effect to the issuance of such Letter of Credit, the sum of the
Dollar Equivalent of the then outstanding Revolving Loans in Designated Foreign
Currencies and the then outstanding L/C Obligations in respect of Letters of
Credit denominated in any L/C Designated Foreign Currency would exceed $50.0
million and (y) the aggregate principal amount of Revolving Loans made to
Foreign Subsidiary Borrowers and L/C Obligations in respect of Letters of Credit
issued on behalf of Foreign Subsidiary Borrowers shall at no time exceed the
Dollar Equivalent of $50.0 million (it being understood and agreed that the
Administrative Agent shall calculate the Dollar Equivalent of the then
outstanding Revolving Loans in any Designated Foreign Currency and, to the
extent applicable, the then outstanding L/C Obligations in respect of any
Letters of Credit denominated in any L/C Designated Foreign Currency on the date
on which the Borrower has given the Administrative Agent a Letter of Credit
Request with respect to any Letter of Credit for purposes of determining
compliance with the foregoing clauses (x) and (y) and shall re-calculate the
value of the Dollar Equivalent of any L/C Obligations in respect of any Letters
of Credit denominated in any L/C Designated Foreign Currency on the first
Business Day of each month). Each Letter of Credit shall (i) be denominated in
Dollars or any other L/C Designated Foreign Currency requested by the Borrower
and shall be either (A) a standby letter of credit issued to support obligations
of the Borrower or any of its Restricted Subsidiaries, contingent or otherwise,
which finance the working capital and business needs of the Borrower and its
Subsidiaries incurred in the ordinary course of business (a “Standby Letter of
Credit”) or (B) a commercial letter of credit in respect of the purchase of
goods or services by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business (a “Commercial Letter of Credit”), and (ii) unless
otherwise agreed by the applicable Issuing Bank, mature not more than twelve
months after the date of issuance (automatically renewable annually thereafter
or for such longer period of time as may be agreed by the relevant Issuing Bank)
and, in any event, no later than five Business Days prior to the Initial
Revolving Maturity Date (except to the extent cash collateralized or backstopped
pursuant to arrangements reasonably acceptable to the relevant Issuing Bank). If
the Issuing Bank is Goldman Sachs Bank USA, such Issuing Bank shall not be
obligated to issue any Commercial Letters of Credit unless separately agreed
between such Issuing Bank (in its sole discretion) and the Borrower. Each Letter
of Credit shall be deemed to constitute a utilization of the Revolving
Commitments and shall be participated in (as more fully described in following
subsection 2.7(d)(i)) by the Lenders in accordance with their respective
Revolving Commitment Percentages. All Letters of Credit shall be denominated in
Dollars or in the respective L/C Designated Foreign Currency requested by the
Borrower on behalf of the applicable Borrower and shall be issued for the
account of the applicable Borrower (it being understood that “applicable
Borrower” means the Borrower or any Foreign Subsidiary Borrower). It is
understood and agreed that (i) any letter of credit issued under the Existing
Credit Agreement by an Issuing Bank hereunder and outstanding on the Second
Restatement Effective Date shall be continued under this Credit Agreement and
shall be a Letter of Credit for all purposes of this Agreement and (ii) any
other letter of credit issued under the Existing Credit Agreement has been cash
collateralized or backstopped pursuant to arrangements reasonably acceptable to
the relevant issuing bank under the Existing Credit Agreement.

 



 -98- 

 

 

(ii)           Unless otherwise agreed by the applicable Issuing Bank and the
Borrower, each Letter of Credit shall be governed by, and shall be construed in
accordance with, the laws of the State of New York, and to the extent not
prohibited by such laws, the ISP shall apply to each Standby Letter of Credit,
and the Uniform Customs shall apply to each Commercial Letter of Credit. The ISP
shall not in any event apply to this Agreement.

 

(iii)          An Issuing Bank shall not at any time issue any Letter of Credit
hereunder if:

 

(i)           such issuance would conflict with, or cause such Issuing Bank or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law; or

 

(ii)            such Issuing Bank does not as of the issuance date of such
requested Letter of Credit issue Letters of Credit in the requested currency (if
other than U.S. Dollars, Canadian Dollars, Australian Dollars, Euros or Pounds
Sterling).

 

(b)           Procedure for Issuance of Letters of Credit.

 

(i)            The Borrower may from time to time request during the Initial
Revolving Commitment Period but in no event later than the 30th day prior to the
Initial Revolving Maturity Date that an Issuing Bank issue a Letter of Credit by
delivering to such Issuing Bank and the Administrative Agent, at their
respective addresses for notices specified herein, a Letter of Credit Request
therefor (completed to the reasonable satisfaction of such Issuing Bank), and
such other certificates, documents and other papers and information as such
Issuing Bank may reasonably request. Each Letter of Credit Request shall specify
the L/C Designated Foreign Currency in which the requested Letter of Credit is
to be denominated (or specify that the requested Letter of Credit is to be
denominated in Dollars). Upon receipt of any Letter of Credit Request, the
applicable Issuing Bank shall (i) confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Request from the Borrower and, if not so received, such
Issuing Bank shall provide the Administrative Agent with a copy thereof and
(ii) process such Letter of Credit Request and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and, unless notified by the
Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in subsection 5.2 shall not then be
satisfied, shall promptly issue the Letter of Credit requested thereby (but in
no event shall such Issuing Bank be required to issue any Letter of Credit
earlier than three Business Days after its receipt of the Letter of Credit
Request therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by such Issuing Bank
and the Borrower. The applicable Issuing Bank shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof.
Promptly after the issuance or amendment of any Standby Letter of Credit, the
applicable Issuing Bank shall notify the Borrower and the Administrative Agent,
in writing, of such issuance or amendment and such notice shall be accompanied
by a copy of such issuance or amendment. Upon receipt of such notice, the
Administrative Agent shall promptly notify the Lenders, in writing, of such
issuance or amendment, and if so requested by a Lender the Administrative Agent
shall provide to such Lender copies of such issuance or amendment. With regard
to Commercial Letters of Credit, each Issuing Bank shall on the first Business
Day of each week provide the Administrative Agent, by facsimile, with a report
detailing the aggregate daily outstanding Commercial Letters of Credit during
the previous week.

 



 -99- 

 

 

(ii)           The making of each request for a Letter of Credit by the Borrower
shall be deemed to be a representation and warranty by the Borrower that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, subsection 2.7(a). Unless an Issuing Bank has received notice
from the Administrative Agent before it issues a Letter of Credit that one or
more of the applicable conditions specified in subsection 5.2 are not then
satisfied, or that the issuance of such Letter of Credit would violate
subsection 2.7(a), then such Issuing Bank may issue the requested Letter of
Credit in accordance with such Issuing Bank’s usual and customary practices.

 

(c)           Fees, Commissions and Other Charges.

 

(i)           The Borrower agrees to pay to the Administrative Agent, for the
account of the relevant Issuing Bank and the L/C Participants, a letter of
credit commission with respect to each Letter of Credit issued by such Issuing
Bank, computed for the period from and including the date of issuance of such
Letter of Credit through to the expiration date of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin then in effect for
Eurocurrency Loans that are Revolving Loans calculated on the basis of a 360 day
year for the actual days elapsed, of the maximum amount available to be drawn
under such Letter of Credit, payable on the last Business Day of each quarter in
arrears on each L/C Fee Payment Date with respect to such Letter of Credit and
on the Initial Revolving Maturity Date or such earlier date as the Initial
Revolving Commitments shall terminate as provided herein. Such commission shall
be payable to the Administrative Agent for the account of the Lenders to be
shared ratably among them in accordance with their respective Revolving
Commitment Percentages. The Borrower shall pay to the Administrative Agent for
the account of the relevant Issuing Bank a fee equal to the greater of (x) $500
and (y) 1/8 of 1% per annum of the maximum amount available to be drawn under
such Letter of Credit (or such other fee as may be agreed between any such
Issuing Bank and the Borrower) (the “L/C Facing Fee”), payable quarterly in
arrears on each L/C Fee Payment Date with respect to such Letter of Credit and
on the Initial Revolving Maturity Date or such other date as the Initial
Revolving Commitments shall terminate. Such commissions and fees shall be
nonrefundable. Such fees and commissions shall be payable in Dollars,
notwithstanding that a Letter of Credit may be denominated in any L/C Designated
Foreign Currency. In respect of a Letter of Credit denominated in any L/C
Designated Foreign Currency, such fees and commissions shall be converted into
Dollars at the Spot Rate of Exchange on the date on which they are paid (or, if
such date is not a Business Day, at the Spot Rate of Exchange on the Business
Day next preceding such date).

 



 -100- 

 

 

(ii)           In addition to the foregoing commissions and fees, the Borrower
agrees to pay or reimburse the Administrative Agent, for the account of the
relevant Issuing Bank, for such normal and customary costs and expenses as are
incurred or charged by such Issuing Bank in issuing, effecting payment under,
amending or otherwise administering any Letter of Credit issued by such Issuing
Bank.

 

(iii)          The Administrative Agent shall, promptly following its receipt
thereof, distribute to the applicable Issuing Banks and the L/C Participants all
commissions and fees received by the Administrative Agent for their respective
accounts pursuant to this subsection 2.7(c).

 

(d)           L/C Participations.

 

(i)            Each Issuing Bank irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce each such Issuing Bank to issue Letters
of Credit hereunder, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the applicable Issuing Bank,
without recourse or warranty, on the terms and conditions hereinafter stated,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Commitment Percentage (determined on the date
of issuance of the relevant Letter of Credit) in such Issuing Bank’s obligations
and rights under each Letter of Credit issued or continued hereunder, the amount
of each draft paid by each such Issuing Bank thereunder and the obligations of
the Loan Parties under this Agreement with respect thereto (although Letter of
Credit fees and commissions shall be payable directly to the Administrative
Agent for the account of applicable Issuing Bank and L/C Participants, as
provided in subsection 2.7(c), and the L/C Participants shall have no right to
receive any portion of any facing fees with respect to any such Letters of
Credit) and any security therefor or guaranty pertaining thereto. Each L/C
Participant unconditionally and irrevocably agrees with such Issuing Bank that,
if a draft is paid under any Letter of Credit for which such Issuing Bank is not
reimbursed in full by the applicable Borrower in respect of such Letter of
Credit in accordance with subsection 2.7(e)(i) (an “L/C Disbursement”), such L/C
Participant shall pay to the Administrative Agent for the account of the
applicable Issuing Bank upon demand (which demand, in the case of any demand
made in respect of any draft under a Letter of Credit denominated in any L/C
Designated Foreign Currency, shall not be made prior to the date that the amount
of such draft shall be converted into Dollars in accordance with subsection
2.7(e)(i)) at the Administrative Agent’s address for notices specified herein an
amount equal to such L/C Participant’s Revolving Commitment Percentage of the
amount of such draft, or any part thereof, which is not so reimbursed; provided
that nothing in this paragraph shall relieve any Issuing Bank of any liability
resulting from the gross negligence or willful misconduct of such Issuing Bank,
or otherwise affect any defense or other right that any L/C Participant may have
as a result of such gross negligence or willful misconduct. All calculations of
the L/C Participants’ Revolving Commitment Percentages shall be made from time
to time by the Administrative Agent, which calculations shall be conclusive
absent manifest error.

 



 -101- 

 

 

(ii)           If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of an Issuing Bank on demand by such
Issuing Bank pursuant to subsection 2.7(d)(i) in respect of any unreimbursed
portion of any payment made by such Issuing Bank under any Letter of Credit is
paid to the Administrative Agent for the account of such Issuing Bank within
three Business Days after the date such demand is made, such L/C Participant
shall pay to the Administrative Agent for the account of such Issuing Bank on
demand an amount equal to the product of such amount, times the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Administrative Agent for the account of such Issuing Bank, times a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to subsection 2.7(d)(i) is not in fact made
available to the Administrative Agent for the account of such Issuing Bank by
such L/C Participant within three Business Days after the date such payment is
due, such Issuing Bank shall be entitled to recover from such L/C Participant,
on demand, such amount with interest thereon (with interest based on the Dollar
Equivalent of any amounts denominated in Designated Foreign Currencies)
calculated from such due date at the rate per annum applicable to Revolving
Loans maintained as ABR Loans hereunder. A certificate of an Issuing Bank
submitted to any L/C Participant with respect to any amounts owing under this
subsection (which shall include calculations of any such amounts in reasonable
detail) shall be conclusive in the absence of manifest error.

 

(iii)          Whenever, at any time after an Issuing Bank has made payment
under any Letter of Credit and has received through the Administrative Agent
from any L/C Participant its pro rata share of such payment in accordance with
subsection 2.7(d)(i), such Issuing Bank receives through the Administrative
Agent any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of Collateral applied thereto by the
Administrative Agent or by such Issuing Bank), or any payment of interest on
account thereof, the Administrative Agent will, if such payment is received
prior to 1:00 P.M., New York City time, on a Business Day, distribute to such
L/C Participant its pro rata share thereof prior to the end of such Business Day
and otherwise the Administrative Agent will distribute such payment on the next
succeeding Business Day; provided, however, that in the event that any such
payment received by an Issuing Bank through the Administrative Agent shall be
required to be returned by such Issuing Bank, such L/C Participant shall return
to such Issuing Bank through the Administrative Agent the portion thereof
previously distributed by the Administrative Agent to it.

 



 -102- 

 

 

(e)           Reimbursement Obligation of the Borrower.

 

(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, each Issuing Bank shall notify
the Borrower and the Administrative Agent thereof. The Borrower hereby agrees to
reimburse each Issuing Bank (through the Administrative Agent) upon receipt by
the Borrower of notice from the applicable Issuing Bank of the date and amount
of a draft presented under any Letter of Credit issued on its behalf and paid by
such Issuing Bank, for the amount of such draft so paid and any taxes, fees,
charges or other costs or expenses reasonably incurred by such Issuing Bank in
connection with such payment. Each such payment shall be made to the
Administrative Agent for the account of the applicable Issuing Bank at its
address for notices specified herein in the currency in which such Letter of
Credit is denominated (except that, in the case of any Letter of Credit
denominated in any L/C Designated Foreign Currency, in the event that such
payment is not made to such Issuing Bank within three Business Days of the date
of receipt by the Borrower of such notice, upon notice by such Issuing Bank to
the Borrower, such payment shall be made in Dollars, in an amount equal to the
Dollar Equivalent of the amount of such payment converted on the date of such
notice into Dollars at the Spot Rate of Exchange on such date) and in
immediately available funds, no later than 3:00 P.M., New York City time, on the
next succeeding Business Day after the date on which the Borrower receives such
notice. Any conversion by an Issuing Bank of any payment to be made in respect
of any Letter of Credit denominated in any L/C Designated Foreign Currency into
Dollars in accordance with this subsection 2.7(e)(i) shall be conclusive and
binding upon the applicable Borrower and the Lenders in the absence of manifest
error; provided that upon the request of the Borrower or any Lender, the
applicable Issuing Bank shall provide to the Borrower or such Lender a
certificate including reasonably detailed information as to the calculation of
such conversion.

 

(ii)           Interest shall be payable on any and all amounts remaining unpaid
(taking the Dollar Equivalent of any amounts denominated in any L/C Designated
Foreign Currency, as determined by the Administrative Agent) by the applicable
Borrower (or by the Borrower on behalf of the applicable Borrower) under this
subsection 2.7(e)(ii) from the date the draft presented under the affected
Letter of Credit is paid to the date on which the applicable Borrower is
required to pay such amounts pursuant to paragraph (i) above at the rate which
would then be payable on any outstanding ABR Loans that are Revolving Loans and
thereafter until payment in full at the rate which would be payable on any
outstanding ABR Loans that are Revolving Loans which were then overdue.

 



 -103- 

 

 

(f)            Obligations Absolute.

 

(i)           The Borrower’s obligations under this subsection 2.7 shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which any of them may have or
have had against any Issuing Bank, any L/C Participant or any beneficiary of a
Letter of Credit; provided that this paragraph shall not relieve any Issuing
Bank or any L/C Participant of any liability resulting from the gross negligence
or willful misconduct of such Issuing Bank or such L/C Participant, or otherwise
affect any defense or other right that the Loan Parties may have as a result of
any such gross negligence or willful misconduct.

 

(ii)           The Borrower agrees with each Issuing Bank that such Issuing Bank
shall not be responsible for, and the Borrower’s Reimbursement Obligations under
subsection 2.7(e)(i) shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between the Borrower and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of the Borrower against any beneficiary of such Letter of Credit or
any such transferee; provided that this paragraph shall not relieve any Issuing
Bank or any L/C Participant of any liability resulting from the gross negligence
or willful misconduct of such Issuing Bank or such L/C Participant, or otherwise
affect any defense or other right that the Loan Parties may have as a result of
any such gross negligence or willful misconduct.

 

(iii)          Neither any Issuing Bank nor any L/C Participant shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except with respect to errors or omissions caused by such
Person’s gross negligence or willful misconduct.

 

(iv)          The Borrower agrees that any action taken or omitted by an Issuing
Bank under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of such Issuing Bank or any L/C Participant to the
Borrower.

 



 -104- 

 

 

(g)           Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the applicable Issuing Bank shall promptly
notify the Borrower and the Administrative Agent of the date and amount thereof.
The responsibility of an Issuing Bank to the applicable Borrower in respect of
any Letter of Credit in connection with any draft presented for payment under
such Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit;
provided that this paragraph shall not relieve any Issuing Bank of any liability
resulting from the gross negligence or willful misconduct of such Issuing Bank,
or otherwise affect any defense or other right that the Loan Parties may have as
a result of any such gross negligence or willful misconduct.

 

(h)           Letter of Credit Request. To the extent that any provision of any
Letter of Credit Request related to any Letter of Credit is inconsistent with
the provisions of this subsection 2.7, the provisions of this subsection 2.7
shall apply.

 

(i)            Additional Issuing Banks. The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this subsection 2.7(i) shall be deemed
to be an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Bank or Issuing
Banks and such Lender. Any such additional Issuing Bank may resign as Issuing
Bank (with respect to any future issuances, including renewals) upon 10 Business
Days’ notice to the Lenders.

 

2.8           Swing Line Commitments.

 

(a)           Subject to the terms and conditions hereof, the Swing Line Lender
may, in its sole discretion, make swing line loans (individually, a “Swing Line
Loan”; collectively, the “Swing Line Loans”) to the Borrower from time to time
during the Initial Revolving Commitment Period in an aggregate principal amount
at any one time outstanding not to exceed $50.0 million; provided that at no
time may the sum of the then outstanding Swing Line Loans, Revolving Loans
(including, without limitation, in the case of Revolving Loans then outstanding
in any Designated Foreign Currency, the Dollar Equivalent of the aggregate
principal amount thereof) and L/C Obligations exceed the Revolving Commitments
then in effect. Amounts borrowed by the Borrower under this subsection 2.8 may
be repaid and, through but excluding the Initial Revolving Maturity Date,
reborrowed. All Swing Line Loans made to the Borrower shall be made in Dollars
as ABR Loans and shall not be entitled to be converted into Eurocurrency Loans.
The Borrower shall give the Swing Line Lender irrevocable notice (which notice
must be received by the Swing Line Lender prior to 2:00 P.M. New York City time
(or such later time as may be agreed by the Swing Line Lender in its reasonable
discretion), on the requested Borrowing Date specifying (1) the identity of the
Borrower and (2) the amount of the requested Swing Line Loan, which shall be in
a minimum amount of $100,000 or whole multiples of $50,000 in excess thereof.
The proceeds of the Swing Line Loan will be made available by the Swing Line
Lender to the Borrower identified in such notice at an office of the Swing Line
Lender by crediting the account of such Borrower at such office with such
proceeds in Dollars.

 



 -105- 

 

 

(b)           The Swing Line Lender, at any time in its sole and absolute
discretion, may, and, at any time as there shall be a Swing Line Loan
outstanding for more than seven Business Days, the Swing Line Lender shall, on
behalf of the Borrower (which hereby irrevocably directs and authorizes the
Swing Line Lender to act on its behalf), request (provided that such request
shall be deemed to have been automatically made upon the occurrence of an Event
of Default under subsection 8.1(f)) each Revolving Lender, including the Swing
Line Lender, to make a Revolving Loan as an ABR Loan in an amount equal to such
Lender’s Revolving Commitment Percentage of the principal amount of all Swing
Line Loans made in Dollars (a “Mandatory Revolving Loan Borrowing”) in an amount
equal to such Revolving Lender’s Revolving Commitment Percentage of the
principal amount of all of the Swing Line Loans (collectively, the “Refunded
Swing Line Loans”) outstanding on the date such notice is given; provided that
the provisions of this subsection shall not affect the obligations of the
Borrower to prepay Swing Line Loans in accordance with the provisions of
subsection 3.4(d). Unless the Revolving Commitments shall have expired or
terminated (in which event the procedures of paragraph (d) of this subsection
2.8 shall apply), each Revolving Lender hereby agrees to make the proceeds of
its Revolving Loan (including any Eurocurrency Loan) available to the
Administrative Agent for the account of the Swing Line Lender at the office of
the Administrative Agent prior to 12:00 Noon, New York City time, in funds
immediately available on the Business Day next succeeding the date such notice
is given notwithstanding (i) that the amount of the Mandatory Revolving Loan
Borrowing may not comply with the minimum amount for Revolving Loans otherwise
required hereunder, (ii) whether any conditions specified in Section 5 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory Revolving Loan Borrowing and (v) the amount of the
Revolving Commitment of such, or any other, Lender at such time. The proceeds of
such Revolving Loans (including any Eurocurrency Loan) shall be immediately
applied to repay the Refunded Swing Line Loans.

 

(c)           If the Revolving Commitments shall expire or terminate at any time
while Swing Line Loans are outstanding, each Revolving Lender shall, at the
option of the Swing Line Lender, exercised reasonably, either
(i) notwithstanding the expiration or termination of the Revolving Commitments,
make a Revolving Loan as an ABR Loan (which Revolving Loan shall be deemed a
“Revolving Loan” for all purposes of this Agreement and the other Loan
Documents) or (ii) purchase an undivided participating interest in such Swing
Line Loans, in either case in an amount equal to such Revolving Lender’s
Revolving Commitment Percentage determined on the date of, and immediately prior
to, expiration or termination of the Revolving Commitments of the aggregate
principal amount of such Swing Line Loans; provided that, in the event that any
Mandatory Revolving Loan Borrowing cannot for any reason be made on the date
otherwise required above (including as a result of the commencement of a
proceeding under any bankruptcy, reorganization, dissolution, insolvency,
receivership, administration or liquidation or similar law with respect to the
Borrower), then each Revolving Lender hereby agrees that it shall forthwith
purchase (as of the date the Mandatory Revolving Loan Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) from the Swing Line Lender such
participations in such outstanding Swing Line Loans as shall be necessary to
cause such Revolving Lenders to share in such Swing Line Loans ratably based
upon their respective Revolving Commitment Percentages; provided, further, that
(x) all interest payable on the Swing Line Loans shall be for the account of the
Swing Line Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing Revolving Lender shall be required to pay the
Swing Line Lender interest on the principal amount of the participation
purchased for each day from and including the day upon which the Mandatory
Revolving Loan Borrowing would otherwise have occurred to but excluding the date
of payment for such participation, at the rate otherwise applicable to Revolving
Loans made as ABR Loans. Each Revolving Lender will make the proceeds of any
Revolving Loan made pursuant to the immediately preceding sentence available to
the Administrative Agent for the account of the Swing Line Lender at the office
of the Administrative Agent prior to 12:00 Noon, New York City time, in funds
immediately available on the Business Day next succeeding the date on which the
Revolving Commitments expire or terminate and in Dollars. The proceeds of such
Revolving Loans shall be immediately applied to repay the Swing Line Loans
outstanding on the date of termination or expiration of the Revolving
Commitments. In the event that the Revolving Lenders purchase undivided
participating interests pursuant to the first sentence of this paragraph (c),
each Revolving Lender shall immediately transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swing Line Lender will deliver to such Revolving Lender a Swing Line
Loan Participation Certificate dated the date of receipt of such funds and in
such amount.

 



 -106- 

 

 

(d)           Whenever, at any time after the Swing Line Lender has received
from any Revolving Lender such Revolving Lender’s participating interest in a
Swing Line Loan, the Swing Line Lender receives any payment on account thereof
(whether directly from the Borrower or otherwise, including proceeds of
Collateral applied thereto by the Swing Line Lender), or any payment of interest
on account thereof, the Swing Line Lender will, if such payment is received
prior to 1:00 P.M., New York City time, on a Business Day, distribute to such
Revolving Lender its pro rata share thereof prior to the end of such Business
Day and otherwise, the Swing Line Lender will distribute such payment on the
next succeeding Business Day (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Line Lender is required to be
returned, such Revolving Lender will return to the Swing Line Lender any portion
thereof previously distributed by the Swing Line Lender to it.

 

(e)           Each Revolving Lender’s obligation to make the Revolving Loans and
to purchase participating interests with respect to Swing Line Loans in
accordance with subsections 2.8(c) and 2.8(d) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
set-off, counterclaim, recoupment, defense or other right that such Revolving
Lender or the Borrower may have against the Swing Line Lender, the Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default; (iii) any adverse change in condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Lender; (v) any inability of the Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which such Revolving Loan
is to be made or participating interest is to be purchased or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 



 -107- 

 

 

 

2.9             Incremental Facilities.

 

(a)             So long as no Event of Default under subsection 8.1(a) or (f)
exists or would arise therefrom, the Borrower shall have the right, at any time
and from time to time after the Second Restatement Effective Date, (i) to
request new term loan commitments under one or more new term loan credit
facilities to be included in this Agreement (the “Incremental Term Loan
Commitments”), (ii) to increase the Existing Term Loans by requesting new term
loan commitments to be added to an Existing Tranche of Term Loans (the
“Supplemental Term Loan Commitments”), (iii) to increase the Existing Revolving
Commitments by requesting new Revolving Loan Commitments be added to an Existing
Tranche of Existing Revolving Commitments (the “Supplemental Revolving
Commitments”), (iv) to request new commitments under one or more new revolving
facilities to be included in this Agreement (the “Incremental Revolving
Commitments”), and (v) to request new letter of credit facility commitments
under one or more new letter of credit facilities to be included in this
Agreement (the “Incremental Letter of Credit Commitments” and, together with the
Incremental Term Loan Commitments, Supplemental Term Loan Commitments,
Supplemental Revolving Commitments and the Incremental Revolving Commitments,
the “Incremental Commitments”), provided that, (i) the aggregate amount of
Incremental Commitments permitted pursuant to this subsection 2.9 shall not
exceed, at the time the respective Incremental Commitment becomes effective (and
after giving effect to the Incurrence of Indebtedness in connection therewith
and the application of proceeds of any such Indebtedness to refinancing such
other Indebtedness), an amount that could then be Incurred under this Agreement
in compliance with subsection 7.1(b)(i), (ii) if any portion of an Incremental
Commitment is to be incurred in reliance on clause (i) of the definition of
“Maximum Incremental Facilities Amount”, the Borrower shall have delivered a
certificate to the Administrative Agent, certifying compliance with the
financial test set forth in such clause (together with calculations
demonstrating compliance with such test) and (iii) if any portion of an
Incremental Commitment is to be incurred in reliance on clause (ii) of the
definition of “Maximum Incremental Facilities Amount”, the Borrower shall have
delivered a certificate to the Administrative Agent, certifying the amount of
the available basket in such clause to be used for the incurrence of such
Incremental Commitment. Any loans made in respect of any such Incremental
Commitment (other than Supplemental Term Loan Commitments and Supplemental
Revolving Commitments) shall be made by creating a new Tranche. Each Incremental
Commitment made available pursuant to this subsection 2.9 shall be in a minimum
aggregate amount of at least $15,000,000 and in integral multiples of $5,000,000
in excess thereof (or in such lower minimum amounts or multiples as agreed to by
the Administrative Agent in its reasonable discretion).

 



-108-

 

 

(b)             Each request from the Borrower pursuant to this subsection 2.9
shall set forth the requested amount and proposed terms of the relevant
Incremental Commitments. The Incremental Commitments (or any portion thereof)
may be made by any existing Lender or by any other bank or financial institution
(any such bank or other financial institution, an “Additional Incremental
Lender”, and the Additional Incremental Lenders together with any existing
Lender providing Incremental Commitments, the “Incremental Lenders”); provided
that if such Additional Incremental Lender is not already a Lender hereunder or
an Affiliate of a Lender hereunder or an Approved Fund, the consent of the
Administrative Agent and (in the case of a Supplemental Revolving Commitment)
the consent of the Swing Line Lender or any Issuing Bank (in each case, such
consent not to be unreasonably withheld or delayed) shall be required.

 

(c)             Supplemental Term Loan Commitments and Supplemental Revolving
Commitments shall become commitments under this Agreement pursuant to an
Incremental Amendment specifying the Tranche of Term Loans or Revolving
Commitments to be increased, executed by the Borrower and each increasing Lender
or by each Additional Incremental Lender, as the case may be, which shall be
delivered to the Administrative Agent for recording in the Register. Upon
effectiveness of the Incremental Amendment each Additional Incremental Lender
shall be a Lender for all intents and purposes of this Agreement and the term
loan made pursuant to such Supplemental Term Loan Commitment shall be a Term
Loan or commitments made pursuant to such Supplemental Revolving Commitment
shall be Revolving Commitments, as applicable.

 



-109-

 

 



(d)             Incremental Commitments (other than Supplemental Term Loan
Commitments and Supplemental Revolving Commitments) shall become commitments
under this Agreement pursuant to an amendment (an “Incremental Commitment
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower and each applicable Incremental Lender. An Incremental
Commitment Amendment may, without the consent of any other Lender, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Borrower and the Administrative Agent, (x) to effect the
provisions of this subsection 2.9 and/or (y) so long as such amendments are not
materially adverse to the other Lenders, to maintain the fungibility of any such
Incremental Term Loans with any tranche of then outstanding Term Loans;
provided, however, that (i) (A) the Incremental Commitments will not be
guaranteed by any Subsidiary of the Borrower other than the Subsidiary
Guarantors, and will be secured on a pari passu or (at the Borrower’s option)
junior basis by the same Collateral securing the Senior Credit Facility
Obligations (so long as any such Incremental Commitments (and related
Obligations) are subject to an Intercreditor Agreement or an Other Intercreditor
Agreement), (B) the Incremental Commitments and any incremental loans drawn
thereunder (the “Incremental Loans”) shall rank pari passu in right of payment
with or (at the Borrower’s option) junior to the Senior Credit Facility
Obligations and (C) no Incremental Commitment Amendment may provide for (I) any
Incremental Commitment or any Incremental Loans to be secured by any Collateral
or other assets of any Loan Party that do not also secure the Senior Credit
Facility Obligations and (II) so long as any Initial Term Loans are outstanding,
any mandatory prepayment from the Net Cash Proceeds of Asset Dispositions (other
than any Asset Disposition in respect of any assets, business or Person the
acquisition of which was financed, all or in part, with Incremental Loans
provided pursuant to such Incremental Commitment Amendment and the disposition
of which was contemplated by any definitive agreement in respect of such
acquisition) or Recovery Event or from Excess Cash Flow, to the extent the Net
Cash Proceeds of such Asset Disposition or Recovery Event or such Excess Cash
Flow are required to be applied to repay the Initial Term Loans pursuant to
subsection 3.4(c) or (d), on more than a ratable basis with the Initial Term
Loans (after giving effect to any amendment in accordance with subsection
10.1(d)(v)); (ii) no Lender will be required to provide any such Incremental
Commitment unless it so agrees; (iii) the maturity date of any Incremental
Revolving Commitment shall be no earlier than, and no scheduled mandatory
commitment reduction in respect thereof shall be required prior to the Initial
Revolving Maturity Date; (iv) the maturity date and the weighted average life to
maturity of such Incremental Term Loan Commitments shall be no earlier than or
shorter than, as the case may be, the Initial Term Loan Maturity Date or the
remaining weighted average life to maturity of the Initial Term Loans, as
applicable (other than an earlier maturity date and/or shorter weighted average
life to maturity for customary bridge financings, which, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date or a shorter weighted average life to maturity than the Initial Term Loan
Maturity Date or the remaining weighted average life to maturity of the Initial
Term Loans, as applicable); (v) the interest rate margins and (subject to clause
(iv) above) amortization schedule applicable to the loans made pursuant to the
Incremental Commitments shall be determined by the Borrower and the applicable
Incremental Lenders; provided that in the event that the applicable interest
rate margins for any term loans that mature on or prior to the date that is 24
months after the maturity date of the Initial Term Loans and are secured on a
pari passu basis by the same Collateral securing the Senior Credit Facility
Obligations that are Incurred by the Borrower under any Incremental Term Loan
Commitment or under 7.1(b)(i)(B) other than under an Incremental Term Loan
Commitment are, in either case, higher than the applicable interest rate margin
for the Initial Term Loans by more than 50 basis points, then the Applicable
Margin for the Initial Term Loans shall be increased to the extent necessary so
that the applicable interest rate margin for the Initial Term Loans is equal to
the applicable interest rate margins for such Incremental Term Loans or such
other term loans, as applicable, minus 50 basis points; provided, further that,
in determining the applicable interest rate margins for the Initial Term Loans
and the Incremental Term Loans or such other term loans, as applicable,
(A) original issue discount (“OID”) or upfront fees payable generally to all
participating Incremental Lenders in lieu of OID (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the Lenders under the
Initial Term Loans or any Incremental Term Loan or other term loan, as
applicable, in the initial primary syndication thereof shall be included (with
OID and upfront fees being equated to interest based on an assumed four-year
life to maturity) (provided that, if the Initial Term Loans are issued in a
manner such that all Initial Term Loans were not issued with a uniform amount of
OID or upfront fees within the Tranche of Initial Term Loans, the amount of OID
and upfront fees attributable to the entire Tranche of Initial Term Loans shall
be determined on a weighted average basis); (B) any arrangement, structuring or
other fees payable in connection with the Incremental Term Loans or such other
term loans, as applicable, that are not shared with all Incremental Lenders
providing such Incremental Term Loans or all term loan lenders providing such
other term loans, as applicable, shall be excluded; (C) any amendments to the
Applicable Margin on the Initial Term Loans that became effective subsequent to
the Second Restatement Effective Date but prior to the time of such Incremental
Term Loans or other term loans, as applicable, shall also be included in such
calculations and (D) if the Incremental Term Loans or such other term loans, as
applicable, include an interest rate floor greater than the interest rate floor
applicable to the Initial Term Loans, such increased amount shall be equated to
the applicable interest rate margin for purposes of determining whether an
increase to the Applicable Margin for the Initial Term Loans shall be required,
to the extent an increase in the interest rate floor for the Initial Term Loans
would cause an increase in the interest rate then in effect thereunder, and in
such case the interest rate floor (but not the Applicable Margin) applicable to
the Initial Term Loans shall be increased by such amount; (vi) such Incremental
Commitment Amendment may provide (1) for the inclusion, as appropriate, of
Additional Incremental Lenders in any required vote or action of the Required
Lenders, Required Revolving Lenders or of the Lenders of each Tranche hereunder,
(2) class voting and other class protections for any additional credit
facilities, (3) for the amendment of the definitions of “Additional
Obligations,” “Disqualified Stock,” and “Refinancing Indebtedness”, in each case
only to extend the maturity date and the weighted average life to maturity
requirements, from the Initial Term Loan Maturity Date and remaining weighted
average life to maturity of the Initial Term Loans to the extended maturity date
and the remaining weighted average life to maturity of such Incremental Term
Loans, as applicable and (4) for the amendment of clause (iii) of the definition
of “Additional Obligations” to provide for the applicable mandatory prepayment
protections to apply to such Incremental Term Loans; and (vii) the other terms
and documentation in respect thereof, to the extent not consistent with this
Agreement as in effect prior to giving effect to the Incremental Commitment
Amendment, shall otherwise be reasonably satisfactory to the Borrower, provided
that to the extent such terms and documentation are not consistent with, in the
case of Incremental Term Loans, the terms and documentation governing the
Initial Term Loans, and, in the case of Incremental Revolving Commitments, the
terms and documentation governing the Initial Revolving Commitments (except to
the extent permitted by clause (iii), (iv), (v) or (vi) above), they shall be
reasonably satisfactory to the Borrower and the Administrative Agent.

 



-110-

 

 

Notwithstanding any provision of this Agreement to the contrary, for purposes of
this Agreement, including the provisions of this subsection 2.9, after giving
effect to the transactions contemplated by the Fourth Amendment, the Tranche D
Term Loan Commitments (as defined in the Fourth Amendment) shall constitute
Initial Term Loan Commitments hereunder (and shall not constitute Incremental
Term Loan Commitments or Incremental Commitments hereunder), the Tranche D Term
Loans (as defined in the Fourth Amendment) shall constitute Initial Term Loans
hereunder (and shall not constitute Incremental Term Loans or Incremental Loans
hereunder), the Tranche C Revolving Commitments (as defined in the Fourth
Amendment) shall constitute Initial Revolving Commitments hereunder (and shall
not constitute Incremental Revolving Commitments or Incremental Commitments
hereunder) and the Tranche C Revolving Loans (as defined in the Fourth
Amendment) shall constitute Initial Revolving Loans hereunder (and shall not
constitute Incremental Revolving Loans or Incremental Loans hereunder).

 

2.10          Permitted Debt Exchanges.

 

(a)            Notwithstanding anything to the contrary contained in this
Agreement, pursuant to one or more offers (each, a “Permitted Debt Exchange
Offer”) made from time to time by the Borrower to all Lenders (other than any
Lender that, if requested by the Borrower, is unable to certify that it is
either a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act) or an institutional “accredited investor” (as defined in Rule
501 under the Securities Act)) with outstanding Term Loans of a particular
Tranche, as selected by the Borrower, the Borrower may from time to time
following the Second Restatement Effective Date consummate one or more exchanges
of Term Loans of such Tranche for Additional Obligations in the form of notes
(such notes, “Permitted Debt Exchange Notes,” and each such exchange a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:
(i) the aggregate principal amount (calculated on the face amount thereof) of
Term Loans exchanged shall be equal to or more than the aggregate principal
amount (calculated on the face amount thereof) of Permitted Debt Exchange Notes
issued in exchange for such Term Loans, (ii) the aggregate principal amount
(calculated on the face amount thereof) of all Term Loans exchanged by the
Borrower pursuant to any Permitted Debt Exchange shall automatically be
cancelled and retired by the Borrower on the date of the settlement thereof
(and, if requested by the Administrative Agent, any applicable exchanging Lender
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, or such other form as may be reasonably requested by the
Administrative Agent, in respect thereof pursuant to which the respective Lender
assigns its interest in the Term Loans being exchanged pursuant to the Permitted
Debt Exchange to the Borrower for immediate cancellation), (iii) if the
aggregate principal amount of all Term Loans (calculated on the face amount
thereof) tendered by Lenders in respect of the relevant Permitted Debt Exchange
Offer (with no Lender being permitted to tender a principal amount of Term Loans
which exceeds the principal amount of the applicable Tranche actually held by
it) shall exceed the maximum aggregate principal amount of Term Loans offered to
be exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer,
then the Borrower shall exchange Term Loans subject to such Permitted Debt
Exchange Offer tendered by such Lenders ratably up to such maximum amount based
on the respective principal amounts so tendered, (iv) each such Permitted Debt
Exchange Offer shall be made on a pro rata basis to the Lenders (other than any
Lender that, if requested by the Borrower, is unable to certify that it is
either a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act) or an institutional “accredited investor” (as defined in Rule
501 under the Securities Act)) based on their respective aggregate principal
amounts of outstanding Term Loans of the applicable Tranche, (v) all
documentation in respect of such Permitted Debt Exchange shall be consistent
with the foregoing and all written communications generally directed to the
Lenders in connection therewith shall be in form and substance consistent with
the foregoing and made in consultation with the Administrative Agent and
(vi) any applicable Minimum Exchange Tender Condition shall be satisfied.
Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans exchanged pursuant to any Permitted
Debt Exchange Offer.

 



-111-

 

 

(b)            With respect to all Permitted Debt Exchanges effected by the
Borrower pursuant to this subsection 2.10, (i) such Permitted Debt Exchanges
(and the cancellation of the exchanged Term Loans in connection therewith) shall
not constitute voluntary or mandatory payments or prepayments for purposes of
subsection 3.4 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $15,000,000 in aggregate principal amount of Term Loans (or such lower
principal amount as agreed to by the Administrative Agent in its reasonable
discretion), provided that subject to the foregoing clause (ii), the Borrower
may at its election specify as a condition (a “Minimum Exchange Tender
Condition”) to consummating any such Permitted Debt Exchange that a minimum
amount (to be determined and specified in the relevant Permitted Debt Exchange
Offer in the Borrower’s discretion) of Term Loans be tendered.

 

(c)             In connection with each Permitted Debt Exchange, the Borrower
shall provide the Administrative Agent at least ten Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and the Borrower and the Administrative Agent, acting
reasonably, shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this subsection 2.10 and without
conflict with subsection 2.10(d); provided that the terms of any Permitted Debt
Exchange Offer shall provide that the date by which the relevant Lenders are
required to indicate their election to participate in such Permitted Debt
Exchange shall be not less than five Business Days following the date on which
the Permitted Debt Exchange Offer is made (or such shorter period as may be
agreed to by the Administrative Agent in its reasonable discretion).

 

(d)            The Borrower shall be responsible for compliance with, and hereby
agrees to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that (x)
neither the Administrative Agent nor any Lender assumes any responsibility in
connection with the Borrower’s compliance with such laws in connection with any
Permitted Debt Exchange (other than the Borrower’s reliance on any certificate
delivered by a Lender pursuant to subsection 2.10(a) above for which such Lender
shall bear sole responsibility) and (y) each Lender shall be solely responsible
for its compliance with any applicable “insider trading” laws and regulations to
which such Lender may be subject under the Securities Exchange Act of 1934, as
amended.

 

(e)             The Borrower shall have the right, by written notice to the
Administrative Agent, to modify, revoke and rescind, or revoke and reissue its
offer to make a Permitted Debt Exchange and the notice provided pursuant to
subsection 2.10(c) therefor at its discretion at any time prior to consummation
of such Permitted Debt Exchange.

 



-112-

 

 

2.11           Specified Refinancing Facilities.

 

(a)             The Borrower may, from time to time, add one or more new term
loan facilities (the “Specified Refinancing Term Loan Facilities”) and new
revolving credit facilities (the “Specified Refinancing Revolving Facilities”,
and, together with the Specified Refinancing Term Loan Facilities, the
“Specified Refinancing Facilities”) to the Facilities to refinance (i) all or
any portion of any Tranche of Term Loans then outstanding under this Agreement
or (ii) all or any portion of any Tranche of Revolving Loans (or unused
Revolving Commitments) under this Agreement; provided that (i) the Specified
Refinancing Facilities will not be guaranteed by any Subsidiary of the Borrower
other than the Subsidiary Guarantors, and will be secured on a pari passu or (at
the Borrower’s option) junior basis by the same Collateral securing the Senior
Credit Facility Obligations (so long as any such Specified Refinancing
Amendments (and related Obligations) are subject to an Intercreditor Agreement
or an Other Intercreditor Agreement), (ii) the Specified Refinancing Term Loan
Facilities and any term loans drawn thereunder (the “Specified Refinancing Term
Loans”) and Specified Refinancing Revolving Facilities and revolving loans draw
thereunder (the “Specified Refinancing Revolving Loans” and, together with the
Specified Refinancing Term Loans, the “Specified Refinancing Loans”) shall rank
pari passu in right of payment with or (at the Borrower’s option) junior to the
Senior Credit Facility Obligations, (iii) no Specified Refinancing Amendment may
provide for any Specified Refinancing Facility or any Specified Refinancing
Loans to be secured by any Collateral or other assets of any Loan Party that do
not also secure the Senior Credit Facility Obligations, (iv) the Specified
Refinancing Facilities will have such pricing, amortization (subject to clause
(vi) below) and optional and mandatory prepayment terms as may be agreed by the
Borrower and the applicable Lenders thereof, (v) the maturity date of any
Specified Refinancing Revolving Facility shall be no earlier than, and no
scheduled mandatory commitment reduction in respect thereof shall be required
prior to, the Maturity Date of the Tranche of Loans being refinanced, (vi) the
maturity date and the weighted average life to maturity of the Specified
Refinancing Term Loan Facilities shall be no earlier than or shorter than, as
the case may be, the Maturity Date of the Tranche of Term Loans being refinanced
or the remaining weighted average life to maturity of the Term Loans being
refinanced, as applicable (other than an earlier maturity date and/or shorter
weighted average life to maturity for customary bridge financings, which,
subject to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date or a shorter weighted average life to maturity than the
Maturity Date of the Tranche of Term Loans being refinanced or the remaining
weighted average life to maturity of the Term Loans being refinanced, as
applicable), (vii) the Net Cash Proceeds of such Specified Refinancing Facility
shall be applied, substantially concurrently with the incurrence thereof, to the
pro rata prepayment of outstanding Loans being so refinanced (and, in the case
of Revolving Loans, a corresponding amount of Revolving Commitments shall be
permanently reduced), in each case pursuant to subsection 3.4; and (viii) the
Specified Refinancing Facilities shall not have a principal or commitment amount
greater than the Loans being refinanced plus the aggregate amount of all fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

 

(b)            Each request from the Borrower pursuant to this subsection 2.11
shall set forth the requested amount and proposed terms of the relevant
Specified Refinancing Facility. The Specified Refinancing Facilities (or any
portion thereof) may be made by any existing Lender or by any other bank or
financial institution (any such bank or other financial institution, an
“Additional Specified Refinancing Lender”, and the Additional Specified
Refinancing Lenders together with any existing Lender providing Specified
Refinancing Facilities, the “Specified Refinancing Lenders”); provided that if
such Additional Specified Refinancing Lender is not already a Lender hereunder
or an Affiliate of a Lender hereunder or an Approved Fund, the consent of the
Administrative Agent and (in the case of a Specified Refinancing Revolving
Facility) the consent of the Swing Line Lender or any Issuing Bank (in each
case, such consent not to be unreasonably withheld or delayed) shall be
required.

 



-113-

 

 

(c)             Specified Refinancing Facilities shall become facilities under
this Agreement pursuant to a Specified Refinancing Amendment to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower and each
applicable Specified Refinancing Lender. Any Specified Refinancing Amendment
may, without the consent of any other Lender, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this subsection 2.11, in
each case on terms consistent with this subsection 2.11.

 

(d)            Any loans made in respect of any such Specified Refinancing
Facility shall be made by creating a new Tranche. Each Specified Refinancing
Facility made available pursuant to this subsection 2.11 shall be in a minimum
aggregate amount of at least $15,000,000 and in integral multiples of $5,000,000
in excess thereof (or such lower minimum amounts or multiples as agreed to by
the Administrative Agent in its reasonable discretion). Any Specified
Refinancing Amendment may provide for the issuance of Letters of Credit for the
account of the Borrower or any Restricted Subsidiary, or the provision to the
Borrower of Swing Line Loans, pursuant to any Specified Refinancing Revolving
Facility established thereby; provided that no Issuing Bank or Swing Line Lender
shall be obligated to provide any such Letters of Credit or Swing Line Loans
unless it has consented (in its sole discretion) to the applicable Specified
Refinancing Amendment.

 

(e)             The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Specified Refinancing Amendment. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Specified Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Specified
Refinancing Facilities incurred pursuant thereto (including the addition of such
Specified Refinancing Facilities as separate “Facilities” and “Tranches”
hereunder and treated in a manner consistent with the Facilities being
refinanced, including for purposes of prepayments and voting). Any Specified
Refinancing Amendment may, without the consent of any Person other than the
Borrower, the Administrative Agent and the Lenders providing such Specified
Refinancing Facilities, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
subsection 2.11. In addition, if so provided in the relevant Specified
Refinancing Amendment and with the consent of each issuer of Letters of Credit,
participations in Letters of Credit expiring on or after the scheduled Maturity
Date in respect of the respective Tranche of Revolving Loans or commitments
shall be reallocated from Lenders holding Revolving Commitments to Lenders
holding commitments under Specified Refinancing Revolving Facilities in
accordance with the terms of such Specified Refinancing Amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding commitments under such Specified Refinancing Revolving
Facilities, be deemed to be participation interests in respect of such
commitments under such Specified Refinancing Revolving Facilities and the terms
of such participation interests (including the commission applicable thereto)
shall be adjusted accordingly.

 



-114-

 

 

SECTION 3        GENERAL PROVISIONS.

 

3.1            Interest Rates and Payment Dates.

 

(a)            Each Eurocurrency Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Adjusted LIBOR Rate determined for such day plus the Applicable Margin in effect
for such day.

 

(b)            Each ABR Loan shall bear interest for each day that it is
outstanding at a rate per annum equal to the ABR for such day plus the
Applicable Margin in effect for such day.

 

(c)             If all or a portion of (i) the principal amount of any Loan,
(ii) any interest payable thereon or (iii) any letter of credit commission,
letter of credit fee or other amount payable hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum which is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto pursuant
to the relevant foregoing provisions of this subsection 3.1 plus 2.00%, (y) in
the case of overdue interest, the rate that would be otherwise applicable to
principal of the related Loan pursuant to the relevant foregoing provisions of
this subsection 3.1 (other than clause (x) above) plus 2.00% and (z) in the case
of other amounts, the rate described in paragraph (b) of this subsection 3.1 for
ABR Loans plus 2.00%, in each case from the date of such non-payment until such
amount is paid in full (after as well as before judgment); provided that (1) no
amount shall be payable pursuant to this subsection 3.1(c) to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender and (2) no amounts
shall accrue pursuant to this subsection 3.1(c) on any overdue amount or other
amount payable to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

 

(d)            Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this
subsection shall be payable from time to time on demand.

 

(e)             It is the intention of the parties hereto to comply strictly
with applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest under applicable usury laws,
whether contracted for, charged, taken, reserved, or received, in connection
with the indebtedness evidenced by this Agreement or any Notes, or any other
document relating or referring hereto or thereto, now or hereafter existing,
shall never exceed under any circumstance whatsoever the maximum amount of
interest allowed by applicable usury laws.

 



-115-

 

 

3.2            Conversion and Continuation Options.

 

(a)             The Borrower may elect from time to time to convert outstanding
Loans made or outstanding in Dollars from Eurocurrency Loans to ABR Loans by
giving the Administrative Agent at least two Business Days’ (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) prior irrevocable notice of such election, provided that any such
conversion of Eurocurrency Loans made or outstanding in Dollars may only be made
on the last day of an Interest Period with respect thereto. The Borrower may
elect from time to time to convert outstanding Loans from ABR Loans to
Eurocurrency Loans by giving the Administrative Agent at least three Business
Days’ (or such shorter period as may be agreed by the Administrative Agent in
its reasonable discretion) prior irrevocable notice of such election. Any such
notice of conversion to Eurocurrency Loans shall specify the length of the
initial Interest Period or Interest Periods therefor. Upon receipt of any such
notice the Administrative Agent shall promptly notify each affected Lender
thereof. All or any part of outstanding Eurocurrency Loans made or outstanding
in Dollars and ABR Loans may be converted as provided herein, provided that
(i) (unless the Required Lenders otherwise consent) no Loan may be converted
into a Eurocurrency Loan when any Default or Event of Default has occurred and
is continuing and the Administrative Agent has given notice to the Borrower that
no such conversions may be made and (ii) no Loan may be converted into a
Eurocurrency Loan after the date that is one month prior to the applicable
Maturity Date.

 

(b)            Any Eurocurrency Loan may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower giving notice to the Administrative Agent of the length of the next
Interest Period to be applicable to such Loan, determined in accordance with the
applicable provisions of the term “Interest Period” set forth in subsection 1.1,
provided that no Eurocurrency Loan may be continued as such (i) (unless the
Required Lenders otherwise consent) when any Default or Event of Default has
occurred and is continuing and the Administrative Agent has given notice to the
Borrower that no such continuations may be made or (ii) after the date that is
one month prior to the applicable Maturity Date, and provided further, that
(A) in the case of Eurocurrency Loans made or outstanding in Dollars, if the
Borrower shall fail to give any required notice as described above in this
subsection 3.2(b) or if such continuation is not permitted pursuant to the
preceding proviso such Eurocurrency Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period and (B) in the
case of Eurocurrency Loans made or outstanding in any Designated Foreign
Currency, if the Borrower shall fail to give any required notice as described
above in this subsection 3.2(b) or if such continuation is not permitted
pursuant to clause (i) of the preceding proviso, such Eurocurrency Loans shall
automatically be continued as Eurocurrency Loans with an Interest Period of one
month. Upon receipt of any such notice of continuation pursuant to this
subsection 3.2(b), the Administrative Agent shall promptly notify each affected
Lender thereof.

 



-116-

 

 

3.3            Minimum Amounts of Sets. All borrowings, conversions and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the
Eurocurrency Loans outstanding in Dollars comprising each Set shall be equal to
$5.0 million or a whole multiple of $1.0 million in excess thereof, the Dollar
Equivalent of the aggregate principal amount of the Eurocurrency Loans
outstanding in any Designated Foreign Currency comprising each Set shall be
equal to $5.0 million or a whole multiple of $1.0 million in excess thereof and
so that there shall not be more than 15 Sets in any one Tranche at any one time
outstanding.

 

3.4            Optional and Mandatory Prepayments.

 

(a)            (i) Optional Prepayment of the Term Loans. The Borrower may at
any time and from time to time prepay the Term Loans made to it in whole or in
part, subject to subsection 3.12, without premium or penalty, upon notice by the
Borrower to the Administrative Agent prior to 1:00 P.M., New York City time at
least three Business Days (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) prior to the date of
prepayment (in the case of Eurocurrency Loans), or prior to 12:00 P.M., New York
City time (or such later time as may be agreed by the Administrative Agent in
its reasonable discretion) on the date of prepayment (in the case of ABR Loans).
Such notice shall specify the date and amount of prepayment, whether the
prepayment is of Eurocurrency Loans, ABR Loans or a combination thereof, and, if
a combination thereof, the principal amount allocable to each, the applicable
Tranche being repaid and if a combination thereof the principle amount allocable
to each. Upon the receipt of any such notice the Administrative Agent shall
promptly notify each affected Lender thereof. Any such notice may state that
such notice is conditioned upon the occurrence or non-occurrence of any event
specified therein (including the effectiveness of other credit facilities), in
which case such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. If any such notice is given and is not revoked, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (if a Eurocurrency Loan is prepaid other than at the end
of the Interest Period applicable thereto) any amounts payable pursuant to
subsection 3.12 and accrued interest to such date on the amount prepaid. Partial
prepayments of Term Loans pursuant to this subsection 3.4(a) shall be applied to
the respective installments of principal of such Term Loans in such order as the
Borrower may direct. Partial prepayments pursuant to this subsection 3.4(a)
shall be in multiples of $1.0 million; provided that, notwithstanding the
foregoing, any Tranche of Term Loans may be prepaid in its entirety. Each
prepayment of Initial Term Loans pursuant to this subsection 3.4(a) made on or
prior to the six-month anniversary of the Second Restatement Effective Date in
an amount equal to the Net Cash Proceeds received by the Borrower or any
Restricted Subsidiary from its incurrence of new Indebtedness under first lien
secured bank financing in a Repricing Transaction shall be accompanied by the
payment of the fee required by subsection 3.4(i).

 



-117-

 

 

(ii)            Prepayment of the Revolving Loans; Termination or Reduction of
Revolving Commitments.

 

(A)            The Borrower may at any time and from time to time prepay the
Revolving Loans made to it and the Reimbursement Obligations in respect of
Letters of Credit issued for its account in whole or in part, subject to
subsection 3.12, without premium or penalty, upon notice to the Administrative
Agent at least three Business Days (or such shorter period as may be agreed by
the Administrative Agent in its reasonable discretion) prior to the date of
prepayment (in the case of Eurocurrency Loans), or at least one Business Day (or
such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) prior to the date of prepayment (in the case of ABR Loans
other than Swing Line Loans) or same day notice (in the case of Swing Line
Loans). Such notice shall specify the date and amount of prepayment, the
currency of the Revolving Loans to be prepaid, and whether the prepayment is
(i) of Initial Revolving Loans, Incremental Revolving Loans, Extended Revolving
Loans, Specified Refinancing Revolving Loans or Swing Line Loans, or a
combination thereof, and (ii) of Eurocurrency Loans, ABR Loans or a combination
thereof and, in each case if a combination thereof, the principal amount
allocable to each and, in the case of any prepayment of Reimbursement
Obligations, the date and amount of prepayment, the identity of the applicable
Letter of Credit or Letters of Credit and the amount allocable to each of such
Reimbursement Obligations. Any such notice may state that such notice is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Upon the receipt of any such notice the Administrative Agent shall
promptly notify each affected Lender thereof. If any such notice is given and
not revoked, the amount specified in such notice shall be due and payable on the
date specified therein, together with (if a Eurocurrency Loan is prepaid other
than at the end of the Interest Period applicable thereto) any amounts payable
pursuant to subsection 3.12. Partial prepayments of the Revolving Loans and the
Reimbursement Obligations pursuant to this subsection 3.4(a) shall (unless the
Borrower otherwise directs) be applied, first, to payment of the Swing Line
Loans then outstanding, second, to payment of the Revolving Loans then
outstanding, third, to payment of any Reimbursement Obligations then outstanding
and, last, to cash collateralize any outstanding L/C Obligation on terms
reasonably satisfactory to the applicable Issuing Bank. Partial prepayments of
Revolving Loans pursuant to this subsection 3.4(a) shall be in whole multiples
of $1,000,000 (or, in the case of Revolving Loans outstanding in any Designated
Foreign Currency, the Dollar Equivalent of an aggregate principal amount of
which is at least approximately $1,000,000); provided that, notwithstanding the
foregoing, any Loan may be prepaid in its entirety.

 



-118-

 

 

(B)             The Borrower shall have the right, upon not less than three
Business Days’ (or such shorter period as may be agreed by the Administrative
Agent in its reasonable discretion) notice to the Administrative Agent (which
will promptly notify the Lenders thereof), to terminate the Initial Revolving
Commitments, Incremental Revolving Commitments of any Tranche, the Extended
Revolving Commitments of any Tranche or the Specified Refinancing Revolving
Commitments of any Tranche or, from time to time, to reduce the amount of
Initial Revolving Commitments, Incremental Revolving Commitments of any Tranche,
Extended Revolving Commitments of any Tranche or Specified Refinancing Revolving
Commitments of any Tranche; provided that no such termination or reduction shall
be permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans and Swing Line Loans made on the effective date thereof, the
Dollar Equivalent of the aggregate principal amount of the Revolving Loans and
Swing Line Loans then outstanding, when added to the sum of the then outstanding
L/C Obligations, would exceed the Revolving Commitments then in effect and
provided, further, that notwithstanding anything to the contrary in this
Agreement, the Borrower may condition such notice upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any such reduction
shall be in an amount equal to $5,000,000 or a whole multiple of $1,000,000 in
excess thereof and shall reduce permanently the applicable Revolving Commitments
then in effect.

 

(C)             The Borrower shall prepay all Swing Line Loans then outstanding
simultaneously with each borrowing of Revolving Loans. Upon the incurrence by
the Borrower or any Restricted Subsidiary of any Specified Refinancing Revolving
Loans, the Borrower shall prepay an aggregate principal amount of the Tranche of
Revolving Loans being refinanced in an amount equal to 100% of all Net Cash
Proceeds received therefrom promptly (and in any event within five Business
Days) following receipt thereof by the Borrower or such Restricted Subsidiary.

 

(D)            In the event that on any date the Administrative Agent calculates
that the Aggregate Outstanding Revolving Credit with respect to all of the
Lenders (including the Swing Line Lender) exceeds the aggregate Revolving
Commitments then in effect, the Administrative Agent will give notice to such
effect to the Borrower and the Lenders. Following receipt of any such notice,
the Borrower will, as soon as practicable but in any event within five Business
Days of receipt of such notice, first, make such repayments or prepayments of
Loans (together with interest accrued to the date of such repayment or
prepayment), second, pay any Reimbursement Obligations then outstanding and,
third, cash collateralize any outstanding L/C Obligations on terms reasonably
satisfactory to the applicable Issuing Bank as shall be necessary to cause the
Aggregate Outstanding Revolving Credit with respect to all of the Lenders
(including the Swing Line Lender) to no longer exceed the aggregate Revolving
Commitments then in effect. If any such repayment or prepayment of a
Eurocurrency Loan pursuant to this subsection 3.4(a)(ii)(D) occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to the Lenders such amounts, if any, as may be
required pursuant to subsection 3.12.

 



-119-

 

 

(b)            If on or after the Second Restatement Effective Date the Borrower
or any Restricted Subsidiary shall incur Indebtedness for borrowed money (other
than Indebtedness permitted pursuant to subsection 7.1 other than Specified
Refinancing Term Loans), then, in each case, the Borrower shall prepay, in
accordance with subsections 3.4(e) and (f), the Term Loans (or in the case of
the incurrence of any Specified Refinancing Term Loans, the Tranche of Term Loan
being refinanced) in an amount equal to (i) 100% of the Net Cash Proceeds
thereof minus (ii) the portion of such Net Cash Proceeds applied (to the extent
the Borrower or any Restricted Subsidiary is required by the terms thereof) to
prepay, repay or purchase other Pari Passu Indebtedness on a no more than pro
rata basis with the Term Loans, in each case with such prepayment to be made on
or before the fifth Business Day following notice given to each Lender of the
Prepayment Date as contemplated by subsection 3.4(f).

 

(c)            On a date within 120 days after the last day of each fiscal year
of the Borrower ending on or after December 31, 2019 (each, an “ECF Payment
Date”), the Borrower shall, in accordance with subsections 3.4(e) and (f),
prepay the Term Loans in an amount equal to (A)(i) the ECF Percentage of the
Borrower’s Excess Cash Flow for the immediately preceding fiscal year minus (ii)
the sum of (x) the aggregate principal amount of Term Loans (including
Incremental Term Loans, Extended Term Loans and Specified Refinancing Term
Loans) prepaid pursuant to subsection 3.4(a), any Revolving Loans (including
Incremental Revolving Loans, Extended Revolving Loans and Specified Refinancing
Revolving Loans) prepaid pursuant to subsection 3.4(a) to the extent accompanied
by a corresponding permanent Revolving Commitment reduction, Pari Passu
Indebtedness (in the case of revolving loans, to the extent accompanied by a
corresponding permanent commitment reduction) voluntarily prepaid, repaid,
repurchased or retired and any prepayment of Term Loans (including Incremental
Term Loans, Extended Term Loans and Specified Refinancing Term Loans) pursuant
to subsection 3.4(j) (provided that such deduction for prepayments pursuant to
subsection 3.4(j) shall be limited to the actual cash amount of such prepayment)
in each case during such fiscal year (which in any event shall not include any
designated prepayment pursuant to clause (y) below) and (y) the aggregate
principal amount of Term Loans (including Incremental Term Loans, Extended Term
Loans and Specified Refinancing Term Loans) prepaid pursuant to subsection
3.4(a), any Revolving Loans (including Incremental Revolving Loans, Extended
Revolving Loans and Specified Refinancing Revolving Loans) prepaid to the extent
accompanied by a corresponding permanent Revolving Commitment reduction, Pari
Passu Indebtedness (in the case of revolving loans, to the extent accompanied by
a corresponding permanent commitment reduction) voluntarily prepaid, repaid,
repurchased or retired and any prepayment of Term Loans (including Incremental
Term Loans, Extended Term Loans and Specified Refinancing Term Loans) pursuant
to subsection 3.4(j) (provided that such deduction for prepayments pursuant to
subsection 3.4(j) shall be limited to the actual cash amount of such prepayment)
in each case since the end of such fiscal year and on or prior to such ECF
Payment Date, in each case excluding prepayments funded with proceeds from the
incurrence of long-term Indebtedness (the amount described in this clause (A),
the “ECF Prepayment Amount”) minus (B) the portion of such ECF Prepayment Amount
applied (to the extent the Borrower or any Subsidiary is required by the terms
thereof) to prepay, repay or purchase other Pari Passu Indebtedness on no more
than a pro rata basis with the Term Loans. For the avoidance of doubt, for
purposes of this subsection 3.4(c), proceeds from the Incurrence of long-term
Indebtedness shall not be deemed to include proceeds from the Incurrence of
Indebtedness under the Revolving Facility, any Special Purpose Financing or any
other revolving credit or working capital financing.

 



-120-

 

 

(d)            The Borrower shall, in accordance with subsections 3.4(e) and
3.4(f), prepay the Term Loans to the extent required by subsection 7.4(b)(ii)
(subject to subsection 7.4(c)).

 

(e)            Subject to the last sentence of subsection 3.4(f) and subsection
3.4(k), each prepayment of Term Loans pursuant to subsection 3.4(b), (c) or (d)
(other than a prepayment with the proceeds of Specified Refinancing Term Loans)
shall be allocated pro rata among the Initial Term Loans, the Incremental Term
Loans, the Extended Term Loans and the Specified Refinancing Term Loans;
provided, that at the request of the Borrower, in lieu of such application on a
pro rata basis among all Tranches of Term Loans, such prepayment may be applied
to any Tranche of Term Loans so long as the maturity date of such Tranche of
Term Loans precedes the maturity date of each other Tranche of Term Loans then
outstanding or, in the event more than one Tranche of Term Loans shall have an
identical maturity date that precedes the maturity date of each other Tranche of
Term Loans then outstanding, to such Tranches on a pro rata basis. Each
prepayment of Term Loans pursuant to subsection 3.4(a)(i) shall be applied
within each applicable Tranche of Term Loans to the respective installments of
principal thereof in the manner directed by the Borrower (or, if no such
direction is given, in direct order of maturity). Each prepayment of Term Loans
pursuant to subsection 3.4(b), (c) or (d) shall be applied within each
applicable Tranche of Term Loans, first, to the accrued interest on the
principal amount of Term Loans being prepaid and, second, to the respective
installments of principal thereof in the manner directed by the Borrower (or, if
no such direction is given in direct order of maturity). Notwithstanding any
other provision of this subsection 3.4, a Lender may, at its option, and if
agreed by the Borrower, in connection with any prepayment of Term Loans pursuant
to subsection 3.4(a), (b), (c) or (d), exchange such Lender’s portion of the
Term Loan to be prepaid for Rollover Indebtedness, in lieu of such Lender’s pro
rata portion of such prepayment (and any such Term Loans so exchanged shall be
deemed repaid for all purposes under the Loan Documents).

 



-121-

 

 

(f)             The Borrower shall give notice to the Administrative Agent of
any mandatory prepayment of the Term Loans (x) pursuant to subsection 3.4(c),
three Business Days prior to the date on which such payment is due and (y)
pursuant to subsection 3.4(b) or (d), promptly within five Business Days upon
becoming obligated to make such prepayment. Such notice shall state that the
Borrower is offering to make such mandatory prepayment (x) on or before a date
that is three Business Days after the date of such notice in the case of any
prepayment pursuant to subsection 3.4(c), (y) on or before the date specified in
subsection 3.4(b), in the case of a prepayment pursuant to subsection 3.4(b) or
(z) on or before the date specified in subsection 7.4, in the case of a
prepayment pursuant to subsection 3.4(d) (any such date of prepayment, a
“Prepayment Date”). Subject to the following sentence, once given, such notice
shall be irrevocable and all amounts subject to such notice shall be due and
payable on the relevant Prepayment Date as required by this subsection 3.4
(except as otherwise provided in the last sentence of this subsection 3.4(f)).
Any such notice of prepayment pursuant to subsection 3.4(b), (c) or (d) may
state that such notice is conditioned upon the occurrence or non-occurrence of
any event specified therein (including the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by
written notice to the Administrative Agent, on or prior to the specified
effective date) if such condition is not satisfied. Upon receipt by the
Administrative Agent of such notice, the Administrative Agent shall immediately
give notice to each Lender of the prepayment and the relevant Prepayment Date.
In the case of any prepayment pursuant to subsection 3.4(b), the Borrower (in
its sole discretion) may give each Lender the option (in its sole discretion) to
elect to decline any such prepayment by giving notice of such election in
writing to the Administrative Agent by 11:00 A.M., New York City time, on the
date that is three Business Days prior to the Prepayment Date (or such shorter
period as may be agreed to by the Administrative Agent in its reasonable
discretion). In the case of any prepayment pursuant to subsections 3.4(c) or
(d), each Lender may (in its sole discretion) elect to decline any such
prepayment by giving notice of such election in writing to the Administrative
Agent by 11:00 A.M., New York City time, on the date that is three Business Days
prior to the Prepayment Date (or such shorter period as may be agreed to by the
Administrative Agent in its reasonable discretion). Upon receipt by the
Administrative Agent of such notice, the Administrative Agent shall immediately
notify the Borrower of such election. Any amount so declined by any Lender may,
at the option of the Borrower, be applied to pay or prepay the Term Loans of
Lenders not declining such prepayment, in the manner described in
subsection 3.4(e), or other obligations under the other Credit Facilities, or
otherwise be retained by the Borrower and its Restricted Subsidiaries or applied
by the Borrower or any of its Restricted Subsidiaries in any manner not
inconsistent with this Agreement, including subsection 7.4(b).

 

(g)            Amounts prepaid on account of Term Loans pursuant to subsection
3.4(a), (b), (c) or (d) may not be reborrowed.

 

(h)            Notwithstanding the foregoing provisions of this subsection 3.4,
if at any time any prepayment of the Loans pursuant to subsection 3.4(a), (b),
(c) or (d) would result, after giving effect to the procedures set forth in this
Agreement, in the Borrower incurring breakage costs under subsection 3.12 as a
result of Eurocurrency Loans being prepaid other than on the last day of an
Interest Period with respect thereto, then, the Borrower may, so long as no
Default or Event of Default shall have occurred and be continuing, in its sole
discretion, initially (i) deposit a portion (up to 100%) of the amounts that
otherwise would have been paid in respect of such Eurocurrency Loans with the
Administrative Agent (which deposit must be equal in amount to the amount of
such Eurocurrency Loans not immediately prepaid), to be held as security for the
obligations of the Borrower to make such prepayment pursuant to a cash
collateral agreement to be entered into on terms reasonably satisfactory to the
Administrative Agent with such cash collateral to be directly applied upon the
first occurrence thereafter of the last day of an Interest Period with respect
to such Eurocurrency Loans (or such earlier date or dates as shall be requested
by the Borrower) or (ii) make a prepayment of Loans in accordance with
subsection 3.4(a)(i) or 3.4(a)(ii)(A) with an amount equal to a portion (up to
100.0%) of the amounts that otherwise would have been paid in respect of such
Eurocurrency Loans (which prepayment, together with any deposits pursuant to
clause (i) above, must be equal in amount to the amount of such Eurocurrency
Loans not immediately prepaid); provided that in the case of either clause (i)
or (ii) above, such unpaid Eurocurrency Loans shall continue to bear interest in
accordance with subsection 3.1 until such unpaid Eurocurrency Loans or the
related portion of such Eurocurrency Loans have or has been prepaid. In
addition, if the Borrower reasonably determines in good faith that any amounts
attributable to Foreign Subsidiaries that are required to be applied to prepay
Term Loans pursuant to subsection 3.4(b) or (c) would result in material adverse
tax consequences to Holding or any of its Restricted Subsidiaries, then the
Borrower shall not be required to prepay such amounts as required thereunder;
provided that the Borrower shall take commercially reasonable actions to permit
repatriation of the proceeds subject to such prepayments in order to effect such
prepayments without incurring material adverse tax consequences.

 



-122-

 

 

(i)             Notwithstanding the foregoing, if on or prior to the date that
is six months after the Second Restatement Effective Date the Borrower makes a
voluntary prepayment of any outstanding Initial Term Loans pursuant to a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each Initial Term Loan Lender, a prepayment premium of
1.0% of the aggregate principal amount of Initial Term Loans being prepaid. If,
on or prior to the date that is six months after the Second Restatement
Effective Date, any Initial Term Loan Lender is replaced pursuant to subsection
10.1(g) in connection with any amendment of this Agreement (including in
connection with any refinancing transaction permitted under subsection 10.6(g)
to replace the Initial Term Loans) that results in a Repricing Transaction, such
Lender (and not any Person who replaces such Lender pursuant to subsection
2.5(e) or 10.1(g)) shall receive a fee equal to 1.0% of the principal amount of
the Initial Term Loans of such Lender assigned to a replacement Lender pursuant
to subsection 2.5(e) or 10.1(g).

 

(j)             Discounted Term Loan Prepayments. Notwithstanding anything in
any Loan Document to the contrary, the Borrower may prepay the outstanding Term
Loans on the following basis:

 

(i)             Right to Prepay. The Borrower shall have the right to make a
voluntary prepayment of Term Loans at a discount to par (such prepayment, the
“Discounted Term Loan Prepayment”) pursuant to a Borrower Offer of Specified
Discount Prepayment, a Borrower Solicitation of Discount Range Prepayment
Offers, or a Borrower Solicitation of Discounted Prepayment Offers, in each case
made in accordance with this subsection 3.4(j); provided that (x) at the time of
such Discounted Term Loan Prepayment, after giving effect thereto, Total
Liquidity is equal to or greater than $400.0 million and (y) the Borrower shall
not initiate any action under this subsection 3.4(j) in order to make a
Discounted Term Loan Prepayment unless (1) at least 10 Business Days shall have
passed since the consummation of the most recent Discounted Term Loan Prepayment
as a result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date (or such shorter period as agreed to by the
Administrative Agent in its reasonable discretion); or (2) at least three
Business Days shall have passed since the date the Borrower was notified that no
Lender was willing to accept any prepayment of any Term Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion). Each Lender
participating in any Discounted Term Loan Prepayment acknowledges and agrees
that in connection with such Discounted Term Loan Prepayment, (1) the Borrower
then may have, and later may come into possession of, information regarding the
Term Loans or the Loan Parties hereunder that is not known to such Lender and
that may be material to a decision by such Lender to participate in such
Discounted Term Loan Prepayment (“Excluded Information”), (2) such Lender has
independently and, without reliance on Holding, the Borrower, any of its
Subsidiaries, the Administrative Agent or any of their respective Affiliates,
has made its own analysis and determination to participate in such Discounted
Term Loan Prepayment notwithstanding such Lender’s lack of knowledge of the
Excluded Information and (3) none of Holding, the Borrower, its Subsidiaries,
the Administrative Agent, or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against Holding, the
Borrower, its Subsidiaries, the Administrative Agent, and their respective
Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information. Each Lender participating in any
Discounted Term Loan Prepayment further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders. Any Term Loans prepaid pursuant to this subsection 3.4(j) shall be
immediately and automatically cancelled.

 



-123-

 

 

(ii)            Borrower Offer of Specified Discount Prepayment.

 

(1)            The Borrower may from time to time offer to make a Discounted
Term Loan Prepayment by providing the Administrative Agent with three Business
Days’ (or such shorter period as may be agreed by the Administrative Agent in
its reasonable discretion) notice in the form of a Specified Discount Prepayment
Notice; provided that (I) any such offer shall be made available, at the sole
discretion of the Borrower, to each Lender or to each Lender with respect to any
Tranche on a Tranche by Tranche basis, (II) any such offer shall specify the
aggregate Outstanding Amount offered to be prepaid (the “Specified Discount
Prepayment Amount”), the Tranches of Term Loans subject to such offer and the
specific percentage discount to par value (the “Specified Discount”) of the
Outstanding Amount of such Loans to be prepaid, (III) the Specified Discount
Prepayment Amount shall be in an aggregate amount not less than $5,000,000 and
whole increments of $500,000, and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Administrative
Agent will promptly provide each relevant Lender with a copy of such Specified
Discount Prepayment Notice and a form of the Specified Discount Prepayment
Response to be completed and returned by each such Lender to the Administrative
Agent (or its delegate) by no later than 5:00 P.M., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Lenders
(or such later date designated by the Administrative Agent and approved by the
Borrower) (the “Specified Discount Prepayment Response Date”).

 



-124-

 

 



 

(2)            Each relevant Lender receiving such offer shall notify the
Administrative Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its
relevant then outstanding Term Loans at the Specified Discount and, if so (such
accepting Lender, a “Discount Prepayment Accepting Lender”), the amount of such
Lender’s Outstanding Amount and Tranches of Term Loans to be prepaid at such
offered discount. Each acceptance of a Discounted Term Loan Prepayment by a
Discount Prepayment Accepting Lender shall be irrevocable. Any Lender whose
Specified Discount Prepayment Response is not received by the Administrative
Agent by the Specified Discount Prepayment Response Date shall be deemed to have
declined to accept such Borrower Offer of Specified Discount Prepayment.

 

(3)            If there is at least one Discount Prepayment Accepting Lender,
the Borrower will make prepayment of outstanding Term Loans pursuant to this
paragraph (ii) to each Discount Prepayment Accepting Lender in accordance with
the respective Outstanding Amount and Tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to the foregoing
clause (2); provided that, if the aggregate Outstanding Amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective Outstanding Amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Administrative Agent shall promptly, and in any case
within three Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower of the respective Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the aggregate Outstanding
Amount of the Discounted Term Loan Prepayment and the Tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, and the aggregate
Outstanding Amount and the Tranches of all Term Loans to be prepaid at the
Specified Discount on such date, and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
Outstanding Amount, Tranche and Type of Term Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
paragraph (vi) below (subject to paragraph (x) below).

 

(iii)           Borrower Solicitation of Discount Range Prepayment Offers.

 

(1)            The Borrower may from time to time solicit Discount Range
Prepayment Offers by providing the Administrative Agent with three Business
Days’ (or such shorter period as may be agreed by the Administrative Agent in
its reasonable discretion) notice in the form of a Discount Range Prepayment
Notice; provided that (I) any such solicitation shall be extended, at the sole
discretion of the Borrower, to each Term Loan Lender and to each additional
Lender of one or more Incremental Loans on a Tranche by Tranche basis, (II) any
such notice shall specify the maximum aggregate Outstanding Amount of the
relevant Term Loans that the Borrower is willing to prepay at a discount (the
“Discount Range Prepayment Amount”), the Tranches of Term Loans subject to such
offer and the maximum and minimum percentage discounts to par (the “Discount
Range”) of the Outstanding Amount of such Term Loans willing to be prepaid by
the Borrower, (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $500,000, and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Discount Range Prepayment Response Date. The Administrative Agent will promptly
provide each relevant Term Loan Lender with a copy of such Discount Range
Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding relevant Term Loan Lender to the Administrative Agent
(or its delegate) by no later than 5:00 P.M., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Term Loan
Lenders (or such later date as may be designated by the Administrative Agent and
approved by the Borrower) (the “Discount Range Prepayment Response Date”). Each
relevant Term Loan Lender’s Discount Range Prepayment Offer shall be irrevocable
and shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Term Loans and the maximum aggregate Outstanding Amount and
Tranches of such Term Loans such Lender is willing to have prepaid at the
Submitted Discount (the “Submitted Amount”). Any Term Loan Lender whose Discount
Range Prepayment Offer is not received by the Administrative Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

 

-126-

 

 

(2)           The Administrative Agent shall review all Discount Range
Prepayment Offers received by it by the Discount Range Prepayment Response Date
and will determine (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this paragraph (iii). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Administrative Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par being
referred to as the “Applicable Discount”) which yields a Discounted Term Loan
Prepayment in an aggregate Outstanding Amount equal to the lesser of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have irrevocably consented to prepayment of Term Loans equal
to its Submitted Amount (subject to any required proration pursuant to the
following clause (3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).

 

-127-

 

 



(3)           If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate Outstanding Amount and of the Tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the Outstanding Amount of the relevant Term Loans for
those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Administrative Agent (in consultation with the Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Administrative Agent shall promptly, and in any case within
three Business Days following the Discount Range Prepayment Response Date,
notify (w) the Borrower of the respective Term Loan Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate Outstanding Amount of the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Term Loan Lender of the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate
Outstanding Amount and Tranches of all Term Loans to be prepaid at the
Applicable Discount on such date, (y) each Participating Lender of the aggregate
Outstanding Amount and Tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (z) if applicable, each Identified Participating
Lender of the Discount Range Proration. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by such Borrower on the Discounted Prepayment Effective Date in accordance with
paragraph (vi) below (subject to paragraph (x) below).

 

(iv)          Borrower Solicitation of Discounted Prepayment Offers. (1) The
Borrower may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Administrative Agent with three Business Days’ (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) notice in the form of a Solicited Discounted Prepayment Notice;
provided that (I) any such solicitation shall be extended, at the sole
discretion of the Borrower, to each Term Loan Lender or to each Term Loan Lender
and to each additional Lender of one or more Incremental Loans on a Tranche by
Tranche basis, (II) any such notice shall specify the maximum aggregate
Outstanding Amount of the Term Loans and the Tranches of Term Loans the Borrower
is willing to prepay at a discount (the “Solicited Discounted Prepayment
Amount”), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $500,000, and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Administrative Agent will
promptly provide each relevant Term Loan Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Term Loan Lender to the Administrative
Agent (or its delegate) by no later than 5:00 P.M., New York time on the third
Business Day after the date of delivery of such notice to the relevant Term Loan
Lenders (or such later date as may be designated by the Administrative Agent and
approved by the Borrower) (the “Solicited Discounted Prepayment Response Date”).
Each Term Loan Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Term Loan Lender
is willing to allow prepayment of its then outstanding Term Loans and the
maximum aggregate Outstanding Amount and Tranches of such Term Loans (the
“Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount. Any Term Loan Lender whose Solicited Discounted Prepayment Offer is
not received by the Administrative Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount to their par value.

 

-128-

 

 



(2)           The Administrative Agent shall promptly provide the Borrower with
a copy of all Solicited Discounted Prepayment Offers received by it by the
Solicited Discounted Prepayment Response Date. The Borrower shall review all
such Solicited Discounted Prepayment Offers and select, at its sole discretion,
the smallest of the Offered Discounts specified by the relevant responding Term
Loan Lenders in the Solicited Discounted Prepayment Offers that the Borrower is
willing to accept (the “Acceptable Discount”), if any. If the Borrower elects to
accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third Business Day after the date of receipt by the Borrower
from the Administrative Agent of a copy of all Solicited Discounted Prepayment
Offers pursuant to the first sentence of this clause (2) (the “Acceptance
Date”), the Borrower shall submit an Acceptance and Prepayment Notice to the
Administrative Agent setting forth the Acceptable Discount. If the
Administrative Agent shall fail to receive an Acceptance and Prepayment Notice
from the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 

(3)           Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Administrative Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Administrative Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Administrative Agent made
in its reasonable discretion) the aggregate Outstanding Amount and the Tranches
of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower
at the Acceptable Discount in accordance with this subsection 3.4(j)(iv). If the
Borrower elects to accept any Acceptable Discount, then the Parent agrees to
accept all Solicited Discounted Prepayment Offers received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer to accept prepayment at an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required proration pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Borrower will prepay
outstanding Term Loans pursuant to this paragraph (3) to each Qualifying Lender
in the aggregate Outstanding Amount and of the Tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the Outstanding Amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Administrative Agent shall
promptly notify (w) the Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Term Loan Lender of the Discounted
Prepayment Effective Date, the Acceptable Discount, and the Acceptable
Prepayment Amount of all Term Loans and the Tranches to be prepaid at the
Applicable Discount on such date, (y) each Qualifying Lender of the aggregate
Outstanding Amount and the Tranches of such Lender to be prepaid at the
Acceptable Discount on such date, and (z) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Administrative Agent of the amounts stated in the foregoing notices to the
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to such Borrower
shall be due and payable by such Borrower on the Discounted Prepayment Effective
Date in accordance with paragraph (vi) below (subject to paragraph (x) below).

 

-129-

 

 



(v)           Expenses. In connection with any Discounted Term Loan Prepayment,
the Borrower and the Lenders acknowledge and agree that the Administrative Agent
may require as a condition to any Discounted Term Loan Prepayment, the payment
of customary fees and expenses from the Borrower in connection therewith.

 

(vi)          Payment. If any Term Loan is prepaid in accordance with paragraphs
(ii) through (iv) above, the Borrower shall prepay such Term Loans on the
Discounted Prepayment Effective Date. The Borrower shall make such prepayment to
the Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in the applicable currency and in immediately
available funds not later than 11:00 A.M. (New York time) on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the Term Loans on a pro rata basis. The Term
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this subsection 3.4(j) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable.
The aggregate Outstanding Amount of the Tranches of the Term Loans outstanding
shall be deemed reduced by the full par value of the aggregate Outstanding
Amount of the Tranches of Term Loans prepaid on the Discounted Prepayment
Effective Date in any Discounted Term Loan Prepayment. The Lenders hereby agree
that, in connection with a prepayment of Term Loans pursuant to this subsection
3.4(j) and notwithstanding anything to the contrary contained in this Agreement,
(i) interest in respect of the Term Loans may be made on a non-pro rata basis
among the Lenders holding such Loans to reflect the payment of accrued interest
to certain Lenders as provided in this subsection 3.4(j)(vi) and (ii) all
subsequent prepayments and repayments of the Term Loans (except as otherwise
contemplated by this Agreement) shall be made on a pro rata basis among the
respective Lenders based upon the then outstanding principal amounts of the Term
Loans then held by the respective Lenders after giving effect to any prepayment
pursuant to this subsection 3.4(j) as if made at par. It is also understood and
agreed that prepayments pursuant to this subsection 3.4(j) shall not be subject
to subsection 3.4(a), or, for the avoidance of doubt, subsection 10.7(a) or the
pro rata allocation requirements of subsection 3.8(a).

 

-130-

 

 



(vii)         Other Procedures. To the extent not expressly provided for herein,
each Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this subsection 3.4(j), established by the
Administrative Agent acting in its reasonable discretion and as reasonably
agreed by the Borrower.

 

(viii)        Notice. Notwithstanding anything in any Loan Document to the
contrary, for purposes of this subsection 3.4(j), each notice or other
communication required to be delivered or otherwise provided to the
Administrative Agent (or its delegate) shall be deemed to have been given upon
the Administrative Agent’s (or its delegate’s) actual receipt during normal
business hours of such notice or communication; provided that any notice or
communication actually received outside of normal business hours shall be deemed
to have been given as of the opening of business on the next Business Day.

 

(ix)          Actions of Administrative Agent. Each of the Borrower and the
Lenders acknowledges and agrees that Administrative Agent may perform any and
all of its duties under this subsection 3.4(j) by itself or through any
Affiliate of the Administrative Agent and expressly consents to any such
delegation of duties by the Administrative Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions in this Agreement shall apply to each Affiliate of the Administrative
Agent and its respective activities in connection with any Discounted Term Loan
Prepayment provided for in this subsection 3.4(j) as well as to activities of
the Administrative Agent in connection with any Discounted Term Loan Prepayment
provided for in this subsection 3.4(j).

 

-131-

 

 



(x)           Revocation. The Borrower shall have the right, by written notice
to the Administrative Agent, to revoke in full (but not in part) its offer to
make a Discounted Term Loan Prepayment and rescind the applicable Specified
Discount Prepayment Notice, Discount Range Prepayment Notice or Solicited
Discounted Prepayment Notice therefor at its discretion at any time on or prior
to the applicable Specified Discount Prepayment Response Date (and if such offer
is so revoked, any failure by such Borrower to make any prepayment to a Lender
pursuant to this subsection 3.4(j) shall not constitute a Default or Event of
Default under subsection 8.1(a) or otherwise).

 

(xi)          No Obligation. This subsection 3.4(j) shall not (i) require the
Borrower to undertake any prepayment pursuant to this subsection 3.4(j) or
(ii) limit or restrict the Borrower from making voluntary prepayments of the
Term Loans in accordance with the other provisions of this Agreement.

 

(k)           Notwithstanding anything to the contrary herein, this subsection
3.4 may be amended (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendments) to the extent necessary
to reflect differing amounts payable, and priorities of payments, to Lenders
participating in any new classes or tranches of Term Loans added pursuant to
subsections 2.5, 2.9 and 2.11, as applicable, or pursuant to any other credit or
letter of credit facility added pursuant to subsection 2.9 or 10.1(e).

 

3.5           Administrative Agent’s Fee; Other Fees.

 

(a)           The Borrower agrees to pay, or cause to be paid, to the
Administrative Agent and the Other Representatives any fees in the amounts and
on the dates previously agreed to in writing by the Borrower, the Other
Representatives and the Administrative Agent in connection with this Agreement.

 

(b)           The Borrower agrees to pay, or cause to be paid, to the
Administrative Agent, for the account of each Revolving Lender, a commitment fee
for the period from and including the first day of the applicable Revolving
Commitment Period to the applicable Maturity Date, computed at the Applicable
Commitment Fee Percentage on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on the last Business Day of each March, June, September and
December, and on the applicable Maturity Date, or such earlier date as the
Revolving Commitments shall terminate as provided herein, commencing
on September 30, 2014.

 

-132-

 

 



3.6           Computation of Interest and Fees.

 

(a)           Interest (other than interest based on the Prime Rate or based on
the LIBOR Rate for Eurocurrency Loans denominated in Pounds Sterling, Australian
Dollars or Canadian Dollars) shall be calculated on the basis of a 360-day year
for the actual days elapsed; and commitment fees and any other fees and interest
based on the Prime Rate or based on the Adjusted LIBOR Rate for Eurocurrency
Loans denominated in Pounds Sterling, Australian Dollars or Canadian Dollars
shall be calculated on the basis of a 365-day year (or 366-day year, as the case
may be) for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the affected Lenders of each determination
of an Adjusted LIBOR Rate. Any change in the interest rate on a Loan resulting
from a change in the ABR or the Statutory Reserve Rate shall become effective as
of the opening of business on the day on which such change becomes effective.
The Administrative Agent shall as soon as practicable notify the Borrower and
the affected Lenders of the effective date and the amount of each such change in
interest rate.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing in reasonable detail
the calculations used by the Administrative Agent in determining any interest
rate pursuant to subsection 3.1, excluding any Adjusted LIBOR Rate which is
based upon the Reuters Monitor Money Rates Services page and any ABR Loan which
is based upon the Prime Rate.

 

3.7           Inability to Determine Interest Rate. (a) If prior to the
commencement of any Interest Period for a borrowing of a Eurocurrency Loan:

 

(i)            the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate or the LIBOR Rate, as applicable
(including because the LIBO Screen Rate, EURIBOR Screen Rate, AUD Screen Rate or
CDOR Screen Rate is not available or published on a current basis), for the
applicable currency and such Interest Period; or

 

(ii)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for the applicable
currency and such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such borrowing for the applicable currency and such Interest
Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any requests for the conversion of any borrowing of Loans to, or continuation of
any Loans as, a Eurocurrency Loan in the relevant currency shall be ineffective,
(B) if any notice of borrowing requests a borrowing of Eurocurrency Loans in
Dollars, such borrowing shall be made as a borrowing of ABR Loans and (C) any
notice of borrowing requesting a borrowing of Eurocurrency Loans in a Designated
Foreign Currency shall be ineffective; provided that if the circumstances giving
rise to such notice affect only one Type of Loans, then the other Type of Loans
shall be permitted.

 

-133-

 

 



(b)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(i) have not arisen but either (w) the supervisor for the administrator of
the LIBO Screen Rate has made a public statement that the administrator of the
LIBO Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBOR Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable; provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 10.1, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders of each class stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 3.15(b), only to the extent the LIBO Screen
Rate for the applicable currency and such Interest Period is not available or
published at such time on a current basis), (x) any requests for the conversion
of any borrowing of Loans to, or continuation of any Loans as, a Eurocurrency
Loans shall be ineffective and (y) if any notice of borrowing requests a
borrowing of Eurocurrency Loans in Dollars, such borrowing shall be made as a
borrowing of ABR Loans.

 

-134-

 

 



3.8          Pro Rata Treatment and Payments.

 

(a)           Except as expressly otherwise provided herein, each borrowing of
Revolving Loans (other than Swing Line Loans) by the Borrower from the Lenders
hereunder shall be made, each payment (except as provided in subsection 3.14) by
the Borrower on account of any commitment fee in respect of the Revolving
Commitments hereunder and any reduction (except as provided in subsections 2.5,
2.9, 2.11, 3.13(d) or 10.1(g)) of the Revolving Commitments of the Lenders shall
be allocated by the Administrative Agent, pro rata according to the respective
Revolving Commitment Percentages of the Lenders (other than payments in respect
of any difference in the Applicable Commitment Fee Percentages in respect of any
Tranche); provided that at the request of the Borrower, in lieu of such
application on a pro rata basis among all Revolving Commitments, such reduction
may be applied to any Revolving Commitments so long as the Maturity Date of such
Revolving Commitments precedes the Maturity Date of each other Tranche of
Revolving Commitments then outstanding or, in the event more than one Tranche of
Revolving Commitments shall have an identical Maturity Date that precedes the
Maturity Date of each other Tranche of Revolving Commitments then outstanding,
to such Tranches on a pro rata basis. Each payment (including each prepayment,
but excluding payments made pursuant to subsection 2.5, 2.9, 2.10, 2.11, 3.4(i),
3.9, 3.10, 3.11, 3.12, 3.13(d), 3.14, 10.1(g) or 10.6) by the Borrower on
account of principal of and interest on any Tranche of Loans (other than
(v) payments in respect of any difference in the Applicable Margin, Adjusted
LIBOR Rate or ABR in respect of any Tranche, (w) any payment pursuant to
subsection 3.4(b), (c) or (d), to the extent declined by any Lender as provided
in subsection 3.4(f), (x) any payments pursuant to subsection 3.4(j), which
shall be allocated as set forth in subsection 3.4(j); (y) any prepayments
pursuant to subsection 10.6(h) and (z) any payment accompanying a termination of
Revolving Commitments pursuant to the provisos to the first sentence of this
subsection 3.8(a) which shall be applied to the Revolving Loans outstanding
under the Tranches under which Revolving Commitments are being terminated) shall
be allocated by the Administrative Agent pro rata according to the respective
outstanding principal amounts of such Loans of such Tranche then held by the
respective Lenders; provided that a Lender may, at its option, and if agreed by
the Borrower, exchange such Lender’s portion of a Term Loan to be prepaid for
Rollover Indebtedness, in lieu of such Lender’s pro rata portion of such
prepayment, pursuant to the last sentence of subsection 3.4(e). All payments
(including prepayments) to be made by the Borrower hereunder, whether on account
of principal, interest, fees, Reimbursement Obligations or otherwise, shall be
made without set-off or counterclaim and shall be made on or prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 2:00 P.M., New York City
time), on the due date thereof to the Administrative Agent for the account of
the Lenders holding the relevant Loans, the L/C Participants, the Administrative
Agent, or the Other Representatives, as the case may be, at the Administrative
Agent’s office specified in subsection 10.2, and shall be made in Dollars or, in
the case of Loans outstanding in any Designated Foreign Currency and L/C
Obligations in any Designated Foreign Currency, such Designated Foreign Currency
and, whether in Dollars or any Designated Foreign Currency, in immediately
available funds. Any pro rata calculations required to be made pursuant to this
subsection 3.8(a) in respect to any Revolving Loan denominated in a Designated
Foreign Currency shall be made on a Dollar Equivalent basis. Payments received
by the Administrative Agent after such time shall be deemed to have been
received on the next Business Day. The Administrative Agent shall distribute
such payments to such Lenders, L/C Participants or Other Representatives, as the
case may be, if any such payment is received prior to 2:00 P.M., New York City
time, on a Business Day, in like funds as received prior to the end of such
Business Day, and otherwise the Administrative Agent shall distribute such
payment to such Lenders on the next succeeding Business Day. If any payment
hereunder (other than payments on the Eurocurrency Loans) becomes due and
payable on a day other than a Business Day, the maturity of such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension. If any payment on a Eurocurrency Loan becomes due and
payable on a day other than a Business Day, the maturity of such payment shall
be extended to the next succeeding Business Day (and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension) unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. This subsection 3.8(a) may be
amended in accordance with subsection 10.1(d) to the extent necessary to reflect
differing amounts payable, and priorities of payments, to Lenders participating
in any new Tranches added pursuant to subsections 2.5, 2.9 and 2.11, as
applicable.

 

-135-

 

 



(b)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to such
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower in respect of
such borrowing a corresponding amount. If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon at a rate equal to (i) for amounts denominated in Dollars, the
daily average Federal Funds Effective Rate, and (ii) for amounts denominated in
a Designated Foreign Currency, the rate customary in such Designated Foreign
Currency for settlement of similar interbank obligations, for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this subsection 3.8(b) shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, (x) the Administrative Agent shall notify the Borrower
of the failure of such Lender to make such amount available to the
Administrative Agent and the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder on demand, from the Borrower and (y) then the Borrower may,
without waiving or limiting any rights or remedies it may have against such
Lender hereunder or under applicable law or otherwise, borrow a like amount on
an unsecured basis from any commercial bank for a period ending on the date upon
which such Lender does in fact make such borrowing available.

 

3.9           Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof occurring after the Second Restatement Effective Date shall
make it unlawful for any Lender to make or maintain any Eurocurrency Loans as
contemplated by this Agreement (“Affected Loans”), (a) such Lender shall
promptly give written notice of such circumstances to the Borrower and the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan to
an Affected Loan shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain such Affected Loans,
such Lender shall then have a commitment only to make an ABR Loan (or a Swing
Line Loan denominated in Dollars) when an Affected Loan is requested and
(c) such Lender’s Loans then outstanding as Affected Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Revolving Loans or within such
earlier period as required by law and (d) such Lender’s Loans then outstanding
as Affected Loans, if any, not otherwise permitted to be converted to ABR Loans
by subsection 3.2 (whether because such Loans are denominated in a Designated
Foreign Currency or otherwise) shall, at the option of the Borrower (i) be
prepaid with accrued interest thereon on the last day of the then current
Interest Period with respect thereto (or such earlier date as may be required by
any such Requirement of Law) or (ii) bear interest at an alternate rate
reasonably determined by the Administrative Agent to adequately reflect such
Lender’s cost of funding such Loans. If any such conversion of an Affected Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to subsection 3.12.

 

-136-

 

 



3.10         Requirements of Law.

 

(a)            If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof applicable to any Lender, or
compliance by any Lender or Issuing Bank with any request or directive (whether
or not having the force of law) from any central bank or other Governmental
Authority, in each case made subsequent to the Second Restatement Effective Date
(or, if later, the date on which such Lender becomes a Lender or such Issuing
Bank becomes an Issuing Bank):

 

(i)             shall subject such Lender or Issuing Bank to any Tax of any kind
whatsoever with respect to any Eurocurrency Loan or Letter of Credit made or
maintained or, in the case of Letters of Credit, participated in, by it or any
Letter of Credit issued by it as applicable or its obligation to make or
maintain Eurocurrency Loans or issue or participate in any Letters of Credit,
except for (x) Indemnified Taxes, (y) Taxes described in clauses (b) through (d)
of the definition of Excluded Taxes and (z) Connection Income Taxes);

 

(ii)            shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the LIBOR
Rate hereunder; or

 

-137-

 

 



(iii)         shall impose on such Lender or Issuing Bank any other condition
(excluding any Tax of any kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or participating in Letters of
Credit or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, upon notice to the Borrower from such Lender or Issuing Bank,
through the Administrative Agent, in accordance herewith, the Borrower shall
promptly pay such Lender or Issuing Bank, upon its demand, any additional
amounts necessary to compensate such Lender or Issuing Bank for such increased
cost or reduced amount receivable with respect to such Eurocurrency Loans or
Letters of Credit, provided that, in any such case, the Borrower may elect to
convert the Eurocurrency Loans made by such Lender hereunder to ABR Loans by
giving the Administrative Agent at least one Business Day’s notice (or such
shorter period as may be agreed by the Administrative Agent in its reasonable
discretion) of such election, in which case the Borrower shall promptly pay to
such Lender, upon demand, without duplication, amounts theretofore required to
be paid to such Lender pursuant to this subsection 3.10(a) and such amounts, if
any, as may be required pursuant to subsection 3.12. If any Lender or Issuing
Bank becomes entitled to claim any additional amounts pursuant to this
subsection, it shall provide prompt notice thereof to the Borrower, through the
Administrative Agent, certifying (x) that one of the events described in this
paragraph (a) has occurred and describing in reasonable detail the nature of
such event, (y) as to the increased cost or reduced amount resulting from such
event and (z) as to the additional amount demanded by such Lender or Issuing
Bank and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender or Issuing Bank, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this subsection 3.10(a), the
Borrower shall not be required to compensate a Lender pursuant to this
subsection 3.10(a) (i) for any amounts incurred more than six months prior to
the date that such Lender notifies the Borrower of such Lender’s intention to
claim compensation therefor or (ii) for any amounts, if such Lender is applying
this provision to the Borrower in a manner that is inconsistent with its
application of “increased cost” or other similar provisions under other
syndicated credit agreements to similarly situated borrowers. This subsection
3.10 shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

(b)           If any Lender or Issuing Bank shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity or in the interpretation or application thereof or compliance by
such Lender or Issuing Bank or any corporation controlling such Lender or
Issuing Bank with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) from any Governmental
Authority, in each case, made subsequent to the Second Restatement Effective
Date, does or shall have the effect of reducing the rate of return on such
Lender’s, Issuing Bank’s or such corporation’s capital as a consequence of such
Lender’s, Issuing Bank’s obligations or hereunder or in respect of any Letter of
Credit to a level below that which such Lender, Issuing Bank or such corporation
could have achieved but for such change or compliance (taking into consideration
such Lender’s, Issuing Bank’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender or Issuing Bank to be
material, then from time to time, within ten Business Days after submission by
such Lender or Issuing Bank to the Borrower (with a copy to the Administrative
Agent) of a written request therefor certifying (x) that one of the events
described in this paragraph (b) has occurred and describing in reasonable detail
the nature of such event, (y) as to the reduction of the rate of return on
capital resulting from such event and (z) as to the additional amount or amounts
demanded by such Lender, Issuing Bank or corporation and a reasonably detailed
explanation of the calculation thereof, the Borrower shall pay to such Lender or
Issuing Bank such additional amount or amounts as will compensate such Lender,
Issuing Bank or corporation for such reduction. Such a certificate as to any
additional amounts payable pursuant to this subsection submitted by such Lender
or Issuing Bank, through the Administrative Agent, to the Borrower shall be
conclusive in the absence of manifest error. Notwithstanding anything to the
contrary in this subsection 3.10(b), the Borrower shall not be required to
compensate a Lender pursuant to this subsection 3.10(b) (i) for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor or (ii) for
any amounts, if such Lender is applying this provision to the Borrower in a
manner that is inconsistent with its application of “increased cost” or other
similar provisions under other syndicated credit agreements to similarly
situated borrowers. This subsection 3.10 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

-138-

 

 



(c)           Notwithstanding anything herein to the contrary, the Dodd Frank
Wall Street Reform and Consumer Protection Act, and all requests, rules,
regulations, guidelines and directives promulgated thereunder or issued in
connection therewith, and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, in each case shall
be deemed to have been enacted, adopted or issued, as applicable, subsequent to
the Second Restatement Effective Date for all purposes herein.

 

3.11        Taxes.

 

(a)           For purposes of this section 3.11, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

 

(b)           All payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires any Withholding Agent to deduct or withhold any Tax with respect to any
such payment, then the applicable Withholding Agent shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after all such
deductions or withholdings been made (including such deductions and withholdings
applicable to additional sums payable under this section 3.11) the applicable
Lender (or, in the case of payments made to the Administrative Agent for its own
account, the Administrative Agent) receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

-139-

 

 



(c)           Each Loan Party shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)           The Borrower shall indemnify each Recipient within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this section 3.11) payable or paid by such Recipient, or required to be
withheld or deducted with respect to a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)           As soon as practicable after any payment of Taxes by any Loan
Party to a Governmental Authority pursuant to this Section 3.11, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of payment reasonably
satisfactory to the Administrative Agent.

 

(f)            (i) Any Lender that is entitled to an exemption from or reduction
of withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

(ii)           Without limiting the generality of the foregoing,

 

(A)          each Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement, and from time to time thereafter as reasonably
requested by the Borrower or the Administrative Agent, provide each of the
Administrative Agent and the Borrower with two duly executed original copies of
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

-140-

 

 



(B)           each Lender that is not a U.S. Person (a “Foreign Lender”) shall,
to the extent it is legally eligible to do so, on or prior to the date on which
such Lender becomes a Lender under this Agreement, and from time to time
thereafter as reasonably requested by the Borrower or the Administrative Agent,
provide each of the Administrative Agent and the Borrower with whichever of the
following is applicable:

 

(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United Sates is a party (x) with respect to
payments of interest under any Loan Document, two duly executed original copies
of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, two duly executed original copies
of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)            two duly executed original copies of Internal Revenue Service
Form W-8ECI;

 

(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) or Section 871(h) of the
Code (x) a certificate substantially in the form of Exhibit F-1 hereto to the
effect that such Foreign Lender is not a (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and that no
payments under any Loan Document are effectively connected with the Foreign
Lender’s conduct of a U.S. trade or business (a “U.S. Tax Compliance
Certificate”) and (y) two duly executed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable; or

 

(4)            to the extent that the Foreign Lender is not the beneficial owner
(for example, where the Foreign Lender is a partnership or a participating
Lender), two duly executed original copies of Internal Revenue Service Form
W-8IMY, accompanied by Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, Internal Revenue Service Form W-9 and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership (and not a participating Lender) and one
or more direct or indirect partner of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
such direct and indirect partner(s).

 

-141-

 

 



(C)           any Foreign Lender shall, to the extent it is legally eligible to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for the
purposes of this subsection (D), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
documentation or promptly notify the Borrower and the Administrative Agent in
writing of its legal ineligibility to do so.

 

Notwithstanding anything to the contrary in this section 3.11(g), no Lender
shall be required to deliver any documentation pursuant to this section 3.11(g)
that such Lender is not legally eligible to deliver.

 

Each Lender hereby authorizes the Administrative Agent to deliver to the
Borrower and to any successor Administrative Agent any documentation provided to
the Administrative Agent by such Lender pursuant to this section 3.11(g).

 

-142-

 



 

(g)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has received an
indemnification payment pursuant to this section 3.11 (including by the payment
of additional amounts pursuant to this section 3.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this section 3.11 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person. No party shall have any obligation
to pursue, or any right to assert, any refund of Indemnified Taxes that may be
paid by another party.

 

(h)           Each party’s obligations under this section 3.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

3.12         [Reserved].

 

3.13         Certain Rules Relating to the Payment of Additional Amounts.

 

(a)            Upon the request, and at the expense, of the Borrower, each
Agent, Lender and Issuing Bank to which the Borrower is required to pay any
additional amount pursuant to subsection 3.10 or 3.11, and any Participant in
respect of whose participation such payment is required, shall reasonably afford
the Borrower the opportunity to contest, and reasonably cooperate with the
Borrower in contesting, the imposition of any Indemnified Taxes giving rise to
such payment; provided that (i) such Agent, Lender or Issuing Bank shall not be
required to afford the Borrower the opportunity to so contest unless the
Borrower shall have confirmed in writing to such Agent, Lender or Issuing Bank
its obligation to pay such amounts pursuant to this Agreement and (ii) the
Borrower shall reimburse such Agent, Lender or Issuing Bank for its reasonable
attorneys’ and accountants’ fees and disbursements incurred in so cooperating
with the Borrower in contesting the imposition of such Indemnified Taxes;
provided, however, that notwithstanding the foregoing no Agent, Lender or
Issuing Bank shall be required to afford the Borrower the opportunity to
contest, or cooperate with the Borrower in contesting, the imposition of any
Indemnified Taxes, if such Agent, Lender or Issuing Bank in its sole discretion
in good faith determines that to do so would have an adverse effect on it.

 



 -143- 

 

 

(b)           If a Lender or Issuing Bank changes its applicable lending office
(other than (i) pursuant to paragraph (c) below or (ii) after an Event of
Default under subsection 8.1(a) or (f) has occurred and is continuing) and the
effect of such change, as of the date of such change, would be to cause the
Borrower to become obligated to pay any additional amount under subsection 3.10
or 3.11, other than any additional amount under subsection 3.11 for any Foreign
Subsidiary Borrower, the Borrower shall not be obligated to pay such additional
amount.

 

(c)           If a condition or an event occurs which would, or would upon the
passage of time or giving of notice, result in the payment of any additional
amount to any Lender or Issuing Bank by the Borrower pursuant to subsection 3.10
or 3.11, such Lender or Issuing Bank shall promptly after becoming aware of such
event or condition notify the Borrower and the Administrative Agent and shall
take such steps as may reasonably be available to it to mitigate the effects of
such condition or event (which shall include efforts to rebook the Loans held by
such Lender at another lending office, or through another branch or an
affiliate, of such Lender); provided that such Lender or Issuing Bank shall not
be required to take any step that, in its reasonable judgment, would be
materially disadvantageous to its business or operations or would require it to
incur additional costs (unless the Borrower agrees to reimburse such Lender or
Issuing Bank for the reasonable incremental out-of-pocket costs thereof).

 

(d)           If the Borrower shall become obligated to pay additional amounts
pursuant to subsection 3.10 or 3.11 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for such payments under
subsection 3.10 or 3.11, the Borrower shall have the right, for so long as such
obligation remains, (i) with the assistance of the Administrative Agent, to seek
one or more substitute Lenders reasonably satisfactory to the Administrative
Agent and the Borrower to purchase the affected Loan, in whole or in part, at an
aggregate price no less than such Loan’s principal amount plus accrued interest,
and assume the affected obligations under this Agreement, or (ii) so long as no
Default or Event of Default then exists or will exist immediately after giving
effect to the respective prepayment, upon at least four Business Days’
irrevocable notice to the Administrative Agent, to prepay the affected Loan, in
whole or in part, subject to subsection 3.12, without premium or penalty. In the
case of the substitution of a Lender, the Borrower, the Administrative Agent,
the affected Lender, and any substitute Lender shall execute and deliver an
appropriately completed Assignment and Acceptance pursuant to subsection 10.6(b)
to effect the assignment of rights to, and the assumption of obligations by, the
substitute Lender; provided that any fees required to be paid by
subsection 10.6(b) in connection with such assignment shall be paid by the
Borrower or the substitute Lender. In the case of a prepayment of an affected
Loan, the amount specified in the notice shall be due and payable on the date
specified therein, together with any accrued interest to such date on the amount
prepaid. In the case of each of the substitution of a Lender and of the
prepayment of an affected Loan, the Borrower shall first pay the affected Lender
any additional amounts owing under subsections 3.10 and 3.11 (as well as any
commitment fees and other amounts then due and owing to such Lender, including
any amounts under this subsection 3.13) prior to such substitution or
prepayment. In the case of the substitution of a Lender, if the Lender being
replaced does not execute and deliver to the Administrative Agent a duly
completed Assignment and Acceptance and/or any other documentation necessary to
reflect such replacement by the later of (a) the date on which the assignee
Lender executes and delivers such Assignment and Acceptance and/or such other
documentation and (b) the date as of which all obligations of the Borrower owing
to such replaced Lender relating to the Loans so assigned shall be paid in full
by the assignee Lender to such Lender being replaced, then the Lender being
replaced shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Lender.

 



 -144- 

 

 

(e)           The obligations of any Agent, Lender, Issuing Bank or Participant
under this subsection 3.13 shall survive the termination of this Agreement and
the payment of the Loans and all amounts payable hereunder.

 

3.14         Defaulting Lenders. Notwithstanding anything contained in this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

 

(a)           no commitment fee shall accrue for the account of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender (except to the extent
it is payable to an Issuing Bank pursuant to clause (d)(v) below);

 

(b)           in determining the Required Lenders or Required Revolving Lenders,
any Lender that at the time is a Defaulting Lender (and the Loans and/or
Revolving Commitment of such Defaulting Lender) shall be excluded and
disregarded;

 

(c)           the Borrower shall have the right, at its sole expense and effort
(i) to seek one or more Persons reasonably satisfactory to the Administrative
Agent and the Borrower to each become a substitute Revolving Lender and assume
all or part of the Commitment of any Defaulting Lender and the Borrower, the
Administrative Agent and any such substitute Revolving Lender shall execute and
deliver, and such Defaulting Lender shall thereupon be deemed to have executed
and delivered, an appropriately completed Assignment and Acceptance to effect
such substitution or (ii) so long as no Event of Default under subsection 8.1(a)
or 8.1(f) then exists or will exist immediately after giving effect to the
respective prepayment, upon notice to the Administrative Agent, to prepay the
Loans and, at the Borrower’s option, terminate the Commitments of such
Defaulting Lender, in whole or in part, without premium or penalty;

 



 -145- 

 

 

(d)           if any Swing Line Exposure exists or any L/C Obligations exist at
the time a Revolving Lender becomes a Defaulting Lender then:

 

(i)            all or any part of such Swing Line Exposure and L/C Obligations
shall be re-allocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Commitment Percentages but only to the extent the sum of
all Non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swing Line Exposure and L/C Obligations does not exceed the total of all
Non-Defaulting Lenders’ Revolving Commitments;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swing Line Exposure and (y) second, cash collateralize such Defaulting
Lender’s L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) on terms reasonably satisfactory to the applicable
Issuing Banks for so long as such L/C Obligations are outstanding;

 

(iii)          if any portion of such Defaulting Lender’s L/C Obligations is
cash collateralized pursuant to clause (ii) above, the Borrower shall not be
required to pay the L/C Facing Fee for participation with respect to such
portion of such Defaulting Lender’s L/C Obligations so long as it is cash
collateralized;

 

(iv)          if any portion of such Defaulting Lender’s L/C Obligations is
reallocated to the Non-Defaulting Lenders pursuant to clause (i) above, then the
letter of credit commission with respect to such portion shall be allocated
among the Non-Defaulting Lenders in accordance with their Revolving Commitment
Percentages; or

 

(v)           if any portion of such Defaulting Lender’s L/C Obligations is
neither cash collateralized nor reallocated pursuant to this subsection 3.14(d),
then, without prejudice to any rights or remedies of any Issuing Bank or any
Revolving Lender hereunder, the commitment fee that otherwise would have been
payable to such Defaulting Lender (with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such L/C Obligations) and
the letter of credit commission payable with respect to such Defaulting Lender’s
L/C Obligations shall be payable to the applicable Issuing Bank until such L/C
Obligations are cash collateralized and/or reallocated;

 

(e)            so long as any Lender is a Defaulting Lender, the Swing Line
Lender shall not be required to fund any Swing Line Loan and the Issuing Banks
shall not be required to issue, amend, extend or increase any Letter of Credit,
unless they are respectively satisfied that the related exposure will be 100%
covered by the Revolving Commitments of the Non-Defaulting Lenders and/or cash
collateralized on terms reasonably satisfactory to the Issuing Bank, and
participations in any such newly issued or increased Letter of Credit or newly
made Swing Line Loan shall be allocated among Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (and
Defaulting Lenders shall not participate therein);

 



 -146- 

 

 

(f)            any amount payable to such Defaulting Lender hereunder (whether
on account of principal, interest, fees or otherwise and including any amount
that would otherwise be payable to such Defaulting Lender pursuant to subsection
10.7) may, in lieu of being distributed to such Defaulting Lender, be retained
by the Administrative Agent in a segregated non-interest bearing account and,
subject to any applicable Requirements of Law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Banks or Swing Line Lender hereunder, (iii)
third, to the funding of any Loan or the funding or cash collateralization of
any participation in any Swing Line Loan or Letter of Credit in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Loans or Reimbursement
Obligations in respect of L/C Disbursements in respect of which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in subsection 6.2 are satisfied, such payment shall be
applied solely to prepay the Loans of, and Reimbursement Obligations owed to,
all Non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or Reimbursement Obligations owed to, any Defaulting Lender; and

 

(g)           In the event that the Administrative Agent, the Borrower, each
applicable Issuing Bank or the Swing Line Lender, as the case may be, each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Swing Line Exposure and L/C
Obligations of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Commitment Percentage. The rights and remedies against a Defaulting
Lender under this subsection 3.14 are in addition to other rights and remedies
that the Borrower, the Administrative Agent, the Issuing Bank, the Swing Line
Lender and the Non-Defaulting Lenders may have against such Defaulting Lender.
The arrangements permitted or required by this subsection 3.14 shall be
permitted under this Agreement, notwithstanding any limitation on Liens or the
pro rata sharing provisions or otherwise.

 



 -147- 

 

 

SECTION 4    REPRESENTATIONS AND WARRANTIES. To induce the Administrative Agent
and each Lender to make the Extensions of Credit requested to be made by it on
the Second Restatement Effective Date and on each Borrowing Date thereafter, the
Borrower hereby represents and warrants, on the Second Restatement Effective
Date, after giving effect to the Transactions, and on each Borrowing Date
thereafter, to the Administrative Agent and each Lender that:

 

4.1           Financial Condition. The audited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as of December 31, 2017 and
December 31, 2018 and the consolidated statements of income, shareholders’
equity and cash flows of for the fiscal years ended December 31, 2017 and
December 31, 2018, reported on by and accompanied by unqualified reports from
Deloitte & Touche LLP, present fairly, in all material respects, the
consolidated financial condition as at such date, and the consolidated results
of operations and consolidated cash flows for the respective fiscal years then
ended, of the Borrower and its consolidated Subsidiaries. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby (except as approved by a Responsible Officer of the Borrower,
and disclosed in any such schedules and notes, and subject to the omission of
footnotes from such unaudited financial statements).

 

4.2           No Change; Solvent. Since September 30, 2019, there has not been
any event, change, circumstance or development which, individually or in the
aggregate, has had or would reasonably be expected to have, a Material Adverse
Effect (after giving effect to (i) the consummation of the Transactions,
(ii) the making of the Extensions of Credit to be made on the Second Restatement
Effective Date and the application of the proceeds thereof as contemplated
hereby, and (iii) the payment of actual or estimated fees, expenses, financing
costs and tax payments related to the Transactions contemplated hereby). As of
the Second Restatement Effective Date, after giving effect to the consummation
of the Transactions occurring on the Second Restatement Effective Date, the
Borrower is Solvent.

 

4.3           Corporate Existence; Compliance with Law. Each of the Loan Parties
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation except (other than with
respect to the Borrower), to the extent that the failure to be organized,
existing and in good standing would not reasonably be expected to have a
Material Adverse Effect, (b) has the corporate or other organizational power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, except to the extent that the failure to have such legal
right would not be reasonably expected to have a Material Adverse Effect, (c) is
duly qualified as a foreign corporation or a limited liability company and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing would not be reasonably expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law,
except to the extent that the failure to comply therewith would not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

 



 -148- 

 

 

4.4           Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate or other organizational power and authority, and the
legal right, to make, deliver and perform the Loan Documents to which it is a
party and, in the case of the Borrower, to obtain Extensions of Credit
hereunder, and each such Loan Party has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the Extensions of Credit to it, if any, on the terms and conditions of
this Agreement and any Notes. No consent or authorization of, filing with,
notice to or other similar act by or in respect of, any Governmental Authority
or any other Person is required to be obtained or made by or on behalf of any
Loan Party in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which it is a party or, in the case of
the Borrower, with the Extensions of Credit to it, if any, hereunder, except for
(a) consents, authorizations, notices and filings described in Schedule 4.4, all
of which have been obtained or made prior to or on the Second Restatement
Effective Date, (b) filings to perfect the Liens created by the Security
Documents, (c) filings pursuant to the Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq.), in respect of Accounts of the Borrower and
its Restricted Subsidiaries the Obligor in respect of which is the United States
of America or any department, agency or instrumentality thereof and (d)
consents, authorizations, notices and filings which the failure to obtain or
make would not reasonably be expected to have a Material Adverse Effect. This
Agreement has been duly executed and delivered by the Borrower, and each other
Loan Document to which any Loan Party is a party will be duly executed and
delivered on behalf of such Loan Party. This Agreement constitutes a legal,
valid and binding obligation of the Borrower and each other Loan Document to
which any Loan Party is a party when executed and delivered will constitute a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

4.5           No Legal Bar. The execution, delivery and performance of the Loan
Documents by any of the Loan Parties, the Extensions of Credit hereunder and the
use of the proceeds thereof (a) will not violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that would reasonably
be expected to have a Material Adverse Effect and (b) will not result in, or
require, the creation or imposition of any Lien (other than Permitted Liens) on
any of its properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation.

 

4.6           No Material Litigation. No litigation, investigation or proceeding
by or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any of its
Restricted Subsidiaries or against any of their respective properties or
revenues, (a) except as described on Schedule 4.6, which is so pending or
threatened at any time on or prior to the Second Restatement Effective Date and
relates to any of the Loan Documents or any of the transactions contemplated
hereby or thereby or (b) which would be reasonably expected to have a Material
Adverse Effect.

 



 -149- 

 

 

4.7           No Default. Neither the Borrower, nor any of its Restricted
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that would be reasonably expected to have a Material
Adverse Effect. Since the Second Restatement Effective Date, no Default or Event
of Default has occurred and is continuing.

 

4.8           Ownership of Property; Liens. Each of the Borrower and its
Restricted Subsidiaries has good title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property, except where the failure
to have such title would not reasonably be expected to have a Material Adverse
Effect, and none of such property is subject to any Lien, except for Permitted
Liens.

 

4.9           Intellectual Property. The Borrower and each of its Restricted
Subsidiaries owns, or has the legal right to use, all United States patents,
patent applications, trademarks, trademark applications, trade names,
copyrights, technology, know-how and processes necessary for each of them to
conduct its business substantially as currently conducted (the “Intellectual
Property”) except for those the failure to own or have such legal right to use
would not be reasonably expected to have a Material Adverse Effect.

 

4.10         No Burdensome Restrictions. Neither the Borrower nor any of its
Restricted Subsidiaries is in violation of any Requirement of Law applicable to
the Borrower or any of its Restricted Subsidiaries that would be reasonably
expected to have a Material Adverse Effect.

 

4.11         Taxes. To the knowledge of the Borrower, each of the Borrower and
its Restricted Subsidiaries has filed or caused to be filed all United States
federal income tax returns and all other material tax returns that are required
to be filed by it and has paid (a) all taxes shown to be due and payable on such
returns and (b) all taxes shown to be due and payable on any assessments of
which it has received notice made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, and no tax Lien has been filed, and no claim is being
asserted, with respect to any such tax, fee or other charge (other than, for
purposes of this subsection 4.11, any (i) taxes, fees, other charges or Liens
with respect to which the failure to pay, or the existence thereof, in the
aggregate, would not have a Material Adverse Effect or (ii) taxes, fees or other
charges the amount or validity of which are currently being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
reserves in conformity with GAAP have been provided on the books of Holding, the
Borrower or one or more of its Restricted Subsidiaries, as the case may be).

 



 -150- 

 

 

4.12         Federal Regulations. No part of the proceeds of any Extensions of
Credit will be used for any purpose that violates the provisions of the
Regulations of the Board, including without limitation, Regulation T, Regulation
U or Regulation X of the Board.

 

4.13         ERISA.

 

(a)           During the five year period prior to each date as of which this
representation is made, or deemed made, none of the following events or
conditions, either individually or in the aggregate, has resulted or is
reasonably likely to result in a Material Adverse Effect: (i) a Reportable Event
with respect to a Single Employer Plan; (ii) a failure of a Single Employer Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (iii) any
noncompliance with the applicable provisions of ERISA or the Code with respect
to a Plan (other than a Multiemployer Plan); (iv) a termination of a Single
Employer Plan (other than a standard termination pursuant to Section 4041(b) of
ERISA); (v) a Lien on the property of the Borrower or its Restricted
Subsidiaries in favor of the PBGC or a Plan; (vi) a complete or partial
withdrawal from any Multiemployer Plan by the Borrower or any Commonly
Controlled Entity; (vii) the Reorganization or Insolvency of any Multiemployer
Plan; or (viii) any transaction that resulted or could reasonably be expected to
result in any liability to the Borrower or any Commonly Controlled Entity under
Section 4069 of ERISA or Section 4212(c) of ERISA; provided that the
representation made in clause (vii) of this subsection 4.13(a) with respect to a
Multiemployer Plan is based on knowledge of the Borrower.

 

(b)           With respect to any Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect: (i)
substantial non-compliance with its terms or with the requirements of any
applicable laws, statutes, rules, regulations and orders; (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of the Borrower or its Restricted Subsidiaries
in connection with the termination or partial termination of, or withdrawal
from, any Foreign Plan; (iv) any Lien on the property of the Borrower or its
Restricted Subsidiaries in favor of a Governmental Authority as a result of any
action or inaction regarding a Foreign Plan; (v) for each Foreign Plan that is a
funded or insured plan, failure to be funded or insured on an ongoing basis to
the extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities); (vi) any facts that, to the best knowledge
of the Borrower or any of its Restricted Subsidiaries, exist that would
reasonably be expected to give rise to a dispute that, or any pending or
threatened disputes that, to the best knowledge of the Borrower or any of its
Restricted Subsidiaries, would reasonably be expected to result in a material
liability to the Borrower or any of its Restricted Subsidiaries concerning the
assets of any Foreign Plan (other than individual claims for the payment of
benefits); and (vii) failure to make all contributions in a timely manner to the
extent required by applicable non-U.S. law.

 



 -151- 

 

 

4.14         Collateral. Upon execution and delivery thereof by the parties
thereto, the Guarantee and Collateral Agreement and the Mortgages, if any, will
be effective to create (to the extent described therein) in favor of the
Collateral Agent for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein, except as may
be limited by applicable domestic or foreign bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing. When (a) the actions specified in Schedule 3 to the
Guarantee and Collateral Agreement have been duly taken, (b) all applicable
Instruments, Chattel Paper and Documents (each as described therein) a security
interest in which is perfected by possession have been delivered to, and/or are
in the continued possession of, the Collateral Agent, (c) all Electronic Chattel
Paper and Pledged Stock (as defined in the Guarantee and Collateral Agreement) a
security interest in which is required to be or is perfected by “control” (as
described in the UCC) are under the “control” of the Collateral Agent or the
Administrative Agent, as agent for the Collateral Agent and as directed by the
Collateral Agent and (d) the Mortgages, if any, have been duly recorded, the
security interests granted pursuant thereto shall constitute (to the extent
described therein) a perfected security interest in, all right, title and
interest of each pledgor or mortgagor (as applicable) party thereto in the
Collateral described therein (excluding Commercial Tort Claims, as defined in
the Guarantee and Collateral Agreement, other than such Commercial Tort Claims
set forth on Schedule 7 thereto (if any)) with respect to such pledgor.
Notwithstanding any other provision of this Agreement, capitalized terms that
are used in this subsection 4.14 and not defined in this Agreement are so used
as defined in the applicable Security Document.

 

4.15         Investment Company Act; Other Regulations. The Borrower is not an
“investment company” within the meaning of the Investment Company Act. The
Borrower is not subject to regulation under any federal or state statute or
regulation (other than Regulation X of the Board) which limits its ability to
incur Indebtedness as contemplated hereby.

 

4.16         Subsidiaries. Schedule 4.16 sets forth all the Subsidiaries of the
Borrower at the Second Restatement Effective Date (after giving effect to the
Transactions), the jurisdiction of their organization and the direct or indirect
ownership interest of the Borrower therein.

 

4.17         Purpose of Loans. The proceeds of the Loans shall be used by the
Borrower (a) to finance, in part, the Transactions, (b) to pay certain
transaction fees and expenses related to the Transactions and (c) to finance the
working capital and business requirements of, and for capital expenditures and
for general corporate purposes of, the Borrower and its Subsidiaries.

 



 -152- 

 

 

4.18         Environmental Matters. Other than as disclosed on Schedule 4.18 or
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:

 

(a)           The Borrower and its Restricted Subsidiaries: (i) are, and within
the period of all applicable statutes of limitation have been, in compliance
with all applicable Environmental Laws; (ii) hold all Environmental Permits
(each of which is in full force and effect) required for any of their current
operations or for any property owned, leased, or otherwise operated by any of
them and reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) believe they will be able to
maintain compliance with Environmental Laws, including any reasonably
foreseeable future requirements thereto.

 

(b)           Materials of Environmental Concern have not been transported,
disposed of, emitted, discharged, or otherwise released or threatened to be
released, to or at any real property presently or formerly owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries or at any other
location, that would reasonably be expected to (i) give rise to liability or
other Environmental Costs of the Borrower or any of its Restricted Subsidiaries
under any applicable Environmental Law, or (ii) interfere with the Borrower’s or
any of its Restricted Subsidiaries’ planned or continued operations, or
(iii) impair the fair saleable value of any real property owned by the Borrower
or any of its Restricted Subsidiaries that is part of the Collateral.

 

(c)           There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under any Environmental
Law to which the Borrower or any of its Restricted Subsidiaries is, or to the
knowledge of the Borrower or any of its Restricted Subsidiaries is reasonably
likely to be, named as a party that is pending or, to the knowledge of the
Borrower or any of its Restricted Subsidiaries, threatened.

 

(d)           Neither the Borrower nor any of its Restricted Subsidiaries has
received any written request for information, or been notified that it is a
potentially responsible party, under the United States Federal Comprehensive
Environmental Response, Compensation, and Liability Act or any similar
Environmental Law, or received any other written request for information from
any Governmental Authority with respect to any Materials of Environmental
Concern.

 

(e)           Neither the Borrower nor any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, nor is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum, relating to
compliance with or liability under any Environmental Law.

 



 -153- 

 

 

4.19         No Material Misstatements. The written factual information,
reports, financial statements, exhibits and schedules furnished by or on behalf
of the Borrower to the Administrative Agent, the Other Representatives and the
Lenders in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, taken as a whole, did not contain as of
the Second Restatement Effective Date any material misstatement of fact and did
not omit to state as of the Second Restatement Effective Date any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading in their presentation of
the Borrower and its Restricted Subsidiaries taken as a whole. It is understood
that (a) no representation or warranty is made concerning the forecasts,
estimates, pro forma information, projections and statements as to anticipated
future performance or conditions, and the assumptions on which they were based,
contained in any such information, reports, financial statements, exhibits or
schedules, except that as of the date such forecasts, estimates, pro forma
information, projections and statements were generated, (i) such forecasts,
estimates, pro forma information, projections and statements were based on the
good faith assumptions of the management of the Borrower and (ii) such
assumptions were believed by such management to be reasonable and (b) such
forecasts, estimates, pro forma information and statements, and the assumptions
on which they were based, may or may not prove to be correct.

 

4.20         Labor Matters. There are no strikes pending or, to the knowledge of
the Borrower, reasonably expected to be commenced against the Borrower or any of
its Restricted Subsidiaries that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. The hours worked and
payments made to employees of the Borrower and each of its Restricted
Subsidiaries have not been in violation of any applicable laws, rules or
regulations, except where such violations would not reasonably be expected to
have a Material Adverse Effect.

 

4.21         Insurance. Schedule 4.21 sets forth a complete and correct listing
of all insurance that is (a) maintained by the Borrower and its Restricted
Subsidiaries that are Loan Parties and (b) material to the business and
operations of the Borrower and its Restricted Subsidiaries taken as a whole, in
each case as of the Second Restatement Effective Date, with the amounts insured
(and any deductibles) set forth therein.

 

4.22         Anti-Terrorism. To the extent applicable, each of Holding, the
Borrower and each Restricted Subsidiary is in compliance, in all material
respects, with (i) the PATRIOT Act and, (ii) the Trading with the Enemy Act, as
amended, (iii) any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”) and any other enabling
legislation or executive order relating thereto. Neither Holding, the Borrower,
or any Restricted Subsidiary nor, to the knowledge of the Borrower, any
director, officer or employee of Holding, the Borrower or any Restricted
Subsidiary, is the target of any U.S. sanctions administered by OFAC or a person
on the list of “Specially Designated Nationals and Blocked Persons.” No proceeds
of the Loans or the Letters of Credit will knowingly be used for the purpose of
funding or financing any activities or business of or with any Person that at
the time of such funding or financing is either the target of any U.S. sanctions
administered by OFAC or a person on the list of “Specially Designated Nationals
and Blocked Persons.”

 



 -154- 

 

 

4.23         Anti-Corruption. Except as would not reasonably be expected to have
a Material Adverse Effect, each of Holding, the Borrower, each Restricted
Subsidiary and to the knowledge of the Borrower, their respective officers and
directors, are in compliance with Anti-Corruption Laws. No proceeds of the Loans
or the Letters of Credit will knowingly be used by the Borrower or any
Restricted Subsidiary in violation of any Anti-Corruption Law.

 

SECTION 5    CONDITIONS PRECEDENT.

 

5.1           [Reserved].

 

5.2           Conditions Precedent to Each Extension of Credit. The agreement of
each Lender and Issuing Bank to make any Extension of Credit requested to be
made by it on or after the Second Restatement Effective Date (including each
Swing Line Loan made on or after the Second Restatement Effective Date) is
subject to the satisfaction or waiver of the following conditions precedent:

 

(a)           Notice. With respect to any Loan, the Administrative Agent shall
have received a duly executed notice of borrowing; with respect to the issuance
of any Letter of Credit, the applicable Issuing Bank shall have received a duly
executed Letter of Credit Request.

 

(b)           Representations and Warranties. All representations and warranties
set forth in Section 4 and in the other Loan Documents, shall, except to the
extent that they relate to a particular date, be true and correct in all
material respects on and as of such date as if made on and as of such date.

 

(c)           No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.

 

Each borrowing of Loans by and each Letter of Credit issued on behalf of the
Borrower hereunder shall be deemed to constitute a representation and warranty
by the Borrower as to the matters specified in clause (b) above on the date of
such Extension of Credit.

 

SECTION 6    AFFIRMATIVE COVENANTS. The Borrower hereby agrees that, from and
after the Second Restatement Effective Date and so long as the Revolving
Commitments remain in effect, and thereafter until payment in full of the Loans,
all Reimbursement Obligations and any other amount then due and owing to any
Lender or any Agent hereunder and under any Note and no Letters of Credit shall
be outstanding (unless cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent), the Borrower shall and
(except in the case of delivery of financial information, reports and notices)
shall cause each of the Material Restricted Subsidiaries to:

 



 -155- 

 

 

6.1           Financial Statements. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

 

(a)            as soon as available, but in any event not later than the fifth
Business Day after the 90th day following the end of each fiscal year of the
Borrower ending on or after December 31, 2019 (or such longer period as would be
permitted by the SEC if the Borrower (or, any Parent whose financial statements
satisfy the Borrower’s reporting obligations under this covenant) were then
subject to SEC reporting requirements as a non-accelerated filer), a copy of the
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such year and the related consolidated statements of income,
shareholders’ equity and cash flows for such year, setting forth in each case,
in comparative form the figures for and as of the end of the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit (provided that such report
may contain a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, if such qualification or
exception is related solely to an upcoming Maturity Date hereunder or under the
Senior Notes or other Indebtedness), by Deloitte & Touche LLP or other
independent certified public accountants of nationally recognized standing (it
being agreed that the furnishing of the Borrower’s or any Parent’s annual report
on Form 10-K for such year, as filed with the SEC, will satisfy the Borrower’s
obligation under this subsection 6.1(a) with respect to such year including with
respect to the requirement that such financial statements be reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, so long as the report included in such Form 10 K
does not contain any “going concern” or like qualification or exception (other
than a “going concern” or like qualification or exception with respect to an
upcoming Maturity Date hereunder)), together with a management’s discussion and
analysis of financial information (which need not be prepared in accordance with
Item 303 of Regulation S-K of the Securities Act);

 

(b)            as soon as available, but in any event not later than the fifth
Business Day after the 45th day following the end of each of the first three
quarterly periods of each fiscal year of the Borrower (or such longer period as
would be permitted by the SEC if the Borrower (or, any Parent whose financial
statements satisfy the Borrower’s reporting obligations under this covenant)
were then subject to SEC reporting requirements as a non-accelerated filer), the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of operations and cash flows of the Borrower and its
consolidated Subsidiaries for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case, in comparative form
the figures for and as of the corresponding periods of the previous year,
certified by a Responsible Officer of the Borrower as being fairly stated in all
material respects (subject to normal year-end audit and other adjustments) (it
being agreed that the furnishing of the Borrower’s or any Parent’s quarterly
report on Form 10-Q for such quarter, as filed with the SEC, will satisfy the
Borrower’s obligations under this subsection 6.1(b) with respect to such
quarter), together with a management’s discussion and analysis of financial
information (which need not be prepared in accordance with Item 303 of
Regulation S-K of the Securities Act);

 



 -156- 

 

 

(c)            to the extent applicable, concurrently with any delivery of
consolidated financial statements under subsection 6.1(a) or (b) above, related
unaudited condensed consolidating financial statements reflecting the material
adjustments necessary (as determined by the Borrower in good faith) to eliminate
the accounts of Unrestricted Subsidiaries (if any) from the accounts of the
Borrower and its Restricted Subsidiaries;

 

(d)           all such financial statements delivered pursuant to subsection
6.1(a) or (b) to be (and, in the case of any financial statements delivered
pursuant to subsection 6.1(b) shall be certified by a Responsible Officer of the
Borrower as being) complete and correct in all material respects in conformity
with GAAP and to be (and, in the case of any financial statements delivered
pursuant to subsection 6.1(b) shall be certified by a Responsible Officer of the
Borrower as being) prepared in reasonable detail in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
that began on or after the Second Restatement Effective Date (except as approved
by such accountants or officer, as the case may be, and disclosed therein, and
except, in the case of any financial statements delivered pursuant to subsection
6.1(b), for the absence of certain notes).

 

If the Borrower satisfies its obligations under subsections 6.1(a) and 6.1(b) by
furnishing the annual or quarterly report of any Parent as provided above, if
such Parent shall not own, directly or indirectly, 100% of the Capital Stock of
the Borrower or if such Parent shall hold material assets or have material
operations other than through the Borrower and its Subsidiaries as of the last
day of the relevant reporting period, then such report shall be accompanied by
consolidating information, which need not be audited or compliant with
Regulation S-X, that explains in reasonable detail (as determined in good faith
by the Borrower, which determination shall be conclusive) the non-equity
differences between the financial information relating to such Parent and its
Subsidiaries, on the one hand, and the information relating to the Borrower and
its Subsidiaries on a standalone basis, on the other hand.

 

6.2           Certificates; Other Information. Furnish to the Administrative
Agent for delivery to each Lender (and the Administrative Agent agrees to make
and so deliver such copies):

 

(a)           [reserved];

 



 -157- 

 

 

(b)           concurrently with the delivery of the financial statements and
reports referred to in subsections 6.1(a) and (b), a certificate signed by a
Responsible Officer of the Borrower (a “Compliance Certificate”) (i) stating
that, to the best of such Responsible Officer’s knowledge, the Borrower and its
Subsidiaries during such period has observed or performed all of its covenants
and other agreements, and satisfied every condition, contained in this Agreement
or the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default, except, in each case, as specified in such
certificate, (ii) setting forth a reasonably detailed calculation of the
Consolidated First Lien Leverage Ratio and the Consolidated Total Leverage
Ratio, in each case, for the Most Recent Four Quarter Period (whether or not the
financial covenant in Subsection 7.10 is required to be tested) and (iii) if (A)
delivered with the financial statements required by subsection 6.1(a) and
(B) the Consolidated Secured Leverage Ratio as of the last day of the
immediately preceding fiscal year was greater than or equal to the Consolidated
Secured Leverage Ratio that would cause the ECF Percentage to be greater than 0,
setting forth in reasonable detail the amount of (and the calculations required
to establish the amount of) Excess Cash Flow for the respective fiscal year
covered by such financial statements;

 

(c)            promptly following any request therefor, (x) such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request and (y) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act;

 

(d)           within five Business Days after the same are sent, copies of all
financial statements and reports which Holding or the Borrower sends to its
public security holders, and within five Business Days after the same are filed,
copies of all financial statements and periodic reports which Holding or the
Borrower may file with the SEC or any successor or analogous Governmental
Authority;

 

(e)            within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holding
or the Borrower may file with the SEC or any successor or analogous Governmental
Authority , and such other documents or instruments as may be reasonably
requested by the Administrative Agent in connection therewith; and

 

(f)            with reasonable promptness, such additional information
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of any Lender (acting through the Administrative Agent) may reasonably
request in writing from time to time.

 



 -158- 

 

 

Documents required to be delivered pursuant to subsection 6.1 or this subsection
6.2 may at the Borrower’s option be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s (or
Holding’s or any Parent’s) website on the Internet at the website address listed
on Schedule 6.2 (or such other website address as the Borrower may specify by
written notice to the Administrative Agent from time to time); or (ii) on which
such documents are posted on the Borrower’s (or Holding’s or any Parent’s)
behalf on an Internet or intranet website to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). Following the electronic
delivery of any such documents by posting such documents to a website in
accordance with the preceding sentence (other than the posting by the Borrower
of any such documents on any website maintained for or sponsored by the
Administrative Agent), the Borrower shall promptly provide the Administrative
Agent notice of such delivery (which notice may be by facsimile or electronic
mail) and the electronic location at which such documents may be accessed;
provided that, in the absence of bad faith, the failure to provide such prompt
notice shall not constitute a Default hereunder.

 

6.3           Payment of Taxes. Pay, discharge or otherwise satisfy at or before
they become delinquent, all its material Taxes, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings diligently conducted and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or any of its
Restricted Subsidiaries, as the case may be, and except to the extent that
failure to do so, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

6.4           Maintenance of Existence. Preserve, renew and keep in full force
and effect its corporate or other organizational existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, except as otherwise expressly
permitted pursuant to subsection 7.3 or 7.4, provided that the Borrower and its
Restricted Subsidiaries shall not be required to maintain any such rights,
privileges or franchises and the Borrower’s Restricted Subsidiaries shall not be
required to maintain such existence, if the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

6.5           Maintenance of Property; Insurance.

 

(a)            Keep all property useful and necessary in the business of the
Loan Parties, taken as a whole, in good working order and condition; use
commercially reasonable efforts to (i) maintain with insurance companies
insurance on, or self insure, all property material to the business of the Loan
Parties, taken as a whole, in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are consistent with the past practices of the Loan
Parties or otherwise as are usually insured against in the same general area by
companies engaged in the same or a similar business; furnish to the
Administrative Agent, upon written request, information in reasonable detail as
to the insurance carried and (ii) ensure that at all times the Administrative
Agent, for the benefit of the Secured Parties, shall be named as additional
insured with respect to liability policies, and the Collateral Agent, for the
benefit of the Secured Parties, shall be named as loss payee with respect to
property insurance for the Mortgaged Properties (if any), maintained by the
Borrower and any Subsidiary Guarantor that is a Loan Party; provided that,
unless an Event of Default shall have occurred and be continuing, the Collateral
Agent shall turn over to the Borrower any amounts received by it as loss payee
under any such property insurance maintained by such Loan Parties, the
disposition of such amounts to be subject to the provisions of subsection 3.4(d)
to the extent applicable, and, unless an Event of Default shall have occurred
and be continuing, the Collateral Agent agrees that the Borrower and/or the
applicable Subsidiary Guarantor shall have the sole right to adjust or settle
any claims under such insurance.

 



 -159- 

 

 

(b)           With respect to each property of such Loan Parties subject to a
Mortgage (if any) acquired after the Second Restatement Effective Date:

 

(i)            If any portion of any such property is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency, such Loan Party shall maintain or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

(ii)           The applicable Loan Party promptly shall comply with and conform
to (i) all provisions of each such insurance policy, and (ii) all requirements
of the insurers applicable to such party or to such property or to the use,
manner of use, occupancy, possession, operation, maintenance, alteration or
repair of such property, except for such non-compliance or non-conformity as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Such Loan Party shall not use or permit the use of such
property in any manner that would reasonably be expected to result in the
cancellation of any such insurance policy or would reasonably be expected to
void coverage required to be maintained with respect to such property pursuant
to clause (a) of this subsection 6.5.

 

(iii)          If any such Loan Party is in default of its obligations to insure
or deliver any such prepaid policy or policies, the result of that would
reasonably be expected to have a Material Adverse Effect, then the
Administrative Agent, at its option upon 10 days’ written notice to the
Borrower, may effect such insurance from year to year at rates substantially
similar to the rate at which such Loan Party had insured such property, and pay
the premium or premiums therefore, and the Borrower shall pay or cause to be
paid to the Administrative Agent on demand such premium or premiums so paid by
the Administrative Agent with interest from the time of payment at a rate per
annum equal to 2.00%.

 



 -160- 

 

 

(iv)          If such property, or any part thereof, shall be destroyed or
damaged and the reasonably estimated cost thereof would exceed $15.0 million the
Borrower shall give prompt notice thereof to the Administrative Agent. All
insurance proceeds paid or payable in connection with any damage or casualty to
any such property shall be applied in the manner specified in subsection 6.5(a).

 

6.6           Inspection of Property; Books and Records; Discussions. Keep
proper books of records and account in which full, complete and correct entries
in conformity with GAAP and all material Requirements of Law shall be made of
all dealings and transactions in relation to its business and activities; and
permit representatives of the Administrative Agent to visit and inspect any of
its properties and examine and, to the extent reasonable, make abstracts from
any of its books and records and to discuss the business, operations, properties
and financial and other condition of the Borrower and its Restricted
Subsidiaries with officers and employees of the Borrower and its Restricted
Subsidiaries and with its independent certified public accountants, in each case
at any reasonable time, upon reasonable notice, provided that (a) except during
the continuation of an Event of Default, only one such visit shall be at the
Borrower’s expense, and (b) during the continuation of an Event of Default, the
Administrative Agent and its representatives may do any of the foregoing at the
Borrower’s expense.

 

6.7           Notices. Promptly give notice to the Administrative Agent and each
Lender of:

 

(a)           as soon as possible after a Responsible Officer of the Borrower
knows thereof, the occurrence of any Default or Event of Default;

 

(b)           as soon as possible after a Responsible Officer of the Borrower
knows thereof, any litigation, investigation or proceeding which may exist at
any time between the Borrower or any of its Restricted Subsidiaries and any
Governmental Authority, which would reasonably be expected to be adversely
determined and if adversely determined, as the case may be, would reasonably be
expected to have a Material Adverse Effect;

 

(c)           as soon as possible after a Responsible Officer of the Borrower
knows thereof, any litigation or proceeding affecting the Borrower or any of its
Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect;

 

(d)           the following events, as soon as possible and in any event within
30 days after a Responsible Officer of the Borrower or any of its Restricted
Subsidiaries knows thereof: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Single Employer Plan, a failure to make any
required contribution to a Single Employer Plan or Multiemployer Plan, the
creation of any Lien on the property of the Borrower or its Restricted
Subsidiaries in favor of the PBGC or a Plan or any withdrawal from, or the full
or partial termination, Reorganization or Insolvency of, any Multiemployer Plan;
(ii) the institution of proceedings or the taking of any other formal action by
the PBGC or the Borrower or any of its Restricted Subsidiaries or any Commonly
Controlled Entity or any Multiemployer Plan which could reasonably be expected
to result in the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer Plan or Multiemployer Plan; provided,
however, that no such notice will be required under clause (i) or (ii) above
unless the event giving rise to such notice, when aggregated with all other such
events under clause (i) or (ii) above, would be reasonably expected to result in
a Material Adverse Effect;

 



 -161- 

 

 

(e)            as soon as possible after a Responsible Officer of the Borrower
knows thereof, (i) any release or discharge by the Borrower or any of its
Restricted Subsidiaries of any Materials of Environmental Concern required to be
reported under applicable Environmental Laws to any Governmental Authority,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such release or discharge would not reasonably be expected to
have a Material Adverse Effect; (ii) any condition, circumstance, occurrence or
event not previously disclosed in writing to the Administrative Agent that would
reasonably be expected to result in liability or expense under applicable
Environmental Laws, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such condition, circumstance, occurrence or
event would not reasonably be expected to have a Material Adverse Effect, or
would not reasonably be expected to result in the imposition of any lien or
other material restriction on the title, ownership or transferability of any
facilities and properties owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect; and (iii) any proposed action to be taken by the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to subject the Borrower or any of its Restricted Subsidiaries to any material
additional or different requirements or liabilities under Environmental Laws,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such proposed action would not reasonably be expected to have a
Material Adverse Effect.

 

Each notice pursuant to this subsection 6.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Commonly Controlled Entity or Subsidiary) setting forth details of the
occurrence referred to therein and stating what action the Borrower (or, if
applicable, the relevant Commonly Controlled Entity or Subsidiary) proposes to
take with respect thereto.

 

6.8           Environmental Laws. (i) Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with respect to any property leased or subleased from, or operated by the
Borrower or its Restricted Subsidiaries with, all applicable Environmental Laws
including all Environmental Permits and all orders and directions of any
Governmental Authority; (ii) obtain, comply substantially with and maintain any
and all Environmental Permits necessary for its operations as conducted and as
planned; and (iii) require that all tenants, subtenants, contractors, and
invitees obtain, comply substantially with and maintain any and all
Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Restricted Subsidiaries. Noncompliance shall not constitute
a breach of this subsection 6.8, provided that, upon learning of any actual or
suspected noncompliance, the Borrower and any such affected Subsidiary shall
promptly undertake reasonable efforts, if any, to achieve compliance, and
provided further that in any case such noncompliance would not reasonably be
expected to have a Material Adverse Effect.

 



 -162- 

 

 

6.9           After-Acquired Real Property and Fixtures and Future Subsidiaries.

 

(a)           With respect to any owned real property or fixtures thereon, in
each case with a purchase price or a fair market value at the time of
acquisition of at least $15.0 million in which any Loan Party (and in any event
excluding any Foreign Subsidiary and any Excluded Subsidiary) acquires ownership
rights at any time after the Second Restatement Effective Date (or owned by any
Subsidiary that becomes a Loan Party after the Second Restatement Effective Date
(and in any event excluding any Foreign Subsidiary and any Excluded
Subsidiary)), promptly grant to the Collateral Agent for the benefit of the
Secured Parties, a Lien of record on all such owned real property and fixtures,
upon terms reasonably satisfactory in form and substance to the Collateral Agent
and in accordance with any applicable requirements of any Governmental Authority
(including any required appraisals of such property under FIRREA and a life of
loan Federal Emergency Management Agency standard flood hazard determination
(and for any such property located in a special flood hazard zone, together with
a notice about special flood hazard area status and flood disaster assistance
duly executed by the Borrower and each Loan Party relating thereto and evidence
of flood insurance as required by Section 6.5 hereto)); provided that (i)
nothing in this subsection 6.9 shall defer or impair the attachment or
perfection of any security interest in any Collateral covered by any of the
Security Documents that would attach or be perfected pursuant to the terms
thereof without action by any Loan Party or any other Person, (ii) no such Lien
shall be required to be granted as contemplated by this subsection 6.9 on any
owned real property or fixtures the acquisition of which is or is to be financed
or refinanced in whole or in part through the incurrence of Indebtedness
permitted by subsection 7.1, until such Indebtedness is repaid in full (and not
refinanced as permitted by subsection 7.1) or, as the case may be, the Borrower
determines not to proceed with such financing or refinancing and (iii) no Lien
shall be required to be granted as contemplated by this subsection 6.9 on any
Principal Property (as defined in the Existing Notes Indenture as in effect on
the Second Restatement Effective Date) until (x) such time as the Existing Notes
Indenture ceases to be in full force and effect as a result of the satisfaction
and discharge thereof in accordance with its terms or (y) any Loan Party grants
any Lien (other than any Lien arising pursuant to or by reason of any Loan
Document) to any Person on such Principal Property resulting in the Existing
Notes becoming equally and ratably secured by such Principal Property pursuant
to Section 5.03 of the Existing Notes Indenture, for so long as the Existing
Notes are so secured (and any Lien granted to the Collateral Agent or any other
Secured Party as a result of this clause (y) shall be automatically released
once such Lien is no longer outstanding). In connection with any such grant to
the Collateral Agent, for the benefit of the Secured Parties, of a Lien of
record on any such real property in accordance with this subsection, the
Borrower or such Restricted Subsidiary shall deliver or cause to be delivered to
the Collateral Agent any surveys, title insurance policies, environmental
reports and other documents in connection with such grant of such Lien obtained
by it in connection with the acquisition of such ownership rights in such real
property or as the Collateral Agent shall reasonably request (in light of the
value of such real property and the cost and availability of such surveys, title
insurance policies, environmental reports and other documents and whether the
delivery of such surveys, title insurance policies, environmental reports and
other documents would be customary in connection with such grant of such Lien in
similar circumstances).

 



 -163- 

 

 

(b)           With respect to any Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than an Excluded Subsidiary) (A) created or acquired
subsequent to the Second Restatement Effective Date by the Borrower or any of
its Domestic Subsidiaries that are Wholly Owned Subsidiaries (other than an
Excluded Subsidiary), (B) being designated as a Restricted Subsidiary,
(C) ceasing to be an Immaterial Subsidiary, a Foreign Subsidiary Holdco or other
Excluded Subsidiary as provided in the applicable definition thereof after the
expiry of any applicable period referred to in such definition or (D) that
becomes a Domestic Subsidiary as a result of a transaction pursuant to, and
permitted by, subsection 7.3 or 7.5 (other than an Excluded Subsidiary),
promptly notify the Administrative Agent of such occurrence and, if the
Administrative Agent or the Required Lenders so request, promptly (i) execute
and deliver to the Collateral Agent for the benefit of the Secured Parties such
amendments to the Guarantee and Collateral Agreement as the Collateral Agent
shall reasonably deem necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected security
interest (as and to the extent provided in the Guarantee and Collateral
Agreement) in the Capital Stock of such new Domestic Subsidiary; provided that
if such Capital Stock constitutes Restricted Assets (as defined in the Guarantee
and Collateral Agreement), then no such security interest on such Capital Stock
shall be required until (x) such time as the Existing Notes Indenture ceases to
be in full force and effect as a result of the satisfaction and discharge
thereof in accordance with its terms or (y) any Loan Party grants any Lien
(other than any Lien arising pursuant to or by reason of any Loan Document) to
any Person on such Capital Stock resulting in the Existing Notes becoming
equally and ratably secured by such Capital Stock pursuant to Section 5.03 of
the Existing Notes Indenture, for so long as the Existing Notes are so secured
(and any Lien granted to the Collateral Agent or any other Secured Party as a
result of this clause (y) shall be automatically released once such Lien is no
longer outstanding), (ii) deliver to the Collateral Agent or to such agent
therefor as may be provided by any Intercreditor Agreement or any Other
Intercreditor Agreement, the certificates (if any) representing such Capital
Stock, together with undated stock powers, executed and delivered in blank by a
duly authorized officer of the parent of such new Domestic Subsidiary and
(iii) cause such new Domestic Subsidiary (A) to become a party to the Guarantee
and Collateral Agreement and (B) to take all actions reasonably deemed by the
Collateral Agent to be necessary or advisable to cause the Lien created by the
Guarantee and Collateral Agreement in such new Domestic Subsidiary’s Collateral
to be duly perfected in accordance with all applicable Requirements of Law (as
and to the extent provided in the Guarantee and Collateral Agreement), including
the filing of financing statements in such jurisdictions as may be reasonably
requested by the Collateral Agent. In addition, the Borrower may cause any
Subsidiary that is not required to become a Subsidiary Guarantor to become a
Subsidiary Guarantor by executing and delivering a Subsidiary Guaranty so long
as any Foreign Subsidiary is reasonably satisfactory to the Administrative Agent
and such Foreign Subsidiary is organized in a jurisdiction listed on Schedule
C-2 or another jurisdiction reasonably satisfactory to the Administrative Agent.

 



 -164- 

 

 

(c)           With respect to any Foreign Subsidiary or Domestic Subsidiary that
is a Non-Wholly Owned Subsidiary created or acquired subsequent to the Second
Restatement Effective Date by the Borrower or any of its Domestic Subsidiaries
that are Wholly Owned Subsidiaries (in each case, other than any Excluded
Subsidiary), the Capital Stock of which is owned directly by the Borrower or a
Domestic Subsidiary that is a Wholly Owned Subsidiary (other than an Excluded
Subsidiary), promptly notify the Administrative Agent of such occurrence and if
the Administrative Agent or the Required Lenders so request, promptly (i)
execute and deliver to the Collateral Agent a new pledge agreement or such
amendments to the Guarantee and Collateral Agreement as the Collateral Agent
shall reasonably deem necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected security
interest (as and to the extent provided in the Guarantee and Collateral
Agreement) in the Capital Stock of such new Subsidiary that is directly owned by
the Borrower or any Domestic Subsidiary that is a Wholly Owned Subsidiary (other
than an Excluded Subsidiary); provided that if such Capital Stock constitutes
Restricted Assets (as defined in the Guarantee and Collateral Agreement), then
no such security interest on such Capital Stock shall be required until (x) such
time as the Existing Notes Indenture ceases to be in full force and effect as a
result of the satisfaction and discharge thereof in accordance with its terms or
(y) any Loan Party grants any Lien (other than any Lien arising pursuant to or
by reason of any Loan Document) to any Person on such Capital Stock resulting in
the Existing Notes becoming equally and ratably secured by such Capital Stock
pursuant to Section 5.03 of the Existing Notes Indenture, for so long as the
Existing Notes are so secured (and any Lien granted to the Collateral Agent or
any other Secured Party as a result of this clause (y) shall be automatically
released once such Lien is no longer outstanding), and (ii) to the extent
reasonably deemed advisable by the Collateral Agent, deliver to the Collateral
Agent or to any agent therefor as provided by any Intercreditor Agreement or any
Other Intercreditor Agreement, the certificates, if any, representing such
Capital Stock, together with undated stock powers, executed and delivered in
blank by a duly authorized officer of the relevant parent of such new Subsidiary
and take such other action as may be reasonably deemed by the Collateral Agent
to be necessary or desirable to perfect the Collateral Agent’s security interest
therein (in each case as and to the extent required by the Guarantee and
Collateral Agreement); provided that in either case in no event shall more than
65.0% of the Capital Stock of any such new Foreign Subsidiary be required to be
so pledged and, provided, further, that no such pledge or security shall be
required with respect to any Non-Wholly Owned Subsidiary to the extent that the
grant of such pledge or security interest would violate the terms of any
agreements under which the Investment by the Borrower or any of its Subsidiaries
was made therein.

 

(d)           At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents (to the extent the Collateral Agent
determines, in its reasonable discretion, that such action is required to ensure
the perfection or the enforceability as against third parties of its security
interest in such Collateral) in each case in accordance with, and to the extent
required by, the Guarantee and Collateral Agreement).

 



 -165- 

 

 

(e)           Notwithstanding anything to the contrary in this Agreement,
nothing in this subsection 6.9 shall require that any Loan Party grant a Lien
with respect to any owned real property or fixtures in which such Subsidiary
acquires ownership rights to the extent that the Administrative Agent, in its
reasonable judgment, determines that the granting of such a Lien is
impracticable.

 

(f)            Notwithstanding anything to the contrary in this Agreement, (A)
the foregoing requirements shall be subject to the terms of any Intercreditor
Agreement or any Other Intercreditor Agreement and, in the event of any conflict
with such terms, the terms of such Intercreditor Agreement or any Other
Intercreditor Agreement, as applicable, shall control, (B) no security interest
or lien is or will be granted pursuant to any Loan Document or otherwise in any
right, title or interest of any of Holding, the Borrower or any of its
Subsidiaries in, and “Collateral” shall not include, any Excluded Asset, (C) no
Loan Party (other than a Foreign Subsidiary Borrower or other Loan Party
organized in a non-U.S. jurisdiction) or any Affiliate thereof shall be required
to take any action in any non-U.S. jurisdiction or required by the laws of any
non-U.S. jurisdiction in order to create any security interests in assets
located or titled outside of the U.S. or to perfect any security interests (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction), (D) to the extent not
automatically perfected by filings under the Uniform Commercial Code of each
applicable jurisdiction, no Loan Party shall be required to take any actions in
order to perfect any security interests granted with respect to any assets
specifically requiring perfection through control (including cash, cash
equivalents, deposit accounts, securities accounts, but excluding Capital Stock
required to be delivered pursuant to subsections 6.9(b) and (c) above), and
(E) nothing in this subsection 6.9 shall require that any Subsidiary grant a
Lien with respect to any property or assets in which such Subsidiary acquires
ownership rights to the extent that the Borrower and the Administrative Agent
reasonably determine in writing that the costs or other consequences to Holdings
or any of its Subsidiaries of the granting of such a Lien is excessive in view
of the benefits that would be obtained by the Secured Parties.

 

(g)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, (x) nothing in this subsection 6.9 (or in any other
provision of this Agreement or any other Loan Document) shall require any Loan
Party to grant or maintain any security interest or Lien in respect of any asset
as a result of which the Existing Notes would be required to be equally and
ratably secured pursuant to Section 5.03 of the Existing Notes Indenture as in
effect on the Second Restatement Effective Date, unless and until (i) the
Existing Notes Indenture ceases to be in full force and effect as a result of
the satisfaction and discharge thereof in accordance with its terms or (ii) such
Loan Party grants any Lien (other than any Lien arising pursuant to or by reason
of any Loan Document) to any Person on such asset resulting in the Existing
Notes becoming equally and ratably secured by such asset pursuant to Section
5.03 of the Existing Notes Indenture, for so long as the Existing Notes are so
secured (and any Lien granted to the Collateral Agent or any other Secured Party
as a result of this clause (ii) shall be automatically released once such Lien
is no longer outstanding) and (y) the Collateral Agent and each other Secured
Party shall take such action to evidence the absence or termination of any
security interest or Lien that would give rise to such requirement, or that
arises as a result of any Lien referred to in the foregoing clause (ii) once
such Lien is no longer outstanding, as the Borrower may reasonably request.

 



 -166- 

 

 

SECTION 7    NEGATIVE COVENANTS. The Borrower hereby agrees that, from and after
the Second Restatement Effective Date and so long as Revolving Commitments
remain in effect, and thereafter until payment in full of the Loans, all
Reimbursement Obligations and any other amount then due and owing to any Lender
or any Agent hereunder and under any Note and the termination or expiration of
all Letters of Credit (unless cash collateralized or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent):

 

7.1           Limitation on Indebtedness.

 

(a)          The Borrower will not, and will not permit any Material Restricted
Subsidiary to Incur any Indebtedness; provided, however, that (x) the Borrower
or any Restricted Subsidiary may Incur Indebtedness if on the date of the
Incurrence of such Indebtedness, after giving effect to the Incurrence thereof,
the Consolidated Coverage Ratio would be equal to or greater than 2.00:1.00 and
(y) the aggregate principal amount of Indebtedness Incurred pursuant to the
preceding clause (x) by Restricted Subsidiaries that are not Subsidiary
Guarantors shall not exceed the greater of $200.0 million and 15.5% of
Consolidated Tangible Assets at any time outstanding.

 

(b)           Notwithstanding the foregoing paragraph (a), the Borrower and its
Restricted Subsidiaries may Incur the following Indebtedness:

 

(i)            Indebtedness Incurred pursuant to any Credit Facility (including
but not limited to in respect of letters of credit or bankers’ acceptances
issued or created thereunder) and Indebtedness Incurred other than under any
Credit Facility, and (without limiting the foregoing), in each case, any
Refinancing Indebtedness in respect thereof, in a maximum principal amount at
any time outstanding not exceeding in the aggregate the amount equal to the sum
of (A) $1,000 million, plus (B) an amount not in excess of the Maximum
Incremental Facilities Amount (provided that any such Indebtedness Incurred in
the form of term loans secured on a pari passu basis by the same Collateral
securing the Senior Credit Facility Obligations shall be subject to clause (v)
of the proviso to Section 2.9(d)) plus (C) in the event of any refinancing of
any such Indebtedness, the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing;

 



 -167- 

 

 

(ii)           Indebtedness (A) of any Restricted Subsidiary to the Borrower or
(B) of the Borrower or any Restricted Subsidiary to any Restricted Subsidiary;
provided that any subsequent issuance or transfer of any Capital Stock of such
Restricted Subsidiary to which such Indebtedness is owed, or other event, that
results in such Restricted Subsidiary ceasing to be a Restricted Subsidiary or
any other subsequent transfer of such Indebtedness (except to the Borrower or a
Restricted Subsidiary) will be deemed, in each case, an Incurrence of such
Indebtedness by the issuer thereof not permitted by this subsection 7.1(b)(ii);

 

(iii)          Indebtedness represented by the Senior Notes issued on the Second
Restatement Effective Date (and any Senior Notes issued in respect thereof or in
exchange therefor), any Indebtedness (other than the Indebtedness described in
clause (ii) above) outstanding on the Second Restatement Effective Date and any
Refinancing Indebtedness Incurred in respect of any Indebtedness described in
this subsection 7.1(b)(iii) or subsection 7.1(a) above;

 

(iv)          Purchase Money Obligations, Capitalized Lease Obligations, and in
each case any Refinancing Indebtedness with respect thereto; provided that the
aggregate principal amount of such Purchase Money Obligations Incurred to
finance the acquisition of Capital Stock of any Person at any time outstanding
pursuant to this clause shall not exceed an amount equal to the greater of
$175.0 million and 13.25% of Consolidated Tangible Assets;

 

(v)           Indebtedness (A) supported by a letter of credit issued pursuant
to any Credit Facility in a principal amount not exceeding the face amount of
such letter of credit or (B) consisting of accommodation guarantees for the
benefit of trade creditors of the Borrower or any of its Restricted
Subsidiaries;

 

(vi)          (A) Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness or any other obligation or liability of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in violation of this
subsection 7.1), or (B) without limiting subsection 7.2, Indebtedness of the
Borrower or any Restricted Subsidiary arising by reason of any Lien granted by
or applicable to such Person securing Indebtedness of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in violation of this
subsection 7.1);

 

 -168- 

 



 

(vii)         Indebtedness of the Borrower or any Restricted Subsidiary
(A) arising from the honoring of a check, draft or similar instrument drawn
against insufficient funds, provided that such Indebtedness is extinguished
within five Business Days of its Incurrence, or (B) consisting of guarantees,
indemnities, obligations in respect of earnouts or other purchase price
adjustments, or similar obligations, Incurred in connection with the acquisition
or disposition of any business, assets or Person;

 

(viii)        Indebtedness of the Borrower or any Restricted Subsidiary in
respect of (A) letters of credit, bankers’ acceptances or other similar
instruments or obligations issued, or relating to liabilities or obligations
incurred, in the ordinary course of business (including those issued to
governmental entities in connection with self-insurance under applicable
workers’ compensation statutes), or (B) completion guarantees, surety, judgment,
appeal or performance bonds, or other similar bonds, instruments or obligations,
provided, or relating to liabilities or obligations incurred, in the ordinary
course of business, including in respect of liabilities or obligations of
franchisees or (C) Hedging Obligations, entered into for bona fide hedging
purposes, or (D) the financing of insurance premiums in the ordinary course of
business, or (E) take-or-pay obligations under supply arrangements incurred in
the ordinary course of business, or (F) netting, overdraft protection and other
arrangements arising under standard business terms of any bank at which the
Borrower or any Restricted Subsidiary maintains an overdraft, cash pooling or
other similar facility or arrangement;

 

(ix)           Indebtedness (A) of a Special Purpose Subsidiary secured by a
Lien on all or part of the assets disposed of in, or otherwise Incurred in
connection with, a Financing Disposition or (B) otherwise Incurred in connection
with a Special Purpose Financing; provided that (1) such Indebtedness is not
recourse to the Borrower or any Restricted Subsidiary that is not a Special
Purpose Subsidiary (other than with respect to Special Purpose Financing
Undertakings); (2) in the event such Indebtedness shall become recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), such
Indebtedness will be deemed to be, and must be classified by the Borrower as,
Incurred at such time (or at the time initially Incurred) under one or more of
the other provisions of this subsection 7.1 for so long as such Indebtedness
shall be so recourse; and (3) in the event that at any time thereafter such
Indebtedness shall comply with the provisions of the preceding subclause (1),
the Borrower may classify such Indebtedness in whole or in part as Incurred
under this subsection 7.1(b)(ix);

 

(x)            [Reserved];

 

(xi)           Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount at any time outstanding not exceeding an amount equal
to the greater of (x) $25.0 million and (y) (A) (1) the Foreign Borrowing Base
less (2) the aggregate principal amount of Indebtedness Incurred by Special
Purpose Subsidiaries that are Foreign Subsidiaries and then outstanding pursuant
to clause (ix) of this subsection 7.1(b) plus (B) in the event of any
refinancing of any Indebtedness Incurred under this clause (xi), the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
incurred in connection with such refinancing;

 



-169-

 

 

(xii)          Contribution Indebtedness and any Refinancing Indebtedness with
respect thereto;

 

(xiii)         Indebtedness of (A) the Borrower or any Restricted Subsidiary
Incurred to finance or refinance, or otherwise Incurred in connection with any
acquisition of assets (including Capital Stock), business or Person, or any
merger or consolidation of any Person with or into or from the Borrower or any
Restricted Subsidiary, or (B) any Person that is acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation), provided that on the date of such acquisition, merger or
consolidation, after giving effect thereto, either (1)  the Borrower would have
a Consolidated Total Leverage Ratio equal to or less than 6.00:1.00 or (2) the
Consolidated Total Leverage Ratio of the Borrower would equal or be less than
the Consolidated Total Leverage Ratio of the Borrower immediately prior to
giving effect thereto; provided, further, that if, at the Borrower’s option, on
the date of the initial borrowing of such Indebtedness or entry into the
definitive agreement providing the commitment to fund such Indebtedness, pro
forma effect is given to the Incurrence of the entire committed amount of such
Indebtedness, such committed amount may thereafter be borrowed and reborrowed,
in whole or in part, from time to time, without further compliance with this
clause (xiii); and any Refinancing Indebtedness with respect to any such
Indebtedness;

 

(xiv)         Indebtedness of the Borrower or any Restricted Subsidiary Incurred
as consideration in connection with, or otherwise to finance, any acquisition of
assets (including Capital Stock), business or Person, or any merger or
consolidation of any Person with or into or from the Borrower or any Restricted
Subsidiary and any Refinancing Indebtedness with respect thereto, in an
aggregate principal amount at any time outstanding not exceeding an amount equal
to the greater of $200.0 million and 15.5% of Consolidated Tangible Assets;

 

(xv)          Indebtedness issuable upon the conversion or exchange of shares of
Disqualified Stock issued in accordance with paragraph (a) above, and any
Refinancing Indebtedness with respect thereto; and

 

(xvi)         Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount at any time outstanding not exceeding an amount equal
to the greater of $250.0 million and 19% of Consolidated Tangible Assets.

 



-170-

 

 

(c)           For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this subsection 7.1, (i) any other obligation of the obligor on
such Indebtedness (or of any other Person who could have Incurred such
Indebtedness under this subsection 7.1) arising under any Guarantee, Lien or
letter of credit, bankers’ acceptance or other similar instrument or obligation
supporting such Indebtedness shall be disregarded to the extent that such
Guarantee, Lien or letter of credit, bankers’ acceptance or other similar
instrument or obligation secures the principal amount of such Indebtedness; (ii)
in the event that Indebtedness Incurred pursuant to subsection 7.1(b) meets the
criteria of more than one of the types of Indebtedness described in subsection
7.1(b) above, the Borrower, in its sole discretion, shall classify such item of
Indebtedness and may include the amount and type of such Indebtedness in one or
more of the clauses of subsection 7.1(b) (including in part under one such
clause and in part under another such clause); provided that (if the Borrower
shall so determine) any Indebtedness Incurred pursuant to clause (b)(xvi) of
this subsection 7.1 or clause (b)(iv) of this subsection 7.1 as limited by the
proviso thereto, shall, at the Borrower’s election, cease to be deemed Incurred
or outstanding for purposes of such clause but shall be deemed Incurred for the
purposes of paragraph (a) of this subsection 7.1 from and after the first date
on which such Restricted Subsidiary could have Incurred such Indebtedness under
paragraph (a) of this subsection 7.1 without reliance on such clause; (iii) in
the event that Indebtedness could be Incurred in part under subsection 7.1(a),
the Borrower, in its sole discretion, may classify a portion of such
Indebtedness as having been Incurred under subsection 7.1(a) and the remainder
of such Indebtedness as having been Incurred under subsection 7.1(b); (iv) the
amount of Indebtedness issued at a price that is less than the principal amount
thereof shall be equal to the amount of the liability in respect thereof
determined in accordance with GAAP; (v) the principal amount of Indebtedness
outstanding under any clause of paragraph (b) above, including for purposes of
any determination of the “Maximum Incremental Facilities Amount,” shall be
determined after giving effect to the application of proceeds of any such
Indebtedness to refinance any such other Indebtedness and (vi) if any
Indebtedness is Incurred to refinance Indebtedness initially Incurred in
reliance on a basket measured by reference to a percentage of Consolidated
Tangible Assets at the time of Incurrence, and such refinancing would cause the
percentage of Consolidated Tangible Assets restriction to be exceeded if
calculated based on the Consolidated Tangible Assets on the date of such
refinancing, such percentage of Consolidated Tangible Assets restriction shall
not be deemed to be exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced, plus the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing. Notwithstanding anything herein to
the contrary, Indebtedness Incurred by the Borrower on the Second Restatement
Effective Date under this Agreement shall be classified as Incurred under
subsection 7.1(b), and not under subsection 7.1(a).

 



-171-

 

 

(d)           For purposes of determining compliance with any Dollar denominated
restriction on the Incurrence of Indebtedness denominated in a foreign currency,
the Dollar-equivalent principal amount of such Indebtedness Incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness,
provided that (x) the Dollar-equivalent principal amount of any such
Indebtedness outstanding on the Second Restatement Effective Date shall be
calculated based on the relevant currency exchange rate in effect on the Second
Restatement Effective Date, (y) if such Indebtedness is Incurred to refinance
other Indebtedness denominated in a foreign currency (or in a different currency
from such Indebtedness so being Incurred), and such refinancing would cause the
applicable Dollar denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount (whichever is higher) of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing and (z) the Dollar-equivalent principal amount
of Indebtedness denominated in a foreign currency and Incurred pursuant to this
Agreement shall be calculated based on the relevant currency exchange rate in
effect on, at the Borrower’s option, (i) the Second Restatement Effective Date,
(ii) any date on which any of the respective commitments under this Agreement
shall be reallocated between or among facilities or subfacilities hereunder or
thereunder, or on which such rate is otherwise calculated for any purpose
thereunder, or (iii) the date of such Incurrence. The principal amount of any
Indebtedness Incurred to refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing.

 

7.2           Limitation on Liens. The Borrower shall not, and shall not permit
any Material Restricted Subsidiary to, directly or indirectly, create or permit
to exist any Lien on any of its property or assets, whether now owned or
hereafter acquired, securing any Indebtedness, except for the following Liens:

 

(a)           Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Borrower and its Restricted
Subsidiaries or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower or a Subsidiary thereof, as the case may be, in accordance
with GAAP;

 

(b)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations that are not overdue for a period of more than 60 days or
that are bonded or that are being contested in good faith and by appropriate
proceedings;

 

(c)           pledges, deposits or Liens in connection with workers’
compensation, unemployment insurance and other social security and other similar
legislation or other insurance related obligations (including, without
limitation, pledges or deposits securing liability to insurance carriers under
insurance or self-insurance arrangements);

 



-172-

 

 

(d)           pledges, deposits or Liens to secure the performance of bids,
tenders, trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

 

(e)           easements (including reciprocal easement agreements),
rights-of-way, building, zoning and similar restrictions, utility agreements,
covenants, reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which do not in the aggregate
materially interfere with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;

 

(f)            Liens existing on, or provided for under written arrangements
existing on, the Second Restatement Effective Date, which Liens or arrangements
are set forth on Schedule 7.2, or (in the case of any such Liens securing
Indebtedness of the Borrower or any of its Subsidiaries existing or arising
under written arrangements existing on the Second Restatement Effective Date)
securing any Refinancing Indebtedness in respect of such Indebtedness so long as
the Lien securing such Refinancing Indebtedness is limited to all or part of the
same property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or under such written
arrangements could secure) the original Indebtedness;

 

(g)           (i) mortgages, liens, security interests, restrictions,
encumbrances or any other matters of record that have been placed by any
developer, landlord or other third party on property over which the Borrower or
any Restricted Subsidiary has easement rights or on any leased property and
subordination or similar agreements relating thereto and (ii) any condemnation
or eminent domain proceedings affecting any real property;

 

(h)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Hedging Obligations, Purchase
Money Obligations or Capitalized Lease Obligations Incurred in compliance with
subsection 7.1;

 

(i)            Liens arising out of judgments, decrees, orders or awards in
respect of which the Borrower or any Restricted Subsidiary shall in good faith
be prosecuting an appeal or proceedings for review, which appeal or proceedings
shall not have been finally terminated, or if the period within which such
appeal or proceedings may be initiated shall not have expired;

 

(j)            leases, subleases, licenses or sublicenses to or from third
parties;

 



-173-

 

 

(k)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of (i) Indebtedness Incurred in
compliance with subsection 7.1(b)(i), (iii) (other than the Senior Notes and
Refinancing Indebtedness Incurred in respect of Indebtedness Incurred in
compliance with subsection 7.1(a)), (iv), (v), (vii), (viii), (ix) or (xi), (ii)
Credit Facility Indebtedness Incurred in compliance with subsection 7.1(b)(xii),
(xiv) or (xvi), (iii) Indebtedness of any Restricted Subsidiary that is not a
Subsidiary Guarantor, (iv) Indebtedness or other obligations of any Special
Purpose Entity or (v) obligations in respect of Management Advances, in each
case under the foregoing clauses (i) through (v) including Liens securing any
Guarantee of any thereof;

 

(l)            Liens existing on property or assets of a Person at the time such
Person becomes a Subsidiary of the Borrower (or at the time the Borrower or a
Restricted Subsidiary acquires such property or assets, including any
acquisition by means of a merger or consolidation with or into or from the
Borrower or any Restricted Subsidiary); provided, however, that such Liens are
not created in connection with, or in contemplation of, such other Person
becoming such a Subsidiary (or such acquisition of such property or assets), and
that such Liens are limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which such Liens
arose, could secure) the obligations to which such Liens relate; provided
further, that for purposes of this clause (l), if a Person other than the
Borrower is the Successor Company with respect thereto, any Subsidiary thereof
shall be deemed to become a Subsidiary of the Borrower, and any property or
assets of such Person or any such Subsidiary shall be deemed acquired by the
Borrower or a Restricted Subsidiary, as the case may be, when such Person
becomes such Successor Company;

 

(m)          Liens on Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary that secure Indebtedness or other obligations of such
Unrestricted Subsidiary;

 

(n)           any encumbrance or restriction (including, but not limited to,
pursuant to put and call agreements or buy/sell arrangements) with respect to
Capital Stock of any joint venture or similar arrangement pursuant to any joint
venture or similar agreement;

 

(o)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Refinancing Indebtedness Incurred
in respect of any Indebtedness secured by, or securing any refinancing,
refunding, extension, renewal or replacement (in whole or in part) of any other
obligation secured by, any other Permitted Liens, provided that any such new
Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the obligations to which such Liens relate;

 



-174-

 

 

(p)           Liens (i) arising by operation of law (or by agreement to the same
effect) in the ordinary course of business, (ii) on property or assets under
construction (and related rights) in favor of a contractor or developer or
arising from progress or partial payments by a third party relating to such
property or assets, (iii) on receivables (including related rights), (iv) on
cash set aside at the time of the Incurrence of any Indebtedness or government
securities purchased with such cash, in either case to the extent that such cash
or government securities pre-fund the payment of interest on such Indebtedness
and are held in an escrow account or similar arrangement to be applied for such
purpose, (v) securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities
(including in connection with purchase orders and other agreements with
customers), (vi) in favor of the Borrower or any Subsidiary (other than Liens on
property or assets of the Borrower or any Subsidiary Guarantor in favor of any
Subsidiary that is not a Subsidiary Guarantor), (vii) arising out of conditional
sale, title retention, consignment or similar arrangements for the sale of goods
entered into in the ordinary course of business, (viii) on inventory or other
goods and proceeds securing obligations in respect of bankers’ acceptances
issued or created to facilitate the purchase, shipment or storage of such
inventory or other goods, (ix) relating to pooled deposit or sweep accounts to
permit satisfaction of overdraft, cash pooling or similar obligations incurred
in the ordinary course of business, (x) attaching to commodity trading or other
brokerage accounts incurred in the ordinary course of business, (xi) arising in
connection with repurchase agreements permitted under subsection 7.1, on assets
that are the subject of such repurchase agreements, or (xii) in favor of any
Special Purpose Entity in connection with any Financing Disposition;

 

(q)           other Liens securing obligations incurred in the ordinary course
of business, which obligations do not exceed the greater of $75 million and 5.75
% of Consolidated Tangible Assets at the time of incurrence of such obligation;
and

 

(r)            Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Indebtedness Incurred in
compliance with subsection 7.1, provided that (i) on the date of the Incurrence
of such Indebtedness after giving effect to such Incurrence (or on the date of
the initial borrowing of such Indebtedness or entry into the definitive
agreement providing the commitment to fund such Indebtedness after giving pro
forma effect to the Incurrence of the entire committed amount, in which case
such committed amount may thereafter be borrowed and reborrowed in whole or in
part, from time to time, without further compliance with this clause) after
giving pro forma effect to the Incurrence of the entire committed amount of such
Indebtedness), the Consolidated Secured Leverage Ratio shall not exceed
2.75:1.00 and (ii) if such Liens rank junior to the Liens on such Collateral in
relation to the Lien securing the Loans and the Subsidiary Guarantees, as
applicable, such Liens (and related Obligations) are subject to an Intercreditor
Agreement or an Other Intercreditor Agreement.

 



-175-

 

 

For purposes of determining compliance with this subsection 7.2, (v) a Lien need
not be incurred solely by reference to one category of Permitted Liens described
in this subsection 7.2 but may be incurred under any combination of such
categories (including in part under one such category and in part under any
other such category), (w) in the event that a Lien (or any portion thereof)
meets the criteria of one or more of such categories of Permitted Liens, the
Borrower shall, in its sole discretion, classify or reclassify such Lien (or any
portion thereof) in any manner that complies with this subsection 7.2; (x) in
the event that a portion of Indebtedness secured by a Lien could be classified
as secured in part pursuant to clause (k)(i) above in respect of Indebtedness
Incurred pursuant to subsection 7.1(b)(i) and clause (i) of the definition of
“Maximum Incremental Facilities Amount” (giving effect to the Incurrence of such
portion of such Indebtedness), the Borrower, in its sole discretion, may
classify such portion of such Indebtedness (and any Obligations in respect
thereof) as having been secured pursuant to clause (k)(i) above in respect of
Indebtedness Incurred pursuant to subsection 7.1(b)(i) and clause (i) of the
definition of “Maximum Incremental Facilities Amount” and the remainder of the
Indebtedness as having been secured pursuant to one or more of the other clauses
of this definition (other than clause (r)), (y) in the event that a portion of
Indebtedness secured by a Lien could be classified in part pursuant to clause
(r) above (giving effect to the Incurrence of such portion of Indebtedness), the
Borrower, in its sole discretion, may classify such portion of Indebtedness (and
any Obligations in respect thereof) as having been secured pursuant to clause
(r) above and the remainder of the Indebtedness as having been secured pursuant
to one or more of the other clauses of this definition (other than clause (k)(i)
above in respect of Indebtedness Incurred pursuant to subsection 7.1(b)(i) and
clause (i) of the definition of “Maximum Incremental Facilities Amount”) and (z)
if any Liens securing Indebtedness are Incurred to refinance Liens securing
Indebtedness initially Incurred in reliance on a basket measured by reference to
a percentage of Consolidated Tangible Assets at the time of Incurrence, and such
refinancing would cause the percentage of Consolidated Tangible Assets
restriction to be exceeded if calculated based on the Consolidated Tangible
Assets on the date of such refinancing, such percentage of Consolidated Tangible
Assets restriction shall not be deemed to be exceeded so long as the principal
amount of such Indebtedness secured by such Liens does not exceed the principal
amount of such Indebtedness secured by such Liens being refinanced, plus the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses (including accrued and unpaid interest) Incurred or payable in
connection with such refinancing.

 

7.3           Limitation on Fundamental Changes.

 

(a)           The Borrower will not consolidate with or merge with or into, or
convey, transfer or lease all or substantially all its assets to, any Person,
unless:

 

(i)            the resulting, surviving or transferee Person (the “Successor
Company”) will be a Person organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia and the
Successor Company (if not the Borrower) will expressly assume all the
obligations of the Borrower under this Agreement and the Loan Documents to which
it is a party by executing and delivering to the Administrative Agent a joinder
or one or more other documents or instruments in form reasonably satisfactory to
the Administrative Agent;

 



-176-

 

 

(ii)           immediately after giving effect to such transaction (and treating
any Indebtedness that becomes an obligation of the Successor Company or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Company or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;

 

(iii)          immediately after giving effect to such transaction, either
(A) the Borrower (or, if applicable, the Successor Company with respect thereto)
could Incur at least $1.00 of additional Indebtedness pursuant to subsection
7.1(a), or (B) the Consolidated Coverage Ratio of the Borrower (or, if
applicable, the Successor Company with respect thereto) would equal or exceed
the Consolidated Coverage Ratio of the Borrower immediately prior to giving
effect to such transaction;

 

(iv)          each applicable Subsidiary Guarantor (other than (x) any
Subsidiary Guarantor that will be released from its obligations under its
Subsidiary Guarantee in connection with such transaction and (y) any party to
any such consolidation or merger) shall have delivered a joinder or other
document or instrument in form reasonably satisfactory to the Administrative
Agent, confirming its Subsidiary Guarantee (other than any Subsidiary Guarantee
that will be discharged or terminated in connection with such transaction);

 

(v)           to the extent required to be Collateral pursuant to the terms of
the Security Documents and this Agreement, the Collateral owned by the Successor
Company will (a) continue to constitute Collateral under the Security Documents
and (b) be subject to a Lien in favor of the Collateral Agent;

 

(vi)          the Borrower will have delivered to the Administrative Agent a
certificate signed by a Responsible Officer and a legal opinion each to the
effect that such consolidation, merger or transfer complies with the provisions
described in this paragraph, provided that (x) in giving such opinion such
counsel may rely on such certificate of such Responsible Officer as to
compliance with the foregoing clauses (ii) and (iii) of this subsection 7.3(a)
and as to any matters of fact, and (y) no such legal opinion will be required
for a consolidation, merger or transfer described in clause (d) of this
subsection 7.3; and

 

(vii)         the Borrower shall have provided any documentation and other
information about the Successor Company to the extent reasonably requested in
writing promptly, and in any case within one Business Day following the delivery
of the certificate in clause (vi) above, by any Lender or Issuing Bank through
the Administrative Agent that such Lender or Issuing Bank shall have reasonably
determined is required by law (including applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act).

 



-177-

 

 

(b)           Any Indebtedness that becomes an obligation of the Borrower (or,
if applicable, the Successor Company with respect thereto) or any Restricted
Subsidiary (or that is deemed to be Incurred by any Restricted Subsidiary that
becomes a Restricted Subsidiary) as a result of any such transaction undertaken
in compliance with this subsection 7.3, and any Refinancing Indebtedness with
respect thereto, shall be deemed to have been Incurred in compliance with
subsection 7.1.

 

(c)           Upon any transaction involving the Borrower in accordance with
subsection 7.3(a) in which the Borrower is not the Successor Company, the
Successor Company will succeed to, and be substituted for, and may exercise
every right and power of, the Borrower under the Loan Documents, and thereafter
the predecessor Borrower shall be relieved of all obligations and covenants
under this Agreement, except that the predecessor Borrower in the case of a
lease of all or substantially all its assets will not be released from the
obligation to pay the principal of and interest on the Loans and Reimbursement
Obligations.

 

(d)           Clauses (ii) and (iii) of subsection 7.3(a) will not apply to any
transaction in which the Borrower consolidates or merges with or into or
transfers all or substantially all its properties and assets to (x) an Affiliate
incorporated or organized for the purpose of reincorporating or reorganizing the
Borrower in another jurisdiction or changing its legal structure to a
corporation or other entity or (y) a Restricted Subsidiary of the Borrower so
long as all assets of the Borrower and its Restricted Subsidiaries immediately
prior to such transaction (other than Capital Stock of such Restricted
Subsidiary) are owned by such Restricted Subsidiary and its Restricted
Subsidiaries immediately after the consummation thereof. Subsection 7.3(a) will
not apply to (l) any transaction in which any Restricted Subsidiary consolidates
with, merges into or transfers all or part of its assets to the Borrower or (2)
the Transactions.

 

7.4           Limitation on Asset Dispositions; Proceeds from Asset Dispositions
and Recovery Events.

 

(a)           The Borrower will not, and will not permit any Material Restricted
Subsidiary to, make any Asset Disposition unless:

 

(i)            the Borrower or such Restricted Subsidiary receives consideration
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise) at the time of such Asset
Disposition at least equal to the fair market value of the shares and assets
subject to such Asset Disposition, as such fair market value (on the date a
legally binding commitment for such Asset Disposition was entered into) may be
determined in good faith by the Borrower (and shall be determined, to the extent
such Asset Disposition or any series of related Asset Dispositions involves
aggregate consideration in excess of $70.0 million), which determination shall
be conclusive (including as to the value of all non-cash consideration),

 



-178-

 

 

(ii)           in the case of any Asset Disposition (or series of related Asset
Dispositions) having a fair market value (on the date a legally binding
commitment for such Asset Disposition was entered into) of $50.0 million or
more, at least 75% of the consideration therefor (excluding, in the case of an
Asset Disposition (or series of related Asset Dispositions), any consideration
by way of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise, that are not Indebtedness) received by the
Borrower or such Restricted Subsidiary is in the form of cash, and

 

(iii)          to the extent required by subsection 7.4(b), an amount equal to
100.0% (as may be adjusted pursuant to the final proviso of this
subsection 7.4(b)) of the Net Available Cash from such Asset Disposition is
applied by the Borrower (or any Restricted Subsidiary, as the case may be) as
provided in such subsection.

 

(b)           In the event that on or after the Second Restatement Effective
Date, (x) the Borrower or any Restricted Subsidiary shall make an Asset
Disposition or (y) a Recovery Event shall occur, an amount equal to 100.0% (as
may be adjusted pursuant to the final proviso of this subsection 7.4(b)) of the
Net Available Cash from such Asset Disposition or Recovery Event shall be
applied by the Borrower (or any Restricted Subsidiary, as the case may be) as
follows:

 

(i)            first, (x) to the extent the Borrower or such Restricted
Subsidiary elects, to reinvest or commit to reinvest in the business of the
Borrower and its Restricted Subsidiaries (including any investment in Additional
Assets by the Borrower or any Restricted Subsidiary) within 450 days from the
later of the date of such Asset Disposition or Recovery Event, as the case may
be, and the date of receipt of such Net Available Cash (or, if such reinvestment
is in a project authorized by the Board of Directors that will take longer than
such 450 days to complete, the period of time necessary to complete such
project) or (y) in the case of any Asset Disposition by any Restricted
Subsidiary that is not a Subsidiary Guarantor, to the extent that the Borrower
or any Restricted Subsidiary elects (or is required by the terms of any
Indebtedness of any Restricted Subsidiary that is not a Subsidiary Guarantor),
to prepay, repay or purchase any such Indebtedness or (in the case of letters of
credit, bankers’ acceptances or other similar instruments) cash collateralize
any such Indebtedness (in each case other than Indebtedness owed to the Borrower
or a Restricted Subsidiary) within 450 days after the later of the date of such
Asset Disposition and the date of receipt of such Net Available Cash,

 

(ii)           second, to the extent of the balance of such Net Available Cash
after application in accordance with clause (i) above, within the longest of
(1) 10 Business Days of determination of such balance, (2) the time required
under any other Indebtedness prepaid, repaid or purchased pursuant to this
clause (ii), and (3) the time required by applicable law, toward the prepayment
of the Term Loans and (to the extent the Borrower or any Restricted Subsidiary
is required by the terms thereof) to prepay, repay or purchase other Additional
Indebtedness that is Pari Passu Indebtedness on a pro rata basis with the Term
Loans, in accordance with subsection 3.4(d) (and subject to subsections 3.4(e)
and 3.4(f) thereof) or the agreements or instruments governing such other
Additional Indebtedness; and

 



-179-

 

 

(iii)          third, to the extent of the balance of such Net Available Cash
after application in accordance with clauses (i) and (ii) above (including
without limitation an amount equal to the amount of any prepayment otherwise
contemplated by clause (ii) above in connection with such Asset Disposition or
Recovery Event that is declined by any Lender), to fund any general corporate
purposes (including but not limited to the repayment of Loans or Subordinated
Obligations) (to the extent consistent with any other applicable provision of
this Agreement);

 

provided, however, that (x) the Borrower (or any Restricted Subsidiary, as the
case may be) may elect to reinvest or commit to reinvest pursuant to clause (i)
above prior to receiving the Net Available Cash attributable to any given Asset
Disposition (provided that such investment shall be made no earlier than the
earliest of notice to the Administrative Agent of the relevant Asset
Disposition, execution of a definitive agreement for the relevant Asset
Disposition, and consummation of the relevant Asset Disposition) and deem the
amount so invested to be applied pursuant to and in accordance with clause
(A)(y) above with respect to such Asset Disposition and (y) that the percentage
first set forth above in this subsection 7.4(b) shall be reduced to 50.0% if the
Consolidated Total Leverage Ratio at the time of such Asset Disposition (or, at
the Borrower’s option, on the date a legally binding commitment for such Asset
Disposition was entered into) is less than or equal to 3.00:1.00 after giving
pro forma effect to the application of such Net Available Cash as set forth
herein (any Net Available Cash in respect of Asset Dispositions not required to
be applied in accordance with this clause (y) as a result of the application of
this proviso shall collectively constitute “Leverage Excess Proceeds”).

 

(c)           Notwithstanding the foregoing provisions of this subsection 7.4,
the Borrower and its Restricted Subsidiaries shall not be required to apply any
Net Available Cash or equivalent amount in accordance with this subsection 7.4
(x) except to the extent that the aggregate Net Available Cash from all Asset
Dispositions and Recovery Events or equivalent amount that is not applied in
accordance with this subsection 7.4 (excluding all Leverage Excess Proceeds)
exceeds $50.0 million and (y) in the case of any Asset Disposition by, or
Recovery Event relating to any asset of, any Restricted Subsidiary that is not a
Subsidiary Guarantor, to the extent that (i) any Net Available Cash from such
Asset Disposition or Recovery Event is subject to any restriction on the
transfer of all or any portion thereof directly or indirectly to the Borrower,
including by reason of applicable law or agreement (other than any agreement
entered into primarily for the purpose of imposing such a restriction) or
(ii) in the good faith determination of the Borrower (which determination shall
be conclusive) the transfer of all or any portion of any Net Available Cash from
such Asset Disposition directly or indirectly to the Borrower could reasonably
be expected to give rise to or result in (A) any violation of applicable law,
(B) any liability (criminal, civil, administrative or other) for any of the
officers, directors or shareholders of the Borrower, any Restricted Subsidiary
or any Parent, (C) any violation of the provisions of any joint venture or other
material agreement governing or binding upon the Borrower or any Restricted
Subsidiary, (D) any material risk of any such violation or liability referred to
in any of the preceding clauses (A), (B) and (C), (E) any adverse tax
consequence for the Borrower or any Restricted Subsidiary, or (F) any cost,
expense, liability or obligation (including, without limitation, any Tax) other
than routine and immaterial out-of-pocket expenses.

 



-180-

 

 

(d)           For the purposes of subsection 7.4(a)(ii) above, the following are
deemed to be cash: (1) Temporary Cash Investments and Cash Equivalents, (2) the
assumption of Indebtedness of the Borrower (other than Disqualified Stock of the
Borrower) or any Restricted Subsidiary and the release of the Borrower or such
Restricted Subsidiary from all liability on payment of the principal amount of
such Indebtedness in connection with such Asset Disposition, (3) Indebtedness of
any Restricted Subsidiary that is no longer a Restricted Subsidiary as a result
of such Asset Disposition, to the extent that the Borrower and each other
Restricted Subsidiary are released from any Guarantee of payment of the
principal amount of such Indebtedness in connection with such Asset Disposition,
(4) securities received by the Borrower or any Restricted Subsidiary from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash within 180 days, (5) consideration consisting of Indebtedness of the
Borrower or any Restricted Subsidiary, (6) Additional Assets and (7) any
Designated Noncash Consideration received by the Borrower or any of its
Restricted Subsidiaries in an Asset Disposition having an aggregate Fair Market
Value, taken together with all other Designated Noncash Consideration received
pursuant to this clause, not to exceed an aggregate amount at any time
outstanding equal to the greater of $125.0 million and 10.0 % of Consolidated
Tangible Assets (with the Fair Market Value of each item of Designated Noncash
Consideration being measured on the date a legally binding commitment for such
Asset Disposition (or if later, for the payment of such item) was entered into
and without giving effect to subsequent changes in value).

 

7.5           Limitation on Dividends and Other Restricted Payments.

 

(a)           The Borrower shall not, and shall not permit any Material
Restricted Subsidiary to, directly or indirectly, (i) declare or pay any
dividend or make any distribution on or in respect of its Capital Stock
(including any such payment in connection with any merger or consolidation to
which the Borrower is a party) except (x) dividends or distributions payable
solely in its Capital Stock (other than Disqualified Stock) and (y) dividends or
distributions payable to the Borrower or any Restricted Subsidiary (and, in the
case of any such Restricted Subsidiary making such dividend or distribution, to
other holders of its Capital Stock on no more than a pro rata basis, measured by
value), (ii) purchase, redeem, retire or otherwise acquire for value any Capital
Stock of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary (other than any acquisition of Capital Stock deemed to occur upon the
exercise of options if such Capital Stock represents a portion of the exercise
price thereof), (iii) voluntarily purchase, repurchase, redeem, defease or
otherwise voluntarily acquire or retire for value, prior to scheduled maturity,
scheduled repayment or scheduled sinking fund payment any Subordinated
Obligations (other than a purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such purchase, repurchase, redemption, defeasance or other
acquisition or retirement) or (iv) make any Investment (other than a Permitted
Investment) in any Person (any such dividend, distribution, purchase,
repurchase, redemption, defeasance, other acquisition or retirement or
Investment being herein referred to as a “Restricted Payment”), if at the time
the Borrower or such Restricted Subsidiary makes such Restricted Payment and
after giving effect thereto:

 



-181-

 

 

(1)           An Event of Default under subsection 8.1(a), (c), (e), (f), (h),
(i), (j) or (k) or another Event of Default known to the Borrower shall have
occurred and be continuing (or would result therefrom);

 

(2)           the Borrower could not Incur at least an additional $1.00 of
Indebtedness pursuant to subsection 7.1(a); or

 

(3)           the aggregate amount of such Restricted Payment and all other
Restricted Payments (the amount so expended, if other than in cash, to be as
determined in good faith by the Board of Directors, whose determination shall be
conclusive and evidenced by a resolution of the Board of Directors) declared or
made subsequent to July 1, 2014 (including Restricted Payments under the
Existing Credit Agreement) and then outstanding would exceed, without
duplication, the sum of:

 

(A)          50% of the Consolidated Net Income accrued during the period
(treated as one accounting period) beginning on April 1, 2014 to the end of the
most recent fiscal quarter ending prior to the date of such Restricted Payment
for which consolidated financial statements of the Borrower are available (or,
in case such Consolidated Net Income shall be a negative number, 100% of such
negative number);

 

(B)           the aggregate Net Cash Proceeds and the fair value (as determined
in good faith by the Borrower) of property or assets received (x) by the
Borrower as capital contributions to the Borrower after July 1, 2014 or from the
issuance or sale (other than to a Restricted Subsidiary) of its Capital Stock
(other than Disqualified Stock or Designated Preferred Stock) after July 1, 2014
(other than Excluded Contributions, Contribution Amounts and Cure Amounts) or
(y) by the Borrower or any Restricted Subsidiary from the Incurrence by the
Borrower or any Restricted Subsidiary after July 1, 2014 of Indebtedness that
shall have been converted into or exchanged for Capital Stock of the Borrower
(other than Disqualified Stock or Designated Preferred Stock) or Capital Stock
of any Parent, plus the amount of any cash and the fair value (as determined in
good faith by the Borrower) of any property or assets, received by the Borrower
or any Restricted Subsidiary upon such conversion or exchange;

 



-182-

 

 

(C)           (i) the aggregate amount of cash and the fair value (as determined
in good faith by the Borrower) of any property or assets received after July 1,
2014, from dividends, distributions, interest payments, return of capital,
repayments of Investments or other transfers of assets to the Borrower or any
Restricted Subsidiary from any Unrestricted Subsidiary, including dividends or
other distributions related to dividends or other distributions made pursuant to
subsection 7.5(b)(x) below, plus (ii) the aggregate amount resulting from the
redesignation after July 1, 2014, of any Unrestricted Subsidiary as a Restricted
Subsidiary (valued in each case as provided in the definition of “Investment”);

 

(D)           in the case of any disposition or repayment of any Investment
after July 1, 2014, constituting a Restricted Payment (without duplication of
any amount deducted in calculating the amount of Investments at any time
outstanding included in the amount of Restricted Payments), the aggregate amount
of cash and the fair value (as determined in good faith by the Borrower) of any
property or assets received by the Borrower or a Restricted Subsidiary after
July 1, 2014, with respect to all such dispositions and repayments; and

 

(E)            $25,000,000.

 

(b)           The provisions of subsection 7.5(a) above do not prohibit any of
the following (each, a “Permitted Payment”):

 

(i)            (x) any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of Capital Stock of the Borrower (“Treasury Capital
Stock”) or Subordinated Obligations made by exchange (including any such
exchange pursuant to the exercise of a conversion right or privilege in
connection with which cash is paid in lieu of the issuance of fractional shares)
for, or out of the proceeds of the issuance or sale of, Capital Stock of the
Borrower (other than Disqualified Stock and other than Capital Stock issued or
sold to a Subsidiary) (“Refunding Capital Stock”) or a capital contribution to
the Borrower, in each case other than Excluded Contributions, Contribution
Amounts and Cure Amounts; provided that the Net Cash Proceeds from such
issuance, sale or capital contribution shall be excluded in subsequent
calculations under subsection 7.5(a)(3)(B) above and (y) if immediately prior to
such acquisition or retirement of such Treasury Capital Stock, dividends thereon
were permitted pursuant to subsection 7.5(b)(xv), dividends on such Refunding
Capital Stock in an aggregate amount per annum not exceeding the aggregate
amount per annum of dividends so permitted on such Treasury Capital Stock;

 

(ii)           any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of Subordinated Obligations (w) made by exchange for,
or out of the proceeds of the Incurrence of, Indebtedness of the Borrower or
Refinancing Indebtedness, in each case Incurred in compliance with subsection
7.1, (x) [reserved] (y) following the occurrence of a Change of Control (or
other similar event described therein as a “change of control”) but only if the
Borrower shall have made payment in full of all of the Loans and terminated the
Revolving Commitments, or made a Change of Control Offer or (z) constituting
Acquired Indebtedness;

 



-183-

 

 

(iii)          any dividend paid or redemption made within 60 days after the
date of declaration thereof or of the giving of notice thereof, as applicable,
if at such date of declaration or notice such dividend or redemption would have
complied with subsection 7.5(a) above;

 

(iv)          Investments or other Restricted Payments in an aggregate amount
outstanding at any time not to exceed the amount of Excluded Contributions;

 

(v)           loans, advances, dividends or distributions by the Borrower to any
Parent to permit any Parent to repurchase or otherwise acquire its Capital Stock
(including any options, warrants or other rights in respect thereof), such
payments, loans, advances, dividends or distributions not to exceed an amount
(net of repayments of any such loans or advances) equal to
(x) (1) $30.0 million, plus (2) $10.0 million multiplied by the number of
calendar years that have commenced since July 1, 2014, plus (y) the cash
proceeds of key man life insurance policies received by the Borrower or any
Restricted Subsidiary (or by any Parent and contributed to the Borrower) since
July 1, 2014, to the extent such cash proceeds are not included in any
calculation under subsection 7.5(a)(3)(A) above];

 

(vi)          the payment by the Borrower of, or loans, advances, dividends or
distributions by the Borrower to any Parent to pay, dividends on the common
stock, units or equity of the Borrower or any Parent in an amount not to exceed
in any fiscal year of the Borrower 6.0% of Market Capitalization of the
Borrower;

 

(vii)         Restricted Payments (including loans or advances) in an aggregate
amount outstanding at any time not to exceed an amount (net of repayments of any
such loans or advances) equal to the greater of $100.0 million and 7.75% of
Consolidated Tangible Assets;

 

(viii)        loans, advances, dividends or distributions to any Parent or other
payments by the Borrower or any Restricted Subsidiary (A) to satisfy or permit
any Parent to satisfy obligations under the Management Agreements, (B) pursuant
to the Tax Sharing Agreement, or (C) to pay or permit any Parent to pay any
Parent Expenses or any Related Taxes;

 



-184-

 

 

(ix)          payments by the Borrower, or loans, advances, dividends or
distributions by the Borrower to any Parent to make payments, to holders of
Capital Stock of the Borrower or any Parent in lieu of issuance of fractional
shares of such Capital Stock, not to exceed $5.0 million in the aggregate
outstanding at any time;

 

(x)           dividends or other distributions of, or Investments paid for or
made with, Capital Stock, Indebtedness or other securities of Unrestricted
Subsidiaries;

 

(xi)          any Restricted Payment pursuant to or in connection with the
Transactions;

 

(xii)         dividends to holders of any class or series of Disqualified Stock,
or of any Preferred Stock of a Restricted Subsidiary, Incurred in accordance
with subsection 7.1;

 

(xiii)        [reserved];

 

(xiv)        Restricted Payments (including loans or advances) in an aggregate
amount outstanding at any time not to exceed an amount (net of any repayments of
any such loans or advances) equal to Net Available Cash to the extent permitted
by subsection 7.4(b)(iii) and (without duplication) Restricted Payments
(including loans or advances) from declined amounts as contemplated by
subsection 3.4(f) in respect of prepayments required by subsections 3.4(c) or
(d); provided that, in the case of such a Restricted Payment that is a dividend
or distribution on or in respect of, or a purchase, redemption, retirement or
other acquisition for value of, Capital Stock of Holding Parent, at the time of
such Restricted Payment, the Consolidated Coverage Ratio is greater than or
equal to 2.0:1.0 for the four fiscal quarter period of the Borrower ending on
the last date of the most recently completed fiscal year or quarter for which
financial statements of Borrower have been delivered under subsection 6.1(a) or
(b)

 

(xv)         (A) dividends on any Designated Preferred Stock of the Borrower
issued after the Second Restatement Effective Date; provided that at the time of
such issuance and after giving effect thereto on a pro forma basis, the
Consolidated Coverage Ratio would be at least 2.00 to 1.00, or (B) any dividend
on Refunding Capital Stock that is Preferred Stock in excess of the amount of
dividends thereon permitted by clause (i) of this paragraph (b), provided that
at the time of the declaration of such dividend and after giving effect thereto
on a pro forma basis, the Consolidated Coverage Ratio would be at least
2.00:1.00, or (C) loans, advances, dividends or distributions to any Parent to
permit dividends on any Designated Preferred Stock of any Parent issued after
July 1, 2014, in an amount (net of repayments of any such loans or advances) not
exceeding the aggregate cash proceeds received by the Borrower from the issuance
or sale of such Designated Preferred Stock of such Parent;

 



-185-

 

 

 

(xvi)          Investments in Unrestricted Subsidiaries in an aggregate amount
outstanding at any time not exceeding the greater of $75.0 million and 5.75% of
Consolidated Tangible Assets;

 

(xvii)         distributions or payments of Special Purpose Financing Fees; and

 

(xviii)        any Restricted Payment; provided that on a pro forma basis after
giving effect to such Restricted Payment the Consolidated Total Leverage Ratio
would be equal to or less than 4.00:1.00;

 

provided that (A) in the case of subsections 7.5(b)(i)(y), (iii), (vi), (ix),
(xiii) and (xv)(B), the net amount of any such Permitted Payment shall be
included in subsequent calculations of the amount of Restricted Payments, (B) in
all cases other than pursuant to clause (A) immediately above, the net amount of
any such Permitted Payment shall be excluded in subsequent calculations of the
amount of Restricted Payments and (C) solely with respect to
subsections 7.5(b)(vii), (xiii) and (xviii), no Event of Default under
subsection 8.1(a), (c), (e), (f), (h), (i), (j) or (k) or other Event of Default
known to the Borrower shall have occurred and be continuing at the time of any
such Permitted Payment after giving effect thereto. The Borrower, in its sole
discretion, may classify any Investment or other Restricted Payment as being
made in part under one of the provisions of this covenant (or in the case of any
Investment, the clauses of Permitted Investments) and in part under one or more
other such provisions (or, as applicable, clauses).

 

7.6             Limitation on Transactions with Affiliates.

 

(a)             The Borrower will not, and will not permit any Material
Restricted Subsidiary to, directly or indirectly, enter into or conduct any
transaction or series of related transactions (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of the Borrower (an “Affiliate Transaction”) involving aggregate
consideration in excess of $25.0 million unless (i) the terms of such Affiliate
Transaction are not materially less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, than those that could be obtained at the time in
a transaction with a Person who is not such an Affiliate and (ii) if such
Affiliate Transaction involves aggregate consideration in excess of
$50.0 million, the terms of such Affiliate Transaction have been approved by a
majority of the Board of Directors. For purposes of this paragraph, any
Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in this subsection 7.6(a) if (x) such Affiliate Transaction is approved by
a majority of the Disinterested Directors or (y) in the event there are no
Disinterested Directors, a fairness opinion is provided by a nationally
recognized appraisal or investment banking firm with respect to such Affiliate
Transaction.

 



-186-

 

 

(b)             The provisions of subsection 7.6(a) above will not apply to:

 

(i)              any Restricted Payment Transaction,

 

(ii)             (1) the entering into, maintaining or performance of any
employment or consulting contract, collective bargaining agreement, benefit
plan, program or arrangement, related trust agreement or any other similar
arrangement for or with any current or former employee, officer, director or
consultant of or to the Borrower, any Restricted Subsidiary or any Parent
heretofore or hereafter entered into in the ordinary course of business,
including vacation, health, insurance, deferred compensation, severance,
retirement, savings or other similar plans, programs or arrangements,
(2) payments, compensation, performance of indemnification or contribution
obligations, the making or cancellation of loans, or any issuance, grant or
award of stock, options, other equity-related interests or other securities, to
any such employees, officers, directors or consultants in the ordinary course of
business, (3) the payment of reasonable fees to directors of the Borrower or any
of its Subsidiaries or any Parent (as determined in good faith by the Borrower,
such Subsidiary or such Parent), (4) any transaction with an officer or director
of the Borrower or any of its Subsidiaries or any Parent in the ordinary course
of business not involving more than $120,000 in any one case, or (5) Management
Advances and payments in respect thereof (or in reimbursement of any expenses
referred to in the definition of such term),

 

(iii)            any transaction between or among any of the Borrower, one or
more Restricted Subsidiaries, and/or one or more Special Purpose Entities,

 

(iv)            any transaction arising out of agreements or instruments in
existence on the Second Restatement Effective Date (other than any Tax Sharing
Agreement or Management Agreement referred to in subsection 7.6(b)(vii) below),
and any payments made pursuant thereto,

 

(v)             any transaction in the ordinary course of business on terms that
are fair to the Borrower and its Restricted Subsidiaries in the reasonable
determination of the Board of Directors or senior management of the Borrower, or
are not materially less favorable to the Borrower or the relevant Restricted
Subsidiary than those that could be obtained at the time in a transaction with a
Person who is not an Affiliate of the Borrower,

 

(vi)            any transaction in the ordinary course of business, or approved
by a majority of the Board of Directors, between the Borrower or any Restricted
Subsidiary and any Affiliate of the Borrower controlled by the Borrower that is
a joint venture or similar entity,

 



-187-

 

 

(vii)           the execution, delivery and performance of any Tax Sharing
Agreement and any Management Agreements,

 

(viii)          the Transactions, all transactions in connection therewith
(including but not limited to the financing thereof), and all fees and expenses
paid or payable in connection with the Transactions, and

 

(ix)            any issuance or sale of Capital Stock (other than Disqualified
Stock) of the Borrower or capital contribution to the Borrower.

 

7.7             [Reserved].

 

7.8             [Reserved].

 

7.9             Limitation on Restrictions on Distributions from Restricted
Subsidiaries. The Borrower will not, and will not permit any Material Restricted
Subsidiary to create or otherwise cause to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (i) pay dividends or make any other distributions on its Capital
Stock or pay any Indebtedness or other obligations owed to the Borrower, (ii)
make any loans or advances to the Borrower or (iii) transfer any of its property
or assets to the Borrower (provided that dividend or liquidation priority
between classes of Capital Stock, or subordination of any obligation (including
the application of any remedy bars thereto) to any other obligation, will not be
deemed to constitute such an encumbrance or restriction), except any encumbrance
or restriction:

 

(a)             pursuant to an agreement or instrument in effect at or entered
into on the Second Restatement Effective Date, any Credit Facility, and, on and
after the execution and delivery thereof, any Intercreditor Agreement, any Other
Intercreditor Agreement, any Permitted Debt Exchange Notes (and any related
documents) and any Additional Obligations Documents;

 

(b)             pursuant to any agreement or instrument of a Person, or relating
to Indebtedness or Capital Stock of a Person, which Person is acquired by or
merged or consolidated with or into the Borrower or any Restricted Subsidiary,
or which agreement or instrument is assumed by the Borrower or any Restricted
Subsidiary in connection with an acquisition of assets from such Person, as in
effect at the time of such acquisition, merger or consolidation (except to the
extent that such Indebtedness was incurred to finance, or otherwise in
connection with, such acquisition, merger or consolidation); provided that for
purposes of this subsection 7.9(b), if a Person other than the Borrower is the
Successor Company with respect thereto, any Subsidiary thereof or agreement or
instrument of such Person or any such Subsidiary shall be deemed acquired or
assumed, as the case may be, by the Borrower or a Restricted Subsidiary, as the
case may be, when such Person becomes such Successor Company;

 



-188-

 

 

(c)             pursuant to an agreement or instrument (a “Refinancing
Agreement”) effecting a refinancing of Indebtedness Incurred pursuant to, or
that otherwise extends, renews, refunds, refinances or replaces, an agreement or
instrument referred to in subsections 7.9(a) or (b) above or this subsection
7.9(c) (an “Initial Agreement”) or contained in any amendment, supplement or
other modification to an Initial Agreement or Refinancing Agreement (an
“Amendment”); provided, however, that the encumbrances and restrictions
contained in any such Refinancing Agreement or Amendment taken as a whole are
not materially less favorable to the Lenders than encumbrances and restrictions
contained in the Initial Agreement or Initial Agreements to which such
Refinancing Agreement or Amendment relates (as determined in good faith by the
Borrower);

 

(d)             (i) that restricts in a customary manner the subletting,
assignment or transfer of any property or asset that is subject to a lease,
license or similar contract, or the assignment or transfer of any lease, license
or other contract, (ii) by virtue of any transfer of, agreement to transfer,
option or right with respect to, or Lien on, any property or assets of the
Borrower or any Restricted Subsidiary not otherwise prohibited by this
Agreement, (iii) contained in mortgages, pledges or other security agreements
securing Indebtedness of a Restricted Subsidiary to the extent restricting the
transfer of the property or assets subject thereto, (iv) pursuant to customary
provisions restricting dispositions of real property interests set forth in any
reciprocal easement agreements of the Borrower or any Restricted Subsidiary, (v)
pursuant to Purchase Money Obligations that impose encumbrances or restrictions
on the property or assets so acquired, (vi) on cash or other deposits or net
worth imposed by customers or suppliers under agreements entered into in the
ordinary course of business, (vii) pursuant to customary provisions contained in
agreements and instruments entered into in the ordinary course of business
(including but not limited to leases and licenses) or in joint venture and other
similar agreements, (viii) that arises or is agreed to in the ordinary course of
business and does not detract from the value of property or assets of the
Borrower or any Restricted Subsidiary in any manner material to the Borrower or
such Restricted Subsidiary, or (ix) pursuant to Hedging Obligations;

 

(e)             with respect to a Restricted Subsidiary (or any of its property
or assets) imposed pursuant to an agreement entered into for the direct or
indirect sale or disposition of all or substantially all the Capital Stock or
assets of such Restricted Subsidiary (or the property or assets that are subject
to such restriction) pending the closing of such sale or disposition;

 

(f)              by reason of any applicable law, rule, regulation or order, or
required by any regulatory authority having jurisdiction over the Borrower or
any Restricted Subsidiary or any of their businesses, including any such law,
rule, regulation, order or requirement applicable in connection with such
Restricted Subsidiary’s status (or the status of any Subsidiary of such
Restricted Subsidiary) as a Captive Insurance Subsidiary; or

 



-189-

 

 

(g)             pursuant to an agreement or instrument (i) relating to any
Indebtedness permitted to be Incurred subsequent to the Second Restatement
Effective Date pursuant to subsection 7.1, (A) if the encumbrances and
restrictions contained in any such agreement or instrument taken as a whole are
not materially less favorable to the Lenders than the encumbrances and
restrictions contained in the Initial Agreements (as determined in good faith by
the Borrower), or (B) if such encumbrance or restriction is not materially more
disadvantageous to the Lenders than is customary in comparable financings (as
determined in good faith by the Borrower) and either (x) the Borrower determines
in good faith that such encumbrance or restriction will not materially affect
the Borrower’s ability to make principal or interest payments on the Loans or
(y) such encumbrance or restriction applies only if a default occurs in respect
of a payment or financial covenant relating to such Indebtedness, (ii) relating
to any sale of receivables by or Indebtedness of a Foreign Subsidiary or (iii)
relating to Indebtedness of or a Financing Disposition by or to or in favor of
any Special Purpose Entity.

 

7.10           Financial Covenant. If the outstanding amount of Revolving Loans,
Swing Line Loans and L/C Obligations (excluding L/C Obligations not in excess of
$150,000,000 and any Letters of Credit which are cash collateralized by the
Borrower to at least 102% of their undrawn and unexpired amount) as of the end
of any fiscal quarter of the Borrower exceeds 30% of the aggregate amount of all
Revolving Commitments, the Borrower shall not permit the Consolidated First Lien
Leverage Ratio for the Most Recent Four Quarter Period ending as of the end of
such fiscal quarter to exceed 4.00:1.00.

 

SECTION 8        EVENTS OF DEFAULT.

 

8.1             Events of Default. If any of the following events shall occur
and be continuing:

 

(a)             The Borrower shall fail to pay any principal of any Loan when
due in accordance with the terms hereof (whether at stated maturity, by
mandatory prepayment or otherwise); or the Borrower shall fail to pay any
interest on any Loan, Reimbursement Obligation, or any other amount payable
hereunder, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

 

(b)             Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or that is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made; or

 



-190-

 

 

(c)             Any Loan Party shall default in the observance or performance of
any agreement contained in subsection 6.4 (solely as to Borrower’s failure to
maintain its corporate existence), subsection 6.7(a) or Section 7 of this
Agreement (subject to, in the case of the financial covenant contained in
subsection 7.10, the cure rights in subsection 8.2); provided that in the case
of any Event of Default under subsection 7.10 (a “Financial Covenant Event of
Default”), such default shall not constitute a default with respect to any Term
Loans unless and until the Revolving Loans have been declared due and payable
and the Revolving Commitments have been terminated by the Required Revolving
Lenders pursuant to subsection 8.1; provided, however that if (i) Required
Revolving Lenders irrevocably rescind such acceleration and termination in a
writing delivered to the Administrative Agent within 20 Business Days after such
acceleration and termination and (ii) Required Lenders (including the Term Loan
Lenders) have not accelerated the Loans, the Financial Covenant Event of Default
shall automatically cease to constitute an Event of Default with respect to the
Term Loans from and after such date; or

 

(d)             Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this subsection 8.1,
and such default shall continue unremedied for a period of 30 days after the
date on which written notice thereof shall have been given to the Borrower by
the Administrative Agent or the Required Lenders; or

 

(e)             (i) Any Loan Party or any of its Restricted Subsidiaries shall
default in any payment of principal of or interest on any Indebtedness for
borrowed money, or any Loan Party or any of its Material Restricted Subsidiaries
shall default in any payment of principal of or interest on any Indebtedness, in
each case (excluding the Loans and any Indebtedness owed to the Borrower or any
Loan Party) in excess of $75.0 million beyond the period of grace (not to exceed
30 days), if any, provided in the instrument or agreement under which such
Indebtedness was created; or (ii) any Loan Party or any of its Material
Restricted Subsidiaries shall default in the observance or performance of any
other agreement or condition relating to any Indebtedness (excluding the Loans)
referred to in clause (i) above or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
or lapse of time if required, such Indebtedness to become due prior to its
stated maturity (an “Acceleration”), and such time shall have lapsed and, if any
notice (a “Default Notice”) shall be required to commence a grace period or
declare the occurrence of an event of default before notice of Acceleration may
be delivered, such Default Notice shall have been given, and such Indebtedness
shall have been caused to become due prior to its stated maturity; or

 



-191-

 

 

(f)              If (i)  any Loan Party or any of its Material Restricted
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts (excluding, in each case, the solvent liquidation or
reorganization of any Foreign Subsidiary of the Borrower that is not a Loan
Party) or (B) seeking appointment of a receiver, interim receiver, receivers,
receiver and manager, trustee, custodian, conservator or other similar official
for it or for all or any substantial part of its assets, or any Loan Party or
any of its Material Restricted Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against any Loan
Party or any of its Material Restricted Subsidiaries any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged, unstayed or unbonded for a period of 60
days; or (iii) there shall be commenced against any Loan Party or any of its
Material Restricted Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief which shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Loan Party or any of its Material Restricted Subsidiaries shall take
any corporate or other similar organizational action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Loan Party or any of its
Material Restricted Subsidiaries shall be generally unable to, or shall admit in
writing its general inability to, pay its debts as they become due; or

 

(g)             (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
or (ii) any failure by any Single Employer Plan to satisfy the minimum funding
standard (as defined in Section 412 of the Code or Section 302 of ERISA)
applicable to such Single Employer Plan, whether or not waived, shall exist with
respect to any Single Employer Plan or any Lien in favor of the PBGC or a Single
Employer Plan shall arise on the assets of either of the Borrower or any
Commonly Controlled Entity, or (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is in the reasonable opinion of the Administrative Agent likely to
result in the termination of such Plan for purposes of Title IV of ERISA, or
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA
other than a standard termination pursuant to Section 4041(b) of ERISA, or
(v) either of the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Administrative Agent is reasonably likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, would be reasonably expected to result in a Material
Adverse Effect; or

 

(h)             One or more judgments or decrees shall be entered against any
Loan Party or any of its Material Restricted Subsidiaries involving in the
aggregate at any time a liability (net of any insurance or indemnity payments
actually received in respect thereof prior to or within 60 days from the entry
thereof, or to be received in respect thereof in the event any appeal thereof
shall be unsuccessful) of $50.0 million or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 60 days from the entry thereof; or

 



-192-

 

 

(i)              The Guarantee and Collateral Agreement shall, or any other
Security Document covering a significant portion of the Collateral shall (at any
time after its execution, delivery and effectiveness) shall cease for any reason
to be in full force and effect (other than pursuant to the terms hereof or
thereof), or the Borrower or any Loan Party, in each case that is a party to
such Security Document shall so assert in writing, or (ii) the Lien created by
any of the Security Documents shall cease to be perfected and enforceable in
accordance with its terms or of the same effect as to perfection and priority
purported to be created thereby with respect to any significant portion of the
Collateral (other than in connection with any termination of such Lien in
respect of any Collateral as permitted hereby or by any Security Document), and
such failure of such Lien to be perfected and enforceable with such priority
shall have continued unremedied for a period of 20 days; or

 

(j)              Any Loan Party shall assert in writing that the Intercreditor
Agreement, (after execution and delivery thereof) or any Other Intercreditor
Agreement (after execution and delivery thereof) shall have ceased for any
reason to be in full force and effect (other than pursuant to the terms hereof
or thereof) or shall knowingly contest, or knowingly support any other Person in
any action that seeks to contest, the validity or effectiveness of any such
intercreditor agreement (other than pursuant to the terms hereof or thereof); or

 

(k)             Subject to the Borrower’s option to make a payment in full of
all of the Loans and to terminate the Revolving Commitments, or to make a Change
of Control Offer, a Change of Control shall have occurred;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower, the
Commitments, if any, shall automatically immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, with the consent of the Required Lenders (or, if a
Financial Covenant Event of Default occurs and is continuing, at the request of,
or with the consent of the Required Revolving Lenders only, and without limiting
subsection 8.1(c), only with respect to the Revolving Loans, Revolving
Commitments, Swing Line Commitments, Swing Line Loans, any Letter of Credit and
L/C Obligations), the Administrative Agent may, or upon the request of the
Required Lenders or the Required Revolving Lenders, as the case may be, the
Administrative Agent shall, by notice to the Borrower, declare the Commitments
to be terminated forthwith, whereupon the Commitments, if any, shall immediately
terminate, and/or declare the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement to be due and payable
forthwith, whereupon the same shall immediately become due and payable.

 



-193-

 

 

Except as expressly provided above in this subsection 8.1, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 

8.2             Borrower’s Right to Cure.

 

(a)             Notwithstanding anything to the contrary otherwise contained in
this Section 8, in the event of any Financial Covenant Event of Default and upon
the receipt of a Specified Equity Contribution within the time period specified,
and subject to the satisfaction of the other conditions with respect to
Specified Equity Contribution set forth in the definition thereof, Consolidated
EBITDA shall be increased with respect to such applicable fiscal quarter and any
four fiscal quarter period that contains such fiscal quarter by the amount of
such Specified Equity Contribution (the “Cure Amount”), solely for the purpose
of measuring compliance with subsection 7.10. If, after giving effect to the
foregoing pro forma adjustment (without giving effect to any repayment of any
Indebtedness with any portion of the Cure Amount or any portion of the Cure
Amount on the balance sheet of the Borrower and its Restricted Subsidiaries, in
each case, with respect to such fiscal quarter only), the Borrower and its
Restricted Subsidiaries shall then be in compliance with the requirements of
subsection 7.10, they shall be deemed to have been in compliance therewith as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date, and the applicable breach or
default hereunder that had occurred shall be deemed cured for the purposes of
this Agreement.

 

(b)             The parties hereby acknowledge that notwithstanding any other
provision in this Agreement to the contrary, (i) the Cure Amount received
pursuant to the occurrence of any Specified Equity Contribution shall be
disregarded for purposes of calculating Consolidated EBITDA in any determination
of any financial ratio-based conditions, pricing or basket under Section 7
(other than as applicable to subsection 7.10) and (ii) no Revolving Lender or
Issuing Bank shall be required to make any Extension of Credit hereunder, if a
Financial Covenant Event of Default has occurred and is continuing during the
ten Business Day period during which a Specified Equity Contribution may be made
(as provided in the definition of Specified Equity Contribution), unless and
until the Cure Amount is actually received.

 

SECTION 9        THE AGENTS AND THE OTHER REPRESENTATIVES.

 

9.1             Appointment.

 

(a)             Each Lender hereby irrevocably designates and appoints JPMorgan
Chase Bank, N.A., as the Administrative Agent and Collateral Agent of such
Lender under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes JPMorgan Chase Bank, N.A., as Administrative Agent for
such Lender, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to or required of the Administrative
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Agents and the Other
Representatives shall not have any duties or responsibilities, except, in the
case of the Administrative Agent and the Collateral Agent, those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agents or the Other Representatives.

 



-194-

 

 

(b)             Each of the Agents may perform any of their respective duties
under this Agreement, the other Loan Documents and any other instruments and
agreements referred to herein or therein by or through its respective officers,
directors, agents, employees or affiliates, or delegate any and all such rights
and powers to, any one or more sub-agents appointed by such Agent (it being
understood and agreed, for avoidance of doubt and without limiting the
generality of the foregoing, that the Administrative Agent and the Collateral
Agent may perform any of their respective duties under the Security Documents by
or through one or more of their respective affiliates). Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section 9 shall apply to any such sub-agent and to the
Related Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

(c)              Except for subsections 9.5 and (to the extent of the Borrower’s
rights thereunder and the conditions included therein) 9.9, the provisions of
this Section 9 are solely for the benefit of the Agents and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

9.2             The Administrative Agent and Affiliates. Each person serving as
an Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each person serving
as an Agent hereunder in its individual capacity. Such person and its affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if such
person were not an Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.3             Action by Agent. In performing its functions and duties under
this Agreement, (a) each Agent shall act solely as an agent for the Lenders and,
as applicable, the other secured parties, and (b) no Agent assumes any (and
shall not be deemed to have assumed any) relationship of agency or trust with or
for the Borrower or any of its Subsidiaries. Each Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact (including the Collateral Agent in the case of the
Administrative Agent), and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.

 



-195-

 

 

9.4           Exculpatory Provisions.

 

(a)           No Agent shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, no Agent:

 

(i)            shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)           shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirement of Law; and

 

(iii)          shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as such Agent or any of its
affiliates in any capacity.

 

(b)           No Agent shall be liable for any action taken or not taken by it
(x) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in subsection 8.1 or subsection 10.1, as applicable) or (y) in the
absence of its own bad faith, gross negligence or willful misconduct. No Agent
shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to such Agent by the Borrower or a Lender.

 

(c)           No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents or (v) the
satisfaction of any condition set forth in Section 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent. Without limiting the generality of the foregoing, the use of the term
“agent” in this Agreement with reference to the Administrative Agent or the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term as used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 



-196-

 

 

9.5             Acknowledgement and Representation by Lenders. Each Lender
expressly acknowledges that none of the Agents or the Other Representatives nor
any of their officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
any Agent or any Other Representative hereafter taken, including any review of
the affairs of the Borrower or any other Loan Party, shall be deemed to
constitute any representation or warranty by such Agent or such Other
Representative to any Lender. Each Lender further represents and warrants to the
Agents, the Other Representatives and each of the Loan Parties that it has had
the opportunity to review each document made available to it on the Electronic
Platform in connection with this Agreement and has acknowledged and accepted the
terms and conditions applicable to the recipients thereof. Each Lender
represents to the Agents, the Other Representatives and each of the Loan Parties
that, independently and without reliance upon any Agent, the Other
Representatives or any other Lender, and based on such documents and information
as it has deemed appropriate, it has made and will make, its own appraisal of
and investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and the other Loan Parties, it
has made its own decision to make its Loans hereunder and enter into this
Agreement and it will make its own decisions in taking or not taking any action
under this Agreement and the other Loan Documents and, except as expressly
provided in this Agreement, neither the Agents nor any Other Representative
shall have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. Each Lender (other than,
in the case of clause (i), any Parent (other than Holding) or any Unrestricted
Subsidiary) represents to each other party hereto that (i) it is a bank, savings
and loan association or other similar savings institution, insurance company,
investment fund or company or other financial institution which makes or
acquires commercial loans in the ordinary course of its business and that it is
participating hereunder as a Lender for such commercial purposes and (ii) it has
the knowledge and experience to be and is capable of evaluating the merits and
risks of being a Lender hereunder. Each Lender acknowledges and agrees to comply
with the provisions of subsection 9.6 applicable to the Lenders hereunder. Each
party to this Agreement acknowledges and agrees that the Administrative Agent
may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that any such service provider will be deemed to be
acting at the request and on behalf of the Borrower and the other Loan Parties.
No Agent shall be liable for any action taken or not taken by any such service
provider.

 



-197-

 

 

9.6             Indemnity; Reimbursement by Lenders.

 

(a)             To the extent that the Borrower or any other Loan Party for any
reason fails to indefeasibly pay any amount required under subsection 10.5 to be
paid by it to the Administrative Agent (or any sub-agent thereof), or the
Collateral Agent (or any sub-agent thereof), the Swing Line Lender, the Issuing
Bank or any Related Party of any of the foregoing, each Lender severally agrees
to pay ratably according to their respective Term Credit Percentages or
Revolving Commitment Percentages, as the case may be, on the date on which the
applicable unreimbursed expense or indemnity payment is sought under this
subsection 9.6 such unpaid amount (such indemnity shall be effective whether or
not the related losses, claims, damages, liabilities and related expenses are
incurred or asserted by any party hereto or any third party); provided that (i)
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Collateral Agent (or any
sub-agent thereof), the Swing Line Lender or the Issuing Banks in their capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Swing Line Lender or the Issuing Banks in connection
with such capacity and (ii) such indemnity for the Swing Line Lender or the
Issuing Banks shall not include losses incurred by the Swing Line Lender or the
Issuing Banks due to one or more Lenders defaulting in their obligations to
purchase participations of Swing Line Exposure under subsections 2.8(d) or
2.8(e) or L/C Obligations under subsection 2.7(d) (it being understood that this
proviso shall not affect the Swing Line Lender’s or any Issuing Bank’s rights
against any Defaulting Lender). The obligations of the Lenders under this
subsection 9.6 are subject to the provisions of subsection 3.8.

 

(b)             Any Agent shall be fully justified in failing or refusing to
take any action hereunder and under any other Loan Document (except actions
expressly required to be taken by it hereunder or under the Loan Documents)
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

 

(c)             All amounts due under this subsection 9.6 shall be payable not
later than three Business Days after demand therefor. The agreements in this
subsection 9.6 shall survive the payment of the Loans and all other amounts
payable hereunder.

 



-198-

 

 

9.7             Right to Request and Act on Instructions.

 

(a)              Each Agent may at any time request instructions from the
Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the Loan Documents an Agent is permitted or desires to
take or to grant, and if such instructions are promptly requested, the
requesting Agent shall be absolutely entitled as between itself and the Lenders
to refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Lender for refraining from any action or
withholding any approval under any of the Loan Documents until it shall have
received such instructions from Required Lenders or all or such other portion of
the Lenders as shall be prescribed by this Agreement. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any Agent
as a result of an Agent acting or refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of the
Required Lenders (or all or such other portion of the Lenders as shall be
prescribed by this Agreement) and, notwithstanding the instructions of the
Required Lenders (or such other applicable portion of the Lenders), an Agent
shall have no obligation to any Lender to take any action if it believes, in
good faith, that such action would violate applicable law or exposes an Agent to
any liability for which it has not received satisfactory indemnification in
accordance with the provisions of subsection 9.6.

 

(b)             Each Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall be entitled to rely upon the advice of any such counsel,
accountants or experts and shall not be liable for any action taken or not taken
by it in accordance with such advice.

 

9.8             [Reserved]

 



-199-

 

 

9.9             Collateral Matters.

 

(a)             Each Lender authorizes and directs the Administrative Agent and
the Collateral Agent to enter into (x) the Security Documents, any Intercreditor
Agreement, and any Other Intercreditor Agreement for the benefit of the Lenders
and the other Secured Parties, (y) any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to the
Security Documents, any Intercreditor Agreement and any Other Intercreditor
Agreement or enter into a separate intercreditor agreement in connection with
the incurrence by any Loan Party or any Subsidiary thereof of Additional
Indebtedness (each an “Intercreditor Agreement Supplement”) to permit such
Additional Indebtedness to be secured by a valid, perfected lien (with such
priority as may be designated by the relevant Loan Party or Subsidiary, to the
extent such priority is permitted by the Loan Documents) and (z) any Incremental
Commitment Amendment as provided in subsection 2.9, any Incremental Amendment as
provided in subsection 2.9, and any Extension Amendment as provided in
subsection 2.5, any agreement required in connection with a Permitted Debt
Exchange Offer pursuant to subsection 2.10, and any Specified Refinancing
Amendment as provided in subsection 2.11. Each Lender hereby agrees, and each
holder of any Note or participant in Letters of Credit by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the Administrative Agent, the Collateral Agent or the Required Lenders
in accordance with the provisions of this Agreement, the Security Documents, any
Intercreditor Agreement, any Other Intercreditor Agreement, any Intercreditor
Agreement Supplement, any Incremental Commitment Amendment, any Incremental
Amendment or any agreement required in connection with a Permitted Debt Exchange
Offer or any Extension Amendment or any Specified Refinancing Amendment and the
exercise by the Agents or the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. The Administrative
Agent and the Collateral Agent are hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time, to take any action with respect to any Collateral or
Security Documents which may be necessary to perfect and maintain perfected the
security interest in and liens upon the Collateral granted pursuant to the
Security Documents. Each Lender agrees that it will not have any right
individually to enforce or seek to enforce any Security Document or to realize
upon any Collateral for the Loans unless instructed to do so by the Collateral
Agent, it being understood and agreed that such rights and remedies may be
exercised only by the Collateral Agent. The Collateral Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any guarantee by any Subsidiary
(including extensions beyond the Second Restatement Effective Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Second Restatement Effective Date) where it determines that such action cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.

 

(b)             The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, in each case at its option and in its
discretion, to (A) release any Lien granted to or held by such Agent upon any
Collateral (i) upon termination of the Revolving Commitments and payment and
satisfaction of all of the Senior Credit Facility Obligations under the Loan
Documents at any time arising under or in respect of this Agreement or the Loan
Documents or the transactions contemplated hereby or thereby that are then due
and unpaid, with no Letters of Credit outstanding (unless cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent), (ii) constituting property being sold or otherwise disposed of (to
Persons other than a Loan Party) upon the sale or other disposition thereof in
compliance with subsection 7.4, (iii) owned by any Subsidiary Guarantor which
becomes an Excluded Subsidiary or ceases to be a Restricted Subsidiary of the
Borrower or constituting Capital Stock or other equity interests of an Excluded
Subsidiary, (iv) if approved, authorized or ratified in writing by the Required
Lenders (or such greater amount, to the extent required by subsection 10.1) or
(v) as otherwise may be expressly provided in the relevant Security Documents;
(B) enter into any intercreditor agreement (including any Intercreditor
Agreement and any Other Intercreditor Agreement) on behalf of, and binding with
respect to, the Lenders and their interest in designated assets, to give effect
to any Special Purpose Financing, including to clarify the respective rights of
all parties in and to designated assets; (C) at the written request of the
Borrower to subordinate any Lien on any Excluded Assets (or to confirm in
writing the absence of any Lien thereon) or any other property granted to or
held by such Agent under any Loan Document to the holder of any Permitted Lien
(other than Permitted Liens securing the Obligations under the Loan Documents or
that are required by the express terms of this Agreement to be pari passu with
or junior to the Liens on the Collateral securing the Senior Credit Facility
Obligations pursuant to an Intercreditor Agreement or an Other Intercreditor
Agreement) and (D) to release any Subsidiary Guarantor from its Obligations
under any Loan Documents to which it is a party if such Person ceases to be a
Restricted Subsidiary of the Borrower or becomes an Excluded Subsidiary. Upon
request by the Administrative Agent or the Collateral Agent, at any time, the
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement will confirm in writing such Agent’s authority to
release particular types or items of Collateral pursuant to this subsection 9.9.

 



-200-

 

 

(c)             The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as the case may be, in each case at its option and in its
discretion, to enter into any amendment, amendment and restatement, restatement,
waiver, supplement or modification, and to make or consent to any filings or to
take any other actions, in each case as contemplated by subsection 10.17. Upon
request by any Agent, at any time, the Lenders will confirm in writing the
Administrative Agent’s and the Collateral Agent’s authority under this
subsection 9.9(c).

 

(d)             No Agent shall have any obligation whatsoever to the Lenders to
assure that the Collateral exists or is owned by the Borrower or any of its
Subsidiaries or is cared for, protected or insured or that the Liens granted to
any Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agents in this subsection 9.9
or in any of the Security Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, each
Agent may act in any manner it may deem appropriate, in its sole discretion,
given such Agent’s own interest in the Collateral as Lender and that no Agent
shall have any duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct.

 

(e)              Notwithstanding any provision herein to the contrary, any
Security Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by and in accordance with either
subsection 10.1 or 10.17, as applicable, with the written consent of the Agent
party thereto and the Loan Party party thereto.

 

(f)              The Collateral Agent may, and hereby does, appoint the
Administrative Agent as its agent for the purposes of holding any Collateral
and/or perfecting the Collateral Agent’s security interest therein and for the
purpose of taking such other action with respect to the Collateral as such
Agents may from time to time agree.

 



-201-

 

 

9.10           Successor Agent. Subject to the appointment of a successor as set
forth herein, the Administrative Agent and the Collateral Agent may resign as
Administrative Agent or Collateral Agent, respectively, upon 10 days’ notice to
the Lenders and the Borrower and if the Administrative Agent has admitted in
writing that it is insolvent or becomes a Defaulting Lender, either the Required
Lenders or the Borrower may, upon 10 days’ notice to the Administrative Agent,
remove such Agent. If the Administrative Agent or Collateral Agent shall resign
or be removed as Administrative Agent or Collateral Agent, as applicable, under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be subject to approval by the Borrower (provided that such
approval by the Borrower in connection with the appointment of any successor
Administrative Agent shall only be required so long as no Event of Default under
subsection 8.1(a) or (f) has occurred and is continuing; provided further, that
the Borrower shall not unreasonably withhold its approval of any successor
Administrative Agent if such successor is a commercial bank with a consolidated
combined capital and surplus of at least $5,000,000,000) whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent or the Collateral Agent, as applicable, and the term
“Administrative Agent” or “Collateral Agent,” as applicable, shall mean such
successor agent effective upon such appointment and approval, and the former
Agent’s rights, powers and duties as Administrative Agent or Collateral Agent,
as applicable, shall be terminated, without any other or further act or deed on
the part of such former Agent or any of the parties to this Agreement or any
holders of the Loans or issuers of Letters of Credit. After any retiring Agent’s
resignation or removal as Agent, the provisions of this Section 9 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement and the other Loan Documents. Additionally, after any
retiring Agent’s resignation or removal as such Agent, the provisions of this
subsection shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was such Agent under this Agreement and the other Loan
Documents. After the resignation or removal of the Administrative Agent pursuant
to the preceding provisions of this subsection 9.10, the resigning or removed
Administrative Agent (x) shall not be required to act as Issuing Bank for any
Letters of Credit to be issued after the date of such resignation or removal and
(y) shall not be required to act as Swing Line Lender with respect to Swing Line
Loans to be made after the date of such resignation or removal (and all
outstanding Swing Line Loans of such resigning or removed Administrative Agent
shall be required to be repaid in full upon its resignation or removal),
although the resigning Administrative Agent shall retain all rights hereunder as
Issuing Bank and Swing Line Lender with respect to all Letters of Credit issued
by it and all Swing Line Loans made by it, prior to the effectiveness of its
resignation or removal as Administrative Agent hereunder.

 

9.11           Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of, withholding Tax
ineffective), such Lender shall indemnify and hold harmless the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower and without limiting the obligation of such Borrower
to do so) for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including any interest, additions to Tax or penalties
thereto, together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses. The agreements in this subsection 9.11 shall
survive the resignation and/or replacement of the Administrative Agent, and
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other Senior
Credit Facility Obligations. For purposes of this subsection 9.11, the term
“Lender” includes any Issuing Bank.

 



-202-

 

 

9.12           Other Representatives. None of the entities identified as joint
bookrunners and joint lead arrangers or as co-syndication agents or as
co-documentation agents pursuant to the definition of Other Representative
contained herein, shall have any duties or responsibilities hereunder or under
any other Loan Document in its capacity as such. Without limiting the foregoing,
no Other Representative shall have nor be deemed to have a fiduciary
relationship with any Lender. At any time that any Lender serving as an Other
Representative shall have transferred to any other Person (other than any of its
affiliates) all of its interests in the Loans and in the Commitments, such
Lender shall be deemed to have concurrently resigned as such Other
Representative.

 

9.13           Administrative Agent May File Proofs of Claims. In case of the
pendency of any Bankruptcy Proceeding or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) is hereby authorized by the Lenders,
by intervention in such proceeding or otherwise:

 

(a)             to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders and
the Administrative Agent under subsections 3.5 and 10.5) allowed in such
judicial proceeding;

 

(b)             to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under subsections 3.5 and 10.5.

 



-203-

 

 

9.14           Application of Proceeds. The Lenders, the Administrative Agent
and the Collateral Agent agree, as among such parties, as follows: subject to
the terms of any Intercreditor Agreement, any Other Intercreditor Agreement or
any Intercreditor Agreement Supplement, after the occurrence and during the
continuance of an Event of Default, all amounts collected or received by the
Administrative Agent, the Collateral Agent or any Lender on account of amounts
then due and outstanding under any of the Loan Documents (the “Collection
Amounts”) shall, except as otherwise expressly provided herein, be applied as
follows: first, to pay all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees to the extent provided herein) due and
owing hereunder of the Administrative Agent and the Collateral Agent in
connection with enforcing the rights of the Agents and the Lenders under the
Loan Documents (including all expenses of sale or other realization of or in
respect of the Collateral and any sums advanced to the Collateral Agent or to
preserve its security interest in the Collateral), second, to pay all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees to the
extent provided herein) due and owing hereunder of each of the Lenders in
connection with enforcing such Lender’s rights under the Loan Documents, third,
to pay interest on Loans and L/C Obligations then outstanding; fourth, to pay
principal of Loans then outstanding, Reimbursement Obligations then outstanding
and obligations under Interest Rate Agreements, Currency Agreements, Commodities
Agreements and Bank Products Agreements permitted hereunder and secured by the
Guarantee and Collateral Agreement, ratably among the applicable Secured Parties
in proportion to the respective amounts described in this clause “fourth”
payable to them, and fifth, to pay the surplus, if any, to whomever may be
lawfully entitled to receive such surplus. To the extent any amounts available
for distribution pursuant to clause “third” or “fourth” above are insufficient
to pay all obligations described therein in full, such moneys shall be allocated
pro rata among the applicable Secured Parties in proportion to the respective
amounts described in the applicable clause at such time. This subsection 9.14
may be amended (and the Lenders hereby irrevocably authorize the Administrative
Agent to enter into any such amendment) to the extent necessary to reflect
differing amounts payable, and priorities of payments, to Lenders participating
in any new classes or tranches of loans added pursuant to subsections 2.5, 2.9
and 2.11, as applicable.

 

Notwithstanding the foregoing, Excluded Obligations (as defined in the Guarantee
and Collateral Agreement) with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets and such Excluded Obligations
shall be disregarded in any application of Collection Amounts pursuant to the
preceding paragraph

 

9.15           Approved Electronic Communications. Each of the Lenders and the
Loan Parties agree, that the Administrative Agent may, but shall not be
obligated to, make the Approved Electronic Communications available to the
Lenders by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”). The
Approved Electronic Communications and the Approved Electronic Platform are
provided (subject to subsection 10.16) “as is” and “as available.”

 



-204-

 

 

 

Each of the Lenders and (subject to subsection 10.16) each of the Loan Parties
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.

 

9.16        Certain ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 



 -205- 

 

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

SECTION 10    MISCELLANEOUS.

 

10.1        Amendments and Waivers.

 

(a)           Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, supplemented, modified or waived except in
accordance with the provisions of this subsection 10.1 and subsection 3.7 (b)
hereof. The Required Lenders may, or, with the written consent of the Required
Lenders, the Administrative Agent and the Collateral Agent may, from time to
time, (x) enter into with the respective Loan Parties hereto or thereto, as the
case may be, written amendments, supplements or modifications hereto and to the
other Loan Documents for the purpose of adding any provisions to this Agreement
or to the other Loan Documents or changing, in any manner the rights or
obligations of the Lenders or the Loan Parties hereunder or thereunder or
(y) waive at any Loan Party’s request, on such terms and conditions as the
Required Lenders, the Administrative Agent or the Collateral Agent, as the case
may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that amendments pursuant to
subsections 10.1(a)(vii), (d) and (f) may be effected without the consent of the
Required Lenders to the extent provided therein; provided further that no such
waiver and no such amendment, supplement or modification shall:

 

(i)            reduce or forgive the amount or extend the scheduled date of
maturity of any Loan or Reimbursement Obligation hereunder or of any scheduled
installment thereof or reduce the stated rate of any interest, commission or fee
payable hereunder (other than as a result of any waiver of the applicability of
any post-default increase in interest rates) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment or change the currency in which any Loan or Reimbursement
Obligation is payable, in each case without the consent of each Lender directly
and adversely affected thereby (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitment of all Lenders shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender);

 



 -206- 

 

 

(ii)           amend, modify or waive any provision of this subsection 10.1(a)
or reduce the percentage specified in the definition of Required Lenders, or
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents (other than
pursuant to subsection 7.3 or 10.6(a)), in each case without the written consent
of all the Lenders;

 

(iii)          release Guarantors accounting for all or substantially all of the
value of the Guarantee of the Senior Credit Facility Obligations pursuant to the
Guarantee and Collateral Agreement, or, in the aggregate (in a single
transaction or a series of related transactions), all or substantially all of
the Collateral without the consent of all of the Lenders, except as expressly
permitted hereby or by any Security Document (as such documents are in effect on
the date hereof or, if later, the date of execution and delivery thereof in
accordance with the terms hereof);

 

(iv)          require any Lender to make Loans having an Interest Period of
longer than six months or shorter than one month without the consent of such
Lender;

 

(v)           amend, modify or waive any provision of Section 9 without the
written consent of the then Administrative Agent and of any Other Representative
directly and adversely affected thereby;

 

(vi)          amend, modify or waive the provisions of any Letter of Credit or
any of any Issuing Bank’s rights under subsection 2.7 without the written
consent of such Issuing Bank;

 

(vii)         (A) amend or otherwise modify subsection 7.10, (B) waive or
consent to any Default or Event of Default resulting from a breach of subsection
7.10, (C) amend or otherwise modify subsection 5.2 solely with respect to any
Extension of Credit in respect of Revolving Loans, Swing Line Loans or the
issuance of Letters of Credit, (D) waive any representation made or deemed made
in connection with any Extension of Credit in respect of Revolving Loans, Swing
Line Loans or the issuance of Letters of Credit or (E) waive or consent to any
Default or Event of Default relating solely to the Revolving Loans and Revolving
Commitments (including Defaults and Events of Default relating to the foregoing
clauses (A) through (D)), in each case without the written consent of the
Required Revolving Lenders; provided, however, that the amendments,
modifications, waivers and consents described in this clause (vii) shall not
require the consent of any Lenders other than the Required Revolving Lenders;

 



 -207- 

 

 

(viii)        reduce the percentage specified in the definition of “Required
Revolving Lenders” without the written consent of all Revolving Lenders;

 

(ix)          amend, modify or waive any provision of the Swing Line Note (if
any) or subsection 2.8 without the written consent of the Swing Line Lender and
each other Lender, if any, which holds, or is required to purchase, a
participation in any Swing Line Loan pursuant to subsection 2.8(c); or

 

(x)           subject to subsection 10.1(d), change subsections 3.8 or 9.14 in a
manner that would alter the pro rata sharing of payments or other amounts
required thereby without the consent of each Lender directly and adversely
affected thereby;

 

provided further that, notwithstanding the foregoing, and in addition to Liens
on the Collateral that the Collateral Agent is authorized to release pursuant to
subsection 9.9(b), the Collateral Agent may, in its discretion, release the Lien
on Collateral valued in the aggregate not in excess of $20.0 million in any
fiscal year without the consent of any Lender.

 

(b)           Any waiver and any amendment, supplement or modification pursuant
to this subsection 10.1 shall apply to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents, the Issuing Banks and all future
holders of the Loans. In the case of any waiver, each of the Loan Parties, the
Lenders and the Agents shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

(c)           Notwithstanding any provision herein to the contrary, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder or under any of the Loan Documents, except to the
extent the consent of such Lender would be required under clause (i) in the
further proviso to the second sentence of subsection 10.1(a).

 



 -208- 

 

 

(d)           Notwithstanding any provision herein to the contrary, this
Agreement and the other Loan Documents may be amended (i) to cure any ambiguity,
mistake, omission, defect, or inconsistency with the consent of the Borrower and
the Administrative Agent, (ii) in accordance with subsection 2.9 to incorporate
the terms of any Incremental Commitments (including to add a new revolving
facility or letter of credit facility under this Agreement with respect to any
Incremental Revolving Commitment or Incremental Letter of Credit Commitment)
with the written consent of the Borrower and Lenders providing such Incremental
Commitments, (iii) in accordance with subsection 2.5 to effectuate an Extension
with the written consent of the Borrower and the Extending Lenders, (iv) in
accordance with subsection 2.11 to incorporate the terms of any Specified
Refinancing Facilities with the consent of the Borrower and the applicable
Specified Refinancing Lenders, (v) with the consent of the Borrower and the
Administrative Agent (in each case such consent not to be unreasonably withheld
or delayed), in the event any mandatory prepayment or redemption provision in
respect of the Net Cash Proceeds of Asset Dispositions or Recovery Events or
from Excess Cash Flow included or to be included in any Incremental Commitment
Amendment or any Indebtedness constituting Additional Obligations or that would
constitute Additional Obligations would result in Incremental Term Loans or
Additional Obligations, as applicable, being prepaid or redeemed on a more than
ratable basis with the Term Loans in respect of the Net Cash Proceeds from any
such Asset Disposition or Recovery Event or Excess Cash Flow prepayment to the
extent such Net Cash Proceeds or Excess Cash Flow are required to be applied to
repay Term Loans hereunder pursuant to subsection 3.4(c) or (d), to provide for
mandatory prepayments of the Initial Term Loans such that, after giving effect
thereto, the prepayments made in respect of such Incremental Term Loans or
Additional Obligations, as applicable, are not on more than a ratable basis and
(vi) with respect to Schedule C-1, as set forth in subsection 10.1(h), and (vii)
with the consent of the Borrower and the Administrative Agent (in each case such
consent not to be unreasonably withheld or delayed), upon a Foreign Subsidiary
Borrower becoming party hereto, to reflect that there are multiple borrowers
party hereto. Without limiting the generality of the foregoing, any provision of
this Agreement and the other Loan Documents, including subsection 3.4, 3.8 or
9.14 hereof, may be amended as set forth in the immediately preceding sentence
pursuant to any Incremental Commitment Amendment, any Extension Amendment or any
Specified Refinancing Amendment, as the case may be, to provide for non-pro rata
borrowings and payments of any amounts hereunder as between any Tranches,
including the Term Loans, Revolving Commitments, Revolving Loans, any
Incremental Commitments or Incremental Loans, any Extended Tranche and any
Specified Refinancing Tranche, or to provide for the inclusion, as appropriate,
of the Lenders of any Extended Tranche, Specified Refinancing Tranche,
Incremental Commitments or Incremental Loans in any required vote or action of
the Required Lenders or of the Lenders of each Tranche hereunder. The
Administrative Agent hereby agrees (if requested by the Borrower) to execute any
amendment referred to in this clause (d) or an acknowledgement thereof.

 

(e)           Notwithstanding any provision herein to the contrary, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (x) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the existing Facilities and the
accrued interest and fees in respect thereof, (y) to include, as appropriate,
the Lenders holding such credit facilities in any required vote or action of the
Required Lenders or of the Lenders of each Facility hereunder and (z) to provide
class protection for any additional credit facilities in a manner consistent
with those provided the original Facilities pursuant to the provisions of
subsection 10.1(a) as originally in effect.

 



 -209- 

 

 

(f)            Notwithstanding any provision herein to the contrary, any
Security Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by subsection 10.17 with the written
consent of the Agent party thereto and the Loan Party party thereto.

 

(g)           If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by subsection 10.1(a), the consent of each Lender,
each Revolving Lender or each affected Lender, as applicable, is required and
the consent of the Required Lenders or Required Revolving Lenders, as
applicable, at such time is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained (each such other Lender,
a “Non-Consenting Lender”), then the Borrower may, on prior written notice to
the Administrative Agent and the Non-Consenting Lender, (A) replace such
Non-Consenting Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to subsection 10.6 (with the assignment fee and
any other costs and expenses to be paid by the Borrower in such instance) all of
its rights and obligations under this Agreement to one or more assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender; provided, further, that
the applicable assignee shall have agreed to the applicable change, waiver,
discharge or termination of this Agreement and/or the other Loan Documents; and
provided, further, that all obligations of the Borrower owing to the
Non-Consenting Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender to such Non-Consenting Lender
concurrently with such Assignment and Acceptance or (B) so long as no Event of
Default under subsection 8.1(a) or (f) then exists or will exist immediately
after giving effect to the respective prepayment prepay the Loans and, at the
Borrower’s option, terminate the Commitments of such Non-Consenting Lender, in
whole or in part, subject to subsection 3.12, without premium or penalty. In
connection with any such replacement under this subsection 10.1(g), if the
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrower owing to the Non-Consenting Lender relating to the Loans, Commitments
and participations so assigned shall be paid in full by the assignee Lender to
such Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Consenting Lender.

 

(h)           A Foreign Subsidiary listed on Schedule C-1 may become a Foreign
Subsidiary Borrower by (x) delivery to the Administrative Agent of a Joinder
Agreement executed by such Foreign Subsidiary and Borrower and approved by the
Administrative Agent and each Revolving Lender in accordance with the next
sentence and (y) compliance with the other provisions of this subsection
10.1(h), and thereupon such Foreign Subsidiary shall for all purposes of this
Agreement be a party to and a Foreign Subsidiary Borrower under this Agreement
and the other Loan Documents. The Administrative Agent and Revolving Lenders
may, to the extent reasonable, condition such approval on the receipt of
information required by law (including applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act),
customary closing opinions and certificates, and the satisfaction of other
reasonable and customary documentary conditions. Schedule C-1 may be
supplemented, by the Borrower by written notice to the Administrative Agent,
from time to time to add Foreign Subsidiaries that may become additional Foreign
Subsidiary Borrowers so long as any such Foreign Subsidiary Borrower is
reasonably satisfactory to the Administrative Agent and each Revolving Lender
and such Foreign Subsidiary Borrower is organized in a jurisdiction listed on
Schedule C-2 or another jurisdiction reasonably satisfactory to the
Administrative Agent and each Revolving Lender. A Foreign Subsidiary listed on
Schedule C-1 shall become a Foreign Subsidiary Borrower upon delivery of the
Joinder Agreement described above if

 



 -210- 

 

 

(i)           the Borrower shall have provided at least ten (10) Business Days’
written notice to the Administrative Agent of its intention to have a Person
listed on Schedule C-1 become a Foreign Subsidiary Borrower (which notice shall
specify the name of such Foreign Subsidiary Borrower and its jurisdiction of
organization) (with the Administrative Agent hereby agreeing to promptly furnish
any such notice received from the Borrower to each Lender) and either:

 

(x)          the Administrative Agent shall not have received from any Lender,
prior to the date occurring five (5) Business Days after the Administrative
Agent shall have furnished the applicable written notice from the Borrower to
such Lender, written notice to the effect that (i) in accordance with then
applicable credit policies of such Lender, as applied consistently, such Lender
does not generally provide Extensions of Credit in the jurisdiction of
organization of the proposed Foreign Subsidiary Borrower or (ii) such Lender is
prohibited by any Requirement of Law from providing extensions of credit in such
jurisdiction (with each Lender, if any, which provides such notice with respect
to any jurisdiction being herein called a “Restricted Lender” with respect to
such jurisdiction); or

 

(y)          there is one or more Restricted Lenders with respect to the
relevant jurisdiction, and:

 

(I)       the Administrative Agent (or one or more of its Affiliates acting as
the “fronting” Lender to the applicable Foreign Subsidiary Borrower) determines
in its sole discretion to provide to such Restricted Lenders legally effective
“fronting” arrangements on terms and conditions customary for JPMorgan Chase
Bank, N.A. (including with respect to voting, payment of fees and interest and
indemnities by any applicable Restricted Lender; it being understood that the
Borrower shall not have any greater liability or obligation by reason of such
“fronting” arrangement than in would in the absence of such arrangement) and
reasonably satisfactory to such Restricted Lender, pursuant to which
(a) JPMorgan Chase Bank, N.A. or its relevant Affiliate (in its individual
capacity) shall act as the “fronting” Lender for such Restricted Lender(s) in
respect of Extensions of Credit otherwise required to be made to the respective
Foreign Subsidiary Borrower pursuant to the Revolving Commitments of the
respective Restricted Lender(s), and (b) such Restricted Lender(s) shall act as
“indemnifying lender(s)” in respect of Extensions of Credit made by JPMorgan
Chase Bank, N.A. (in its capacity as “fronting” Lender) to such Foreign
Subsidiary Borrower, and

 



 -211- 

 

 

(II)      in order to implement the “fronting” and “indemnity” arrangements
described in the immediately preceding clause (I), the Borrower and the
Administrative Agent shall have entered into either (a) amendments to this
Agreement, the Exhibits hereto and any other Loan Documents in form and
substance reasonably satisfactory to the Administrative Agent and Borrower or
(b) at the option of the Administrative Agent in its reasonable discretion,
ancillary documents in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower (which documents shall be thereafter
deemed, for all purposes, to be “Loan Documents” hereunder) (it being hereby
acknowledged and agreed by each Lender that such Lender shall have no right to
consent to any amendment to the Credit Agreement effected in accordance with
this subsection 10.1(h) effected by the Administrative Agent and the Borrower);

 

provided that notwithstanding any provision herein to the contrary, in the event
preceding clause (y) of this subsection 10.1(h)(i) is applicable, and any
Restricted Lender decides for any reason not to agree to (or avail itself of)
the “fronting” and “indemnity” arrangements provided pursuant thereto, unless
such “fronting” or “indemnity” arrangement is not reasonably satisfactory to
such Restricted Lender, (1) such Restricted Lender shall remain obligated to
directly fund all Extensions of Credit pursuant to its Revolving Commitment
(including, without limitation, to Foreign Subsidiary Borrowers) unless and
until (and then to the extent) it assigns such Revolving Commitment to another
Person in accordance with the relevant requirements of subsection 10.6 and
(2) the provisions of this subsection 10.1(h)(i) shall not be applicable; and

 

(ii)           if the requirements applicable to a Foreign Subsidiary Borrower
contained in the definition of “Foreign Subsidiary Borrower” are satisfied.

 

Upon the execution by the Borrower and delivery to the Administrative Agent of a
Foreign Subsidiary Borrower Termination with respect to any Foreign Subsidiary
Borrower (including any Foreign Subsidiary Borrower described in clause (i) of
the definition thereof), such Foreign Subsidiary shall cease to be a Foreign
Subsidiary Borrower; provided that no Foreign Subsidiary Borrower Termination
shall be effective as to any Foreign Subsidiary Borrower (other than to
terminate its right to borrow additional Revolving Loans under this Agreement)
at any time when any principal of or interest on any Revolving Loan or any
Letter of Credit to such Foreign Subsidiary Borrower shall be outstanding
hereunder, unless the obligations of such Foreign Subsidiary Borrower shall have
been assumed by another Borrower on terms and conditions reasonably satisfactory
to the Administrative Agent. In the event that any Foreign Subsidiary Borrower
shall cease to be a Subsidiary of the Borrower, the Borrower shall promptly
execute and deliver to the Administrative Agent a Foreign Subsidiary Borrower
Termination terminating its status as a Foreign Subsidiary Borrower, subject to
the proviso in the immediately preceding sentence. Promptly following its
receipt of any Joinder Agreement or Foreign Subsidiary Borrower Termination, the
Administrative Agent shall send a copy thereof to each Lender.

 



 -212- 

 

 

10.2         Notices.

 

(a)           All notices, requests, and demands to or upon the respective
parties hereto to be effective shall be in writing (including telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or three days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received, or, in
the case of delivery by a nationally recognized overnight courier, when
received, addressed as follows in the case of the Borrower, JPMorgan Chase Bank,
N.A., as an Issuing Bank, Administrative Agent and the Collateral Agent, and as
set forth in Schedule A in the case of the other parties hereto, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Loans:

 

The Borrower: The ServiceMaster Company, LLC
860 Ridge Lake Boulevard
Memphis, Tennessee  38120
Attention:  Treasurer
Telephone:  901-766-1400
Facsimile:  901.766.1107     with copies to:   The ServiceMaster Company, LLC
860 Ridge Lake Boulevard
Memphis, Tennessee  38120
Attention:  General Counsel
Telephone:  901.766.1400
Facsimile:  901.766.1107     with copies to:

Hunton Andrews Kurth LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, VA 23219

Attention: Kimberly C. MacLeod

Telephone: 804.788.8529

Email: kmacleod@huntonAK.com



 



 -213- 

 

 

The Administrative Agent:

JPM Loan & Agency Services

10 South Dearborn, Floor L2

Chicago, IL 60603-2300

Attention: Corina Ramos

Facsimile: 844-490-5665

Telephone: 312-954-3229

Email: jpm.agency.servicing.1@jpmorgan.com

 

The Collateral Agent:

JPMorgan Chase Bank

Chase Bank Collateral Services

10 South Dearborn, Floor L2

Chicago, IL 60603-2300

Attention: Takiyah Chin

MailCode: IL-1-1145

 

JPMorgan Chase Bank, N.A., as an Issuing Bank

JPMorgan Loan Service

JPMorgan Chase Bank

10 South Dearborn, 19th floor

Chicago, IL 60603-2300

Attention: Amit Anthony

Facsimile: 214-307-6874

Telephone: 806-790-5201

E-mail: chicago.lc.agency.activity.team@jpmchase.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.3, 3.2, 3.4 or 3.8 shall not be
effective until received.

 

(b)           Without in any way limiting the obligation of any Loan Party and
its Subsidiaries to confirm in writing any telephonic notice permitted to be
given hereunder, the Administrative Agent, or the Swing Line Lender (in the case
of a borrowing of Swing Line Loans) or any Issuing Bank (in the case of the
issuance of a Letter of Credit) as the case may be, may prior to receipt of
written confirmation act without liability upon the basis of such telephonic
notice, believed by the Administrative Agent, the Swing Line Lender or such
Issuing Bank in good faith to be from a Responsible Officer.

 

(c)           Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile or other electronic
means (i.e., a “pdf” or “tiff”). The effectiveness of any such documents and
signatures shall, subject to applicable Law, have the same force and effect as
manually signed originals and shall be binding on each Loan Party, each Agent
and each Lender. The Administrative Agent may also require that any such
documents and signatures be confirmed by delivery of a signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or other electronic document or signature.

 



 -214- 

 

 

(d)           Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including electronic mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Section 2 if such Lender,
has notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes (with the Borrower’s consent), (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
posting thereof.

 

(e)           THE APPROVED ELECTRONIC PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES
WARRANT THE ACCURACY OR COMPLETENESS OF MATERIALS AND/OR INFORMATION PROVIDED BY
OR ON BEHALF OF THE BORROWER HEREUNDER (THE “BORROWER MATERIALS”) OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE APPROVED ELECTRONIC PLATFORM.

 

10.3         No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent, any Lender or any Loan
Party, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4         Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

 



 -215- 

 

 

10.5         Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Agents and the Other Representatives for (1) all their reasonable
and documented out-of-pocket costs and expenses incurred in connection with
(i) the syndication of the Facilities and the development, preparation,
execution and delivery of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, (ii) the consummation and administration of
the transactions (including the syndication of the Initial Term Loan Commitments
and the Initial Revolving Commitments) contemplated hereby and thereby and
(iii) efforts to monitor the Loans and verify, protect, evaluate, assess,
appraise, collect, sell, liquidate or otherwise dispose of any of the Collateral
in accordance with the terms of the Loan Documents, and (2) the reasonable and
documented fees and disbursements of Cahill Gordon & Reindel LLP, and such other
special or local counsel, consultants, advisors, appraisers and auditors whose
retention (other than during the continuance of an Event of Default) is approved
by the Borrower, (b) to pay or reimburse each Lender and the Agents for all
their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights under this Agreement, the other
Loan Documents and any other documents prepared in connection herewith or
therewith, including the fees and disbursements of counsel to the Agents
(limited to one firm of counsel for the Agents and, if necessary, one firm of
local counsel in each appropriate jurisdiction, in each case for the Agents),
(c) to pay, indemnify or reimburse each Lender, each Issuing Bank and the Agents
for, and hold each Lender, each Issuing Bank and the Agents harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution, delivery or enforcement of, or consummation or administration of any
of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify or reimburse each Lender, the Other Representatives, each Issuing
Bank, each Agent, and each Related Party of any of the foregoing Persons (each,
an “Indemnitee”) for, and hold each Indemnitee harmless from and against, any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (in the case of fees and disbursements of counsel, limited to one
firm of counsel for all Indemnitees and, if necessary, one firm of local counsel
in each appropriate jurisdiction, in each case for all Indemnitees (and, in the
case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter,
after receipt of the Borrower’s consent (which shall not be unreasonably
withheld), retains its own counsel, of another firm of counsel for such affected
Indemnitee)) arising out of or relating to any actual or prospective claim,
litigation, investigation or proceeding, whether based on contract, tort or any
other theory, brought by a third party or by the Borrower or any other Loan
Party and regardless of whether any Indemnitee is a party thereto, with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans, the Letters of
Credit or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Subsidiaries or any of the property of the Borrower or any of its Subsidiaries
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided that the Borrower shall not have any obligation
hereunder to any Agent, any Other Representative, any Issuing Bank or any Lender
(or any Related Party of any such Agent, Other Representative, Issuing Bank or
Lender) with respect to Indemnified Liabilities arising from (i) the gross
negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable decision) of such Agent, Other
Representative, Issuing Bank or Lender (or any Related Party of such Agent,
Other Representative, Issuing Bank or Lender), (ii) any material breach of any
Loan Document by such Agent, Other Representative, Issuing Bank or Lender (or
any Related Party of such Agent, Other Representative, Issuing Bank or Lender)
as determined by a court of competent jurisdiction in a final and non-appealable
decision, (iii) claims against such Indemnitee or any Related Party brought by
any other Indemnitee that do not involve claims against any Other Representative
or Agent in its capacity as such, or (iv) Taxes other than any Taxes that
represent costs, expenses, losses, claims, damages, etc. arising from any
non-Tax claim. To the fullest extent permitted under applicable law, neither the
Borrower nor any Indemnitee shall be liable for any consequential or punitive
damages in connection with the Facilities provided that nothing contained in
this sentence shall limit the Borrower’s indemnity or reimbursement obligations
under this subsection 10.5 to the extent such indirect, special, punitive or
consequential damages are included in any third party claim in connection with
which such Indemnitee is entitled to indemnification hereunder. All amounts due
under this subsection 10.5 shall be payable not later than 30 days after written
demand therefor. Statements reflecting amounts payable by the Loan Parties
pursuant to this subsection 10.5 shall be submitted to the address of the
Borrower set forth in subsection 10.2, or to such other Person or address as may
be hereafter designated by the Borrower in a notice to the Administrative Agent.
The agreements in this subsection 10.5 shall survive repayment of the Term Loans
and all other amounts payable hereunder.

 



 -216- 

 

 

10.6         Successors and Assigns; Participations and Assignments.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) other than in accordance with subsection 7.3,
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with subsection 2.5(e), 3.13(d),
3.14(c), 10.1(g) or this subsection 10.6.

 

(b)           (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender other than a Conduit Lender may, in the ordinary course of
business and in accordance with applicable law, assign (other than to
Disqualified Lenders or any natural person) to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including its Commitments and/or Loans), pursuant to an Assignment and
Acceptance with the prior written consent (each such consent not to be
unreasonably withheld or delayed, it being agreed that, in the case of any
Foreign Subsidiary Borrower, any increase in any Non-Excluded Taxes shall not be
a reasonable basis for withholding consent) of:

 



 -217- 

 

 

(A)          The Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under subsection 8.1(a) or
(f) has occurred and is continuing, any other Person; provided, further, that if
any Lender assigns all or a portion of its rights and obligations under this
Agreement to one of its affiliates in connection with or in contemplation of the
sale or other disposition of its interest in such affiliate, the Borrower’s
prior written consent shall be required for such assignment; provided, further,
such shall be deemed given (I) for assignments with respect to the Term Loans,
if the Borrower does not respond to a request for consent within five (5)
Business Days after receipt of such request and (II) for assignments with
respect to the Revolving Loans and Revolving Commitments, if the Borrower does
not respond to a request for consent within ten (10) Business Days after receipt
of such request ; and

 

(B)           the Administrative Agent provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund; and

 

(C)           in the case of an assignment of Revolving Commitments, any Issuing
Bank and the Swing Line Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
Commitments or Loans (or in the case of Revolving Loans denominated in a
Designated Foreign Currency, the Dollar Equivalent of the amount of such Loans)
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than (x) $1.0 million in the case
of Term Loans and (y) $5,000,000 in the case of Revolving Loans and Revolving
Commitments, in each case unless the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default under subsection 8.1(a) or (f) has occurred and
is continuing, (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;

 

(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in any
given case);

 



 -218- 

 

 

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

 

(D)          [reserved]; and

 

(E)           any Term Loans acquired by Holding, the Borrower or any Restricted
Subsidiary shall be retired and cancelled promptly upon acquisition thereof.

 

For the purposes of this subsection 10.6, the term “Approved Fund” has the
following meaning: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender. Notwithstanding the foregoing, no
Lender shall be permitted to make assignments under this Agreement to any
Disqualified Lender and any such assignment shall be void ab initio, except to
the extent the Borrower has consented to such assignment in writing (in which
case such Lender will not be considered a Disqualified Lender solely for that
particular assignment).

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
bound by any related obligations under) subsections 3.10, 3.11, 3.12, 3.13 and
10.5, and bound by its continuing obligations under subsection 10.16). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this subsection.

 

(iv)          The Borrower hereby designates the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrower’s agent, solely for
purposes of this subsection 10.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower (and,
solely with respect to entries applicable to such Lender, any Lender), at any
reasonable time and from time to time upon reasonable prior notice.
Notwithstanding anything herein to the contrary, any assignment by a Lender to a
Disqualified Lender shall be deemed null and void ab initio and the Register
shall be modified to reflect a reversal of such assignment, and the Borrower
shall be entitled to pursue any remedy available to them (whether at law or in
equity, including specific performance to unwind such assignment) against the
Lender and such Disqualified Lender. In no event shall the Administrative Agent
be obligated to ascertain, monitor or inquire as to whether any prospective
assignee is a Disqualified Lender.

 



 -219- 

 

 

(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee (unless such assignment is being
made in accordance with subsection 2.5(e), subsection 3.13(d), subsection
3.14(c) or subsection 10.1(g), in which case the effectiveness of such
Assignment and Acceptance shall not require execution by assigning Lender), the
Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in this subsection 10.6(b) and any written consent to such assignment required
by this subsection 10.6(b), the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(vi)          On or prior to the effective date of any assignment pursuant to
this subsection 10.6(b), the assigning Lender shall, upon the request of the
Borrower, surrender any outstanding Notes held by it all or a portion of which
are being assigned. Any Notes surrendered by the assigning Lender shall be
returned by the Administrative Agent to the Borrower marked “cancelled.”

 



 -220- 

 

 

 

Notwithstanding the foregoing provisions of this subsection 10.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing (such consent not to be unreasonably withheld), the Administrative Agent
shall have the right, but not the obligation, to effectuate assignments of
Loans, Incremental Commitments, Initial Term Loan Commitments and Revolving
Commitments via an electronic settlement system acceptable to the Administrative
Agent and the Borrower as designated in writing from time to time to the Lenders
by the Administrative Agent (the “Settlement Service”). At any time when the
Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed Assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be subject to the prior written
approval of the Borrower and shall be consistent with the other provisions of
this subsection 10.6(b). Each assigning Lender and proposed Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of Loans, and Commitments pursuant to the Settlement
Service. If so elected by each of the Administrative Agent and the Borrower in
writing (it being understood that the Borrower shall have no obligation to make
such an election), the Administrative Agent’s and the Borrower’s approval of
such Assignee shall be deemed to have been automatically granted with respect to
any transfer effected through the Settlement Service. Assignments and
assumptions of the Loans and Commitments shall be effected by the provisions
otherwise set forth herein until the Administrative Agent notifies the Lenders
of the Settlement Service as set forth herein. The Borrower may withdraw its
consent to the use of the Settlement Service at any time upon at least 10
Business Days prior written notice to the Administrative Agent, and thereafter
assignments and assumptions of the Loans and Commitments shall be effected by
the provisions otherwise set forth herein.

 

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this subsection 10.6(b) would be entitled to receive any greater payment
under subsection 3.10, 3.11 or 10.5, other than, in the case of any Foreign
Subsidiary Borrower, any greater payment of additional amounts under subsection
3.11, than the assigning Lender would have been entitled to receive as of such
date under such subsections with respect to the rights assigned, shall be
entitled to receive such greater payments unless the assignment was made after
an Event of Default under subsection 8.1(a) or (f) has occurred and is
continuing or the Borrower has expressly consented in writing to waive the
benefit of this provision at the time of such assignment.

 

(c)            (i) Any Lender other than a Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, without the
consent of the Borrower or the Administrative Agent, sell participations (other
than to a Disqualified Lender or a natural person) to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Initial Term
Loan Commitments, Incremental Commitments, Extended Revolving Commitments and
the Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) such Lender shall remain the holder of any such Loan for all purposes under
this Agreement and the other Loan Documents and (D) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that, to the extent of such participation, such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
clause (i) or (iii) of the second proviso to the second sentence of subsection
10.1(a) and (2) directly affects such Participant. Subject to paragraph (c)(ii)
of this subsection, the Borrower agrees that each Participant shall be entitled
to the benefits of (and shall have the related obligations under) subsections
3.10, 3.11, 3.12, 3.13 and 10.5 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
subsection (it being understood that the documentation required under Section
3.11(g) shall be delivered solely to the Lender who sells the participation). To
the extent permitted by law, each Participant also shall be entitled to the
benefits of subsection 10.7(b) as though it were a Lender, provided that such
Participant shall be subject to subsection 10.7(a) as though it were a Lender.
Notwithstanding the foregoing, no Lender shall be permitted to sell
participations under this Agreement to any Disqualified Lender and any such
participation shall be void ab initio, except to the extent the Borrower has
consented to such participation in writing (in which case such Lender will not
be considered a Disqualified Lender solely for that particular participation).
Any attempted participation which does not comply with subsection 10.6 shall be
null and void. Notwithstanding the foregoing, each Loan Party and the Lenders
acknowledge and agree that the Administrative Agent shall not have any
responsibility to determine the compliance of any Lender with the requirements
of this subsection 10.6(c) (it being understood that each Lender shall be
responsible for ensuring its own compliance with the requirements of this
subsection 10.6(c)).

 

 -221- 

 

 



(ii)            Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amount) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit, Tax proceeding or any other governmental inquiry to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the Proposed United States Treasury Regulations (or any
amended or successor version). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(iii)           No Loan Party shall be obligated to make any greater payment to
a Participant under subsection 3.10, 3.11 or 10.5, any greater payment of
additional amounts under subsection 3.11, than it would have been obligated to
make in the absence of any participation, except to the extent a right to a
greater payment results from a change in law after the Participant acquired the
applicable participation.

 

(iv)           Subject to paragraph (c)(ii), any Lender other than a Conduit
Lender may also sell participations on terms other than the terms set forth in
paragraph (c)(i) above, provided such participations are on terms and to
Participants satisfactory to the Borrower and the Borrower has consented to such
terms and Participants in writing.

 

(d)            Any Lender, without the consent of the Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this subsection shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute (by foreclosure or otherwise) any such pledgee or Assignee for
such Lender as a party hereto.

 

 -222- 

 

 



(e)            No assignment or participation made or purported to be made to
any Assignee or Participant shall be effective without the prior written consent
of the Borrower if it would require the Borrower to make any filing with any
Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Borrower shall be entitled to request and receive such
information and assurances as it may reasonably request from any Lender or any
Assignee or Participant to determine whether any such filing or qualification is
required or whether any assignment or participation is otherwise in accordance
with applicable law.

 

(f)             Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in subsection 10.6(b). The Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any domestic or foreign bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under any state, federal or provincial
bankruptcy or similar law, for one year and one day after the payment in full of
the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance. Each such
indemnifying Lender shall pay in full any claim received from the Borrower
pursuant to this subsection 10.6(f) within 30 Business Days of receipt of a
certificate from a Responsible Officer of the Borrower specifying in reasonable
detail the cause and amount of the loss, cost, damage or expense in respect of
which the claim is being asserted, which certificate shall be conclusive absent
manifest error. Without limiting the indemnification obligations of any
indemnifying Lender pursuant to this subsection 10.6(f), in the event that the
indemnifying Lender fails timely to compensate the Borrower for such claim, any
Loans held by the relevant Conduit Lender shall, if requested by the Borrower,
be assigned promptly to the Lender that administers the Conduit Lender and the
designation of such Conduit Lender shall be void.

 

(g)            If the Borrower wishes to replace the Loans under any Facility or
Tranche in whole or in part with ones having different terms, it shall have the
option, with the consent of the Administrative Agent and subject to at least
three Business Days’ (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) advance notice to the Lenders
of such Facility or Tranche, as applicable, instead of prepaying the Loans to be
replaced, to (i) require the Lenders under such Facility of Tranche to assign
such Loans to the Administrative Agent or its designees and (ii) amend the terms
thereof in accordance with subsection 10.1. Pursuant to any such assignment, all
Loans to be replaced shall be purchased at par (allocated among the Lenders of
such Facility or Tranche in the same manner as would be required if such Loans
were being optionally prepaid by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to subsection
3.12. By receiving such purchase price, the Lenders of such Facility or Tranche,
as applicable, shall automatically be deemed to have assigned the Loans under
such Facility or Tranche pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit G, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

 

 -223- 

 

 



(h)            (i) Notwithstanding anything to the contrary contained herein,
(x) any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of its Loans or Commitments to any
Parent, the Borrower or any Subsidiary and (y) any Parent, the Borrower and any
Subsidiary may, from time to time, purchase or prepay Loans, in each case, on a
non-pro rata basis through (1) Dutch auction procedures open to all applicable
Lenders on a pro rata basis in accordance with customary procedures to be agreed
between the Borrower and the Administrative Agent (or other applicable agent
managing such auction); provided that (A) any such Dutch auction by the Borrower
or its Subsidiaries shall be made in accordance with subsection 3.4(j) and
(B) any such Dutch auction by any Parent shall be made on terms substantially
similar to subsection 3.4(j) or on other terms to be agreed between such Parent
and the Administrative Agent (or other applicable agent managing such auction)
or (2) open market purchases; provided further that any such Loans acquired by
Holding, the Borrower or a Restricted Subsidiary shall be retired or cancelled,
in the case of Term Loans, promptly upon the acquisition thereof, and in the
case of Revolving Loans or Revolving Commitments, no later than the 61st day
following such acquisition or contribution if then still held by Holding, the
Borrower or any of its Restricted Subsidiaries.

 

(i)              Notwithstanding the foregoing provisions of this subsection
10.6, nothing in this subsection 10.6 is intended to or should be construed to
limit the Borrower’s right to prepay the Loans as provided hereunder, including
under subsection 3.4.

 

(j)              Notwithstanding anything in the Loan Documents to the contrary,
the Administrative Agent shall not be responsible (or have any liability) for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lender.  Without limiting the
generality of the foregoing, the Administrative Agent (in its capacity as such)
shall not (1) be obligated to ascertain, monitor or inquire as to whether any
Lender or participant or prospective Lender or participant is a Disqualified
Lender or (2) have any liability with respect to or arising out of any
assignment or participation of Loans or Commitments, or disclosure of
confidential information by any Lender, to any Disqualified Lender.

 

 -224- 

 

 



10.7          Adjustments; Set-off; Calculations; Computations.

 

(a)            If any Lender (a “Benefited Lender”) shall at any time receive
any payment of all or part of its Loans owing to it, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
subsection 8.1(f), or otherwise (except pursuant to subsection 2.5, 2.9, 2.10,
2.11, 3.4, 3.9, 3.10, 3.11, 3.12, 3.13(d), 3.14, 10.1(g) or 10.6))), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans owing to it, or interest
thereon, such Benefited Lender shall purchase for cash from the other Lenders an
interest (by participation, assignment or otherwise) in such portion of each
such other Lender’s Loans, as the case may be, owing to it, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably with each of
the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.

 

(b)            In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under subsection
8.1(a) to set off and appropriate and apply against any amount then due and
payable under subsection 8.1(a) by the Borrower any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of such Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

10.8          Judgment.

 

(a)            If, for the purpose of obtaining or enforcing judgment against
any Loan Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this
subsection 10.8 referred to as the “Judgment Currency”) an amount due under any
Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding the date of actual payment
of the amount due, in the case of any proceeding in the courts of any other
jurisdiction that will give effect to such conversion being made on such date,
or the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this subsection 10.8 being hereinafter in this
subsection 10.8 referred to as the “Judgment Conversion Date”).

 

 -225- 

 

 



(b)            If, in the case of any proceeding in the court of any
jurisdiction referred to in subsection 10.8(a), there is a change in the rate of
exchange prevailing between the Judgment Conversion Date and the date of actual
receipt for value of the amount due, the applicable Loan Party shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Loan Party under this subsection 10.8(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

 

(c)            The term “rate of exchange” in this subsection 10.8 means the
rate of exchange at which the Administrative Agent, on the relevant date at or
about 12:00 noon (New York time), would be prepared to sell, in accordance with
its normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

 

10.9          Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be delivered to the Borrower and the
Administrative Agent.

 

10.10        Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.11        Integration. This Agreement and the other Loan Documents represent
the entire agreement of each of the Loan Parties party hereto, the Agents, the
Issuing Banks and the Lenders with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by any of the
Loan Parties party hereto, the Administrative Agent or any Lender relative to
the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

10.12        GOVERNING LAW. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 -226- 

 



 

10.13        Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)            submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court,” and together with the New York Supreme Court, the “New York
Courts”), and appellate courts from either of them;

 

(b)            consents that any such action or proceeding may be brought in
such courts and waives, to the maximum extent not prohibited by law, any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient forum and agrees not to plead or claim the same;

 

(c)            agrees that the New York Courts and appellate courts from either
of them shall be the exclusive forum for any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party, and that
it shall not initiate (or collusively assist in the initiation of) any such
action or proceeding in any court other than the New York Courts and appellate
courts from either of them; provided that

 

(i)              if all such New York Courts decline jurisdiction over any
Person, or decline (or in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
such jurisdiction;

 

(ii)             in the event that a legal action or proceeding is brought
against any party hereto or involving any of its property or assets in another
court (without any collusive assistance by such party or any of its Subsidiaries
or Affiliates), such party shall be entitled to assert any claim or defense
(including any claim or defense that this subsection 10.13(c) would otherwise
require to be asserted in a legal action or proceeding in a New York Court) in
any such action or proceeding;

 

(iii)           the Agents and the Lenders may bring any legal action or
proceeding against any Loan Party in any jurisdiction in connection with the
exercise of any rights under any Security Documents, provided that any Loan
Party shall be entitled to assert any claim or defense (including any claim or
defense that this subsection 10.13(c) would otherwise require to be asserted in
a legal action or proceeding in a New York Court) in any such action or
proceeding; and

 

 -227- 

 

 



(iv)          any party hereto may bring any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment;

 

(d)            agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower (or,
in the case of any Foreign Subsidiary Borrower, as specified in subsection
10.13(g)), the applicable Lender or the Administrative Agent, as the case may
be, at the address specified in subsection 10.2 or at such other address of
which the Administrative Agent, any such Lender and the Borrower shall have been
notified pursuant thereto;

 

(e)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or (subject to the
preceding clause (c)) shall limit the right to sue in any other jurisdiction;
and

 

(f)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this subsection 10.13 any consequential or punitive damages.

 

(g)          Upon any Foreign Subsidiary becoming a Foreign Subsidiary Borrower
in accordance with subsection 10.1(h), such Foreign Subsidiary Borrower hereby
agrees to irrevocably and unconditionally appoint an agent for service of
process located in The City of New York (the “New York Process Agent”),
reasonably satisfactory to the Administrative Agent, as its agent to receive on
behalf of such Foreign Subsidiary Borrower and its property service of copies of
the summons and complaint and any other process which may be served in any
action or proceeding in any such New York State or Federal court described in
paragraph (a) of this subsection 10.13 and agrees promptly to appoint a
successor New York Process Agent in The City of New York (which successor New
York Process Agent shall accept such appointment in a writing reasonably
satisfactory to the Administrative Agent) prior to the termination for any
reason of the appointment of the initial New York Process Agent. In any such
action or proceeding in such New York State or Federal court, such service may
be made on such Foreign Subsidiary Borrower by delivering a copy of such process
to such Foreign Subsidiary Borrower in care of the New York Process Agent at the
New York Process Agent’s address and by depositing a copy of such process in the
mails by certified or registered air mail, addressed to such Foreign Subsidiary
Borrower at its address specified in subsection 10.2 with (if applicable) a copy
to the Borrower (such service to be effective upon such receipt by the New York
Process Agent and the depositing of such process in the mails as aforesaid).
Each of the Foreign Subsidiary Borrowers hereby irrevocably and unconditionally
authorizes and directs the New York Process Agent to accept such service on its
behalf. As an alternate method of service, each of the Foreign Subsidiary
Borrowers irrevocably and unconditionally consents to the service of any and all
process in any such action or proceeding in such New York State or Federal court
by mailing of copies of such process to such Foreign Subsidiary Borrower by
certified or registered air mail at its address specified pursuant to subsection
10.2. Each of the Foreign Subsidiary Borrowers agrees that, to the fullest
extent permitted by applicable law, a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

 -228- 

 

 



(h)            To the extent that any Foreign Subsidiary Borrower has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, such Foreign Subsidiary Borrower
hereby irrevocably waives and agrees not to plead or claim such immunity in
respect of its obligations under this Agreement and any Note.

 

10.14       Acknowledgements. The Borrower hereby acknowledges that:

 

(a)            it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           neither the Administrative Agent nor any Agent, Other
Representative, Issuing Bank or Lender has any fiduciary relationship with or
duty to the Borrower arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between the Administrative
Agent and Lenders, on the one hand, and the Borrower, on the other hand, in
connection herewith or therewith is solely that of creditor and debtor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby and
thereby among the Lenders or among the Borrower and the Lenders.

 

10.15       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

 -229- 

 

 



10.16        Confidentiality.

 

(a)             Each Agent, each Issuing Bank, each Other Representative and
each Lender agrees to keep confidential any information (x) provided to it by or
on behalf of Holding, or any of its Subsidiaries pursuant to or in connection
with the Loan Documents or (y) obtained by such Lender based on a review of the
books and records of Holding or any of its Subsidiaries; provided that nothing
herein shall prevent any Lender from disclosing any such information (i) to any
Agent, any Other Representative or any other Lender, (ii) to any Transferee, or
prospective Transferee or any creditor or any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations which agrees to comply with the provisions of this
subsection (or with other confidentiality provisions satisfactory to and
consented to in writing by the Borrower) pursuant to a written instrument (or
electronically recorded agreement from any Person listed above in this clause
(ii), which Person has been approved by the Borrower (such approval not be
unreasonably withheld), in respect to any electronic information (whether posted
or otherwise distributed on Intralinks or any other electronic distribution
system)) for the benefit of Holding and the Borrower (it being understood that
each relevant Lender shall be solely responsible for obtaining such instrument
(or such electronically recorded agreement)), (iii) to its affiliates and the
employees, officers, directors, agents, attorneys, accountants and other
professional advisors of it and its affiliates, provided that such Lender shall
inform each such Person of the agreement under this subsection 10.16 and take
reasonable actions to cause compliance by any such Person referred to in this
clause (iii) with this agreement (including, where appropriate, to cause any
such Person to acknowledge its agreement to be bound by the agreement under this
subsection 10.16), (iv) upon the request or demand of any Governmental Authority
having jurisdiction over such Lender or its affiliates or to the extent required
in response to any order of any court or other Governmental Authority or as
shall otherwise be required pursuant to any Requirement of Law, provided that
such Lender shall, unless prohibited by any Requirement of Law, notify the
Borrower of any disclosure pursuant to this clause (iv) as far in advance as is
reasonably practicable under such circumstances, (v) which has been publicly
disclosed other than in breach of this Agreement, (vi) in connection with the
exercise of any remedy hereunder, under any Loan Document or under any Interest
Rate Agreement, (vii) in connection with periodic regulatory examinations and
reviews conducted by the National Association of Insurance Commissioners or any
Governmental Authority having jurisdiction over such Lender or its affiliates
(to the extent applicable), (viii) in connection with any litigation to which
such Lender (or, with respect to any Interest Rate Agreement, any affiliate of
any Lender party thereto) may be a party, subject to the proviso in clause (iv),
and (ix) if, prior to such information having been so provided or obtained, such
information was already in an Agent’s, Arranger’s or a Lender’s possession on a
non-confidential basis without a duty of confidentiality to Holding or the
Borrower (or any of their respective Affiliates) being violated. Notwithstanding
any other provision of this Agreement, any other Loan Document or any Assignment
and Acceptance, the provisions of this subsection 10.16 shall survive with
respect to each Agent and Lender until the second anniversary of such Agent or
Lender ceasing to be an Agent or a Lender, respectively.

 

(b)            Each Lender acknowledges that any such information referred to in
subsection 10.16(a), and any information (including requests for waivers and
amendments) furnished by the Borrower or the Administrative Agent pursuant to or
in connection with this Agreement and the other Loan Documents, may include
material non-public information concerning the Borrower, the other Loan Parties
and their respective Affiliates or their respective securities. Each Lender
represents and confirms that such Lender has developed compliance procedures
regarding the use of material non-public information; that such Lender will
handle such material non-public information in accordance with those procedures
and applicable law, including United States federal and state securities laws;
and that such Lender has identified to the Administrative Agent a credit contact
who may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law.

 

 -230- 

 

 



10.17        Incremental Indebtedness; Additional Indebtedness. In connection
with the incurrence by any Loan Party or any Subsidiary thereof of any
Incremental Indebtedness, Specified Refinancing Indebtedness or Additional
Indebtedness, each of the Administrative Agent and the Collateral Agent agrees
to execute and deliver any Intercreditor Agreement, Other Intercreditor
Agreement or Intercreditor Agreement Supplement and any amendments, amendments
and restatements, restatements or waivers of or supplements to or other
modifications to, any Security Document (including but not limited to any
Mortgages), and to make or consent to any filings or take any other actions in
connection therewith, as may be reasonably deemed by the Borrower to be
necessary or reasonably desirable for any Lien on the assets of any Loan Party
permitted to secure such Incremental Indebtedness, Specified Refinancing
Indebtedness or Additional Indebtedness to become a valid, perfected lien (with
such priority as may be designated by the relevant Loan Party or Subsidiary, to
the extent such priority is permitted by the Loan Documents) pursuant to the
Security Document being so amended, amended and restated, restated, waived,
supplemented or otherwise modified or otherwise.

 

10.18        USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. Law
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify, and record information that identifies the Borrower and each
Subsidiary Guarantor, which information includes the name of the Borrower and
each Subsidiary Guarantor and other information that will allow such Lender to
identify the Borrower and each Subsidiary Guarantor in accordance with the
Patriot Act, and the Borrower agrees to provide such information from time to
time to any Lender.

 

10.19        Special Provisions Regarding Pledges of Capital Stock in, and
Promissory Notes Owed by, Persons Not Organized in the United States. To the
extent any Security Document requires or provides for the pledge of promissory
notes issued by, or Capital Stock in, any Person organized under the laws of a
jurisdiction outside the United States, it is acknowledged that no actions have
been or will be required to be taken to perfect, under local law of the
jurisdiction of the Person who issued the respective promissory notes or whose
Capital Stock is pledged, under the Security Documents.

 

10.20        Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as an originally executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

 -231- 

 

 



10.21       Effect of Amendment and Restatement on Existing Credit Agreement. On
the Second Restatement Effective Date, the Existing Credit Agreement shall be
amended and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect and shall be deemed
replaced and superseded in all respects by this Agreement. The parties hereto
acknowledge and agree that (1) this Agreement and the other Loan Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute a novation, satisfaction, payment, re-borrowing or termination of the
“Obligations” under the Existing Credit Agreement or the other Loan Documents as
in effect prior to the Second Restatement Effective Date and which remain
outstanding as of the Second Restatement Effective Date, nor do they operate as
a waiver of any right, power or remedy of any Lender under any Loan Document,
(2) the “Obligations” under the Existing Credit Agreement and the other Loan
Documents are in all respects continuing (as amended and restated hereby and
which are in all respects hereafter subject to the terms herein) and (3) the
Liens and security interests as granted under the applicable Loan Documents
securing payment of the Obligations (as defined in the Guarantee and Collateral
Agreement) are in all respects continuing, unaltered and in full force, and
effect and with the same priority to secure such Obligations, whether heretofore
or hereafter incurred, and are reaffirmed hereby.

 

10.22       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured (all such liabilities, other than any Excluded Liability,
the “Covered Liabilities”), may be subject to Write-down and Conversion Powers
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)           the application of Write-Down and Conversion Powers to any Covered
Liability arising under any Loan Document which may be payable to it by any
Lender that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such Covered Liability,
including, if applicable:

 

(i)              a reduction in full or in part or cancellation of any such
Covered Liability;

 

 -232- 

 

 



(ii)             a conversion of all, or a portion of, such Covered Liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
Covered Liability under any Loan Document; or

 

(iii)            the variation of the terms of such Covered Liability in
connection with the exercise of Write-Down and Conversion Powers.

 

Notwithstanding anything to the contrary herein, nothing contained in this
subsection 10.22 shall modify or otherwise alter the rights or obligations with
respect to any liability that is not a Covered Liability.

 

10.23       Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any swap
agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

(a)             In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

 -233- 

 

 



(b)           As used in this Section 10.23, the following terms have the
following meanings:

 

(i)              “BHC Act Affiliate” of a party means an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of
such party.

 

(ii)             “Covered Entity” means any of the following: (i) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R.
§ 382.2(b).

 

(iii)            “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

(iv)             “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 

* * * * *

 

 -234- 

 



 

[Signature pages intentionally omitted]





 

 





 

 

 